            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 1 of 220




 1   LANCE WENGER
     Regional Solicitor
 2   JANELL M. BOGUE
     Assistant Regional Solicitor
 3   U.S. Department of the Interior
     Office of the Regional Solicitor
 4   Pacific Southwest Region
     2800 Cottage Way, Room E-1712
 5   Sacramento, CA 95825
     Telephone:     (916) 978-5690
 6   Facsimile:     (916) 978-5694
     janell.bogue@sol.doi.gov
 7
     Attorneys for the Bureau of Land Management
 8
                           UNITED STATES DEPARTMENT OF THE INTERIOR
 9                              OFFICE OF HEARINGS AND APPEALS
                                INTERIOR BOARD OF LAND APPEALS
10
     BLACK ROCK CITY LLC,                                  ) IBLA 2019-109
11                                                         )
                       Appellant,                          )
12                                                         )
             v.                                            ) Appeal from Cost Recovery Decision for
13                                                         ) Burning Man 2018 Special Recreation Permit
     BUREAU OF LAND MANAGEMENT,                            )
14                                                         )
                       Respondent.                         )
15                                                         )
16                            BLM ANSWER TO STATEMENT OF REASONS
17           The United States of America, Department of the Interior, Bureau of Land Management
18   (“BLM”), by and through its attorney of record, does hereby submit the BLM’s answer to Black
19   Rock City LLC’s (“BRC’s”) statement of reasons (“Appeal”) to the Interior Board of Land
20   Appeals (“Board”). The BLM hereby requests that the Board affirm the BLM’s above-captioned
21   decision.
22   I.      BACKGROUND
23           A.       Event history
24           Burning Man is a combination art festival, social event, and experiment in community
25   living. Administrative Record Document # (“AR”) 10 at 1-1.1 The event site is known as Black
26

27   1
      Much of this background is also set forth in the BLM’s Answer in Appellant’s appeals of the 2015, 2016, and 2017
     Burning Man event cost recovery decisions docketed as IBLA 2016-115, 2017-126, and 2018-086. AR 103, 184,
28
     257.


                                     BLM ANSWER TO STATEMENT OF REASONS - 1
                                                                                                            AR03568
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 2 of 220




 1   Rock City, in recognition of the site’s location on the Black Rock Desert. Burning Man was first
 2   held on public lands in 1990 and with one exception in 1997, has continued annually. Id.
 3   Attendance at Burning Man grew steadily until the 2015 event and the event population limit
 4   remained at 70,000 paid participants through 2018. Id.; AR 61, 123, 141, 200, 269.
 5          BRC applied for and received a multi-year special recreation permit (“SRP”) from the
 6   BLM to conduct the Burning Man event for the years of 1992 to 1995. AR 10 at 1-1. Due to the
 7   increasing size of the event and issues associated with that growth, the BLM completed
 8   additional environmental analysis and BRC applied for and received a second SRP from the
 9   BLM in 1996. See Coalition for the High Rock/Black Rock Emigrant Trail National
10   Conservation Area, 147 IBLA 92 (1998). In 1997, Burning Man was held on private land on
11   Hualapai Flat in Washoe County, Nevada. AR 10 at 1-1. In 1998 and 1999, Burning Man
12   moved back onto public lands at the southern end of the Black Rock Desert playa, about four
13   miles north of Gerlach, Nevada. Id. The BLM completed an Environmental Assessment (“EA”)
14   under the National Environmental Policy Act and issued an SRP for these years. Id. From 2000
15   to 2011, the event was held approximately 8.5 miles northeast of Gerlach after the preparation of
16   four EAs and the issuance of an SRP for each year. Id. In 2011, the event sold out for the first
17   time. Id. In 2012, the BLM prepared an EA that analyzed Burning Man for the years 2012
18   through 2016. As the Proposed Action, the EA analyzed a Burning Man event with a maximum
19   population of 58,000 to 70,000 people, with the BLM authorized officer determining the
20   maximum population within that range for each year of the permit. For the 2017 and 2018
21   events, the BLM prepared a Determination of NEPA Adequacy (“DNA”) that outlined how the
22   existing EA analyzed the event. AR 198, 266. On July 27, 2018, the BLM issued an SRP,
23   including special stipulations, to BRC for a maximum population of 70,000 paid participants.
24   AR 267, 268, 269. The Burning Man event is the largest, most complex SRP that the BLM
25   issues and administers. Declaration of Mark E. Hall (“Hall”) ¶22.
26          B.      Cost recovery
27          From at least 2000 through 2006, BRC paid a permit fee for its SRP based upon “per
28   person per day” use. See Black Rock City LLC, 173 IBLA 49, 51 (2007). A portion of that fee


                                 BLM ANSWER TO STATEMENT OF REASONS - 2
                                                                                              AR03569
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 3 of 220




 1   covered the BLM’s costs of processing and administering the permit. Id. at 52. That fee grew as
 2   the event’s population and the participants’ length of stay grew. For example, the fee paid by
 3   BRC went from approximately $484,000 in 2000 to $710,000 in 2005. Id. Starting in 2007, the
 4   BLM determined that the Burning Man event required cost recovery under the BLM’s SRP
 5   regulations. See 43 C.F.R. § 2932.30.
 6           Relevant to this appeal, the BLM determined that more than 50 hours of staff time would
 7   be required to process the SRP for the 2018 Burning Man event, so cost recovery of direct and
 8   indirect expenses related to issuing and administering the permit was required under the BLM’s
 9   regulations. Id.; AR 247, 249, 250, 253, 254. The BLM calculated an estimate of the direct and
10   indirect costs for its administration of the 2018 Burning Man SRP in two phases.2 For Phase 1,
11   which included the initial planning for the 2018 Burning Man event, the estimated costs were
12   $707,866. AR 250. Phase 2 included the balance of the estimated costs for the BLM to
13   administer the SRP, or $2,142,959.25. AR 252, 253, 254. The BLM’s total estimated costs for
14   the 2018 Burning Man event were $2,850,825.25. Id. The BLM transmitted both the Phase 1
15   and Phase 2 estimates as decisions (collectively as the “Estimate Decision”) and BRC signed
16   them, without filing any appeal. AR 250, 335. BRC paid the full amount prior to the beginning
17   of the 2018 Burning Man event, in accordance with the BLM’s regulations. AR 263; see also 43
18   C.F.R. § 2932.32.
19           After the event was complete and the BLM compiled and reviewed for accuracy its total
20   actual costs for administering the 2018 Burning Man SRP, the agency issued a decision
21   transmitting those costs to BRC. AR 310, 311, 312 (“Closeout Decision”). The Closeout
22   Decision dated March 29, 2019 explained that based upon the Estimate Decision and the actual
23

24   2
      BRC complains about the increases in costs for previous Burning Man events. Appeal at 5-12. None of those
     previous event costs are included in the decision under appeal and in some cases, BRC complains about costs that
25
     were never actually included in the relevant event cost recovery decisions. Appeal at 8-9. BRC could have
     appealed those BLM decisions, but the time for such appeals has long since passed. 43 C.F.R. § 4.411. For the
26
     2015 through 2017 Burning Man events, BRC did in fact appeal (IBLA 2016-115, 2017-126, 2018-086). Likewise,
     BRC’s background section includes numerous unsupported assertions about BLM’s administration of previous
27
     Burning Man event SRPs, which are not at issue in this appeal. Appeal at 5-12. Accordingly, BRC’s complaints
     about past BLM actions are not relevant to this appeal and the Board should not give any weight to BRC’s
28
     unsubstantiated assertions of BLM error in past years.


                                     BLM ANSWER TO STATEMENT OF REASONS - 3
                                                                                                           AR03570
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 4 of 220




 1   costs incurred by the BLM, BRC was owed a refund of $272,759.64 due to overpayment. AR
 2   312 at 1. BRC timely filed its appeal from the Closeout Decision.
 3   II.    STATUTE, REGULATION, AND POLICY
 4          A.      FLPMA
 5          SRPs are issued under the general authority of the Secretary of the Interior to administer
 6   use of the public lands, pursuant to section 310 of the Federal Land Policy and Management Act
 7   (“FLPMA”). 43 U.S.C. § 1740; see also Michael Voegele, 174 IBLA 313, 318 (2008). Section
 8   304(a) of FLPMA authorizes the Department of the Interior to establish reasonable charges with
 9   respect to applications for use of the public lands. 43 U.S.C. § 1734(a). The Secretary of the
10   Interior may “require a deposit of any payments intended to reimburse the United States for
11   reasonable costs with respect to applications…relating to such lands.” Id. Section 304(b) of
12   FLPMA states that reasonable costs include, but are not limited to the costs of “monitoring
13   construction, operation, maintenance and termination of any authorized facility; or other special
14   activities.” 43 U.S.C. § 1734(b). That section further provides:
15          In determining whether costs are reasonable under this section, the Secretary may
            take into consideration actual costs (exclusive of management overhead), the
16          monetary value of the rights or privileges sought by the applicant, the efficiency
            to the government processing involved, that portion of the cost incurred for the
17          benefit of the general public interest rather than for the exclusive benefit of the
            applicant, the public service provided, and other factors relevant to determining
18          the reasonableness of the costs.
19   Id.; see also Michael Voegele, 174 IBLA at 318 (emphasis added). Section 303 grants the
20   Secretary of the Interior the authority to enforce Federal law on public lands. 43 U.S.C. §
21   1733(a); see also Black Rock City LLC, 173 IBLA 49 at fn.11-12 (2007).
22          B.      FLREA
23          The Federal Lands Recreation Enhancement Act of 2004 (“FLREA”) (16 U.S.C. § 6801-
24   6813) repealed the relevant provisions of the Land and Water Conservation Fund Act and
25   authorized the Secretary of the Interior to issue SRPs and charge fees for specialized recreation
26   uses of Federal recreation lands and waters such as group activities, recreation events, and
27   motorized recreational vehicle use. 16 U.S.C. § 6802(h). The FLREA states that any recreation
28   fee must be consistent with the following six criteria:


                                 BLM ANSWER TO STATEMENT OF REASONS - 4
                                                                                               AR03571
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 5 of 220




 1           (1) The amount of the recreation fee shall be commensurate with the benefits and
             services provided to the visitor.
 2           (2) The Secretary shall consider the aggregate effect of recreation fees on
             recreation users and recreation service providers.
 3           (3) The Secretary shall consider comparable fees charged elsewhere and by other
             public agencies and by nearby private sector operators.
 4           (4) The Secretary shall consider the public policy or management objectives
             served by the recreation fee.
 5           (5) The Secretary shall obtain input from the appropriate Recreation Resource
             Advisory Committee, as provided in section 4(d) [16 USCS § 6803(d)].
 6           (6) The Secretary shall consider such other factors or criteria as determined
             appropriate by the Secretary.
 7

 8   16 U.S.C. § 6802(b). Recreation fee is defined as “…an entrance fee, standard amenity
 9   recreation fee, expanded amenity recreation fee, or special recreation permit fee.” 16 U.S.C. §
10   6801(8). While FLREA is the sole authority for recreation fees, other federal and state laws are
11   unaffected. 16 U.S.C. § 6813(a), (d).
12           C.       SRP Regulations
13           The SRP regulations became effective in 2002.3 43 C.F.R. § 2930; 67 Fed. Reg. 61732
14   (October 1, 2002). The Burning Man event has been classified by the BLM as a commercial use
15   event, since BRC receives money from participants for the Burning Man event held on public
16   land. See 43 C.F.R. § 2932.5. The BLM is authorized to charge a fee for commercial use of the
17   public lands under an SRP in an amount set by the BLM Director.4 43 C.F.R. § 2932.31(a). The
18   BLM Director adjusts the fees, as necessary, and must publish fees and adjustments in the
19   Federal Register.5 43 C.F.R. § 2932.31(b), (c).
20           In addition to the commercial use fee set by the BLM Director described above, if the
21   BLM anticipates that it will need more than 50 hours of staff time to process an SRP for
22   commercial use in one year, it may charge a fee for recovery of the processing costs. 43 C.F.R. §
23

24   3
       DOI issued a proposed rule to modify the regulations to comply with FLREA on November 22, 2005 (70 Fed. Reg.
     70570) and issued the final rule on February 21, 2007 (72 Fed. Reg. 7832). Those changes are not relevant to this
25
     appeal. See Black Rock City LLC, 173 IBLA at 58.
     4
       BLM IM 2014-055 sets forth the national special recreation permit fee schedule and establishes commercial use
26
     fees at 3% of gross revenue effective March 1, 2014. AR 29 and 30. Those fees were updated on November 20,
     2017. 82 Fed. Reg. 55112.
27   5
       Effective October 1, 1999, fee adjustments are made every three years using 1984 as the base year and based on the
     change in the Implicit Price Deflator Index. The automatic three-year fee adjustment policy and fee calculation
28
     methods were published in the Federal Register in 1989 and 1999. See 54 Fed. Reg. 42998 and 64 Fed. Reg. 41133.


                                      BLM ANSWER TO STATEMENT OF REASONS - 5
                                                                                                              AR03572
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 6 of 220




 1   2932.31(e)(1). Cost recovery charges include the BLM’s costs of issuing the permit, including
 2   necessary environmental documentation, on-site monitoring, and permit enforcement. 43 C.F.R.
 3   § 2932.31(e)(3). All fees must be paid before the BLM will authorize use and any overpayment
 4   may be refunded. 43 C.F.R. §§ 2932.32, 2932.33. Fees may be waived on a case-by-case basis
 5   for accredited academic, scientific, and research institutions, therapeutic, or administrative uses.
 6   43 C.F.R. § 2932.34. In accordance with FLPMA, SRPs must provide for the protection of
 7   natural resources and public safety on the public lands. 43 C.F.R. §§ 2932.26, 2932.41.
 8          D.      1323 Manual
 9          The BLM’s Manual 1323 – Cost Recovery for Reimbursable Projects/Activities (“1323
10   Manual”) describes its policies and procedures for cost recovery. AR 1. The 1323 Manual states
11   that the BLM’s policy is that applicants “…will reimburse the Government for direct and indirect
12   costs involved in processing applications.” Id. at .06A. Indirect costs are defined as:
13          …costs expressed as a percent of direct costs which are of such a nature that the
            amounts applicable to a specific project cannot be accurately or readily
14          determined. Indirect/overhead costs are incurred either jointly for the benefit of
            more thanꞏ one cost reimbursable project, or in units which are so small that they
15          cannot practically be reported separately on Time and Attendance Reports or
            other accounting documents. Indirect/overhead costs include any costs which
16          must be coded to the following “overhead” activities: General Administration,
            Data Management, and Equal Employment Opportunity costs relative to BLM
17          employment.
18   Id. at Glossary page 2. The 1323 Manual also describes the accounting procedures for
19   calculating indirect costs.
20          The Bureau’s indirect/ overhead costs, exclusive of management overhead, are
            recovered by the application of a single predetermined indirect cost rate to direct
21          costs incurred. The Bureau has only one indirect cost rate and it is applicable to
            all cost recoverable services. This rate is subject to periodic review and change.
22          These indirect costs are automatically included in the category fee schedule.
23   Id. at .18B4 (emphasis added).
24          E.      SRP Handbook
25          The BLM Recreation Permit Administration Handbook H-2930-1 (“SRP Handbook”)
26   was updated on November 17, 2014 and describes both SRP administration and cost recovery
27   procedures. AR 46. “For commercial permits that exceed the 50-hour threshold, the BLM
28   charges cost recovery in addition to fees arising from the national recreation fee schedule.” Id. at


                                   BLM ANSWER TO STATEMENT OF REASONS - 6
                                                                                                  AR03573
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 7 of 220




 1   1-22. “Cost recovery covers all federal activities that convey special benefits to recipients
 2   beyond those accruing to the general public.” Id at 1-20. The SRP program uses the same cost
 3   recovery procedures as the BLM’s lands and realty program, so the 1323 Manual is applicable to
 4   cost recovery for SRPs. Id. at 1-27. The SRP Handbook defines indirect costs consistent with
 5   the 1323 Manual, but with more detailed examples.
 6           Indirect costs represent those administrative and program costs that may be
             attributed to processing the application, including a portion of the costs of
 7           equipment, space rental, telephone services, postage, personnel transfer costs,
             administrative and clerical support, training, safety, public information,
 8           cartography and basic series mapping, aviation management, telecommunications,
             equipment maintenance, and systems design and implementation. Excluded from
 9           indirect costs are management overhead, managerial work, evaluations of office
             activities, program coordination, technical program direction, environmental
10           education and interpretation, interagency planning, studies and research,
             preparation of NEPA documents relating to general program planning, law
11           enforcement, and firefighting. Nominal indirect costs are recovered through the
             indirect cost rate, determined annually by the BLM’s budget office in consultation
12           with the Interior Business Center (IBC) (22.9 percent of total direct costs as of
             2014), as part of the administration of cost recovery accounts.
13

14   Id. at 1-30. The SRP Handbook also requires the BLM to ensure public safety and resource
15   protection. Id. at vii, 1-3. As part of this requirement, law enforcement related to the SRP is
16   described as a direct cost. Id. at 1-28.
17           F.       Office of Management and Budget Circular No. A-25 (Revised)
18           The Office of Management and Budget (“OMB”) Circular A-25, released on July 8,
19   1993, establishes Federal policy regarding fees assessed for the use of Government resources.
20   AR 2.6 OMB developed Circular A-25 in accordance with Title V of the Independent Offices
21   Appropriations Act of 1952 (“IOAA”), codified at 31 U.S.C. § 9701. Id. Circular A-25
22   establishes a policy that “user charges will be sufficient to recover the full cost to the Federal
23   Government…” Id. at Section 6.a.2. Section 6.d.1. defines full cost as “all direct and indirect
24   costs to any part of the Federal Government” and includes direct and indirect personnel costs,
25   physical overhead, and other indirect costs such as material and supply costs, utilities, insurance,
26

27
     6
      The revised version of OMB Circular A-25 was also published in the Federal Register. 58 FR 38142 (July 15,
28
     1993). That version is included in the record as AR 3.


                                     BLM ANSWER TO STATEMENT OF REASONS - 7
                                                                                                           AR03574
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 8 of 220




 1   travel, rents or imputed rents, and management and supervisory costs. Id. at Section 6.d.1.(a)
 2   through (e); see also Black Rock City LLC, 173 IBLA at 58, fn.5.
 3          G.      BLM Policy
 4          In compliance with its law, regulation, and policy described above, the BLM has issued
 5   Instruction Memorandums (“IMs”) outlining SRP administration and cost recovery. AR 28 and
 6   29 (IM 2014-032 - indirect cost recovery rate and waiver), 30 and 31 (IM 2014-055 - adjustment
 7   of minimum SRP fees), 43 and 44 (IM 2014-119 - SRP administration). For example, IM 2014-
 8   032 describes how the BLM must engage in cost recovery.
 9          The BLM incurs administrative costs on all cost-recoverable, reimbursable,
            contributed trust account, and road maintenance projects. As these are real
10          administrative costs, the BLM should realize full cost recovery unless an
            approved waiver or reduction request of the indirect administrative cost rate can
11          be justified.
12   AR 28 at 3. That IM also provides examples of indirect costs, including administrative support
13   such as procurement, contracting, finance, office services, and record management, public
14   information, budget development, and training. Id. To implement the 1323 Manual’s
15   explanation regarding a single indirect rate, the BLM set that rate at 21.8 percent of direct costs
16   across the BLM for Fiscal Year 2018. AR 242. Processing of SRPs for commercial activities or
17   groups is specifically listed as requiring the indirect cost recovery rate. AR 94 at 2, 242 at 2.
18   III.   LEGAL ARGUMENTS
19          A.      Standard and Scope of Review
20          SRPs are issued under the general authority of the Secretary of the Interior to administer
21   use of the public lands, in accordance with FLPMA and FLREA. BLM has considerable
22   discretion under section 302(b) of FLPMA in approving and issuing SRPs. 43 C.F.R. § 2932.26;
23   Michael Voegele, 174 IBLA at 318; Bookcliff Rattlers Motorcycle Club, 171 IBLA 6, 13 (2006);
24   Daniel T. Cooper, 150 IBLA 286, 291 (1999). If a BLM decision has any rational basis, it will
25   not be held arbitrary and capricious, or an abuse of discretion. Michael Voegele, 174 IBLA at
26   318; Obsidian Services, Inc., 155 IBLA 239, 248 (2001). An appellant challenging a decision
27   bears the burden of proof to show by a preponderance of the evidence that a challenged decision
28   is in error. Bookcliff Rattlers Motorcycle Club, 171 IBLA at 13. To demonstrate error by


                                  BLM ANSWER TO STATEMENT OF REASONS - 8
                                                                                                 AR03575
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 9 of 220




 1   preponderance of the evidence, an appellant must “prove that something is more likely so than
 2   not so; in other words, the ‘preponderance of the evidence’ means such evidence, when
 3   considered and compared with that opposed to it, has more convincing force and produces in
 4   your minds belief that what is sought to be proved is more likely to be true than not true.”
 5   United States v. Feezor, 130 IBLA 146, 200 (1994). “Statements alleging impropriety
 6   unaccompanied by evidence and supporting documentation or mere differences of opinion are
 7   insufficient to demonstrate error in BLM’s decision.” Animal Protection Institute of America,
 8   118 IBLA 63, 66-67 (1991).
 9          BRC generally challenges the BLM’s administration of the SRP for the Burning Man
10   event. See e.g., Appeal at 34 (arguing that the BLM should not have designated the event as
11   “mission-critical”), 36 (claiming that BLM staff spent excessive time providing communications
12   and technology services). The record, however, shows that the BLM’s administration is
13   reasonable and informed by the experience and opinions of its staff, who are experts in their
14   areas of work. Further, the agency is informed by many years of experience with the Burning
15   Man event, including the unique requirements of this SRP. BRC’s opinion is that the BLM
16   should have administered the SRP differently, possibly resulting in lower cost recovery for BRC.
17   However, in such instances, the Board has held that the BLM is entitled to rely upon the
18   judgment of its staff. “The Secretary is entitled to rely upon his technical experts; absent
19   showing of error by a preponderance of the evidence, a mere difference of opinion with BLM's
20   expert will not overcome the reasoned opinions of the Secretary's technical staff.” Susan J.
21   Doyle, 138 IBLA 324, 327 (1997).
22          As a remedy, BRC asks that the Board order the BLM to refund either in full or in part
23   the amount paid under the Closeout Decision. For example, BRC asks the Board to refund “all
24   costs paid for all officers deployed in excess of the Event’s reasonable public safety needs.”
25   Appeal at 30. BRC also requests that the Board require the BLM to “revisit and correct all
26   aspects of its Burning Man operations…” Appeal at 19. Such a remedy is not appropriate, nor is
27   it within the scope of the Board’s jurisdiction because the Board has no general supervisory
28   authority over the BLM. See Western Watersheds Project, 175 IBLA 237, 263 (2008); see also


                                 BLM ANSWER TO STATEMENT OF REASONS - 9
                                                                                                AR03576
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 10 of 220




 1   Yates Petroleum Corporation, 175 IBLA 44, 48 (“[A]lthough we may consider BLM decisions
 2   ‘as fully...as might the Secretary,’ we cannot manage the public lands as a proxy for BLM.
 3   Rather, we may modify a BLM decision only to correct an underlying error of law or fact in the
 4   context of a challenge to the merits of that BLM decision.”). BRC asks the Board to put itself in
 5   the shoes of the BLM to weigh and balance what is necessary to administer the Burning Man
 6   SRP, but such a determination is not properly within the scope of the Board’s review. Instead, if
 7   the Board finds that the BLM’s Closeout Decision was not adequately supported, it should
 8   remand the decision back to the agency for action consistent with the Board’s opinion.
 9          B.      The BLM’s Closeout Decision is rational and adequately supported
10          BRC first complains that the BLM failed to sufficiently explain its costs for the 2018
11   Burning Man event. Appeal at 15-18. BRC’s attempt to characterize its disagreement with the
12   Closeout Decision as a BLM failure does not support BRC’s burden on appeal. The record
13   shows that the BLM provided ample explanation of its actual costs for administering the SRP
14   along with the Closeout Decision. The explanation included: 1) a summary of the BLM’s total
15   costs, breaking out labor costs, equipment charges, travel costs, and the indirect cost recovery
16   rate; 2) a project log naming each person working on the Burning Man 2018 SRP, the dates they
17   worked, their position, their duties before, during, and after the event, and the amount charged
18   for that work; 3) a summary sheet showing each contract entered into by the BLM for the
19   Burning Man 2018 SRP and the purpose and cost of that contract, as well as copies of the
20   contracts themselves; 4) travel expenses incurred by each person working on the Burning Man
21   2018 SRP; 5) vehicle utilization for each vehicle used for the Burning Man 2018 SRP; and 6) a
22   list of the supplies and equipment used for the Burning Man 2018 SRP, as well as the receipts
23   supporting each expense. AR 310, 311, 312. The BLM also provided BRC with comparisons
24   between the Estimate and Closeout Decisions. Id.
25          The Closeout Decision was compiled from actual expense data which was formatted into
26   user-friendly documents that were provided to BRC. Declaration of Mark Pirtle (“Pirtle”) ¶4.
27   Rather than rely upon the detailed information provided by the BLM, BRC argues that the BLM
28   must provide more detailed time records, including pay grades, for all staff. Appeal at 16. BRC,


                                 BLM ANSWER TO STATEMENT OF REASONS - 10
                                                                                               AR03577
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 11 of 220




 1   however, fails to provide any legal authority for its argument. BRC also claims that the BLM
 2   must provide “the detail required for any understanding of what the travel was and whether it
 3   was reasonable.” Appeal at 17. Indeed, the BLM has done that in its Closeout Decision, by
 4   providing the exact cost per person to travel to and from the 2018 Burning Man event. AR 312
 5   at 12-13. BRC further alleges that the BLM is “choosing to utilize personnel who have a higher
 6   pay grade than necessary,” inferring that the agency has a duty to use the lowest pay level
 7   required for each position it staffs. Appeal at 18. BRC does not provide any evidence to support
 8   its claim. Nor does BRC outline any legal foundation for its argument, likely because no law,
 9   regulation, or policy requires such action by the BLM. Instead, “[t]he recipient of a BLM
10   decision is entitled to a reasoned and factual explanation providing a basis for understanding and
11   accepting the decision or, alternatively, for appealing and disputing it before the Board.”
12   Bookcliff Rattlers, 171 IBLA at 21. The Closeout Decision, including the explanatory
13   spreadsheets, copies of receipts and contracts, as well as the documents comprising the
14   administrative record (including emails, letters, and memorandums between the BLM and BRC
15   throughout the processing of the SRP) provides a reasoned and factual explanation about the
16   total costs charged to BRC through cost recovery for the 2018 Burning Man event. BRC’s
17   opinion that more detail should have been provided or that the costs should have been lower does
18   not show error in the Closeout Decision.
19          Under the BLM’s SRP regulations, cost recovery charges consist of the BLM’s costs of
20   issuing the permit, including necessary environmental documentation, on-site monitoring, and
21   permit enforcement. 43 C.F.R. § 2932.31(e)(3); see also Bookcliff Rattlers, 171 IBLA at 17-18
22   (“We find that the limiting language in 43 C.F.R. § 2932.31(e)(3) is consistent with [FLPMA]
23   section 304(b), and that its inclusion in the SRP cost recovery regulation meets the
24   ‘reasonableness’ test set forth by the Court in Nevada Power Co. v. Watt, 711 F.2d at 927.”).
25   Appellant argues that reasonable costs are not the same as actual costs, but the court in Nevada
26   Power Co. acknowledged that an agency’s actual costs could, in fact, be reasonable. Nevada
27   Power Co. v. Watt, 711 F.2d at 925, fn.6 (“We do not imply that Interior may never require an
28   applicant to bear all of the costs of processing an application.”). Here, BRC has provided no


                                 BLM ANSWER TO STATEMENT OF REASONS - 11
                                                                                                   AR03578
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 12 of 220




 1   evidence to show that the Closeout Decision includes more than those costs incurred by the BLM
 2   for the 2018 Burning Man event, which the BLM determined were necessary and reasonable to
 3   administer the SRP. The BLM provided BRC with not only a summary of those costs, but also
 4   the detailed contracts, invoices, and pay broken out by each employee who worked to administer
 5   the SRP.
 6          BRC complains about the specific level of detail provided by the BLM, but BRC’s
 7   complaint is only a difference of opinion rather than a demonstration of error. For example,
 8   BRC argues that the BLM should provide BRC with more detailed information about the tasks
 9   performed by each employee or the travel costs charged through the Closeout Decision. See
10   Appeal at 16-17 (arguing that the BLM should have provided the pay level for each employee
11   and that more details must be provided about each individual’s travel). BRC provides no support
12   for its claim, and in any event, the BLM did actually provide such detail. AR 312 (description of
13   work, total hours worked, travel expenses, and total pay for each employee charged to the cost
14   recovery account). This is the underlying data supporting the BLM’s Closeout Decision and that
15   data allows BRC to ascertain how the BLM’s charges were calculated. See Bookcliff Rattlers,
16   171 IBLA at 21. The BLM prepared a summary chart upon which the Closeout Decision was
17   based, but then also provided the support underlying that chart, including the contracts, receipts,
18   and the total hours worked by each person along with their duties during the BLM’s planning for
19   the event and during the event itself. This is more than sufficient documentation to show how
20   the BLM arrived at the amount in the Closeout Decision. BRC provides no support for its claim
21   that it must be provided information such as pay grade and the exact locations that each
22   employee traveled from. Accordingly, the BLM’s Closeout Decision is properly supported,
23   rational, and should be affirmed.
24          BRC further speculates, without support, that the BLM based its Closeout Decision on
25   costs mandated by prior BLM employees. Appeal at 12, 19-21. Such speculation does not
26   support BRC’s burden on appeal. In reality, the BLM engages in a nearly year-long planning
27   process to prepare for the Burning Man event. Hall ¶5; Declaration of Chelsea McKinney
28   (“McKinney”) ¶8; Declaration of Rebecca Andres (“Andres”) ¶7. During that planning process,


                                 BLM ANSWER TO STATEMENT OF REASONS - 12
                                                                                                AR03579
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 13 of 220




 1   the BLM’s entire administration of the SRP is reviewed to determine where efficiencies can be
 2   found and where practices may need to change. Hall ¶5; Andres ¶7; AR 193; AR 331. The
 3   BLM then includes a list of the planned staff positions, including estimated hours that will be
 4   necessary, in its Estimate Decision. AR 252. BLM bases its staffing levels and estimated hours
 5   on previous years’ after action reviews and input from various stakeholders, including BRC.
 6   Hall ¶5. Indeed, the BLM specifically detailed the cost differences between 2017 and 2018 in
 7   the letter accompanying its Estimate Decision. AR 254. Appellant signed the 2018 Estimate
 8   Decision and thereby accepted those changes and costs. AR 335. Further, a close review of the
 9   2018 Closeout Decision compared to the 2017 Closeout Decision shows that the majority of
10   increases came from the BLM’s costs contracting for dispatch services for the event. Compare
11   AR 312 and 224. Appellant paid for those dispatch services directly in 2017, so they did not add
12   to the cost recovery total. However, the BLM determined that it needed to administer the
13   contract in 2018 due to the need for open competition. Andres ¶56. Accordingly, the costs were
14   captured by the cost recovery process as a direct cost, resulting in an overall increase in 2018.7
15   The BLM has adequately explained how it calculated the costs in the Closeout Decision and
16   those costs and explanations are reasonable and supported by the record. There is simply no
17   evidence to support BRC’s claim that the BLM’s explanation was insufficient.
18            BRC alleges that the BLM’s costs have risen even though the Burning Man event’s
19   population has remained fairly static.8 Appeal at 20-21. However, BRC offers no support for its
20   implication that the BLM’s costs must correspond to the population size at the Burning Man
21   event. While BRC argues that it is “absurd” that the Burning Man event is highly regulated by
22   the BLM (Appeal at 19), BRC ignores the fact that Black Rock City temporarily becomes one of
23   the largest cities in Nevada and is located solely on public lands managed by the BLM. Hall
24
     7
       Those direct costs then became subject to the required indirect cost recovery rate of 21.8% for 2018. AR 242. The
25
     indirect cost recovery rate does not apply to items paid directly by BRC.
     8
       BRC cites the Declaration of Marnee Benson at Exhibit C, which includes those costs attributed to the indirect cost
26
     recovery rate and commercial use fees. Those amounts are imposed by the BLM on an agency-wide basis and do
     not support BRC’s claims that the fees for the Burning Man event are unreasonable. The indirect cost recovery rate
27
     is charged as a percentage of the direct costs for the Burning Man SRP, which rose and fell from 2011 to 2018.
     Commercial use fees have remained steady at 3% of gross revenue of the SRP holder, so Appellant’s increased gross
28
     revenue resulted in increased commercial use fees. Both increases are outside the scope of this appeal.


                                      BLM ANSWER TO STATEMENT OF REASONS - 13
                                                                                                               AR03580
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 14 of 220




 1   ¶¶19-29. The BLM’s administration of the SRP is consistent with its duty to protect natural
 2   resources and public safety on public lands.9 Id. The record does not support BRC’s claims that
 3   the BLM erred in the Closeout Decision. It is clear that BRC does not agree with the costs
 4   incurred by the BLM in its administration of the Burning Man SRP, but that disagreement does
 5   not demonstrate agency error and is not sufficient to meet the burden on appeal.
 6           C.       BLM’s designation of the Burning Man event as mission-critical is
 7                    reasonable and adequately supported
 8           BRC also objects to the BLM’s designation of the 2018 Burning Man event as mission-
 9   critical work. Appeal at 34-36. Contrary to BRC’s argument that this allows the BLM to “over-
10   compensate its personnel,” the mission-critical designation merely lifts the bi-weekly pay cap
11   and allows BLM employees that are exempt from the Fair Labor Standards Act to receive
12   overtime, so that they are fairly compensated for their work.10 Andres ¶¶40-43; Hall ¶¶4-11. It
13   is important to note that this designation only applied to 25 of the 75 assigned law enforcement
14   positions at the 2018 event. Id. BRC provides no support for its claim that the BLM’s
15   designation was in error, and instead alleges that the mission critical designation was a decision
16   of past BLM managers and that the BLM has not shown that it could staff the event without such
17   a designation. Id. In fact, record shows clearly that current BLM managers made the decision
18   and that the BLM was required to assign officers to work at the 2018 event because there were
19   insufficient volunteers. The BLM’s mission-critical determination was reasonable and
20   supported.
21           By regulation, the BLM may determine that an employee is needed to perform work that
22   is critical to the mission of the agency and once that designation is made, the agency must pay
23   premium pay even if the pay-period cap is reached. 5 C.F.R. §550.106(b)(1); Andres ¶¶40-43.
24   The BLM’s Deputy Director for Operations made the determination that the Burning Man event
25   is mission-critical work, allowing those BLM employees working at the event to earn premium
26
     9
       Additionally, the BLM’s cost recovery has generally trended down since 2013, and the small increases in 2017 and
27
     2018 can be mostly attributed to contract administration changes. AR 257 at 13; AR 151; Andres ¶55; Pirtle ¶¶7-8.
     10
        See OPM’s website at https://www.opm.gov/policy-data-oversight/pay-leave/pay-administration#url=2018 for a
28
     detailed explanation of the bi-weekly pay cap. (last visited July 25, 2019).


                                     BLM ANSWER TO STATEMENT OF REASONS - 14
                                                                                                             AR03581
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 15 of 220




 1   pay for their overtime work.11 AR 251. The BLM also designated the 2017 Burning Man event
 2   as mission-critical. AR 167. As BRC points out, the BLM previously designated Burning Man
 3   as an emergency event from 2012-2016, which also entitled employees to earn premium pay.
 4   AR 12, 25, 42, 58, 92. That designation was made because of the event’s remote location, the
 5   substantial and rapid population growth to over 70,000 people, and the limited nature of local
 6   resources. AR 99 at 1.12 Both the mission-critical designation and the emergency designation
 7   allow the agency to pay the overtime rate as a true time-and-a-half rate and remove the per-
 8   period pay cap of paid regular hours and overtime hours combined. 5 C.F.R. § 550.107; see also
 9   AR 99 at 2. This is important because without the designation lifting the pay cap, some BLM
10   employees working at the event would be compensated at less than their normal pay rate, which
11   would not be fair or reasonable. Hall ¶10. The Burning Man event is designated as a national
12   detail, which means that it exceeds the level of law enforcement support that the Nevada BLM
13   can provide and staff must be detailed from outside the area. AR 133, 246; Andres ¶43. That
14   shows both the critical nature of the event for the BLM and also how the agency has difficulties
15   fully staffing the event.13 Id. ¶¶8-10; Andres ¶43.
16           BRC has only shown that it disagrees with the BLM’s mission-critical designation, rather
17   than agency error. BRC’s mere opinion that the BLM should have administered the event
18   differently is insufficient to overturn the decision on appeal.
19           This Board has long held that even when an appellant’s assertions are neither
             erroneous nor unreasonable, merely representing a different point of view in the
20           controversy over what course of action is in the public interest, a BLM decision in
             the exercise of its discretion will ordinarily be affirmed when such judgment has
21           been exercised by an official duly delegated with the authority to do so.
22   Arizona Zoological Society, 167 IBLA 347, 356 (2005) (citing Rosita Trujillo, 21 IBLA 289, 291
23   (1975)).
24

25
     11
        The BLM Deputy Director, Operations recognized that program efficiencies could be gained by issuing a
26
     Permanent Instruction Memorandum in 2018 rather than annual authorizations. AR 251, 326, 328.
     12
        See also Declaration of Logan Briscoe re: 2017 event (AR 257 at 49-52); Declaration of William Mack re: 2016
27
     event (AR 184 at 45-46); Declaration of Zachary Oper re: 2015 event (AR 103 at 33-34).
     13
        Calculations prepared before the 2016 Burning Man event also showed that lifting the pay cap saved over
28
     $100,000. See AR 257 at 15; AR 99.


                                     BLM ANSWER TO STATEMENT OF REASONS - 15
                                                                                                            AR03582
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 16 of 220




 1          BRC also attempts to lay error at the feet of prior BLM employees, who were not
 2   involved in the planning or decision-making for the 2018 Burning Man event. Appeal at 34. In
 3   reality, the record shows that the mission-critical designation was made in 2018 by agency
 4   experts familiar with the Burning Man event in order to address public safety and resource
 5   protection concerns. AR 326, 328; Hall ¶¶4-11; Andres ¶40-43. “[T]he Board will not substitute
 6   its judgment for that of the technical experts employed by the Department acting within their
 7   field of expertise in the absence of clear error.” Arizona Zoological Society, 167 IBLA at 356
 8   (2006). Accordingly, BRC has not supported its burden on appeal and the BLM Closeout
 9   Decision should be affirmed.
10          D.      BRC has not shown error in the Closeout Decision regarding the BLM’s law
11                  enforcement operations
12          BRC also challenges the BLM’s Closeout Decision with regard to the agency’s law
13   enforcement operations. Appeal at 18-36. BRC specifically disagrees with how the BLM
14   determines the appropriate level of law enforcement staffing for the Burning Man event (Appeal
15   at 20-23), argues that the BLM is working outside the proper scope of its law enforcement
16   activities (Appeal at 23-28), maintains that the BLM officers do not actually do any work
17   (Appeal at 28-30), complains about the use of specific kinds of officers (Appeal at 30-32), and
18   challenges the BLM’s establishment of a substation within the event site (Appeal at 33-34).
19   However, BRC’s mere disagreement with the BLM’s law enforcement does not show BLM error
20   in the Closeout Decision. See Bookcliff Rattlers Motorcycle Club, 171 IBLA at 13. The BLM
21   has shown that its law enforcement operations are necessary to protect public safety and natural
22   resources, especially considering that the Burning Man event temporarily becomes the one of the
23   largest cities in Nevada with approximately 80,000 people on the public lands of the Black Rock
24   playa. AR 142 at 1; 316 at ES-3. Moreover, the record shows that the BLM has provided an
25   adequate explanation for the necessity of its law enforcement operations at the event. BRC’s
26   arguments, therefore, do not support its burden on appeal.
27

28



                                BLM ANSWER TO STATEMENT OF REASONS - 16
                                                                                              AR03583
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 17 of 220




 1                    1.      The scale and scope of the BLM’s law enforcement at the Burning
 2                            Man event is appropriate and adequately explained
 3           As an initial matter, the BLM has the authority and discretion to determine the level of
 4   law enforcement necessary on the public lands. See Black Rock City, 173 IBLA at 66, fn. 11; see
 5   also Reed v. U.S. Department of the Interior, 231 F.3d 501, 505-506 (2000). Under FLPMA, the
 6   BLM is required to ensure resource protection and public safety on the public lands. 43 U.S.C. §
 7   1733. Staffing levels are set in order to meet the law enforcement operational objectives, which
 8   for the Burning Man event included safeguarding and protecting human life and natural
 9   resources, to ensuring that the event occurred without disruption, and maintaining law and order.
10   Andres ¶6. Given the size of the Burning Man event and the number of participants, as well as
11   the rugged terrain and the resource values at the Black Rock Desert, the BLM must be prepared
12   for many different kinds of incidents. The BLM determined that 75 law enforcement officers
13   were needed for the 2018 Burning Man event based upon the projected number of participants,
14   although due to staffing limitations only 74 officers were actually present. Andres ¶¶7-9. Such a
15   calculation is entirely within the discretion of the agency and here, the BLM’s determination is
16   reasonable and adequately explained.
17           BRC points out that since 2011, the BLM’s law enforcement staffing costs have
18   increased. Appeal at 20-22. That is evident from the record, although it should be noted that the
19   number of BLM officers has decreased since 2016. AR 141.14 Regardless, BRC provides no
20   objective evidence to support its implication that the BLM erred by changing its law enforcement
21   staffing levels over time or illustrate how the BLM’s 2018 Closeout Decision was in error. BRC
22   argues that the BLM has never assessed the appropriate number of law enforcement officers
23   needed at the Burning Man event. Appeal at 22. In support of its arguments, BRC attempts to
24   blame BLM employees that were not even involved with the 2018 Burning Man event. Id. But
25

26   14
       This chart shows the BLM law enforcement staffing levels at the Burning Man event from 2010-2016. 75 officers
     were planned for the 2017 Burning Man event. For the 2018 Burning Man event, the BLM planned for 75 officers
27
     but only 74 were available. Andres ¶9. In 2017, the peak participant population was 69,121, although total
     population reached 79,454. AR 220. In 2018, the BLM issued BRC a notice of noncompliance because participant
28
     population went over the permitted amount. AR 291.


                                    BLM ANSWER TO STATEMENT OF REASONS - 17
                                                                                                          AR03584
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 18 of 220




 1   its unsupported allegations cannot sustain the burden on appeal, especially when the record is
 2   clear that the appropriate BLM staff and decision makers actually did consider all the relevant
 3   factors in setting its staffing levels for the 2018 event.15 The BLM’s Law Enforcement
 4   Operations Chief/Planner for the 2018 Burning Man event described how the BLM planning
 5   team determined the number of law enforcement staff that would be required. Andres ¶¶6-43;
 6   see also Hall ¶¶3-29 (BLM Authorizing Official for 2018 Burning Man event). The planning
 7   team considered the recommended staffing levels from the International Association of Chiefs of
 8   Police and the number of deputies assigned to the event from the Pershing County Sheriff’s
 9   Office (“PCSO”). 16 Andres ¶¶11-15. Further, the BLM planning team considered the after-
10   action reviews (“AAR”), operational assessments, and permit evaluations compiled each year by
11   both BLM and BRC. AR 13, 18, 26, 47, 51, 81, 82, 84, 85, 138-143, 221, 222, 332. Especially
12   relevant to the 2018 Burning Man event, the BLM’s 2017 AAR described how the Pershing
13   County Sheriff’s Office is understaffed for the event, requiring the BLM to provide sufficient
14   officers to ensure public safety.17 AR 221 at 13-14. Additionally, the 2016 Operational
15   Assessment recommended no change in law enforcement staffing. AR 142 at 16-20. While the
16   BLM planned for the same number of law enforcement officers as 2017, staffing limitations
17   resulted in only 74 officers at the 2018 event. Andres ¶9. The number of planned law
18   enforcement officers actually decreased for 2016 through 2018 versus 2015 and 2014, while the
19   event population trended up. See AR 141, 220, 291. Therefore, the record clearly shows that the
20   BLM reviews its staffing needs on a yearly basis and has a well-explained rationale for the
21

22
     15
        Appellant made similar claims in its appeal regarding the 2015, 2016, and 2017 events. The BLM explained in
23
     response to those appeals that the agency’s planning process each year involves reevaluating its law enforcement
     and civilian staffing needs. AR 103, 184, 257. BLM’s Table of Organization for the 2018 event lists all required
24
     positions. AR 331.
     16
        After the 2016 event, the Pershing County Sheriff noted, “The Burning Man festival has, for several years, far
25
     exceeded the resources of not only Pershing County, but the Law Enforcement resources of Northern Nevada as a
     whole.” 2016 Pershing County Post Mission Synopsis at 2 (attached to BRC’s Statement of Reasons as Exhibit B to
26
     Declaration of Roger Vind in the appeal of the 2016 Burning Man Event Closeout Decision (IBLA 2017-126)). The
     BLM and PCSO entered into a memorandum of understanding before the 2017 Burning Man event and agreed to
27
     cooperate, assist, and coordinate to protect persons and property on the public lands. AR 170; Andres ¶¶10-11.
     17
        PCSO also highlighted this issue in its Post-Mission Synopsis, which was prepared after the 2018 event. AR 327
28
     at 8-10, 12-14.


                                     BLM ANSWER TO STATEMENT OF REASONS - 18
                                                                                                            AR03585
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 19 of 220




 1   numbers at the 2018 Burning Man event. BRC’s unsubstantiated opinion does not show error in
 2   the Closeout Decision.
 3           BRC also claims that the BLM increased the number of law enforcement officers for the
 4   2018 event, without explanation. Appeal at 22. That claim is belied by the record, which shows
 5   that the BLM planned for 75 officers at the 2018 event, the same level as in 2016 and 2017. AR
 6   141; 257 at 36; 331; Andres ¶9.18 Also, BRC signed Estimate Decision prior to the beginning of
 7   the 2018 event, which outlined the plan for 75 officers.19 AR 335. The BLM has repeatedly
 8   outlined the reasons for its staffing levels and BRC’s mere disagreement with those reasons does
 9   not show agency error in the Closeout Decision.
10           Next, BRC argues that the statistics show that the BLM’s law enforcement officers are
11   not necessary at the staffing levels implemented for the 2018 Burning Man event. Appeal at 23-
12   28. BRC particularly complains about the BLM’s public contacts and questions the necessity of
13   traffic stops and the enforcement of drug laws at the Burning Man event. Id. However, BRC’s
14   attempt to direct BLM’s law enforcement activities on public lands, supported by only by BRC’s
15   unsubstantiated opinion, is not sufficient to support its burden on appeal. The BLM has
16   explained how it enforces public land laws, including ensuring public safety and resource
17   protection, by educating public land users. Andres ¶¶16-20. At the Burning Man event, law
18   enforcement officers use proactive contact, generally classified as “public contact” in its
19   computer-aided dispatch (“CAD”) system, with participants in order to ensure that they are
20   aware of all the relevant rules. Andres ¶¶16-18. This is especially important for new
21   participants who make up approximately 36% of the total city population. Andres ¶17. Public
22   contact is done during the officers’ patrols and also at the law enforcement substation located
23   along the Esplanade, which is the “main street” of Black Rock City. Andres ¶¶17-18. Contrary
24   to BRC’s allegations, statistics alone do not dictate the level of law enforcement needed at the
25   Burning Man event. Andres ¶20. The record demonstrates how BLM’s unique law enforcement
26

27   18
        See also Declaration of Logan Briscoe ¶7, filed with the BLM’s Answer in the appeal of the 2016 Closeout
     Decision (IBLA 2017-126). AR 184 at 36.
28   19
        Staffing difficulties meant that there were only 74 officers working at the 2018 Burning Man event. Andres ¶9.


                                     BLM ANSWER TO STATEMENT OF REASONS - 19
                                                                                                              AR03586
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 20 of 220




 1   presence at the Burning Man event acts as a crime deterrent and works to maintain the safety of
 2   the event participants. Id. While BRC may believe that the BLM law enforcement staffing level
 3   is too high, BRC provides no legal support for its suggestion that the BLM is only allowed to
 4   staff the event based upon the number of past incidents or on citations issued in previous years.
 5   Appeal at 27-28.
 6            As described above, the BLM and BRC each compile a yearly report to provide post-
 7   operational assessments of the management of the event, including recommendations for future
 8   years. AR 13, 18, 26, 47, 51, 81, 82, 84, 85, 138-143, 323, 332. Those reports have documented
 9   incidents including a rainstorm that caused a closure of the entire event for a period of time, a
10   participant that barricaded himself in a vehicle and threatened harm to himself and others, and a
11   vehicle-caused fatality. AR 81 at 3-4. They also described an incident where a participant
12   battered BRC’s own Black Rock Rangers, requiring BLM’s law enforcement officers to use
13   force to subdue the assailant. AR 138 at 14, 140 at 29-30.20 The reports detail thousands of law
14   enforcement public contact and assistance events, as well as hundreds of BLM citations issued
15   for violations of federal laws or the closure order. AR 143. BLM’s law enforcement staffing
16   level for the 2018 Burning Man event is reasonable, considering the issues encountered in the
17   past and the BLM’s responsibility to ensure public safety.21
18            BRC also argues that the cost of BLM’s investigators should not be included in the
19   Closeout Decision. Appeal at 30-31. As the BLM’s lead planner for law enforcement operations
20   for the 2018 Burning Man event explained, the BLM uses an integrated command model at the
21   event, and during 2018 approximately 10 BLM officers per day are paired with PCSO deputies.
22   Andres ¶¶31. This provides the most efficient policing possible, since it allows the federal
23   officers to handle any violations of federal regulations and the local deputies to handle state/local
24   law issues, without waiting for the other to respond. Id. Further, the BLM investigators
25   generally assist with narcotics investigations, person on person crimes, and violations of federal
26
     20
         As a result, BRC expressed interest in hiring private security personnel for the 2017 and 2018 Burning Man
27
     events. See Andres ¶19. This potentially illustrates the need for more law enforcement at Burning Man, not less.
     21
        In 2019, a Burning Man event volunteer/participant was found guilty of assaulting a federal officer at the 2018
28
     event. Andres ¶24.


                                      BLM ANSWER TO STATEMENT OF REASONS - 20
                                                                                                               AR03587
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 21 of 220




 1   regulations that take more time than a ranger can handle in a short period of time. Id. ¶23. This
 2   model is in accordance with the BLM-PCSO MOU signed in early 2017. AR 170. BRC has not
 3   provided any evidence of BLM error in its use of the integrated command model and
 4   investigators, especially considering the unique nature of the Burning Man event on public lands.
 5   Hall ¶27.
 6           BRC further complains about the BLM’s use of an agent from the Office of Law
 7   Enforcement and Security, Office of Professional Responsibility (“OPR”). Appeal at 32. During
 8   the Burning Man event, the BLM uses a temporary supervisory structure to ensure that its law
 9   enforcement officers are following all applicable agency protocols and policies. Andres ¶¶33-
10   35. The presence of an OPR agent is critical to meeting BLM requirements for reporting and
11   evidence review. Id. Additionally, the OPR agent is on-site and available to investigate any
12   allegations of misconduct against federal personnel assigned to the Burning Man event. Id. ¶35.
13   Since Burning Man event participants come from across the country and sometimes the world,
14   investigations would be logistically difficult to conduct after the event. Id.22 Accordingly, the
15   special challenges presented by the Burning Man event have led the BLM to determine that the
16   presence of an OPR agent is required and necessary to the administration of the Burning Man
17   SRP and should therefore be subject to cost recovery under the applicable regulations. Id. ¶¶33-
18   35. BRC provides no evidence of BLM error and while it might disagree with the BLM’s
19   rationale, BRC’s disagreement does not support its burden on appeal.
20           Ultimately, the BLM has the discretion to determine the nature and extent of its law
21   enforcement operations in order to administer the Burning Man SRP. Other than mere
22   disagreement with the BLM’s determinations, BRC points to no error in law, regulation, or
23   policy on the part of the agency. Accordingly, BRC has not met its burden to overturn the
24   BLM’s Closeout Decision.
25

26

27
     22
       In the past, BRC has supported the presence of an OPR agent and recognized that it serves as a way for BLM to
28
     be transparent and responsive regarding complaints about BLM law enforcement operations. Andres ¶34.


                                     BLM ANSWER TO STATEMENT OF REASONS - 21
                                                                                                            AR03588
            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 22 of 220




 1                  2.      The BLM’s substation is reasonable
 2           BRC next argues that it should not be required to pay for the costs associated with the
 3   BLM’s law enforcement substation. Appeal at 33-34. However, the BLM has explained and
 4   demonstrated the important law enforcement purposes served by the substation and BRC’s
 5   complaints do not support its burden on appeal.
 6           As described above, the BLM’s law enforcement substation is centrally located in Black
 7   Rock City. Andres ¶¶37-39; Hall ¶¶28-29. The Joint Operations Center (“JOC”), the main hub
 8   for both civilian and law enforcement operations, is located approximately a half-mile outside of
 9   Black Rock City and so participant access is somewhat limited. Id. The substation is a central
10   location where Burning Man participants can access law enforcement, in order to do things like
11   report criminal activity and file missing person reports. Id. This central location and ready
12   access is especially important given the size and scale of the event. Id.
13           For the 2018 Burning Man event, the BLM assigned one officer at a time to work at the
14   substation for two hour shifts, which provided 24-hour coverage. Andres ¶38. Patrols were
15   ongoing throughout the event but there were limited uniformed officers on duty at any one time
16   compared to the over 76,000 people on the playa at peak population. Id. ¶¶14-15; AR 220.
17   Having a location where participants had direct access to law enforcement was determined to be
18   important to public safety. Andres ¶¶37-39; Hall ¶¶28-29. The substation also provides a place
19   where officers can interview witnesses or victims without the added stress and time that could
20   result from removing them to the JOC. Andres ¶37. For these reasons, the BLM has determined
21   that the substation is necessary to ensure public safety at the Burning Man event. Id. ¶39; Hall
22   ¶29.
23           Officers also can utilize the substation to write reports so they do not have to travel back
24   to the JOC, which creates efficiencies and reduces labor costs. Andres ¶37. Given that the
25   trailer that serves as the substation was purchased by the BLM with its own funds and not via
26   cost recovery, the substation actually provides a no-cost benefit to BRC. Id. The BLM has
27   determined that the substation serves an important public safety purpose for the Burning Man
28   event. The substation may be incidentally beneficial to the BLM because those Burning Man


                                 BLM ANSWER TO STATEMENT OF REASONS - 22
                                                                                                 AR03589
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 23 of 220




 1   participants who had a fun and safe experience at the event will have a positive view of public
 2   lands in general, but the substation’s main purpose is as a necessary component of the BLM’s
 3   overall public safety and resource protection goal for the Burning Man event. OMB Circular A-
 4   25 directs the government to seek full reimbursement for the special benefit provided, even when
 5   the public receives an incidental benefit.
 6          [W]hen the public obtains benefits as a necessary consequence of an agency's
            provision of special benefits to an identifiable recipient (i.e., the public benefits
 7          are not independent of, but merely incidental to, the special benefits), an agency
            need not allocate any costs to the public and should seek to recover from the
 8          identifiable recipient either the full cost to the Federal Government of providing
            the special benefit or the market price, whichever applies.
 9

10   AR 2 at 3 (emphasis added). While BRC may disagree with the BLM’s establishment of the law
11   enforcement substation at the 2018 Burning Man event, it has not shown error in the Closeout
12   Decision.
13                  3.      Satellite tracking is necessary
14          Next, BRC claims that it should not be charged for satellite tracking services used by the
15   BLM at the Burning Man event. Appeal at 38-39. Since 2013, it is the BLM’s established safety
16   practice at Burning Man to use these two-way satellite tracking and communication devices. AR
17   257 at 65 (2018 Declaration of Jon Young ¶10); Andres ¶57. The agency has determined that
18   the functions of these devices are necessary to the safety of BLM personnel at the Burning Man
19   event. Id. They track, in near real-time, the location and position of officers and civilian staff
20   and integrate with the CAD system. Id. The trackers also have an SOS feature that allows the
21   wearer to send an emergency notification or request for assistance. Id. The trackers used at the
22   Burning Man event were purchased using cost recovery funds in previous years and in
23   accordance with BRC’s request, are only used for the Burning Man event. AR 257 at 66. The
24   costs included in the Closeout Decision are for necessary firmware updates and service charges
25   for the trackers used at the 2018 Burning Man event.
26          BRC has, in the past and in its Appeal, suggested that other methods would be sufficient
27   to track BLM’s law enforcement officers and civilian staff. Appeal at 38; AR 257 at 66.
28   However, those suggestions have been determined to be insufficient for the BLM’s safety needs.


                                 BLM ANSWER TO STATEMENT OF REASONS - 23
                                                                                                    AR03590
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 24 of 220




 1   AR 257 at 66; Andres ¶57. Thus, BRC offers only its mere disagreement with the use of such
 2   devices and unsupported speculation that radios may be sufficient for tracking purposes. BRC
 3   also suggests that BLM’s officers already work in pairs so the trackers are unnecessary, but that
 4   allegation is not correct. Appeal at 39; Andres ¶31. BRC’s opinion is insufficient to support its
 5   burden on appeal and accordingly, BRC has not shown error on the part of the BLM.
 6          E.      BRC has not shown error in the Closeout Decision for the BLM’s
 7                  communications and information technology systems
 8          BRC also challenges the BLM’s Closeout Decision with regard to the costs required to
 9   set up and run BLM’s communications and information technology systems at the 2018 Burning
10   Man event. Specifically, BRC objects to the costs involved in: 1) setting up and running the
11   systems (Appeal at 36-38); 2) network services (Appeal at 40-41); and 3) communications
12   equipment (Appeal at 41-43). BRC claims that it must determine whether the BLM’s services or
13   equipment improve public safety or protect the public lands (Appeal at 38) but BRC does not
14   provide any statutory, regulatory, or policy support for its argument. On the contrary, the BLM’s
15   administration of the Burning Man SRP must ensure public safety and resource protection of the
16   public lands. AR 46 at 1-9, 1-42. The BLM cannot delegate those responsibilities to BRC.
17   BRC has claimed that the BLM’s technology is “fancy,” (Appeal at 40) but the record shows that
18   the BLM’s experts have deemed it reasonable and necessary to administer the Burning Man
19   SRP. Again, BRC only shows its disagreement with the BLM, but fails to provide any objective
20   evidence of BLM error in the Closeout Decision.
21                  1.     Labor for communications and network setup and service
22          First, BRC claims that the BLM’s costs for labor for the communications and network
23   systems were in error. Appeal at 36-38. But other than speculating that BLM employees worked
24   too many hours on setting up the systems, BRC provides no objective evidence of error. For
25   example, BRC complains about the hours logged by the BLM Communications Branch Chief for
26   the 2018 Burning Man event. Id. However, that particular BLM employee has extensive
27   experience planning for the Burning Man event and was heavily involved in the communications
28   planning aspects in 2018, as he was in past years. See AR 184 at 53, 257 at 63 (Declarations of


                                BLM ANSWER TO STATEMENT OF REASONS - 24
                                                                                              AR03591
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 25 of 220




 1   Jon Young regarding 2016 and 2017 Burning Man events). The BLM utilized an experienced
 2   employee to set up and administer a critical piece of infrastructure, and BRC fails to demonstrate
 3   BLM error in the Closeout Decision that incorporated the costs for his work for the event. The
 4   other communications staff highlighted by BRC were also necessary to set up and maintain the
 5   infrastructure necessary for the 2018 Burning Man event and they even performed work related
 6   to BRC’s own communications system. Declaration of Kevin Wisemore (“Wisemore”) ¶¶3-6;
 7   see also AR 240 (BLM’s answers to BRC questions about specific communications staff
 8   members for the 2017 event). BRC provides no objective evidence of BLM error. Instead, BRC
 9   acknowledges that the BLM requires these critical infrastructure systems but argues, without
10   supporting evidence, that it should take less money and time to provide them. Appeal at 38.
11   Such an argument does not support BRC’s burden on appeal, especially when BLM’s own
12   experts have demonstrated that the labor was necessary to administer the SRP. Wisemore ¶6.
13                  2.     Network services
14          BRC also argues that BLM’s contracts for network services are unreasonable and not
15   supported. Appeal at 40-41. BRC complains that the BLM has not explained why it needs such
16   network services, but the record shows otherwise. Wisemore ¶¶7-8. Specifically, BRC argues
17   that it should not have to pay for any network or communications costs that support the law
18   enforcement substation, including the microwave, internet, and network systems. Appeal at 40.
19   BRC’s objections depend upon its characterization of the substation as unnecessary, but the
20   BLM has described why the substation is needed as a central location for law enforcement
21   services within Black Rock City. See III.D.2., above. The BLM’s substation systems actually
22   mirror how BRC provides similar systems to its fire and emergency medical substations
23   throughout Black Rock City. See AR 184 at 53, 257 at 63. The record includes the contracts for
24   providing those systems, showing that the Closeout Decision only includes the BLM’s actual
25   costs for those services. AR 311. BRC has not demonstrated any error on the part of the BLM.
26          BRC also complains about the BLM’s use of cameras, computers, display monitors, and
27   networking equipment at the JOC and the temporary holding facility. Appeal at 40-41. But
28   BRC offers only its opinion, which does not contradict the BLM’s experts who have determined


                                BLM ANSWER TO STATEMENT OF REASONS - 25
                                                                                              AR03592
          Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 26 of 220




 1   that use of the equipment adheres to best practices and is necessary at the Burning Man event.
 2   Wisemore ¶7-8; Andres ¶58; AR 257 at 66 (2018 Declaration of Jon Young at ¶¶13-17).
 3             Finally, BRC argues that the BLM should not charge for phone lines that serve the JOC
 4   and the substation because there are too many of them and because cell phones can be used
 5   instead. Appeal at 41. However, the BLM has determined that the lines are needed to execute
 6   necessary functions at the Burning Man event. Wisemore ¶8. The BLM has also evaluated the
 7   purpose and need for each line and uses the minimum number of lines necessary to accomplish
 8   its mission. Id. Again, BRC merely expresses disagreements with the BLM’s network and
 9   communications at the 2018 Burning Man event, but has not shown error in the Closeout
10   Decision. BRC’s mere disagreement with these costs does not meet its burden on appeal
11                    3.     Other equipment, contracts, and upgrades
12             BRC argues that BLM has no reasonable basis for charging for the costs of certain
13   equipment, contracts, and upgrades used at the 2018 Burning Man event. Appeal at 41-43. The
14   record shows, however, that these items are necessary to the BLM’s administration of the SRP
15   and the actual costs are correctly charged to BRC through cost recovery. Specifically, BRC
16   complains about the purchase of digital base stations for the dispatch system, the number of
17   dispatchers contracted by the BLM, and the requirement for adequate electrical wiring and
18   backup generators for federal employee accommodations at the event. However, the BLM
19   provided reasonable explanations regarding why those costs were necessary to administration of
20   the SRP. See Wisemore ¶9; Pirtle ¶5-6; Andres ¶59; AR 310. Ultimately, BRC provides no
21   evidence of BLM error in the agency’s cost recovery calculations. The BLM has shown how all
22   the costs were reasonable and necessary to administer the SRP. Mere disagreement with a
23   charge, or opinion that it should have been cheaper, is insufficient to support BRC’s burden on
24   appeal.
25             F.     BRC has not shown error regarding the BLM Operational Medical Unit
26             BRC also complains about the BLM’s use of a medical unit for federal employees
27   working at the Burning Man event. Appeal at 44-45. The agency has explained, however, that
28   its BLM Operational Medical Unit (“OMU”) is a necessary operational function for the BLM to


                                  BLM ANSWER TO STATEMENT OF REASONS - 26
                                                                                              AR03593
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 27 of 220




 1   administer the SRP for Burning Man. Andres ¶¶44-52; Hall ¶¶30-32. The U.S. Department of
 2   Health and Human Services prepared a medical threat assessment for the Burning Man event,
 3   which outlined the unique health risks to federal employees working at the event. AR 210. That
 4   report concluded that the BLM OMU enhances the BLM’s mission at the event. Id. at 3, 21.
 5   The BLM OMU serves as a federal patient advocate, providing personalized medical care for all
 6   government employees working at the Burning Man event and maintaining a sealed medical
 7   history on each person. Andres ¶45; Hall ¶30. The BLM OMU is capable of providing federal
 8   employees immediate access to critical incident stress management services if needed during the
 9   event and initiating necessary workmen's compensation paperwork. Id. In addition, the BLM
10   OMU members are trained in tactical medicine and are capable of providing care under fire,
11   tactical first aid in an unsecured trauma scene, and can act as a force multiplier in active shooter
12   and mass casualty environments. Andres ¶46. These services are invaluable in keeping over 100
13   federal employees healthy in the austere environment at the Burning Man event. Id.
14          BRC has instead proposed that federal employees use the first aid stations and the
15   medical facility available for event participants. See Appeal at 44-45. Prior to the 2017 event,
16   BRC also formally requested that the BLM not provide a medical unit for its employees and
17   instead use BRC’s facilities. AR 166. However, the BLM declined BRC’s proposal. AR 169,
18   181, 182. Due to the specialized needs of the BLM's operations at the Burning Man event,
19   including care to uniformed law enforcement officers, the BLM determined that the BLM OMU
20   is not a redundant function when compared to the medical services BRC provides for the
21   participants at the Burning Man event. Id. The services provided by the BLM OMU are
22   invaluable to the government and integral to employee safety and health while working at the
23   Burning Man event. BRC offers only unsubstantiated opinion otherwise.
24          The BLM’s OMU Overviews, compiled after the 2017 and 2018 events, describe its
25   necessity. AR 219, 294. The OMU provides several services that are not available through
26   BRC’s medial facilities. AR 294 at 1. The OMU also provides a savings of at least 128 staff
27   hours, because it provides treatment that would otherwise require a drive to Fernley or Reno to
28   be seen by a physician. Id. at 2. For example, the OMU treated a BLM employee with chest


                                 BLM ANSWER TO STATEMENT OF REASONS - 27
                                                                                                 AR03594
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 28 of 220




 1   pains at the 2018 event. BRC’s medical facility did not have the necessary medical tests to
 2   determine whether the employee had experienced a heart attack. Id. BLM’s OMU even
 3   provided medical supplies and equipment to BRC’s medical staff. Id. Further, after the 2018
 4   event, the BLM began an investigation of the contract medical provider hired by BRC for its
 5   medical facility. AR 315; Hall ¶32. While the BLM’s investigation is still ongoing,
 6   investigators were told that BRC’s medical facility lacked a sufficient supply of critical medical
 7   equipment and supplies. AR 315 at 2; Hall ¶32. Thus, the record illustrates that the BLM had
 8   sufficient rationale to determine that the OMU is needed to properly administer the SRP for the
 9   Burning Man event. The BLM must recover the full costs it incurs to administer the SRP for the
10   Burning Man event and the BLM OMU has been determined to be necessary to the BLM’s
11   administration of the SRP. For that reason, it was included in cost recovery in accordance with
12   FLPMA, the BLM’s SRP regulations, the BLM’s cost recovery and recreation policies, and
13   OMB Circular A-25. BRC has not shown error and accordingly the Closeout Decision should be
14   affirmed.
15          G.      BLM’s vendor monitoring is appropriate
16          BRC further complains that it should not be required to pay for the costs of monitoring
17   vendors who serve Burning Man event participants. Appeal at 46-47. As part of the event,
18   vendors may provide needed services to participants including bus transportation to the event,
19   RV greywater cleaning, or site cleanup post-event. Since these vendors are working on public
20   lands, they are required to obtain a permit. Some vendors are covered under BRC’s SRP but
21   others are not. While all vendors could be covered under the main Burning Man SRP, that
22   option would require BRC’s oversight of each vendor because any violation of permit terms by
23   one of those vendors would be a violation of BRC’s SRP. McKinney ¶7; Hall ¶36. As an
24   alternative, the BLM has allowed vendors to obtain their own permits, so that compliance with
25   permit terms can be monitored individually. Id. There were 63 vendors who provided services
26   to participants in 2018 and the labor to ensure they have the required permits is therefore charged
27   to BRC’s cost recovery account. McKinney ¶5; Hall ¶¶33-34.
28



                                 BLM ANSWER TO STATEMENT OF REASONS - 28
                                                                                               AR03595
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 29 of 220




 1          BRC essentially argues that the BLM should charge its vendor compliance labor to the
 2   individual vendors themselves, or that the fees charged by the BLM for commercial use SRPs are
 3   sufficient to reimburse that labor. Appeal at 47. Neither argument has merit here. The vendors
 4   are only present to provide services to the participants at the Burning Man event, for which BRC
 5   is responsible, and in fact those vendors cannot provide their services to other public land users
 6   because the area is subject to a closure order. McKinney ¶7; Hall ¶33. BRC actually controls
 7   which vendors may be present and issues its own authorizations for vendors. Appeal at 46; see
 8   also AR 269 at Stipulation 11 (outlining the process for BRC to recommend/authorize vendors to
 9   the BLM so that the BLM can determine if it will issue an SRP). Indeed, estimates of BLM’s
10   labor costs for vendor compliance were included in the Estimate Decision and BRC did not
11   object at that time. AR 252. Additionally, the 3% of gross receipts paid by all commercial SRP
12   holders does not pay for processing and administration of the permit, as BRC argues. Appeal at
13   47. Instead, fees for commercial use permits are intended to provide a fair return to the
14   government for the opportunity to make a profit by using public lands and related waters. AR 46
15   at 1-23 through 1-25 (example illustrates that both cost recovery and a commercial use fee are
16   charged for commercial events). Accordingly, it is appropriate and reasonable for the BLM to
17   monitor vendor compliance at the Burning Man event and to include those costs in the Closeout
18   Decision. BRC has not shown BLM error and therefore has not supported its burden on appeal.
19          H.      BLM’s purchase of miscellaneous supplies is not in error
20          BRC argues that the BLM should not charge through cost recovery for the purchase of
21   miscellaneous supplies, including protective equipment, for employees working at the Burning
22   Man event. Appeal at 47-49. However, these supplies and protective equipment are considered
23   necessary to the BLM’s administration of the Burning Man SRP. BRC has not demonstrated any
24   error in the Closeout Decision. BRC complains primarily about the BLM’s purchase of goggles
25   and shemagh (scarves). Appeal at 48. These items are needed as protective equipment to ensure
26   the health and safety of BLM staff working at the event due to the harsh conditions on the playa
27   and the frequent dust storms that occur. Pirtle ¶9; AR 241 at 9. Goggles are also designated as
28   Personal Protection Equipment (“PPE”) by the BLM and once issued, are not thereafter re-issued


                                 BLM ANSWER TO STATEMENT OF REASONS - 29
                                                                                                 AR03596
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 30 of 220




 1   to other staff.23 Id. While some BLM staff working at the Burning Man event bring their own
 2   goggles, it is unknown ahead of time exactly how many pairs of goggles will be needed and so
 3   the BLM orders a sufficient quantity for everyone. Id. Even those employees who have worked
 4   at the event in the past may have lost or damaged the goggles during the prior year’s event or
 5   over the intervening time period. Unused goggles and shemagh are stored so they can be used at
 6   future Burning Man events. Id. This has been the BLM’s standard operating procedure for the
 7   Burning Man event since 1996. Id. Ultimately, BRC’s mere disagreement with the BLM’s
 8   practice of providing PPE to its employees working at the Burning Man event is insufficient to
 9   show error. BRC may disagree with the BLM’s determination that these items are necessary, but
10   that does not show agency error in the Closeout Decision.
11   IV.     CONCLUSION
12           Based on the legal arguments above, which are supported by evidence in the record, BRC
13   has not met its burden to show BLM error by a preponderance of the evidence. BRC’s mere
14   opinion that the BLM should have spent less on administering the 2018 Burning Man SRP is
15   insufficient to overturn the BLM’s Closeout Decision. BRC submitted its SRP application and
16   signed the cost recovery agreement, which included the Estimate Decision. The Estimate
17   Decision was actually more than the Closeout Decision, so BRC received a refund of
18   $272,759.64. AR 312. The Board has stated that “the entire point of an estimate is to convey
19   general cost information to an applicant so that it can decide whether to proceed.” Bookcliff
20   Rattlers, 171 IBLA at 19. Here, BRC knew about the costs and accepted them by signing the
21   Estimate Decision, then proceeded with the 2018 Burning Man event. BRC cannot now
22   complain that it does not agree with the BLM’s costs and attempt to shift the agency’s expenses
23   for the 2018 Burning Man event onto the public. The Closeout Decision has a rational basis, is
24   supported by the record, and is a proper exercise of the BLM’s discretion. Since BRC has not
25   demonstrated that the BLM is in error, the Closeout Decision should be affirmed.
26

27
     23
       The Department of Labor, Occupational Safety and Health Administration (“OSHA”) has more information about
28
     PPE at https://www.osha.gov/SLTC/personalprotectiveequipment/ (last visited June 24, 2017).


                                   BLM ANSWER TO STATEMENT OF REASONS - 30
                                                                                                       AR03597
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 31 of 220




 1    DATED this 30th day of September 2019.
 2                                      Respectfully submitted,
 3

 4
                                        Janell M. Bogue
 5                                      Attorney for the Bureau of Land Management
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                        BLM ANSWER TO STATEMENT OF REASONS - 31
                                                                               AR03598
           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 32 of 220




 1                                    CERTIFICATE OF SERVICE
 2   Re:      Black Rock City LLC
 3            IBLA 2019-109
 4            I, the undersigned, declare that on September 30, 2019, I served the foregoing document
 5   upon the listed individuals by the means designated below and in accordance with 43 C.F.R. §
 6   4.401.
 7   By USPS certified mail and email:
 8   United States Department of Interior
     Office of Hearings and Appeals
 9   Interior Board of Land Appeals
     801 N. Quincy St., Suite 300
10   Arlington, VA 22203
     ibla@oha.doi.gov
11
     David S. Levin, Esq.
12   Levin Law Firm
     405 Sherman Avenue
13   Palo Alto, CA 94306
     david@levinlawfirm.com
14

15
                                                  ____________________________________
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                             AR03599
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 33 of 220



LANCE WENGER
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell. bogue@sol.do i. gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,       ) IBLA 2019-0109
                           )
           Appellant,      )
                           )
    V.                     ) DECLARATION OF REBECCA ANDRES
                           )
BUREAU OF LAND MANAGEMENT, )
                           )
           Respondent.     )
                           )
________________)
I, Rebecca Andres, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.     I have 13 years of experience in federal land management law enforcement. I am
currently employed as the Bureau of Land Management (BLM), Nevada, Zone 1 Staff Law
Enforcement Ranger (Winnemucca and Carson City Districts). I have been employed with the
BLM in this position since February of 2017. Prior to this position, I was the Field Staff Law
Enforcement Ranger in the BLM Price Field Office (Utah) since 2014.

2.      I have 4 years of experience working at the Burning Man event, both in planning the
BLM operation and executing the operation at the event site. I have served in multiple positions
at the event, to include Patrol Officer, Patrol Supervisor, and Planning Section/Deputy
Operations Chief.


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page I
                                                                                            AR03600
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 34 of 220



3.      The BLM, Winnemucca District manages the Black Rock Desert-High Rock Canyon
Emigrant Trail National Conservation Area (NCA); within this NCA are the Black Rock Dese11
and the "playa." The playa encompasses about 265 square miles (169,000 acres) of public and
private lands in the Washoe, Pershing, and Humboldt Counties, Nevada.

4.    The Burning Man Event is a combination art festival, social event, and experiment in
community living. The event is held on public lands administered by the BLM in Pershing
County, Nevada on the playa of the Black Rock Desert, approximately 10 miles northeast of the
community of Gerlach, Nevada.

5.     I have reviewed the appeal filed by Black Rock City LLC (BRC), the organizer of
Burning Man and the applicant for the Burning Man Special Recreation Permit. I am personally
familiar with the 2018 special recreation permit (SRP) and I served as the lead planner for law
enforcement operations for the 2018 event, as well as the Law Enforcement Deputy Operations
Chief/Planner during the event.

BLM Law enforcement officer staffing levels

6.      It is BLM's responsibility to determine staffing levels and costs associated with the
administering the law enforcement function at the event through the Cost Recovery Agreement
(CRA). As stated in the 2018 Law Enforcement Operations Plan, the primary goal of the
operation is to provide for public safety and resource protection through the enforcement of
federal laws, state laws, county ordinances, regulations, event closure orders, and permit
stipulations. The law enforcement operational objectives for the 2018 event were: to safeguard
and protect human life, to safeguard and protect natural and cultural resources, to ensure the
permitted event occurs without disruption, and to keep costs commensurate with incident needs.

7.       To ensure these objectives were met, the BLM planning team reevaluated reasonableness
and efficiencies before determining 75 federal law enforcement officers were needed for the
2018 Burning Man event. Of these 75 officers, 12 were assigned administrative, support, or
oversight roles, leaving 63 officers to patrol and provide investigative support in the city.
Officers were divided into three overlapping shifts, providing 24 hour coverage through the city
while accounting for travel to and from Gerlach. These officers conducted high visibility patrols
throughout Black Rock City across five patrol sectors through a combination of vehicle and foot
patrols.

8.       The 2018 event was difficult to staff due to competing national priorities; as such, the
BLM began the event operation down one officer. One officer left the event in the early stages
in response to other agency priorities and returned for the last three days. I have administered
staffing of law enforcement for the event since 2017 and have experienced challenges in finding
available staff each event cycle. Due to these staffing challenges, the BLM is forced to staff the
event with any qualified and available officer, regardless of pay grade. The BLM does make
every reasonable attempt to staff the event with appropriate personnel based on assignments at
the event and availability. In order to augment staffing, the BLM enters into an Interagency
Agreement with the United States Forest Service (USFS). This allows the BLM to augment
staffing with lower graded officers. Due to the limited availability of officers at the national
level, travel is incurred from locations throughout the western United States and Alaska,


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 2
                                                                                           AR03601
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 35 of 220



requiring up to two days of travel to and from the event site in certain cases. All government
personnel are required to follow agency policies pertaining to government lodging, per diem, and
driving hour limitations while travelling to and from the event site.

9.      The appellant asserts the number of law enforcement officers increased in 2018 compared
with 2016 by four officers. On the contrary, the BLM planned for 75 officers in 2016, 2017, and
2018. Due to staffing limitations as described above, the actual number of officers on playa
during main event in 2018 was 74, resulting in fewer officers as compared to 2016. The
appellant's complaint that law enforcement labor costs increased approximately $26,000 is a
direct result of the 1. 9% government pay raise received by federal employees in 2018. The 2018
pay raise could have resulted in additional labor costs but the BLM's conscientious event
assignments resulted a modest increase in labor costs even with the 1.9% federal employee pay
raise.

10.      Because the event is held on federal public lands administered by the BLM under a SRP,
it is the responsibility of the BLM to ensure law enforcement priorities are met during the event.
Federal public lands administered by the BLM fall under proprietary jurisdiction, meaning state
and local law enforcement agencies, in this case the Pershing County Sheriffs Office (PCSO),
also have full authority and responsibility for ensuring public safety. In April 2017, a
Memorandum of Understanding (MOU) was signed between the BLM and PCSO. Through the
MOU, both agencies mutually agreed to provide the maximum cooperation, assistance, and
coordination possible to assure the protection of persons and property on the public lands within
Pershing County, Nevada. During the 2018 event, PCSO was the only agency with the
jurisdiction to investigate person-on-person crime, including domestic violence, assault and
battery, theft, sexual assaults, etc. As the authorizer of the event, the BLM must ensure affected
state and/or local law enforcement agencies have the resources to ensure response to, and
investigation of, person-on-person crimes.

11.      During the 2018 event, PCSO staffed the event with approximately 20 patrol deputies
and/or investigators. This means there were approximately three times more BLM officers than
PCSO officers assigned to patrol and investigative support during the event. Because of the
disparity in staffing, BLM officers responded to PCSO calls for service because PCSO patrol
officers were not available under the aforementioned MOU. This was problematic because BLM
officers have limited training in investigating person-on-person crimes falling under the Nevada
Revised Statutes. Due to the sensitive nature of these crimes, coupled with the specific skillset
and knowledge required to conduct such investigations, PCSO staffing would have to increase to
a level allowing them to investigate all person-on-person crimes investigations from the onset of
the initial report. Absent adequate staffing by PCSO, the BLM provided assistance to PCSO as
requested in the interest of public safety at the event. BLM law enforcement resources are
available to PCSO for any operation or operational assistance needed under the MOU and
integrated command. The same BLM staff available to assist PCSO work in direct support of
BLM permit administration when not assigned a case and investigated short comings of
operations within the permittee's plan of operations during the 2018 event.

12.    According to the PCSO Post Mission Synopsis (PMS) report from the 2018 event, PCSO
has approximately one deputy for every 578 persons permanently residing in Pershing County,
outside of the event. PCSO explains this level of staffing is needed to perform all of the duties


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 3
                                                                                           AR03602
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 36 of 220



statutorily mandated for the Sheriffs Office. The Sheriff recommended funding be provided by
BRC to allow his office to staff the event with 40 deputies per shift (or 80 deputies total).

13.     In accordance with the recommendations of the International Association of Chiefs of
Police (IACP), the ratio of law enforcement officers to population for a population range of
50,000-99,999 people should be 1.8 officers per 1,000 people. The peak population of Black
Rock City is approximately 76,000. Using the IACP recommended staffing ratio, at the highest
level of staffing at the 2017 event, during overlapping shifts (representing 13 hours during a 24
hour period), BLM had 42 uniformed officers, and the Pershing County Sheriffs Office (PCSO)
had 12, yielding 1.8 officers per 2,533 people. During the lowest level of staffing at the 2018
event, with a single shift on duty (representing 11 hours during a 24 hour period), BLM had 21
uniformed officers and PCSO had 5, yielding 1.8 officers per 5,261 people. Both of these ratios
fall short of the IACP staffing recommendations.

14.     It is true that the IACP standards are imperfect when applied to the event, as are
traditional industry standards. There is no comparable environment for municipalities and
enforcement models because this is the largest Special Recreation Permit administered by the
BLM. The remoteness of the event site and the austere environment compound complications in
staffing with back up resources stretched thin and approximately 150 miles away. The
availability of resources to include specialty law enforcement or National Guard resources is
approximately a two hour response time for a small number of resources. Thus, the staffing
model must be reasonably developed to ensure safety of all personnel, public lands visitors, and
natural resources without expectation of relief from offsite personnel.

15.     For the BLM, from the hours of 8:00 AM to 3:00 PM, day shift is the only shift on playa
with a total of 17 BLM uniformed patrol officers deployed throughout Black Rock City. At the
peak population, approximately 76,000 people were present within the city, which yields an
officer to participant ratio of 1 to 4,470. During the hours of 3:00 PM to 5:00 PM, there is
overlap between the day shift and swing shift, resulting in 34 BLM uniformed officers, leading
to an officer to participant ratio of 1 to 2,235. From 5:00 PM to 7:00 PM, swing shift is the only
shift on playa, staffed by 17 BLM uniformed officers, leading to an officer to participant ratio of
1 to 4,470. From 7:00 PM to 3:00 AM, the swing shift and night shift overlap, staffed by 34
uniformed officers, leading to an officer to participant ratio of 1 to 2,235. From 3:00 AM to 5:00
AM, night shift is the only shift of playa, staffed with 17 uniformed BLM officers, leading to an
officer to participant ratio of 1 to 4,470. From 5:00 AM to 8:00 AM, the night shift and day shift
overlap, staffed by 34 uniformed officers, leading to an officer to participant ratio of 1 to 2,235.

16.     The appellant has stated that BLM law enforcement's engagement in public contacts
during the event indicates the BLM is overstaffing the event. The central tenet of BLM law
enforcement is achieving compliance with laws and regulations at the lowest level possible level
through educating public land users. As affirmed in a May 12, 2017 e-mail from Secretary of the
Interior Zinke, Department of Interior law enforcement officers " ... may be called on to render
emergency medical care, investigate complex resource crimes, perform harrowing technical
rescues, or engage in proactive community policing." As such, a large component of achieving
compliance with rules and regulations on public lands is through proactively contacting members
of the public by BLM law enforcement rangers. This principle holds true during patrols of
public lands outside of the event, as well as during the event.


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 4
                                                                                            AR03603
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 37 of 220



17.     According to the BRC Census from the 2017 event, approximately 36% of participants at
the Burning Man event are new. As such, many of the visiting public do not have a clear
understanding of the rules and regulations governing the event. BLM law enforcement officers
make hundreds of contacts a day, a product of conducting high visibility patrols in a largely
pedestrian city. In the operational briefing for the 2018 event, BLM officers were instructed to
seek out positive contacts with the public through the course of their patrols. These contacts
allowed BLM law enforcement officers to educate the visiting public on rules and regulations
that govern the event, as well as provide information pertaining to Black Rock City resources.
Although BRC may have a different belief about what BLM law enforcement's job should be
during the event, the methodology by which BLM law enforcement officers approach the job
capitalizes on positive interactions with the public in helping achieve compliance at the lowest
level.

18.      Through staffing of a BLM law enforcement substation, located along the Esplanade, or
the "main street" of Black Rock City, participants make hundreds of contacts each day with the
law enforcement officer staffing the substation. During the 2018 event, these contacts were
reported through dispatch and captured within Computer Aided Dispatch (CAD) as public
contacts. The appellant feels BLM is engaging in public relations efforts in order to justify the
presence of law enforcement personnel on site. Contrary to BRC's opinion, these public contacts
are not used by the BLM to support or justify staffing levels for the event. As previously
mentioned, the BLM determines staffing levels to ensure the four main objectives identified in
the operations plan are met. "Public contacts" as an event type in CAD do not have a follow-up
administrative reporting requirement, and as such are not used as a measurement of workload in
determining the appropriate level of BLM law enforcement staffing for the event. On the
contrary, incidents involving a law enforcement action taken, such as warnings, citations, or
arrests, do involve the additional task of report writing and evidence collection/processing
contributing to the workload requirements and staffing needs of the event.

19.     Although BRC contends BLM law enforcement is overstaffed, BRC's Law Enforcement
Liaison stated in a meeting on May 17, 2017 that BRC was planning to employ contracted
security personnel for BRC staff at the event because BRC staff were assaulted in the 2016
event. In BRC's 2016 event After Action Review at page 14, BRC states there were reports of
battery against Rangers (referring to Black Rock Rangers) by participants. BRC stated they
would work with law enforcement to find additional solutions for dealing with combative
participants, which could include increased training and education, eviction from the event,
and/or the use of other remedies available under Nevada law. On May 25, 2017, BRC's Director
of Event Operations informed BLM they were interested in using private security to address the
"violent human niche" at the event; however, due to the "flakiness" of security companies, the
three they had lined up fell through. He indicated BRC was still interested in using private
security for future events, but it did not happen for the 2017 or 2018 events. BRC's attempt to
provide additional security for staff at the 2017 and 2018 events serves as an indication law
enforcement staffing during the event may not be sufficient to ensuring the safety of event
participants and BRC staff.

20.     Statistics cannot be relied upon as the only measurement tool of the effectiveness or need
for law enforcement at the event. Relying solely on quantitative data ignores the deterrent effect
high visibility patrols have on criminal activity within Black Rock City. Deterrence is most


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 5
                                                                                          AR03604
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 38 of 220



powerful when a potential violator perceives they will be caught committing a crime. BLM law
enforcement provides proactive, highly visible patrols throughout the city and participants can
observe law enforcement taking action, working to minimize criminal behavior. Additionally,
participants often state they feel the presence of law enforcement officers in the city makes them
feel safer. While, like deterrence, this variable cannot be measured statistically, the mere
presence of law enforcement in the city is important to the safety the visiting public. The
appellant's 2017 After Action Report noted a second consecutive year of reduced negative
participant feedback submissions and a second consecutive year of increased positive participant
feedback submissions. The positive relationship BLM law enforcement continues to build with
Black Rock City allows for education based enforcement to be used as the first line of
compliance with federal rules and regulations.

21.     Black Rock City consists of 56 miles of surveyed, engineered, and maintained roads, to
include street names, signs, traffic control devices, and signed speed limits. There is only one
gate for general admission ticket holders to enter the event; during the peak ingress period,
thousands of vehicles are entering through this point in a span of hours. Despite the large
volume of vehicles entering the event on the access road, BRC states traffic offenses hardly pose
a serious threat to public safety. However, BRC themselves have implemented their own
standards for ensuring vehicle safety. The appellant asserts the PCSO has primary responsibility
for enforcing state traffic laws at the event, but that is not accurate. PCSO has advised the BLM
that the Nevada Revised Statutes (NRS) specific to traffic regulations do not apply on the playa
during the Burning Man event. As such, the PCSO does not have the authority to enforce
existing state traffic laws at the event. Since these traffic laws are not enforced by a state or local
law enforcement entity at the event, the BLM put forth a restriction order regarding motor
vehicle use and operation to provide for public safety for the approximately 40,000 vehicles that
entered and exited the 2018 event. BLM is therefore responsible for motor vehicle safety at the
Burning Man event.

22.     As previously stated, a substantial number of vehicles traverse across the playa during the
event during ingress and egress. The appellant contends enforcement of traffic laws during the
event by BLM law enforcement is unreasonable in light of BRC's safety record. This opinion
does not account for the deterrent effects of BLM law enforcement conducting proactive, highly
visible law enforcement patrols on the roadways leading to and within the city. BLM law
enforcement conducted a traffic stop on an average of less than 5% of the vehicles entering the
city.

23.      Every year a significant number of controlled substances violations are investigated by
law enforcement inside the Burning Man event. The majority of illicit substances are transported
via privately owned vehicles, entering the event from one of two entrance points. These
controlled substances are often times uncovered through the course of a traffic stop. Removing
these substances before they enter the city helps reduce the potential for harm to members of the
visiting public, BRC employees, and government employees. In 2018, federal law enforcement
officers issued 86 citations for possession of controlled substances. Additionally, PCSO listed in
the agency Post Mission Synopsis (Appendix C) 44 arrests in 2018, many of which were related
to trafficking of controlled substances. BLM further asserts a need for 6 investigative agents to
assist in narcotics investigations, person on person crimes, and federal regulation violations
occurring within the event requiring more investigation than a ranger can handle in a short period


                       IBLA 2019- I 09 - Declaration of Rebecca Andres - Page 6
                                                                                               AR03605
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 39 of 220



of time. These investigative agents are available to assist PCSO at any time under unified
command and the MOU for public health and safety and resource protection. It should be noted
that BRC staff control gate operations (both entry and exodus) without any law enforcement
presence. During the 2017 and 2018 events, I am not aware of any narcotic violations or firearm
violations reported to law enforcement by BRC gate personnel. Either BRC gate personnel lack
the proper training and expertise to locate narcotics and weapons or they are purposely ignoring
violations of law.

24.     A Burning Man volunteer and participant was found guilty in 2019 following a federal
criminal bench trial for assaulting a federal officer during the 2018 event. The convicted
individual related in court that he was trained at the event to resist law enforcement and to refuse
to identify himself to law enforcement if contacted. A simple matter of violating the closure
order turned into a lengthy contact resulting in injury to a federal officer.

25.     Refen-ing to use of K9 units used to detect illicit substances, the appellant opines BLM
has not provided justification for spending so much on this law enforcement tool because PCSO
is the primary enforcer of controlled substance laws at the event. BLM's enforcement of
controlled substance laws and regulations is mandated by BLM policy. Law Enforcement
General Order 33 directs BLM to make public lands drug-free through enforcement of applicable
regulations and laws in cooperation with all Federal, State, and local law enforcement agencies.
Policy further requires the BLM to counter illegal drug activity on public lands by aggressively
seeking to detect and investigate drug activity; seeking prosecution of persons engaged in drug
cultivation, manufacture, trafficking, and use; and obtaining and coordinating drug-related
intelligence to assist investigation, interdiction, and prosecution efforts. During the planning
phase of the event, BLM law enforcement and PCSO, under integrated command, collaborated
on the appropriate strategy for detecting, investigating, and prosecuting drug offenses during the
2018 event. Part of the strategy was to use BLM K9 units as a tool for narcotic detection.
During the 2018 event, 6 K9 units were deployed across the three shifts to further the drug
enforcement strategy. The planning team sought ten K9 teams but shortages in staffing
availability resulted in the assignment of only 6 K9 teams.

26.     The appellant falsely states this drug interdiction is unique to this event because the BLM
deploys the same interdiction tactics at Imperial Sand Dunes Recreation Area in Glamis, CA and
along the southern border during Securing America's Border Resources operations. These two
examples come from the same BLM Law Enforcement National Detail list as the Burning Man
event.

27.     In 2018, due to extreme temperatures on playa, the BLM requested BRC erect shade
structures for K9 units to park their patrol vehicles under during report writing and meal breaks.
These structures were for the health and safety of the K9s and not, as the appellant claims, a
readiness factor. K9s are left in vehicles routinely when not deployed for the safety of all parties
as there is no place designed within the Joint Operations Center for the K9s to be secured other
than vehicles. These were requested as needed due to the extreme, un-forecasted heat to ensure
the protection of government property and K9 health. The remoteness of the event site makes it
difficult to accurately forecast weather conditions and provide emergency repairs to vehicle air
conditioning failures. The shade structures were developed and deployed under the BLM - BRC
MOU program and were not a cost recovery item.


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 7
                                                                                            AR03606
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 40 of 220



28.     In 2018, due to shortcomings in BRC's own environmental compliance management, the
BLM Authorized Officer and event Incident Commander requested law enforcement proactively
enforce existing fuel storage, grey water, and black water violations. BLM law enforcement
issued violation notices and warnings as appropriate and within their jurisdiction. As a land
management agency with law enforcement, this is well within the agency mission and addresses
as required by special recreation permit handbooks the prevention of undue harm and
degradation of natural resources. The appellant's objection to this enforcement action is
unconscionable considering the event's purported leave no trace ethos. If the appellant expects
the agency not to enforce traffic, drug, or environmental violations, one is left to wonder what
acceptable and reasonable law enforcement actions are left under the appellant's consideration.
Enforcing environmental crime is one of the primary functions of BLM law enforcement.

29.     The appellant conflates the prosecution of cases and the actual cases initiated by law
enforcement on playa. Once a citation is issued, the BLM is subject to the judicial system in
regards to case prosecution and adjudication. Following the 2018 event, the BLM received
either payment or guilty pleas in 23 marijuana cases, 4 MDMA cases, 2 Ketamine cases, 2 Molly
cases, 2 cocaine cases, 9 possession of controlled substance cases (substance not specified in
court docket). This does not include drug related charges pursued and prosecuted by the
Pershing County Sheriff's Office and District Attorney, who handled the majority of drug
trafficking charges. Cases were resolved without the extra burden on tax-payers of a jury trial,
the expense of hundreds of jury trials is untenable for the government. Case adjudication within
the judicial system is not a reflection of the BLM's policy directives to combat illegal drug
activity on public lands, nor is it used by the BLM as a tool in determining staffing needs at the
event.

30.     The appellant's assertion that BLM officers were not engaged in active calls 70% of the
time is wholly misleading. In addition to patrol time, BLM officers are allotted time for report
writing, evidence processing, travel to and from the event site from lodging in Gerlach, and meal
breaks within their tours of duty. None of this time is accounted for in the appellant's analysis of
time available for a call. Often during the 2018 event, event participants called for service but
experienced delayed response time due to a lack of available officers. These calls included
participants seeking help with missing children, assaults, and environmental compliance. To
ensure quality reports, the event operations plan requires reports to be completed and reviewed
prior to the end of each shift. The transient nature of the event, the construction and break down
of the city in a matter of weeks, requires BLM to ensure completion of duties while on playa.
Officers detailed to the event also travel home at the event precluding efficient and reasonable
follow-up if duties are not timely completed on playa. The impacts on employees working the
event are not like those of a municipality in that the event occurs in an austere environment with
dust, wind, hyper-stimulus raves, and extreme heat. Land management policing requires a
resiliency that is nothing like the industry standard in this austere environment with limited back
up and auxiliary personnel.

31.    The appellant's assertion that BLM officers work in pairs with other federal officers at
the event is wholly and repeatedly inaccurate. BLM officers do not patrol in pairs; this is done to
maximize the number of high visibility patrols throughout the city. Under the integrated
command model, approximately 10 BLM officers per day are paired with Pershing County
deputies. This provides the most efficient policing possible to allow for federal officers to


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 8
                                                                                            AR03607
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 41 of 220



handle federal regulation violations and cooperatively allow the deputies to deal with state and
local law violations without the delay of waiting for each other to respond. The appellant also
asserts the Northwestern University Police Staff and Command School staffing model as the best
practice nationwide. The BLM law enforcement planning team is not aware of this staffing
model; the BLM does consider the IACP staffing recommendations for this event as nationally
and internationally recognized standards. Other events in the geographical area include the
Electric Daisy Carnival in which Clark County (Nevada) Ordinance regulates one officer to
every 500 attendees. The BLM is well below the standard set for that event.

32.      The BLM annually examines law enforcement staffing for the Burning Man Event for
reasonableness and efficiency. Law enforcement staffing was reduced in 2016 and has remained
static in numbers since that time. In 2018, six agent positions were replaced with rangers
resulting in a reduction in cost to the appellant. The BLM cannot afford to jeopardize public
health and safety and natural resource protection to yield to the appellant's insistence on the
agency reducing civil servants to administer this permit. The appellant went so far in opposing
law enforcement during the event to receive a letter from Pershing County Sheriff Allen placing
them on notice that continued interference in law enforcement investigations could result in
arrest. The appellant has made clear a lack of willingness to cooperate with law enforcement
during the 2018 event. The appellant's perception that the event site is safe is proof positive that
law enforcement is effectively managing the event.

33.      The appellant claims it is not reasonable for BLM to charge BRC for costs associated
with a representative from BLM's Office of Professional Responsibility (OPR) at the event.
During the event, the BLM uses a supervisory structure that is temporary and only in effect
during the event to ensure BLM officers are following a myriad of agency protocols and policies,
both in the patrol and investigation functions. Similarly, the BLM staffs one special agent from
OPR to review Use of Force (UOF) reports to ensure compliance with the agency UOF policy.
During the 2018 event, 9 UOF incidents including 18 individual officer reports were filed by
BLM Rangers during the ten operational days of the main event. This number is abnormal to
agency norms for this geographical region outside of the event time period. UOF reports are
time consuming and occur at the event with regularity due in part to substance abuse at the event.
Use of force complaints must be investigated by OPR according to BLM policy, and numerous
evidentiary items associated with a UOF incident must be collected by a Senior OPR Special
Agent soon after the incident, since they are perishable. The presence of the OPR agent on playa
is critical to meeting these requirements.

34.     It is important to note, BRC has supported the presence of an OPR agent in the past as a
mechanism to be more responsive toward participant complaints against law enforcement
operations and actions during the event.

35.    In addition to reviewing and investigating UOF reports, the OPR agent is on-site and
available to investigate all incidents, allegations, or complaints of misconduct against federal
personnel assigned to the event. Due to the fact participants are from all over the country, and up
to 30% international visitors, it would be a logistical challenge and substantial cost to conduct
follow-up investigations after the fact. By having an OPR agent on-site, follow up interviews
and investigations can occur in a transparent, timely and efficient manner as directed by policy.
No such instances were reported during the 2018 event. OPR found BLM staff maintained


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 9
                                                                                            AR03608
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 42 of 220



professional appearances and conducted themselves extremely well during the event. Due to the
unique circumstances of the event, the BLM analyzed the need for this position and found the
position to be reasonable and required. As such the BLM is legally obligated to charge this
expense to cost recovery as the work would not be necessary without the event.

BLM Law Enforcement Community Relations/Public Outreach

36.    BLM piloted a new law enforcement position in 2017 at the event to focus solely on
community outreach and relations. This position was paid for entirely by BLM and was not
charged to BRC through cost recovery. The officer engaged in participant outreach and
education throughout Black Rock City, promoting the Black Rock Desert-High Rock Canyon
Emigrant Trails National Conservation Area. This position was carried forward in 2018 but
eliminated on the first operational day of the event to fill the law enforcement needs at the event
when the staffing shortages required abandoning this duty.

BLM Law Enforcement Substation

37.     The appellant stated BLM's staffing of the LE Substation did not have any effect on
public safety at the 2018 event, and as such, BLM did not demonstrate the costs were reasonable
to the administration of BRC's permit. On the contrary, the BLM has determined that the LE
Substation is important because it is used as an established location within the city where
participants can report criminal activity and file missing person's reports. Additionally, the LE
Substation affords a location central to the city for interviews of witness and victims without the
added stress of removing witnesses and victims to the Joint Operations Center (JOC) for
interviews. The LE Substation is equipped with a radio, which allows officers to coordinate a
response to a crime report within the city. In addition to being utilized to improve participant
access to law enforcement services, the LE Substation is used as a mobile report writing station.
This allows for efficiency and reduces labor costs because officers can write a report without
travelling out of the city to the JOC. The travel time from the substation to the JOC is
approximately 10-15 minutes one way or up to 30 minutes round trip. The substation creates
efficiency in operations that ultimately saves the appellant increased costs of law enforcement
staffing.

38.     During the 2018 event, one officer at a time was assigned to work the LE Substation for
two hours during their shift, providing 24-hour coverage at the substation. As previously stated,
the primary focus of the LE Substation was to provide participant access to law enforcement and
allow for more efficient reporting, with a secondary function of community interaction. Since
BRC cannot provide law enforcement services to the participants of the event, the LE Substation
is necessary to provide participants direct access to law enforcement. Visitation to the LE
Substation is evidence that, while Black Rock Rangers and Earth Guardians provide useful
service to participants, these services were not sufficient to meet the needs of participants
looking for directions or reporting crimes within Black Rock City. The mere presence of a law
enforcement officer at the LE Substation may lead to an informal interaction with a member of
the public. As previously stated, BLM officers are encouraged to engage with the visiting public
as part of integration with the community and community policing as directed by former Interior
Secretary Zinke.



                     IBLA 2019-109 - Declaration of Rebecca Andres - Page I 0
                                                                                            AR03609
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 43 of 220



39.     It is customary in municipalities to staff a law enforcement substation central to the
population with strong community outreach to build trust with citizens and increase operational
efficiencies. The IACP recognizes the importance of mobile computing capabilities specifically
at substations to increase efficiencies and increase proximity of officers to citizens. Black Rock
City is touted as one of the largest cities in Nevada during the event and as such it is reasonable
to compare municipality policing methodology to the event, since nothing else like it exists on
other public lands administered by the BLM. Based on that, the BLM has determined that the
LE Substation is an important, reasonable, and necessary part of the agency's administration of
the SRP for the Burning Man event.

BLM Mission Critical Designation

40.     The biweekly pay cap for employees assigned to the Burning Man Event has been lifted
from 2012 through present. In 2017, the decision was made to use the Mission Critical authority
under §550.106(b)(l) rather than the previously utilized authority of Emergency designation
under §550.106(a)(l). Memorandums from the Washington Office have annually enacted these
authorities to lift the pay cap. Preparation, tracking, and posting of the memorandums is a large
time commitment for the planning team during an already busy time of year.

41.     The planning team continues to support lifting the biweekly pay cap under the Mission
Critical authority, §550.106(b)(l). A return to Emergency authority was analyzed and
abandoned by the 2018 planning team because the Mission Critical authority is the most
applicable to this unique event. The authority was enacted in a Permanent Instruction
Memorandum (P-IM) to reduce the annual paperwork burden and create efficiencies for the
planning team, State Director, and Washington Office staff.

42.      The 2018 P-IM enacted the Mission Critical authority to lift the biweekly pay cap and
ensure employees are fairly compensated for their work at the event. This authority does not
result in "bonus" or "extra" pay as the appellant purports but instead allows exempt federal
employees receive full compensation for the extra hours they work on playa. This authority
applied to only 25 of the 75 assigned law enforcement positions, roughly one-third of the law
enforcement staff utilized at the event. The staff affected generally provide significant
leadership within the event operations and, after an objective and reasonable review, are found to
be critical in supporting the agency's administration of the event permit.

43.     The Burning Man Event is listed as a BLM Law Enforcement National Detail requiring
each state to fulfill a quota of officers for the event. In 2018, the number of officers who
volunteered to work the event did not meet the quota and some officers were assigned without
volunteering. Assigning, or mandating, individuals to work the event makes fair compensation
essential.


BLM Medical Team

44.    The appellant contends BLM's use of a separate medical facility is wasteful and
redundant and should not be imposed on BRC through cost recovery. In 2018, the BLM Medical
Team was required at the event to mitigate threats to employee health, safety, and well-being


                     IBLA 2019-109 - Declaration of Rebecca Andres - Page 11
                                                                                            AR03610
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 44 of 220



through a 24-hour mobile medical element. The team provided time-sensitive response and care
to BLM employees in a secured environment at the JOC and in Gerlach. If not for the Burning
Man event, these threats would not exist or need mitigation through the BLM Medical Team. As
such, the medical trailer and labor costs for the BLM Medical Team were charged to the CRA
for the 2018 event.

45.     The BLM Medical Team leader is responsible for planning and coordination throughout
the year to ensure a comprehensive medical plan is in place to mitigate threats to public health
and safety. During the event, the medical unit leader ensures the team serves as a federal patient
advocate, providing personalized medical care for all government employees. This team is
solely dedicated to providing care for federal employees assigned to the event. As such,
definitive patient care is delivered rapidly, which is one of the most critical tenets of mitigating
medical threats to employees working at Burning Man. The BLM Medical Team maintains a
sealed medical history on each person assigned to the Burning Man event in case a patient
becomes unable to communicate, imperative to continuity of treatment. In addition to on-site
care, the BLM Medical Team provides care on and off-playa with medical staff available at
Black Rock Fire Station and house calls in Gerlach, NV. The BLM Medical Team is capable of
providing federal employees immediate access to peer/Critical Incident Stress Management
services if needed during the event and initiating necessary workmen's compensation paperwork.
The BLM Medical Team provides personalized care to employees and has earned employee trust
in care, provides comprehensive care, and reduces advanced medical issues during the event.
The BLM Medical Team provides daily briefings to employees tailored to trends noted during
the event to further employee health and safety.

46.     BLM Medical Team members are trained in tactical medicine and are capable of
providing care under fire, tactical first aid in an unsecured trauma scene, and act as a force
multiplier in active shooter and mass casualty environments. These services are invaluable to
keeping over 100 federal employees healthy in an austere environment. In addition, each shift
was assigned a patrol officer also certified as an Emergency Medical Technician (EMT) to be
used as a force multiplier to the BLM Medical Team. The layered approach of the medical plan
for the 2017 event provided efficiencies and continuity of care from operations to the BLM
Medical Team, similar to medical units in wildland firefighting, providing personalized medical
surveillance, early preventative care, occupational medicine, and the ability to recognize changes
in employees that may be in need of care.

47.     There is no assurance BRC and their medical provider can ensure rapid and immediate
patient care for federal employees as they have primary care for a city of approximately 76,000
people. In addition, BRC's medical provider does not provide a tactical medical response team,
provide adequate space for uniformed law enforcement personnel to securely receive care, does
not allow for pre-screening of BLM employees or ensure patient confidentiality, does not
provide continuity of care or patient advocacy, and cannot initiate workers compensation claims.

48.     The Federal Emergency Management Agency (FEMA) Special Events Contingency
Planning Job Aids Manual (Special Events Manual) advises emergency management to consider
medical personnel for public safety workers and to ensure safety of medical staff. FEMA's
Special Events Manual advises medical requirements at an event be planned for the most critical
injury or illness foreseeable and determination of a need for a mobile medical team. It is


                      IBLA 2019-109 - Declaration of Rebecca Andres - Page 12
                                                                                            AR03611
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 45 of 220



important to note these are the guiding principles for urban large scale, short-term special events
with supplemental resources in close proximity to the event; due to the remote, austere
environment in which federal personnel work at Burning Man, these variables are intensified,
further driving the need for the BLM Medical Program. The nearest hospital to the event site is
approximately 100 miles away.

49.     The 2018 Medical Unit provided a minimum personnel hour savings of 128 hours for the
ten day operational period through preventative care which mitigated prolonged illness and loss
of duty time. In addition, the Office of Worker's Compensation (OWCP) paperwork was
completed for several officers assigned to the event.

50.     One incident occurred in which a government employee was taken to the Burning Man
medical facility to be seen by a physician only to realize the medical facility was not in
possession of necessary clinical equipment. The BLM medical team supplied the physician on
duty with the medical supplies from the BLM medical unit necessary to treat the employee
effectively. Additionally, the BLM medical unit provided care to a senior BRC employee due to
convenience of available resources because the BRC employee was at the JOC.

51.     During the 2018 event, BLM staff received multiple reports of deficiencies in the
Burning Man medical facility and BLM special agents onsite initiated an investigation. This
investigation continued for several months and found through witness interviews and
government staff observations neglect and patient negligence by the contracted medical provider.
The medical provider was unable to provide appropriate supplies, medicines, and sterile
equipment as summarized in a BLM Informational/Briefing Memorandum which was
incorporated into a letter and issued to Burning Man organizers.

52.     The BLM cannot jeopardize the health and safety of government employees by relying
on BRC provided medical facilities. The BLM provided the information of medical
shortcomings to provide Burning Man organizers information necessary protect the public land
users and all attendees from negligent care. The BLM must rely on Intergovernmental Agency
support to insure employees are provided safe and reliable care in the austere working
environment at the event.

BLM Supplies and Equipment

53.     The appellant asserts any BLM staff assigned to the event can charge any expense to the
cost recovery. This is wholly inaccurate. Each purchase charged to the cost code is analyzed,
scrutinized and considered for reasonableness prior to executing the cost recovery close out.
Occasionally, staff charge the cost recovery for purchases that are deemed a coding error or
unreasonable per cost recovery regulations. In all cases where this is discovered, the charge is
removed from the cost recovery account prior to the cost recovery account close out. Every
purchase carried forward to the cost recovery account close out has been verified by the BLM for
reasonableness and defensibility.

54.    The appellant requests refunds for several BLM staff assigned to the event to include
lodging and meals. The appellant paid directly via MOU for lodging and meals for all




                     IBLA 2019-109 - Declaration of Rebecca Andres - Page 13
                                                                                            AR03612
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 46 of 220



government employees during the event and only travel to and from the event is covered in the
cost recovery agreement.

55.    The appellant's reference to the iNet Public Safety contract on page 37, lines 20-21, is
inappropriate in the matter before the board as these expenses were accepted and agreed to by
BRC under the contracting MOU and not the cost recovery agreement.

BLM Contracting Increase

56.     The appellant made it known to the government late in the 2017 planning cycle that a
new dispatch (Mission Support) vendor was interested in the contract with BRC under the MOU
Contracting Program. BLM committed to allowing open competition for this contract in 2018
and recognized the appropriate competition could only be managed by a government contract
solicitation. During 2018 planning the Microwave/Internet Bandwidth Services contract was
also identified as a contract removed from the MOU program and retained as a government
contract, largely for government security measures. The dispatch contract was awarded
following competitive government solicitation for $199,870 while the Microwave/Internet
Bandwidth Services contract was awarded following competitive government solicitation for
$22,000. These contracts were subject to the 21.8% indirect cost rate at a cost of approximately
$48,367.66. The total cost to the cost recovery account of these two contracts coming back into
federal acquisitions was $270,237.66. It is important to note that the appellant had paid all but
the indirect cost rate in previous years through the MOU Contracting agreement. The overall
cost of other operational functions were reasonably considered and reduced where feasible and
as such the difference between 2017 and 2018 on the cost recovery account is $236,359.66 more
in.2018. Absent the two contracts moving into federal acquisitions, the 2018 cost recovery
account would have been $39,878 less than the 2017 cost recovery account.

BLM Technology

57.      The appellant asserts the government's utilization of DeLorme trackers are unnecessary.
The DeLorme trackers are a necessary tool to locate emergency resources and civilian staff alike.
The onsite dispatch center can monitor locations and enhance response times should an officer or
civilian need assistance or miss a status check. Due to the loud nature of some areas at the event
it is possible to not hear a radio status check during the event. The lights and changing life of the
city can also be disorienting, a piece of art utilized as a landmark for a few days may be burned
and no longer available. As has happened, law enforcement can be asked to follow a reporting
party to a fight in progress and have trouble describing to dispatch their exact location for back­
up to assist. The trackers make it possible for dispatch to pinpoint the location of the officer
requesting assistance. The reasonableness of this tool is examined annually and no better or
more efficient technology has been located.

58.     The appellant argues the camera installed at the Law Enforcement Substation is excessive
in cost. In truth the camera provides an event over watch that could only be replaced with
increased law enforcement staffing. Absent the camera, it would take a minimum of two
additional law enforcement personnel to provide over watch of the event for security and
feedback from an elevated position to agency management. The camera provides a low-cost
alternative and allows the command staff to view areas of concern, obtain information during


                      lBLA 20 I 9-109 - Declaration of Rebecca Andres - Page 14
                                                                                             AR03613
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 47 of 220



large incidents, and monitor activities within the event. Following recent active shooter
incidents, it is recommended to provide a sniper over watch at large outdoor mass gatherings. In
lieu of that level of staffing, the camera allows a cost effective countermeasure.

59.     The appellant asserts the BLM overstaffs the temporary dispatch service for government
personnel at the event. This dispatch services law enforcement personnel and civilian personnel
performing compliance checks within the event. Approximately 100 government personnel are
utilizing the dispatch center with, at times, as many as approximately 50 government personnel
in service at the event at one time. This leaves an average of 1 dispatcher to 10 employees at
peak activity levels during the event which has at times overloaded existing staffing. Dispatch
services are essential to employee safety and public health and safety. The BLM asserts its
experts, whom review the statement of work for dispatch services annually for reasonableness,
know best how to provide for the health and safety of government employees and are trained in
providing for public health and safety in a way the appellant is not. The appellant expended a
similar cost as the BLM did for the 2018 event for dispatch services for the BLM under the
contracting MOU previously described for multiple years without protest to the number of
dispatchers and cost.



Signa��-                                                           Date:   q� -i.   /r'!




                     IBLA 2019-109 - Declaration of Rebecca Andres - Page 15
                                                                                           AR03614
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 48 of 220



LANCE WENGER
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone: (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2019-109
                                                )
               Appellant,                       )
                                                }
       v.                                       ) DECLARATION OF MARKE. HALL
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
               Respondent.                      )

________________
                                                )
                                                )

I, Mark E. Hall, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.
1.      I have 9 years of experience in federal land management; I have been employed with the
Bureau of Land Management since January 2010. lam currently employed as a Field Manager
for the Bureau of Land Management (BLM) Winnemucca District, Black Rock Field Office
(BRFO). Prior to this position I was the Assistant Field Manager for the BRFO. Other positions
I have held in Winnemucca include: archaeologist, Planning and Environmental Coordinator,
and Project Manager.
2.     I have 3 years (FY 2017, FY 2018, FY 2019) of experience working at the Burning Man
event as the Authorized Officer. From 2010 through 2016, while not physically at the event, I
served as an interdisciplinary team member for their 2012 permit renewal, and after that was the


                        IBLA 2019-109 - Declaration of Mark E. Hall - Page 1
                                                                                           AR03615
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 49 of 220



Planning and Environmental Coordinator in charge of the Determinations of NEPA Adequacy
(DNA) documents for the permit.

3.       My duties during the 2018 Burning Man event as Field Manager were as the
Authorizing Official (AO) for the Burning Man event permit. I was on playa during the event
and implementation of the SRP. I had input in the development of the event Table of
Organization, the development of the event Cost Recovery Agreement Estimate, the
development of the event Permit Stipulations, and the development of the event Closure Order
Restrictions. I signed the Special Recreation Permit. I was responsible for leading the effort for
the closeout of the 2018 Cost Recovery Agreement and the SRP Annual Evaluation.

Mission Critical Status

4.      The Burning Man event is held in a remote desert location with the nearest full service
community over 200 miles away. During the time of year that the event is held, it is also the peak
time of Fire Season for the BLM around the U.S. Conditions are often extremely rigorous during
the event due to heat, dryness and dust. Dust levels often reach the EPA' s hazardous level. 1
While the event itself is only a week long, set-up and clean-up requires approximately a month
both before and after the event.

5.       BLM engages in a nearly year-round planning process for its administration of the
Burning Man event Special Recreation Permit. Each year, BLM reviews its entire administration
staff and process to determine where efficiencies can be found or where processes can be
changed. Based on input from the planning team, stakeholders, previous years' After Action
Reviews, and Operational Assessments, the BLM determines how many civilian employees and
law enforcement officers (LEOs) will be needed to properly staff the event. Staffing levels for
the non-law enforcement (commonly called "civ-ops") positions is contingent upon which
activities will be taken over and performed by the Burning Man Project, and based on incidents
from the previous year.

6.      Permanent Instruction Memorandum (IM) 2018-010 designated the Burning Man Event
as "mission critical work" and entitles personnel participating in direct support of the annual
Burning Man Event premium pay under the limitations described in 5 CFR 550.106(c) and
550.107.

7.       Pursuant to IM No. 2018-015 1 Law Enforcement Staffing Requirements for Fiscal Year
2018 Special Events and High Use Recreation Areas, the 2018 Burning Man event was classified
as a national detail. The IM defines a national detail as "a high use weekend or special event
where the ability to manage the activity in a reasonably safe manner for both the public and the
LEOs assigned exceeds the capability of the resources within the State where the event is
occurring."

8.      BLM requires a minimum of 75 officers to safely fulfill the law enforcement portion of
administering the Burning Man event permit, 2 officers in the command staff and 73 officers in
the support, patrol and investigative operation. In August 2017, the entire BLM agency had a

1 The BLM is working with safety and industrial hygenists to ensure worker health and safety, and also to determine
if hazard pay is warranted.


                           IBLA 2019-109 - Declaration of Mark E. Hall - Page 2
                                                                                                         AR03616
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 50 of 220



combined total of 277 law enforcement credentialed staff that could potentially be assigned to
work at the Burning Man event. That number includes all leadership and management staff. To
staff the event without the "Mission Critical" would require a three wave rotation of 73 officers,
or a combined total of 219 officers, to be assigned to the event. To take this approach would
exhaust BLM law enforcement resources nationwide both in the field and in critical leadership
positions. In addition, the costs of not having the designation in place, which only requires one
set of 73 officers, would increase lodging, meal, travel, and other associated costs for BLM Law
enforcement personnel assigned to the event. Adequate lodging for 73 officers in the rural
community in which the event is held is barely attainable as multiple officers share motel rooms
and travel trailers to meet housing need. The rural community near the Burning Man event site
currently does not have lodging capacity for an additional 146 officers.

9.       For non-LEO positions, the BLM requires 31 employees to work at the event. The
Winnemucca District Office (WDO), table of organization, has a total of 71 employees (non-Fire
and Aviation). Many of these employees are in critical positions that cannot be released for
working the Burning Man event. Other employees in the WOO are reluctant to work the event
for religious or moral reasons. To staff the event, the BRFO must reach out to other field offices
within the BLM.

10.      The Mission Critical Designation lifts the pay-cap placed on federal employees to ensure
that they are fairly compensated for the service they provide through their work at the event.
Absent lifting the pay-cap, federal employees would be compensated at less than their normal
pay rate, regardless of if the employee is exempt or non-exempt. This would not be a fair and
reasonable practice to law enforcement officers or management employees on public lands. This
also incentivizes detailed officers and non-LEO employees to volunteer to staff the event and
without this incentive it would be difficult to provide the needed safety and security to event
participants, and to ensure no unnecessary and undue degradation of affected public lands.
Employees at the Burning Man event endure an austere working environment and subpar living
conditions while working and to do so for less than their normal pay rate is not appealing or
adequately providing for just federal employee compensation.

11.     As outlined above, the Burning Man event fits is appropriate for the "Mission-Critical"
designation.

Reasonable Costs

12.      All the costs documented in the Cost Recovery Closeout fall under FLPMA's definition
of"reasonable costs". The labor costs are for LEO and Civ-Ops employees to monitor the event
and ensure that the stipulations of the permit are being followed, ensuring public health and
safety of participants at the event, and ensuring no unnecessary or undue degradation of public
lands occurs. This is also in accordance with 43 CFR 2932.31.

13.    The charges for equipment are for equipment that is used exclusively for the Burning
Man Event. The equipment that is purchased is what would be purchased by the government for
managing and monitoring public lands for general public use.




                        IBLA 2019-109 - Declaration of Mark E. Hall - Page 3
                                                                                          AR03617
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 51 of 220



14.      Questions from BRC about cost recovery charges are answered either verbally or in
some written form (email or letter). For example, following the 2017 event, the BLM answered
a series ofquestions from BRC regarding the cost recovery charges. See AR 240, 241.
15.      BRC asserts that personnel working the event have a higher pay grade than necessary.
This is not the case. Many ofthe BLM employees who work the event have been with the BLM
for more than 2 or 3 years. Many ofthe non-LEO employees who have been with the BLM for
that amount oftime are at the GS-9 or GS-11 pay grade scale. For example, for my current staff
in the BRFO, 6 out ofthe 7 are at the GS-11 pay scale or higher.

After Action Review
16.      While After Action Reviews (AAR) are useful project management tools, there is no
written policy nor requirement that a written AAR be provided to a proponent. In the WOO,
AARs are generally held after the completion ofa major NEPA document with a proponent, but
there is not always a written document that is produced.
17.      An AAR was held with the Burning Man Project in December 2018 and a draft SRP
Evaluation was presented to them. With the proponent's EIS for its permit renewal, a major
hardrock mining EIS in progress, and reduced staffing in the BRFO, it was my decision to not
have a lengthy written AAR for the 2018 Event as was done in the past. The 35 day furlough
also made it difficult to prepare a written AAR.
18.      The AAR for the 2017 Burning Man Event contains very little information on how the
cost recovery monies were spent. The document does provide a few more details on the number
ofemployees working on a given day, and explanations ofwhat the positions did on playa. Most
AARs I have been involved with do not discuss the cost recovery closeout (when one existed).
Law Enforcement Staffing Levels and Roles
19.      BLM law enforcement has a unique role as outlined in the BLM's 9260 Manual Law
Enforcement Index ofGeneral Orders. As stated in General Order 5: "The objective ofthe law
enforcement program is to ensure compliance with those Federal laws that relate to the public
lands, their resources and regulations." This includes traffic stops (General Order 22), drug
enforcement (General Order 33), and unauthorized storage and disposal ofhazardous wastes on
the public lands (General Order 34). Associated with General Order 33, is General Order 36
which allows for the use ofcanine units.
20.     As Field Manager for the BRFO in 2018, per General Order 4, I was responsible for
implementing a resource protection and law enforcement program for the Burning Man event.
The level oflaw enforcement was decided by myselfas Authorized Officer and Field Manager.
This decision was based on a recommendation from law enforcement specialists and made in
consultation with the Nevada State Director.
21.     The Burning Man event is held within the Black Rock-High Rock Emigrant Trails
National Conservation Area. One ofmy job duties is to ensure compliance with goals and
objectives ofthe BLM's National Lands Conservation System and the Black Rock-High Rock


                       IBLA 2019-109 - Declaration of Mark E. Hall - Page 4
                                                                                       AR03618
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 52 of 220



Emigrant Trails Resource Management Plan. The use oflaw enforcement officers is one means
ofensuring these policies and plans are implemented.

22.      It needs to be noted that the Burning Man event is essentially the temporary construction
ofa tent and recreational vehicle city inside the Black Rock-High Rock Emigrant Trails National
Conservation Area. The population ofthe city in 2018 was approximately 80,000 people. This
event is the largest Special Recreation Permit (SRP) that the BLM manages; no other SRP comes
close in size or scope. It is also an event where copious amounts ofalcohol and illicit substances
are consumed, and many participants bring extra gasoline and fuel oil for bums. The uniqueness
and size ofthe Burning Man event requires a unique law enforcement response.

23.      Data (Table 1) in the Public Health and Safety report produced for the Burning Man
Permit Renewal EIS needs to be noted. Since 2015, the ratio of LEOs to paid participants has
undergone a significant drop-in 2017, it was down to 1 officer per 1,059 paid participants.
Only in 2008 was the ratio lower. Even in 2012 through 2015, the LEO officer to paid
participant ratio was similar to the ratio in 2004 and 2005. The BLM has significantly lowered
the number of officers at the event, and the increases in the cost oflaw enforcement are due to
cost ofliving increases, standard promotional policies, and travel costs to get the LEOs to the
event.

24.      While BRC asserts that the number ofcitations issued at the event given the number of
LEOs are "random", a simple linear regression ofthe number ofcitations versus the number of
LEOs at the event contained in Table 1 in the Public Health and Safety report (noted above)
shows a moderate to strong trend (R2 = 0.74, with a p value ofless 0.001) that is highly
significant. The assertion by BRC the event is over-policed is suspect.

25.      As Authorized Officer, I do ride with law enforcement officers on patrol. While BRC is
correct in noting some ofthe public contact calls were for directions, I also observed law
enforcement officers educating the public on appropriate hazardous material storage, potential
environmental issues such as greywater/blackwater leaks, and safety recommendations. Not all
contacts need to result in a citation or warning. Further, while BRC's staff and volunteers
provide some support in these areas, the fact that law enforcement officers are sought out by
participants and are providing these services suggests that they are needed.

26.      Due to the failure of BRC's environmental compliance teams during the 2018 Event, I
 authorized LEOs to issue warnings and citations for environmental compliance issues.
 Environmental issues ranged from grey and blackwater spills and dumping, fuel storage issues,
 and depositing human waste. Resource protection by LEOs is covered under General Order 4
 and FLPMA.

27.       As noted in General Order 23, FLPMA authorizes the BLM to cooperate with local law
 enforcement agencies, particularly when there is an activity on public land that "receives
 visitation primarily from persons who reside outside the county ... ," and this "visitation
 represents a major impact. .. ". Pershing County has under 7,000 residents, so the Burning Man
 event has a major impact on local law enforcement. Ifthis event did not occur, the Pershing
 County Sheriffs Office would not be receiving such a major impact to its workload and BLM
 investigators would not be needed.


                        IBLA 2019-109 - Declaration of Mark E. Hall - Page 5
                                                                                          AR03619
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 53 of 220



28.      Since there were only 74 field law enforcement officers at the event that were split
between 3 shifts, the LE substation is an important site since participants can find an officer there
around the clock. From my experience from spending at least 30 minutes a day there, law
enforcement working the substation are queried by participants on issues ranging from how to
resolve citations, concerns over potential criminal activities, complaints about other participants,
questions concerning the event stipulations and regulations, and general questions concerning the
Burning Man permit. Per General Order 4, public contact on public lands is a job duty of
Supervisory Law Enforcement Rangers and Law Enforcement Rangers. When not addressing
concerns from participants, the substation allows provides a space for officers to write their
reports.
29.      The LE substation is not a redundancy to the services BRC offers at the event since it is
staffed by sworn law enforcement officers capable ofreceiving criminal reports and coordinating
a law enforcement response from within the city. Substations in urban communities are one way
of building trust with citizens. Black Rock City is touted by the Burning Man organization as
one of the largest cities in Nevada when the event occurs; and it was my determination that it
was reasonable to use an urban staffing model for the Burning Man Event.

BLM Medical Facilities

30.      The BLM Medical Team is a necessary component for the BLM to administer the
Burning Man SRP. This unit provides medical care for all government employees working the
event; maintains an employee's sealed medical history; they can get employee immediate access
to Critical Incident Stress Management services if needed; and initiate the necessary workmen's
compensation paperwork. Further, the BLM Medical Team serves as a patient advocate when
care transfers to the next level. BRC's medical unit cannot provide these services to government
employees, nor can they institute a workmen's compensation claim.
31.     A letter explaining BLM's Medical Team was sent to BRC by certified mail and email
on June 19, 2017. AR 182.

32.      BRC's assertion ofits medical capabilities and services is suspect. Due to conflicting
reports from BRC's medical supervisor regarding what happened with a vial of ketamine, I
ordered law enforcement to investigate whether the vial was used appropriately or was missing.
In the course of the investigation by law enforcement, medical professionals working for BRC
came forward with other issues including: a shortage of medical supplies, reuse of sterile medical
kits such as suture kits, lack of certain basic pharmaceutical drugs, and medical professionals
who were lacking proper licensing. More details can be found in a letter from the WOO District
Manager to BRC dated May 30, 2019. Government employees cannot be subjected to these
conditions, so the BLM Medical Team is necessary to administer the Burning Man SRP.
Vendor Compliance

33.     In 2018, the Burning Man event had 63 vendors who attended the event specifically to
provide services to the participants of the Burning Man event. These vendors were not
covered/authorized under the Burning Man event SRP. The vendors were present on federal



                        IBLA 2019-109 - Declaration of Mark E. Hall - Page 6
                                                                                            AR03620
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 54 of 220



lands specifically because of the event. If the event were not present these vendors would not be
present on federal lands conducting commercial business activities.

34.     Processing and administering 63 additional SRPs that are directly associated with the
BLM's implementation and monitoring of the Burning Man event's SRP results in a direct cost
to the BLM for labor associated with the issuance and monitoring of those additional permits.
The Vending Compliance Team for the 2018 Burning Man event consisted of just two
individuals.

35.     Vending Compliance Team members must have sufficient skills and experience to
complete compliance and monitoring on vendor SRPs that are issued for the Burning Man event.
They must also possess the skills needed to process newly identified SRPs as they are discovered
during the event, and adjudicate complicated and nuanced SRP-related questions, situations and
disputes.

36.      Although each vendor is issued an individual permit for its commercial business
practices conducted at the Burning Man event, they are present to conduct those business
activities for participants directly tied to the Burning Man event as a result of BRC's SRP. Per
the SRP regulations, policy and manuals, BRC could have all those vendors operating under their
permit. BRC would have to either pay or recruit volunteers to process the associated paperwork
for those vendors. BRC would be held responsible for any violations by the vendors. BRC
would be responsible for collecting the vending fees owed the US government. BRC has been
verbally notified of this at several points in time; in May 2018, they verbally told the BLM they
did not want this responsibility and liability.

37.      The Burning Man event is a year-round workload that includes but not limited to
preparing NEPA documents for the event and vending SRP, preparing the actual SRPs, issuing
and collecting fees for vendor SRPs, attending numerous meetings and conference calls,
preparing the After Action Review, assisting in the preparation of the cost recovery estimate and
cost recovery account closeout, and reviewing numerous documents submitted to the BLM by
BRC. It is the overall responsibility of the BLM and its staff to monitor all aspects of the
implementation of the SRP including but not limited to safety, GIS, Environmental and Vending
Compliance, and as the permitting agency the BLM reserves the right to assign adequate staff to
monitor these areas of activity during the event to ensure compliance with the SRP stipulations
and Closure Order by the permittee. BLM holds the overall responsibility for compliance on
Federal Lands and not the permit holder.

38.       Per the SRP regulations, approval of an SRP is a discretionary action made by the
Authorized Officer. When the permit will take more than 50 hours to process or administer, all
costs incurred by the BLM in order to implement the SRP must be reimbursed to the BLM by the
permittee through cost recovery. If the permittee believes that cost recovery is not in its best
interest, then the permittee can choose to move its event off public lands.




Signature: __   M--'-"Mk�--=-b....;;.4u
                                     ..........,........._______Date: 21'" ¥ �l�
                       IBLA 2019-109 - Declaration of Mark E. Hall - Page 7
                                                                                          AR03621
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 55 of 220




LANCE WENGER
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2019-109
                                                )
               Appellant,                       )
                                                )
       V.                                       ) DECLARATION OF CHELSEA
                                                ) McKINNEY
BUREAU OF LAND MANAGEMENT,                      )
                                                )
               Respondent.                      )
                                                )


I, Chelsea McKinney, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

l.      I have 11 years of experience in federal land management; I have been employed with the
Bureau of Land Management since October 2016. I am currently employed as the Burning Man
Project Manager, for the Bureau of Land Management (BLM) Winnemucca District, Black Rock
Field Office. Prior to this position I was the Outdoor Recreation Planner for the Black Rock
Field Office.

2.     I have 2 years (FY 2017 and FY 2018) of experience working at the Burning Man event.
In 2017 I was involved with vending compliance, and in 2018 I was the Special Recreation
Permit (SRP) Monitor.



                     IBLA 2019-109 - Declaration of Chelsea McKinney - Page 1


                                                                                        AR03622
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 56 of 220




3.       My duties during the 2018 Burning Man event as SRP Monitor were to review the
Operating Plan submitted by Black Rock City and make sure they were complying with all
actions in their SRP, Permit Stipulations, and Operating Plan. I was on playa during the event
and implementation of the SRP. I had input in the development of the event Table of
Organization; the development of the event Permit Stipulations; and the development of the
event Closure Order Restrictions. I was responsible for preparing the Determination of NEPA
Adequacy (DNA) for the 2018 Burning Man Event and the SRP for the Authorized Officer's and
Black Rock City's signatures. I was also responsible for preparing and issuing SRPs for vendors
at the event.

Vendor Compliance

4.      In 2018 the Burning Man event had 63 vendors who attend the event specifically to
provide services to the participants of the Burning Man event. These vendors were not
covered/authorized under the Burning Man event SRP. The vendors were present on federal
lands specifically because of the event. If the event were not present these vendors would not be
present on federal lands conducting commercial business activities.

5.      To process and administer 63 additional SRPs that are directly associated with the
BLM's implementation and monitoring of the Burning Man event's SRP, results in a direct cost
to the BLM for labor associated with the issuance and monitoring of those additional permits.
The Vending Compliance Team for the 2018 Burning Man event consisted of three individuals.

6.      Vending Compliance Team members must have sufficient skills and experience to
complete compliance and monitoring on vendor SRPs that are issued for the Burning Man event.
They must also possess the skills needed to process newly identified SRPs as they are discovered
during the event, and adjudicate complicated and nuanced SRP-related questions, situations and
disputes.

7.       Although each vendor is issued an individual permit for its commercial business
practices conducted at the Burning Man event, they are present to conduct those business
activities for participants directly tied to the Burning Man event as a result of BRC's SRP. Per
the SRP regulations, policy and manuals, BRC could have all those vendors operating under their
permit. BRC would have to either pay or recruit volunteers to process the associated paperwork
for those vendors. BRC would be held responsible for any violations by the vendors. BRC
would be responsible for collecting the vending fees owed the US government. BRC has been
verbally notified of this at several points in time; in May 2018, they verbally told the BLM they
did not want this responsibility and liability.

8.       The Burning Man event is a year-round workload that includes but not limited to
preparing NEPA documents for the event and vending SRP, preparing the actual SRPs, issuing
and collecting fees for vendor SRPs, attending numerous meetings and conference calls,
preparing evaluations, assisting in the preparation of the cost recovery estimate and cost recovery
account closeout, and reviewing numerous documents submitted to the BLM by BRC. It is the
overall responsibility of the BLM and its staff to monitor all aspects of the implementation of the
SRP including but not limited to safety, GIS, Environmental and Vending Compliance, and as
the permitting agency the BLM reserves the right to assign adequate staff to monitor these areas



                     IBLA 2019-109- Declaration of Chelsea McKinney- Page 2


                                                                                      AR03623
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 57 of 220




of activity during the event to ensure compliance with the SRP stipulations and Closure Order by
the permittee. BLM holds the overall responsibility for compliance on Federal Lands and not the
permit holder.

9.        Per the SRP regulations, approval of an SRP is a discretionary action made by the
Authorized Officer. When the permit will take more than 50 hours to process or administer, all
costs incurred by the BLM in order to implement the SRP must be reimbursed to the BLM by the
permittee through cost recovery. If the permittee believes that cost recovery is not in its best
interest, then the permittee can choose to move its event off public lands.




Signature:   ��                                                   Date:   C/7/;z/;9
                                                                                •




                     IBLA 2019-109 - Declaration of Chelsea McKinney- Page 3


                                                                                      AR03624
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 58 of 220




LANCE WENGER
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,       ) IBLA 2019-109
                           )
           Appellant,      )
                           )
    V.                     ) DECLARATION OF MARK PIRTLE
                           )
BUREAU OF LAND MANAGEMENT, )
                           )
           Respondent.     )
                           )
________________)
I, Mark Pirtle, hereby declare as following:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.      I am currently employed as a Reemployed Annuitant for the Bureau of Land
Management (BLM) in Nevada, Winnemucca District Office (WDO), as a Special Projects
Manager for the Burning Man (BM) Special Recreation Permit (SRP). I have been employed
with the BLM in this position since June 2012. Before this position, I was the BLM, Office of
Law Enforcement and Security (OLES) Special Agent-in Charge (SAC) of Region 3
(Nevada/Utah). I retired from the SAC position in January 2012, after 26 years of service.

2.      I have 23 years of experience working the BM SRP, both in planning the BLM
operations and executing the operations at the event site. My experience includes 16 years in
law enforcement event operations and 7 years in compliance/support event operations. I have


                        IBLA 2019-1 09 - Declaration of Mark Pirtle - Page 1                AR03625
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 59 of 220




worked on closeout of the SRP cost recovery account for 6 years. I have served in multiple
positions, to include BLM's planning team member and/or lead, BLM's event lead for illegal
drug interdiction, BLM's event lead for all law enforcement operations, BLM's event Deputy
Incident Commander, BLM's event Incident Commander, BLM's event Project Manager,
BLM's event Facility Manager, BLM's Civilian Operations Chief and I am currently serving as
the BLM's 2018 civilian planning team member and operational Civilian Branch Chief.

3.        My duties during the 2018 event as the BLM Civilian Branch Chief included serving as
a planning team member with lead responsibilities in: the development of the event logistics
program; the development of the event communication network program; the development of the
event lodging plan; the development of the event Joint Operation Center (JOC) Compound plan;
the development of the event Incident Action Operational Plan; the development of the
BLM/BRC Memorandum of Understanding (MOU)/Statements of Work (SOW) program; the
development of the event Table of Organization; the development of the event Cost Recovery
Agreement Estimate; the development of the event Contracting plan; the development of the
event Permit Stipulations; and the development of the event Closure Order Restrictions. During
event operations, as the BLM Civilian Branch Chief, I was the overall supervisor of the BLM's
logistic team, communication team and compliance team. I was also the BLM coordinator of all
the BRC MOU/SOW activities on playa. In addition, I was on the 2018 Cost Recovery (CR)
closeout team, which developed the CR package sent to BRC after the event.

2018 Cost Recovery Closeout Program

4.      To calculate the cost recovery closeout for the 2018, BLM collected actual expense data
from the BLM's financial system (FBMS). The closeout team requested raw data reports
specific to the Burning Man event by querying the Work Breakdown Structure (WBS)
established only for the 2018 event. Costs included in the closeout reports were only those with
the identified WBS. The team sorted the expenses into categories (e.g. labor, contracts, travel,
and micro-purchasing). The team formatted the raw data reports into user-friendly documents to
be provided to BRC. BLM does not provide internal government documents (i.e., each
government employee's labor submissions in "Quicktime" and each government employees
travel vouchers submissions in "Concur") as part of the closeout package, but the agency does
provide BRC with summary spreadsheets of all those costs broken down by employee. BLM
also provide BRC copies of all micro-purchase receipts and copies of government contract
solicitations/awards as part of the closeout package. All those materials were included in the cost
recovery closeout decision for the 2018 Burning Man event.

BLM Charged BRC for Reasonable Equipment and Supply Costs

5.     In the BLM's 2018 CRA Closeout documents to BRC, the CR Closeout Summary Table
documented, under Estimated Cost for the Miscellanies Supplies, Equipment & Services, an
estimated cost amount of $35,000.00. Under the Actual Cost for the Miscellanies Supplies,
Equipment & Services, the table documented an actual cost of $48,323.30. This included:
$22,258.30 for miscellaneous Government credit card purchases for supplies during event
operations by 75 card charges from 18 government employees with event operations
responsibilities; $9,065.00 for a government contract for water septic tank service (multiple
dumping of the septic tank) at the BLM's Black Rock Station (BRS) Administrative Site in


                        IBLA 2019-109 - Declaration of Mark Pirtle - Page 2                AR03626
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 60 of 220




Gerlach that is used as a lodging site for 19 event detailers during event operations; $17,000.00
for a government contract to wire for 12 volt generator service at the three contracted lodging
facilities (Bruno Motel & Apartments) used by 55 event detailers during event operations.

6.     For the 75 credit card purchases, in the 2018 CRA Closeout documents, BLM provided
BRC a Miscellaneous Supplies, Equipment & Services purchase table which listed the card
holder's name, vendor's name, amount of charge and description of item purchased. A three ring
binder was provided to BRC with a copy of all the 75 credit card purchase receipts.
Miscellaneous credit card purchases are necessary and reasonable because each event cycle
requires small purchases, sometimes at the last minute. All of the requested purchases are
approved by one or more of the leadership members of the SRP operation. The miscellaneous
purchase category, including credit card purchases, has existed for many years as part of the
BLM's Burning Man operation at the event with adjudication documents provided in the yearly
close out documents.

7.      For the water septic tank service contract, 41 pages of documents were provided to BRC
in the contract binder concerning this contract as part of the Closeout documents. The BRS
admin site has been used as an event operations lodging since it was constructed many years ago.
Having that many detailer lodged at the site for 3 weeks requires additional dumping services for
the septic tank system. These additional septic services are a direct result of the Burning Man
SRP. In the past, this additional service was charged to a non-CRA charge code but starting in
2018 these charges were properly charged to the SRP CRA charge code.

8.      In previous years during event operations, the power grid in Gerlach failed for multiple
hours/days. As a result of these past failures, the BLM decided the detailer lodging facilities
needed to be capable of having generators hooked up to restore temporary power to facilities for
employee health and safety. The contract for the 12 volt generator wiring of the Bruno Lodging
Facilities was first offered to BRC under the MOU program because BRC rented the Bruno
Lodging Facilities for BLM's event operations under the MOU program. BRC declined to accept
the wiring project under the MOU program so it became an unexpected government contract that
was put under the miscellaneous services expenses. For the wiring contract, 47 pages of
documents were provided to BRC in the contract binder concerning this contract as part of the
Closeout documents.

9.      In 2018, BLM had 136 employees and contractors "on site" at the Burning Man event.
BLM purchased and issued goggles due to the many playa dust storms that occur every year
during the event operational days. BLM purchases the goggles with cost recovery agreement
estimate funds under the category of "miscellaneous supplies and equipment." Goggles are
considered Personal Protection Equipment (PPE) by BLM and therefore are not re-issued over
the years or to other people. Many detailers that have been to previous events do bring their same
goggles back from previous events and reuse them, as long as they are still servable, but they are
not told they have to reuse previously issued goggles or are they told they have to turn in their
used goggles at the end of the operation because goggles are designated as PPE. Any goggles
purchased in a particular year with CRA funds that were not issued are stored so they can be
issued in future BM event operations. This practice has been BLM's standard operating
procedure since 1996.



                        IBLA 2019-109 - Declaration of Mark Pirtle - Page 3                AR03627
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 61 of 220




             IBLA 20 I 9-109 - Declaration of Mark Pirtle - Page 4   AR03628
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 62 of 220




LANCE WENGER
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2019-109
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF KEVIN WISEMORE
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )
                                                )
                                                )

I, Kevin Wisemore, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.      I am currently employed as the Telecommunication Specialist for the Bureau of Land
Management's (BLM), Ely District Office Nevada. I have been employed with the BLM in this
position since August 2013. Before this position, I served in the Marine Corps for 21 years.

2.     I have 3 years’ experience working the Burning Man Event, both in planning the BLM
operation and executing the operation at the event site. I have served in multiple positions, to
include Communications Technician and Communications Unit Leader. I have shadowed the
Communications Chief position.




                      IBLA 2019-109 – Declaration of Kevin Wisemore – Page 1
                                                                                           AR03629
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 63 of 220




3.      My duties during the 2018 event as the BLM Communications Unit Leader included
being a planning team member with responsibilities of the development of the event microwave
network system; the development of the event dispatch trailer and operation. As a planning team
member, I also had input on the development of the event Table of Organization and the
development of the statements of work for specific service acquisitions. During event operations,
as the BLM Communications Unit Leader I was field supervisor of the BLM's Communications
Technicians.

4.     During the months leading up to the 2018 Burning Man Event, I contributed a substantial
portion my time toward working on, collaborating on, and preparing for the delivery of a safe
and successful Burning Man event. I did this work with the full knowledge of my government
supervisor and used a substantial portion of my government “base time” working on the event.
These were hours compensated by Cost Recovery dollars, but this was also time I was
unavailable to perform my normal government functions.

5.      I also worked at the 2018 Event and accurately logged my time that was involved in
supporting the event and BRC’s Special Recreation Permit (SRP). My duties required me to
arrive early and setup the communications infrastructure and equipment before the “pre-patrol”
portion of the event and remain late and break down the communication infrastructure and
equipment after the event. I was also required to receive and inventory all IT assets rented for the
event to include Burning Man IT equipment. The majority of my labor costs were the result of
time spent at the event location.

6.       There were a number of other communications employees who worked tirelessly to set
up the communications infrastructure and equipment necessary to support the event. These
employees are among the first government employees at the event and the last ones to depart.
They not only build the systems, but also maintain the systems 24 hours per day to ensure high-
reliability. A number of these employees worked to support Black Rock City, LLC (BRC),
improve their efficiency, and reduce their cost. Before the 2018 Burning Man Event, BRC
officially requested that BLM receive a shipment of Information Technology and computer
equipment on behalf of BRC. The equipment was shipped from a third party contractor to the
BLM Nevada State Office in Reno, Nevada. BLM Communications employees received the
equipment, inventoried it, and loaded it into a transport trailer and hand delivered it to BRC
personnel at the Joint Operations Center (JOC). BRC also requested BLM account for the
equipment at the end of the event and package, transport and ship the equipment back to the
contractor. BLM was pleased to collaborate with BRC on this effort to reduce duplicate
workload, reduce costs for BRC and work efficiently in collaboration. This was not a small
amount of work, added complexity and complications for BLM, but BLM delivered on their
promise to BRC.

Network services

7.      In preparation for the 2018 Burning Man Event, BLM issued a competitive government
solicitation for “Network Services and Support” to ensure open competition among potential
contractors. A comprehensive “Technical Evaluation” and “Pricing Evaluation” was conducted
for the submitted bids by a Technical Proposal Evaluation Committee. Price Analysis Procedures
were used to evaluate price reasonableness, review line item prices, other costs and fixed rates,


                      IBLA 2019-109 – Declaration of Kevin Wisemore – Page 2
                                                                                           AR03630
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 64 of 220




review labor categories and level of effort to ensure the reflect the technical offering, review
price realism, review and confirm and understanding of the requirements, review potential risk.
After reviewing all bidder “Technical Proposals” and “Price Quotes” BLM selected the best
qualified contractor.

8.      The Joint Operations Center (JOC) is a large compound used to support public safety
operations for the Burning Man Event. It is several hundred yards across this compound. BLM
uses eight separate buildings in this compound. Inside those buildings are 23 rooms or spaces
used for various purposes. In some spaces, more than one phone/phone line is needed to support
the mission. The number of phones, placed, strategically around the compound are used to
execute business functions in an efficient manner. BLM has evaluated the purpose and need for
each phone/phone line, and requests and uses the minimum necessary to accomplish the mission.
Voice over IP (VoIP) technology is different from traditional telephone technology and the cost
structure is much different. The fact that multiple lines are used does not mean the cost is
excessively high or unreasonable.

Radio equipment

9.       BLM Policy through MS-1292 and General Order 18, Bureau radio systems will comply
with Executive Order 12958 and R56 standards, i.e. P-25 digital requirements. BLM was out of
Policy for the Burning Man event due to the analog connection from the dispatch consoles to the
Base Stations. In 2017, prior to the event, the Nevada BLM Telecommunications Manager
notified the BM Planning team that to comply with policy the BLM dispatch consoles used at the
BM event will need to be upgraded as well as the dedicated Burning Man base station radios in
order to function with DFSI. In 2017, BLM Nevada paid $80k in MLR funds to upgrade the BM
Event dispatch consoles to meet these requirements. The BLM Burning Man Planning Team was
made aware that the BM dedicated radio base stations would also need to be upgraded, using
CRA funds, of approximately $60k. The BLM Planning Team made the decision not to ask BRC
to purchase these base stations for the 2017 event and would put off this purchase until the 2018
event. After the 2017 event, the Nevada BLM Telecommunications Manager began researching
options that would reduce the cost. No other options were available so the Telecommunications
Manager reached out to a vendor that makes a base station that would meet the requirements and
see if it was possible to have it engineered to fit into our communication trailer. The vendor was
willing to build the base stations and reduced the cost to between $20k and $25k. The contractor
installed the $80k upgrade that the BLM funded in FY17 to the consoles. Once that upgrade was
complete, the existing base station radios no longer functioned. For the 2018 Burning Man event
the communications network needed to comply with MS-1292 and meet R56 requirements.

                                        Digitally signed by
           KEVIN                        KEVIN WISEMORE
                                        Date: 2019.09.17
Signature:
           WISEMORE                     10:08:46 -07'00'            Date:




                     IBLA 2019-109 – Declaration of Kevin Wisemore – Page 3
                                                                                         AR03631
             Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 65 of 220


                         United States Department of the Interior
                                        BUREAU OF LAND MANAGEMENT
                                             Winnemucca Dislricl Office
                                               Black Rock Field Office
                                          5100 East Winnemucba Boulevard
I
                                             Winnemucca, Ncva�a 89445
    I                                 Phone: (775) 623-1500 Fa�:
                                               Email: wfowcb@hlm.gov
                                                                    op
                                                                    5) 623-1741

                               h llps://www.blm.l!OV /oflicc/winncmucca-disl rict-officc


    1n Reply Refer To:
    LLNVW03500-l 9-01
                                                   FEB 2 8 20�0
    2930 (NVW030.10)
                                                                                9171 9690 0935 0211 8629 75
    CERTIFIED MAIL NO. 9171 9690 0935 0211 862 75
    Return Receipt Requested

    Ms. Marnee Benson
    AJsociate Director of Government Affairs
    Burning Man Project
    660 Alabama St., 4th Floor
    San Francisco, CA 94110

                                          2019 After Action Review

        Dear Ms. Benson:

        Please find enclosed the Bureau of Land Management's (BLM) 2019 After Action Review
        (AAR).

        The enclosed AAR covers Civilian and Law Enforcement Operations for the 2019 event. During
        planning for the 2020 Burning Man event, we will use this document and any other AARs to
        continue to work together to ensure a safe and successful event on public lands.

        Should you have any questions please coordinate with Chelsea McKinney, Burning Man Project
        Manager for the BLM, at 775-623-1771.

                                                            Sincerely,

                                                             Mark E. Hall
                                                            Mark E. Hall Ph.D.
                                                            Field Manager
                                                            Black Rock Field Office

        Enclosure:
                                                                                                              Cop)'
                                                                                               ,11,dul Record

        BLM 2019 After Action Review
                                                                                                                  ,,.. .i--




                           INTERIOR REGION 10 • CALIFORNIA-GREAT BASIN
                                        CALIFORNIA•. NEVADA", OREGON•
                                                                                                     AR03671
                                                        • PARTIAL
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 66 of 220


                     United States Department of the Interior
                                  BUREAU OF LAND MANAGEMENT
                                       Winnemucca District Office
                                         Black Rock Field Office
                                    51J0 East Winnemucca Boulevard
                                       'finAemucca, Nevada 89445
                                Phone: (?75�623-1500 Fax: (775) 623-1741
                                         Email: wfoweb@blm.gov
                          htlps://www .him.1rov/oflicc/winncmucca.district-office


In Reply Refer To:
LLNVW03500-l 9-0 I
2930 (NVW030.10)

                                           BLM
                                  AFTER ACTION REPORT
                                 2019 BURNING i\-1.AN EVENT

Introduction
The Burning Man Event is a Bureau of Land Management (BLM) Special Recreation Permit
(SRP) permitted gathering of participantc., who engage in an "experiment in temporary
community dedicated to radical self�expression and self-reliance". Burning Man is the largest
and most complex special recreation event on BLM administered lands. The event is produced
by the permittee, Burning Man Project (BMP).
Since 1990, the event has been held annually in the Black Rock Desert� High Rock Canyon ...
Emigrant Trails National Conservation Area within the Winnemucca District's Black Rock Field
Office (BRFO). The Black Rock Desert is a remote rural area approximately two hours from the
nearest city. During the week preceding Labor Day, participants convene to create Black Rock
City. During the event, the city becomes the eighth largest city in Nevada. In 2019, the event
had a cumulative peak population at 78,850 on Friday, August 30, 2019.
This document serves as the After Action Review (AAR) for the Burning Man event operations
of the BLM and other cooperators. The items documented in this review will be considered in
the planning of the 2020 event.
2019 BLM Event Planning
The BLM's 2019 planning team was approved by the Nevada State Director in February 2019, at
which time the planning began in conjunction with the 2019 BMP and Pershing County Sheriff's
Office (PCSO) planning teams.
At the start of the 2019 planning phase, in furtherance of capturing all planning costs in the SRP
Cost Recovery Agreement (CRA), the CRA was executed in two phases. The first phase
included the initiation of the CRA with the BLM's estimated planning costs, and the second
phase was the final CRA that encompassed the BLM's total operational costs. This resulted in


                       INTERIOR REGION 10 • CALIFORNIA-GREAT BASIN
                                                             '"
                                  CALIFORNIA*. NEVADA , OREGON"
                                                 • PARTIAL                                AR03672
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 67 of 220



funding the event CR account earlier which ensured the planning team labor expenses were
covered by the event CRA.
The planned Table of Operations (TO) for 20 I 9 resulted in 103 positions funded by CRA Labor
Detail, 27 positions fu�dep by CRA Contracting, 6 positions funded by CRA I�tefagency
Agreements (IAA), totali� 136 operational personnel. Further positions were �ddFd once the
Record of Decision (ROD) for the Burning Man Environmental Impact Statembnt (Burning Man
EIS) was signed in July 2019.
2019 BLM Planned Event Contracting Plan
                         j
Each year the BLM planni ng team must identify what support contracts will be ne�ded to
conduct the BLM eve�t operation and decided whether the contracted services are obtained as a
government contract or through the Memorandum of Understanding (MOU) wJ th BMP. The
2019 event contracting plan consisted of five contracts presented to BMP thro gh MOU and
seven contracts retained by BLM as government contracts. The BLM planning team prepared the
statements of work (SOW) for both the MOU and government contracts. BMP accepted five
support contracts offered by �he BLM planning team:                               I
•      Joint Operation Center (JOC) compound build-out and services contract
•      Fueling services contract
•      Meal Services contract (including ice and bottle drinks)
•      BLM Lodging contract
•      Computer Aided Dispatch (CAD) services contract
The seven support contracts retained by the BLM planning team for government contracting
were:
•      Dispatch CAD server licensing contract
•      Satellite tracking services contract (Delorme Trackers)
•      Network services contract
•      Dispatch services contract
•      Microwave internet bandwidth purchase contract
•      IT Equipment rentals
•      Air Monitoring with weather station
Additional components of the 2019 BLM operation developed by the planning team:
•      2019 JOC compound design
•      2019 permit stipulations
•      2019 Event Closure Order and Restrictions
                                                                                                2
2019 BM Evcnl- BLM AAR
                                                                                      AR03673
         Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 68 of 220



•        2019 Event Environmental Compliance Protocols
•        2019 Event Vending Protocols
•        2019 Incident Action Plan (IAP)
•        20 If LE Operational Plan
•        Review and Audit of BMP Operations Plans
•        Issuance of the Special Recreation Permit (SRP) and Record of Decision on Final EIS.
2019 BLM IEvent Operations
At the ehd of the 20 l 9 event, each operational division was ask� to evaluate their program and
submit commendations for consideration/evaluation by the 20 � 9 planning team.
         If
Recommendations determined to have merit by the 2019 planning are provided below.
CAD Program
In 2019, BMP accepted the CAD Services contract through the MOU, selecting iNET Public
               I

Safety for both the BMP and BLM CAD provider. iNET provided 5 technicians (3 full time and
2 for set-up and break-down).
Dispatch Contract
In 2019, LE Temporary Placement Services (LEOTEMPS) was BLM's selected vendor through
a competitive government contracting process. LEOTEMPS was also selected as the dispatch
provider for the 2018 event. A total of 15 dispatchers (divided into three shifts of 5) were
required, in addition to two assistant center managers.
Microwave Internet Network Services Contract
In 2019, the Microwave Internet Network Services program was contracted by government
contract through an open and competitive bid process. Lyman was selected. Lyman provided 5
technicians (3 full time and 2 for set-up and break-down).
Other Communications Division Contracts
The communications division procured additional equipment and/or services through
government contracts. This included purchase of an updated CAD servers; the CAD server
licensing fee; and the satellite tracking services contract for the Delorme trackers.
2019 BLM Civilian Operations Considerations
Staffing Event TO
The 2019 TO was initially planned in the early part of 2019. As the ROD for the Burning Man
EIS was signed in July 2019, this caused last minute additions to the event TO. Three additional
monitors were added to assist with monitoring and mitigation evaluations. These positions
should be added to future TOs.
    Contracting Plan

    2019 BM Event- BLM AAR
                                                                                          AR03674
              Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 69 of 220



        In 2019, logistical support services contracts were conducted by BMP for BLM under the MOU
        program (See list above under 2019 Contracting Plan). BLM has told BMP that due to BLM
        permitting the event, the BLM should not receive services from the permittee (BMP) and begin
        to separate services from BMP beginning in 2020. This will assist with any misconceptions from
I       the public.                                          1                                               I
    I                                                            1                                               I
        Vendor/Commercial Compliance Program
        Vending compliance worked successfully with BMPs Outside Services. 2019 was the second
        year that SRPs were not issued at the event. Improvement that could be made to benefit the
        program in 2020 include:                            I
           1. BLM staff will man Point One with staff in 2015 and 2016. This allows the BLM to
                                                        is
              meet SRP/OSS staff and be ready to addr1,ss any unauthorized activities at the event.
           2. BLM staff will be available to assist at Main Gate should the OSS person need assistance.
              In 2019, BMP had an OSS representative at Main Gate. BLM applauds this effort and
              steps taken to notify OSS should commercial activities be suspected earlier than previous
              years (went from 6 in and out passes to 3 in 2019). Having a person available should
              main gate require assistance is essential and was needed in 2019 on a few occasions.
           3. BMP has taken steps to keep SRP/OSS faulty equipment out of the event. It was noted by
              BLM staff on a few separate occasions that items in McKinley Park did have
              environmental issues (missing caps, leaking). BLM believes that working with BMP staff
              at Point One, in the future, will keep more faulty equipment out of the event.
           4. BLM recommends having clear rules for Main Gate - In and Out, Single Entry. This was
              the first year BLM noticed that during "Build Week" an in and out fee was not charged.
              Just clear information that could be provided to BLM staff ahead of time would be
              appreciated. Also, BLM staff came across single entries that reported different amounts
              paid to come and drop off items when coming through main gate (prices varied from
              $1100 -$1800). Please ensure that there is only one price for these type of entries.
           5. Flights with single entry are still being noted. This is a liability issue and needs to end.
           6. ContractorsNendors for BMP and drivers for performers(Cirque de Solie!) and
               equipment being brought in for art builds need an SRP per regulations and for liability
               reasons.
           7. Per the EIS ROD, all applicants for SRPs (New, Returning) will need to apply 194 days
               before Labor Day.


        Environmental Compliance Program
        Environmental compliance continues to work successfully with BMPs Leave No Trace (LNT)
        Teams. Improvements that could be made to benefit the program include:
            I. Increase Earth Guardian training on talcing before and after photo evidence. At the 2019
               event, LNT Teams provided photos of adjudicated examples that had LNT members and
               not proof that the environmental compliance issue had been resolved. Example: Gas Can
               with no secondary containment was the environmental issue, photo presented to BLM,

                                                                                                         4
         2019 BM Event - BLM AAR
                                                                                                  AR03675
        Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 70 of 220



        when the adjudicated photo was presented it was a LNT member smiling, not a photo of
        the gas can in secondary containment.
   2.   Increase Earth guardian staff through Exodus. BMP did keep LNT on longer but the
        BLM feels that more casesiare presented after "The Man" burns. BLM wishes to see
        more LNT on longer to addreh issues.                                                 I I
   3.   Hugzilla was a camp that requlred many different visitations from BMP and BLM. A I
        strategy needs to be determined moving forward with large scale camps and how to
        proceed if they get so many visitations or issues identified. Hugzilla was visited twice by
        LNT, and items were identified as adjudicated but in reality Hugzilla was having new
        issues, and it was not brought lo BLMs attention until a Random Point Inspection (Audit)
        was done near the camp. gzilla also had issues with camp members using facili ·es
        after they had been closed.  �BLM expects BMP to address the situation of camps Ii� e
        Hugzilla that are major re at offenders year after year. It is BLM's expectation t at a
        procedure gets developed by BMP to prevent this happening in a third consecutive year.
   4.   In the Fulcrum application, BLM recommends adding an additional information box to
        include if BLM Environmental 9ompliance or BLM Law Enforcement is called. This
        would improve information and tracking of certain camps.
   5.   BLM staff noticed that Hot Springs Monitors from BMP were being dropped off to
        monitor hot springs without communication methods (radios, SAT Phone) or
        transportation. Per the EIS Record of Decision (ROD), the BLM will patrol the Hot
        Springs beginning in 2020.
   6.   BMP provided a SPCC (Spill Prevention Control and Countermeasure) Plan. This plan
         should continue to be present in BMP's Operating Plan from here forward.
   7.    BLM staff noticed that the trash fence is deteriorating and breaking down into smaller
         pieces of trash that is littering and scattering the area via wind.

2019 Law Enforcement Operations
The 2019 law enforcement operational component was divided among three divisions:
Uniformed Patrol, Investigations, and Medical. Law enforcement event orientation remained in
2019 to ensure objectives, protocols, and expectations for the event were clearly demonstrated
and understood; an emphasis was placed on professionalism. The orientation occurred Friday,
August 23, 2019 and consisted of an operational overview, legal updates from the Assistant
United States Attorney's Office and Pershing County District Attorney's Office, overview of
BMP operations from BMP's Law Enforcement advisor, followed by JOC orientation covering
event specific protocols and procedures. With this orientation occurring on Friday, main event
patrol operations began Saturday during the early arrival influx.
Uniformed Patrol Division
The uniformed patrol division consisted of Patrol Chiefs (day/night), Patrol Commanders, Shift
Supervisors, and Patrol Officers. A total of 3 K9 teams were assigned to the event. The
Planning Team requested nine K9 teams, falling short by six teams. All K9 teams were certified
by the District Court Judge for Pershing County prior to the event to further Unified Command's
mission.
                                                                                                  5
2019 BM Event - BLM AAR
                                                                                           AR03676
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 71 of 220



Operational Periods: The uniformed patrol division operated during three event phases:
Pre-Event (August 20 - August 23, 2019) Officers were assigned to a 13-hour day shift and other
officers were assigned to a 13-hour night shift. Each shift had a shift supervisor.
Mhin Event (August 24 - September I, 2019): Officers wJre assigned to one of three
ov�rlapping 13-hour shifts (day, swing, and night). Each shift had a lieutenant and two
sergeants. During main event, there were two patrol captains assigned to day and night
overlapping shifts.
Poft-Event (September 2 - September 4, 2019): Officers wfre assigned to one of two 13-hour
shifts. Each shift had a shift sergeant. In direct response to the decline of the city population, the
total number of officers was reduced accordingly throu hout the post-event period.
                                                          t
Law enforcement Substation: BLM law enforcement st ffed a law enforcement substation at
"5: 15 and Esplanade". The station was staffed by at least one BLM law enforcement officer 24
hours a day during main event. The presence of the station allowed BLM to provide LE
preserce at a predictable location during the event for partici�ants to ask questions, receive
information, and report illegal activity directly to law enforcement.
Law Enforcement Outreach Ranger
Staffing shortages did not allow for staffing the BLM funded Outreach Ranger in 2019. BLM is
committed to this position and will continue to fill as staffing allows in future event years.
Investigative Division
The investigative division reported to the investigations chief. The chief provided supervision
over subdivisions: Integrated Investigations, Office of Professional Responsibility (QPR), and
Evidence. This division provided coverage during main event, with the exception of evidence.
One evidence technician provided coverage pre (August 21 - 23) and post (September 2 - 3,
2019) event.
Integrated Investigations
Investigators worked directly with the Pershing County Sheriffs Office under Integrated
Command. Investigators (PCSO detectives and BLM investigators) were split into three shifts
(day, swing, and night) to ensure 24-hour coverage. Their primary duties involved investigating
complex or felony level state and federal cases.
O PR Program
The OPR program is the internal affairs function for the BLM. Due to the reporting and review
requirements of BLM' s Use of Force (UOF) policy, coupled with the numerous UOF incidents
during the event, this position reviewed UOF reports for completeness while ensuring
applications of force were being applied within policy.
Evidence


                                                                                                     6
 2019 BM Event - BLM AAR
                                                                                             AR03677
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 72 of 220



The Evidence program consisted of evidence technicians to provide nearly 24-hour coverage. In
addition to processing evidence, the evidence technicians compiled and organized all BLM case
documentation for prosecutors and case agents.
Medical Division                            I                                                           I
The 20 I9 BLM medical unit was operationJ1 during main event. For the 8th year, BLM                         I
contracted with the U.S. Department of Health and Human Services (DHHS) Center for Tactical
Medicine (CTM) to provide medical care for federal employees working the event. The unit
consisted of a BLM medical unit lead and tactical medics.
Two of the tactical medics were from DHHS CTM, the other one was from the BLM.
2019 Integrated Command                 I
During the 2019 event, the BLM and Pdso operated under an integrated command structure.
The Integrated Command model was a success in seamless transition of cases between agencies.
Integrated patrols increased efficiencies in operations and allowed case resolution as quickly as
possible. In 20 I 9, as in previous years, the PdSO program at the event was understaffed
resulting again in more BLM law enforcement officers at the event to assist in PCSO cases
involving person on person crimes. In the patrol division, there were approximately three times
more BLM officers than PCSO working the event. In the integrated investigations unit there
were twice as many BLM investigators compared to PCSO investigators (6 BLM, 3 PCSO).
The responsibility to ensure an effective law enforcement and public health and safety program
exists during the Burning Man event lies with the BLM because the Burning Man event is held
on federal public lands administered by the BLM under the SRP program. The BLM SRP
administration responsibility creates fundamental liabilities to the government. Federal public
lands administered by the BLM is proprietary jurisdiction, which means the state and local law
enforcement agencies, PCSO, also have the authority and responsibility for ensuring public
safety. PCSO is the lead investigating agency for person on person crimes, including but not
limited to domestic violence, assault and battery, theft, sexual assaults, and missing juveniles.
BLM must ensure affected state and/or local law enforcement agencies are involved in the event
for response and investigation into person on person crimes, whether they are integrated with
BLM's law enforcement operation or not.
PCSO needs to be afforded the opportunity to increase staffing in the patrol and investigative
programs at the event to fulfill both agencies obligations to event participants and to respond to
respective jurisdictional obligations in a timely manner. BLM, as the regulating agency of the
event, has responsibility to ensure adequate staffing is obtained and encourages BMP to make
sufficient funds available to PCSO allowing for adequate staffing. BLM's planning team cannot
make final decisions on BLM law enforcement staffing for future events until PCSO is able to
determine if BMP provided funds adequately staff the PCSO program. BLM acknowledges this
falls under a settlement agreement between Pershing County and BMP. Regardless of BLM and
PCSO's unified command structure, BLM and PCSO will continue to jointly plan event law
enforcement operations at the event. BLM's primary concern is that PCSO be staffed at the

                                                                                                    7
 20 1 9 BM Event - BLM AAR
                                                                                          AR03678
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 73 of 220



appropriate level to meet BLM's responsibility to ensure adequate public safety for all
participants at the event.
2019 BLM Law Enforce ent Operations Considerations
                         r
At the end of the 2019 event lpperations, each LE operational component's         I
Chief/Supervisor/Lead was a!ked to evaluate their program and submit internal      j
recommendations for consideration/evaluation by the 2019 planning team that may be forwarded
to the AO. Recommendations for consideration/evaluation determined to have merit by the 2019
planning team and are forwarded to the AO, will be discussed with BMP or other affected
cooperators during the 2020 planning phase.                                         I
Staffing                  I

The hurricanes and requi�itc ESF-13 (Emergency Support Function) response thrjatened staffing
resources at the event. Two BLM ESF-13 teams were activated and deployed during the event.
The second deployment left post patrol short staffed and searching for last minute volunteers.
Staffing the event with nearly 4b% of the BLM's entire workforce continues to present I
challenges with lack of law enforcement coverage and presence on public lands throughout the
country on Labor Day weekend, as well as organizational burnout.
Staffing for the event continues to be a challenge. The agency suffers from drawdown in law
enforcement staffing during the event.
Safety
Two rangers were involved in a vehicle accident caused by a departing event participant on Hwy
447. Both were on day shift during the event and were demobilized during the heavy exodus the
morning of Labor Day. One ranger suffered minor injuries and property damage while the other
is presumed to have several months lost time at work due to substantial injuries and that officer' s
patrol vehicle was totaled, resulting in a lengthy process for replacement. Due to the accident, it
is recommended for consideration to hold day shift over one day to demobilize on Tuesday
following Labor Day when exodus traffic has subsided.
Uniformed Patrol Operations
BLM will consider a separate pre-patrol operations plan and analyze earlier deployment of pre­
patrol.
K9 Training at Pershing County Sheriffs Office (PCSO) was mandatory for any K9 team not
certified within the last two years.
Event Orientation Day was a success and professional standards and expectations were clearly
laid out. During Orientation Day, command staff need to review closure order specifics and
examples with detailed officers to avoid misinterpretation in the field.
All units assigned to work the event perimeter recommended adding a second perimeter unit per
shift for the second year in a row. Prior to 2012. BLM deployed two perimeter units per shift.
The recommendation is to increase the number of perimeter patrol units to two per shift.
                                                                                                   8
 2019 BM Event � BLM AAR
                                                                                            AR03679
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 74 of 220



Report writing needs a room dedicated to detailed reports requiring more concentration from
officers. Officers utilized the option to plug their own computers into the network at report
writing and more network drops will be maintained for future events.
Unified C�mipand between PCSO and BLM was smooth and imprbv1ments were noted with the
duration of P9so deputies assigned to the event.            I
Trash fence points should be placed on digital maps to improve navigation ability and one quick
reference guide for all detailers.
There were twp separate "man with a gun" calls for service from reporfing parties under the
influence in which one incident was two uniformed officers near a rave and the other incident
was a ma with a massage tool in a shoulder holster. The reportin parties are appreciated for
saying so�ething when they were concerned but their reporting w�ile under the influence
created a I. rge law enforcement response. The recommendation is to work with dispatch to
inquire about sobriety of reporting parties when call is unique and represents an unique threat

                1
and law enforce ent response.
Investigative Function
Integrated Investigations
Integrated investigations agents continued to assist PCSO with person on person crimes due to
calls for service exceeding PCSO staffing levels. BLM investigators extended their shifts to
complete initial investigations of person on person crimes.
Sexual Assault Response Team (SART)
BLM partnered with PCSO to provide space for a sexual assault exam nurse to begin instituting
Public Health and Safety Mitigation PHS-2 from the Burning Man Event EIS ROD. The early
implementation was deemed a success by BLM and PCSO as it was utilized with beneficial
results to the victim and increased potential for successful prosecution.
Evidence
Improvements were noted for evidence processing by unified command. Future work is needed
to streamline and clarify PCSO reporting and paperwork, processing violation notices
procedures, and roles and responsibilities of evidence staff.
The last two events have utilized investigative technicians for evidence support. Each technician
was enthusiastic and learned processes and procedures quickly. Evidence staff recommend
retaining repeat technicians or utilizing a ranger well versed in IMARS evidence entry.
Evidence staff also recommended adjusting staffing hours for 24-hour coverage with increased
overlap on Man Burn and Temple Burn nights.
 Medical
 The medical program ran smoothly and provided expedient care to government personnel and
 contractors. Three critical care responses were initiated at the JOC and many preventative           '
 treatments were provided to staff on site. The continued ability for government personnel to
                                                                                                  9
 2019 BM Event - BLM AAR
                                                                                          AR03680
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 75 of 220



receive preventative care while on extended detail results in savings of lost time and better care
for employees and contractors.
2019 Event Planning Considerations 1 Concerning BMP Operations
                                                                                                      I
As per the SRP program, BMP submitt�d lheir 2018 Event Operations Plan to BLM during the
planning phase of the 2019 event. The ldoJ�ment was approximately 300 pages long and fairly               I
comprehensive. BMP had approximately 37 programs involved in the production of the event.
BMP deployed approximately 13 event departments to manage the event operations. All of the
event production programs and departments were documented in the operational plan and
reviewed by BLM. During the planning pl�ase, BMP had a planning team that worked jointly
with the BLM planning team. BMP's lanning team consisted of representatives from the Eve t
Operations desk (Director and/or Depuy
                                    � Director), a representative from the Governmental l
Affairs desk and a BMP LE Liaison p ition. In addition, subject matter experts participated
when needed on a given subject.
One of the underlying missions of the joint p'anning team is to decide the roles and
responsibilities of each entity for the upcoming event. These discussions resulted in changes
reflected in BMP's 20 1 9 Event Operations Plan. BLM needs more time in 2019 to review
BMP's final operational plan pre-event. Per the EIS ROD, BMPs final Operations Plan must be
submitted 45 calendar days prior to the Closure Order beginning.
On playa most of these program departments ran independently of BLM event operations.
However, some of these program departments coordinate directly with or involve BLM event
operations.
The following are comments on those BMP programs and departments that run independently of
BLM event operations:
BMP Medical Program (CrowdRx & BMP ESD)
This was the second year of BMP contracting CrowdRx, under new organization, as the event
ALS provider. CrowdRx provided improved medical coverage and incident reporting
throughout the 2019 event for BMP and the event participants.
BMP representatives stated rigor was noted by medical staff on an individual brought to Rampart
but that resuscitation was attempted anyways. This is not a standard medical practice and led to
questions from the Washoe County Medical Examiner's Office.
Bl\i'IP Media Program
 During the event, BLM required commercial film permits for any entity that conducted
 commercial filming, photography, and other media productions at the event, as required by law.
 Projects were not provided to BLM in a timely manner and projects were not authorized. B MPs
 media group does not believe they can bump up the time frame of when they can accept media
 proposals (stated on a planning call in 2019), which impacts the sharing of potential commercial
 filming with BLM. Without advanced notification, the BLM can not authorize potential film
 projects before the event. Discussions as to how best address this issue will need to be

                                                                                                     10
 20 I 9 BM Event - BLM AAR
                                                                                            AR03681
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 76 of 220



determined well before the 2020 event. Per the EIS ROD, people seeking film permits will need
to apply 194 days before Labor Day.
BMP Airport Operation
                                                                                i
BLM believes that BMP P�'rwided acceptable airport management throughout the 2b 1 9 event for
BMP. Operations ran smodthly during the event with the continuing BMP airline plogram.
BLM continued to work diligently with BMP airport staff to deconflict runway crossings.
Improvements made in 2019 included BMP adding clear designation of runway termination and
this should be repeated to r9duce conflict and increase safety. BLM is unaware of apy incidents
of conflict at the airport -in 2019 and credits improvements made by all parties.
                                                                               J
Single charter flights ar r not covered by the SRP nor the insurance and creates  ards and
                                                                                    17

liabilities for BLM andtMP. This use creates the potential for airspace confli�rwith permitted
flight operations. The BLM does not believe these single entry flights comply with SRP
regulation and wishes to work with BMP to end this practice.
The BLM does wish to have nlore insight and coordination into sky diving events. So�e of the
jumps were in the evening and questions were raised about whether these aircrafts may have
operated outside of airport hours identified in the Closure Order.
BMP Gate/Exodus/Perimeter Operations
BLM believes that gate operations ran smoothly throughout the 20 1 9 event for BMP and the
event participants other than the gate closure due to an accident/fatality on CR 34. During the
gate closure BMP worked well with BLM and PCSO in a Tier One activation and produced
timely notifications to incoming event participants.
BLM Law Enforcement has concerns regarding gate inspections. It is challenging to understand
why gate inspections do not result in referrals to law enforcement at the event.
BLM has concerns that perimeter continues to stop vehicles traversing the playa.
During exodus, the BLM noted loads that had fallen or were left on the side of the road. The
BLM understands the safety component of picking up these items when traffic has reduced and
the applicable permits from other entities (NDOT and/or County) allows BMP to retrieve these
items. The BLM asks that BMP work with participants while they await exiting the event to
secure loads and ensure participants items do not fall off vehicles when traveling to their next
destination.
 Another item from the loads that had fallen off vehicles upon exit was drugs. BLM staff
 monitoring County Road 34 for trash, discovered drugs. The BLM monitor reported the items
 discovered to Law Enforcement.
 The following are comments on those important BMP programs and departments that impact
 and/or assist BLM's event operations.
 MOU Contracting Program

                                                                                                   11
 2019 BM Event - BLM AAR
                                                                                         AR03682
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 77 of 220



The sixth year of the BMP/BLM contracting MOU program was not fully successful from the
perspective of BLM because BMP parted out the JOC SOW by refusing certain assets requested
by BLM in the SOW i.e. the JOC Modular Buildings, the JOC Cleaning Team, the JOC
Dumpste�s and the JOC Decon Facility. This parting out was a vi?lafion of the MOU document
between BLM and BMP. BLM had to transfer the JOC cleaning r!!sppnsibilities to the BLM
logistical tealn. The JOC Dumpsters and Decon Facility had to be oblained through last minute
government contracts. BLM began the government contracting process to obtain the JOC
Modular Building. BLM was able to find and reserve a contractor for the seven BLM modular
buildings needed when BMP changed their minds and decided to retain the BLM modular
building as pbrt of the MOU program at the last minute. All this bac� and forth caused confusion
and extra work for both parties.
BMP's J C Logistics Team
          �
         '


This was the sixth year of BMP's Joint Operation Center (JOC) construction and service logistic
team. For the JOC assets that BMP did accept under the MOU program, the construction and
services progra� went well. The only on-site problem was the fuel pro�ram, due to a shortage of
fuel by the BMP fuel contractor. JOC fuel tanks were not kept full but BLM never ran out of fuel
due to the hard work of BMP's JOC Logistical Team.
Event Sit Stat Program
This was the fifth year of the current Sit Stat program during event operations. Over the last two
previous years it has been refined and in 2019 it was a very valuable tool used by the Tier I team
while managing the event programs and resources.
One suggestion that was brought up in the on playa event close-out meeting concerning the Sit
Stat program was to add a third page to the 2018 sit stat document to show a comparison to last
year's event stats to show trend changes. It is also recommended the event summary tables
provided during the final Tier 1 meeting be included in future events.
Event Tier 1 Program
The Tier One notification and alert system needs to be seamless between BLM and BMP. The
only way alerts from both agencies were successful was when a BLM employee carried a BMP
pager and a cell phone with BLM alerts. Today's technology allows opportunities beyond pager
systems for notifications and alerts.
Brt-lP Population Reporting Program
BMP contracted Showclix to assist in selling the event tickets and tracking the participants
entering the event. The population of the city during the event was counted through the scanning
system. The data collected, was reported to the BLM through BMP's PRAM system, satisfying
the stipulation requirement. The PRAM reports for 2019 provided only one total number. BLM
and BMP discussed on playa how a potential breakdown should proceed in the future.
BLM/BMP Joint CAD Program


                                                                                                  12
 2019 BM Event - BLM AAR
                                                                                          AR03683
         Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 78 of 220



   For the third fourth consecutive year, BLM and BMP ESD used the same CAD services
   contractor, iNET. This program was successful. During the 2017 on playa closeout meeting,
   there was an item for consideration by and for BMP to have BMP's Black Rock Ranger CAD
   program brought into the iNET CAD system. Dur,n the 2018 event, a representative from
I Black Rock Rangers sat in ESD dispatch to see ho\v �  t e system functioned and observe what         I
 I consolidation would look like. If this was done it cou d increase the communication and                 I
   cooperation between the BRR's and BLM/PCSO LE calls for service dispatching.
  BMP Ranger Department
  Communication and coordination between BMP Law IE.nforcement Advisor and Black Rock
  Ranger (BRR) leadership with BLM planners dur · g the planning phase of the event led to
  effective and efficient communication during the �vent. This level of cooperation allowed for
  issues to be conveyed and resolved in a timely ma ner.
   During the event, the BLM Patrol Captain and a representative of PCSO attended daily BRR
   tneeting to discuss any issues or concerns from the previous day's activities with BRR
   jeadership. This continues to be a valuable method through which issues can be resolved.
   Officers continue to report successes with using specialty units such as LEAL and Green Dots
   with resolving situations. BRR were utilized by the organization to reduce interactions between
   victims of sexual assault and law enforcement. This created tension and was extended by BRR
   to include a victim of reported domestic battery. The Pershing County Sheriff issued a letter
   warning BMP for obstructing law enforcement in the event and tensions escalated.
   BMP instituted a limited scope private security detail for the safety of BRRs. BLM is unaware if
   the organization feels this program is a success. BLM did not have substantive interaction with
   this new program.
   BMP Safety Department
   For the fourth fifth year in a row the BLM safety officer coordinated and worked closely with
   BMP's safety program. BMP's safety program is a proactive and vibrant program but is very
   busy evaluating and remediating safety issues identified during the event. BMP Safety also
   ensures BMP staff and participant compliance with regulations and stipulations related to safety
   during the event.
   BLM would like to note that the steps taken to have BRRs as the perimeter for large scale burns
   was very effective in 2019, and both the BMP Safety (FAST) and BRR did an excellent job with
   these burns.
   Miscellaneous
   The BLM SRP Monitor noted that during the final walk through of the Temple, before it burned,
   had many items that were or appeared to be vessels that held human remains or cremains. The
   Burning Man EIS stipulates that the disposal of human remains at the event is forbidden. BMP
   will need to inform participants of this stipulation moving forward.


                                                                                                  13
   2019 BM Event - BLM AAR
                                                                                            AR03684
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 79 of 220




                      INFORMATION/BRIEFING MEMORANDUM
                     FOR THE ACTING STATE DIRECTOR - NEVADA



DATE:          October XX, 2018

THROUGH: Ester McCullough, Winnemucca District Manager.

FROM:          Mark Hall, PhD., Black Rock Field Manager and Authorizing Officer (AO) for
               the 2018 Burning Man Event.

SUBJECT:       2018 After Action Review and Evaluation Protocols

I.      INTRODUCTION

The purpose of this memo is to brief internal interested parties on changes to the Bureau of Land
Management (BLM) After Action Review (AAR) and Burning Man Special Recreation Permit
(SRP) Evaluation procedures.

II.     BACKGROUND

In recent years, BLM has produced a lengthy external AAR and provided a draft copy to Black
Rock City, LLC (BRC). This AAR included a review of BLM and BRC operations during the
Burning Man Event. BLM provided BRC an opportunity to review and provide feedback on a
draft version of the BLM’s AAR before finalizing the report. BRC has also shared their AAR
regarding BRC operations at the event and the BLM reviewed for factual accuracy.

III.    POSITIONS OF INTERESTED PARTIES

BLM: The BLM does not feel the recent format is the most appropriate review of governmental
operations and the AAR process with BRC should be focused on an evaluation of the permittee’s
performance for the duration of their SRP. Governmental AAR items will be formatted in an
internal document to inform the 2019 BLM Burning Man Planning Team. All items traditionally
addressed in the AAR text will be incorporated in the 2018 Burning Man SRP Evaluation. As
this is an evaluation of the permitee’s performance, BLM does not feel it is appropriate to
provide an advanced draft to the permitee. Items from the previous procedures of the AAR
process continue to arise in the permitee’s Interior Board of Land Appeals (IBLA) Appeal
documents.

BRC failed to meet the terms and conditions of the Memorandum of Understanding (MOU)
between the BLM and BRC for services provided. BRC refused to provide for back-up power
sources at lodging facilities, after accepting the Statement of Work (SOW) requiring this
provision. BRC failed twice in one 24-hour period to provide adequate gasoline to BLM
vehicles assigned to the event. BRC accepted the SOW for the Joint Operations Center in March
and continued to argue with the BLM as to the parameters of the SOW as late as June. These are



                                                                                                1

                                                                                        AR04819
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 80 of 220




a few examples of the failures of BRC to adequately fulfill the SOWs agreed to under the MOU,
however more examples exist.

BRC: BRC will likely believe a change in the protocol is a slight rather than an attempt to align
government reviews to appropriate audiences. The BLM Burning Man planning team is not
aware of any other circumstance where the BLM reviews the government’s performance in
administering their action with the permitted party. BRC may appeal to higher-ups in the Bureau
to negate the proposed change in procedure.

IV.    NEXT STEPS

BLM will move forward with evaluating the performance of the permitted party and hold a
meeting with BRC to review the final document on December 12, 2018 at the Nevada State
Office. BLM will also provide the Post-event Site Inspection and a letter cancelling the MOU at
the December 12, 2018 meeting.

PREPARED BY:

Chelsea McKinney, Black Rock Field Office, Burning Man Project Manager (a), 775-623-1771
Becky Andres, Zone 1 Staff Law Enforcement Ranger, 775-315-3497




                                                                                               2

                                                                                        AR04820
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 81 of 220


       Burning Man 2016
      Incident Action Plan




                  Bureau of Land Management
                            Nevada
                   Winnemucca District Office

                     Black Rock Field Office




                                  1

                                                                AR04402
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 82 of 220




                                 2016 BURNING MAN
                                INCIDENT ACTION PLAN


Table of Contents

 Background
 Purpose and Need
 Strategic Goals
 Tactical Objectives
 Operational Periods
 Event Management
 Operation/Support Functions
 Responsibilities of Event Personnel
 Medical Plan
 Appendix 1 - SRP
 Appendix 2 - SRP Stipulations
 Appendix 3 - Restrictions and Closure Orders
 Appendix 4 - Table of Organization
 Appendix 5 - Risk Assessments
 Appendix 6 - Communications Plan
 Appendix 7 - Event Meeting Schedules
 Appendix 8 - Environmental Compliance Protocols
 Appendix 9 - Vending Compliance Protocols
 Appendix 10 - Code of Conduct
 Appendix 11 - JOC Layout
 Appendix 12 - Detailer Information
 Appendix 13 - BLM Lodging Plan
 Appendix 14 – CO Map




                                              2

                                                                       AR04403
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 83 of 220




                                      2016 Burning Man
                                     Incident Action Plan

This Incident Action Plan (IAP) is a companion document to the Law Enforcement
Operational Plan outlining the Bureau of Land Management (BLM) Law Enforcement (LE)
Activities, Contingency Plans and Risk Assessment for the 2016 Event. However, the LE
Operational Plan is exempt from public disclosure. A copy of the LE Operational Plan must
be requested from and approved by LE Branch Chief, Logan Briscoe.

Background

Burning Man is an international art festival, an experiment in community living and provides
for radical self-expression where everyone is a participant; there are no spectators. The
festival is billed as the largest Leave No Trace® event in the world and is the largest
permitted special recreation event on BLM managed public lands. Black Rock City, LLC (BRC)
is responsible for all activities within Black Rock City (The City), including safety and security.
The Burning Man 2016 event with the theme, “Da Vinci’s Workshop” marks the 26th year
that the Event has been held in the Black Rock Desert and the 25th year under permit on
BLM administered public lands. The 2016 Event begins on August 28 at 6pm and ends on
September 5 at 6pm. BRC have been approved and authorized for a population up to
70,000 paid participants.

Refer to the Burning Man web site http://www.burningman.com to find the Burning Man
2016 Survivor’s Guide for more information about what to expect this year.

This is a multi-year Special Recreation Permit (SRP) issued to BRC, Appendix 1. For the 2016
Event, the SRP contains 13 General Terms and Conditions and 60 Special Stipulations
(Appendix 2) to mitigate potential impacts and address supplementary requirements
associated with the SPR. Additionally, BLM has developed specific restrictions within the
closure order for this event, Appendix 3.

An Incident Command System (ICS) Unified Command structure will be used during the
operational phase of the Event. A Unified Command is warranted when an event requires a
multi-agency or multi-jurisdictional approach and when more than one agency with
incident jurisdiction or when incidents cross political jurisdiction. This approach was used
successfully in 2014 and 2015. The cooperating agencies will work through their designated
Tier 1 Command members to establish a common set of objectives and strategies. Unified
Command will bring together the Tier 1 Command members involved to coordinate an
effective response while concurrently allowing each representative member to carry out
their own jurisdiction, legal and functional responsibilities. The 2016 Tier 1 Command
structure will include representatives from BLM management, BLM law enforcement, BRC,
BRC’s contracted Advanced Life Support (ALS) medical provider (Crowd Rx) and Pershing County
Sheriff and Administrative Offices.


                                                 3

                                                                                              AR04404
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 84 of 220




In 2014, BRC and BLM entered into a Best Business Practices Memorandum of
Understanding (MOU) in an effort to reduce redundancy and cost by allowing and
encouraging BRC to contract, through their internal procurement process, some of the
facilities and services required by BLM to manage the Event. For 2016, BRC will procure
items and services necessary for BLM’s event operations through eight best business
practices contracts. The most essential BRC contracts will be the BLM Headquarters facility
or Joint Operations Command (JOC) compound build-out contract and separate services
contracts for catering, lodging, IT/communication support, fuel services and equipment.

Purpose and Need

The purpose of this IAP is to provide coordination and oversight of the Burning Man Event
ensuring SRP guidelines are followed to maintain the intent of the National Conservation Area
(NCA) legislation, protection of cultural and natural resources, maintain public safety and
federal law enforcement. BLM has issued BRC a SRP for the Event necessitating BLM’s
participation to provide oversight of the Event.

Strategic Goals

   •    Provide a safe environment for BLM employees, volunteers, event participants,
        staff and other users of the public land.
   •    Provide protection of cultural and natural resources and federal law enforcement,
        regulations, event closure orders and SRP terms/conditions and stipulations.
   •    Maintain a professional image with the BRC organization, event participants and
        cooperating agencies.
   •    Provide timely and accurate accounting of BLM investments associated with the
        Event.

Tactical Objectives

Event Administration

1. General
      a. Implement an event management organization to provide effective oversight.
      b. Provide internal communication so all employees and volunteers are aware of
         the BLM mission associated with the Event and assignments/directions are
         clearly communicated.
      c. Coordinate with all cooperators and agencies involved.

2. Logistics
      a. Establish and operate a safe and effective JOC center by providing; modular
           buildings for meeting space, sanitary facilities, electrical power, protection from
           weather, supplies, meals with dining facility and law enforcement support in
           close physical proximity to BRC support personnel.
                                              4

                                                                                         AR04405
   Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 85 of 220




    b. Provide a dependable and redundant communication system including radio,
       mobile phones, internet service and microwave communications covering the
       Event area, including Gerlach.
    c. Provide housing for Event detailers.

d. Business Practices
    a. Develop and implement financial systems effectively managing BLM labor and
       operational costs associated with the Event.
    b. Provide BRC with timely and accurate accounting of BLM labor and operational
       costs.
    c. Create cost effective and efficient event operations through integrated law
       enforcement practices, communications and planning;
    d. Create cost effective and efficient event operations through integrated
       contracting of resources.

e. Environmental Resource Protection
    a. Provide protection of public lands and resources through enforcement of SRP
        general and special stipulations, closure orders, applicable federal laws, BLM
        IAP, BLM Law Enforcement Operations Plan and BRC Operating Plan.
    b. Implement reporting protocol for documenting violations so that BRC, through
        the Black Rock Rangers, can investigate or process as many violations as possible.

f. SRP Compliance
    a. Ensure the American public receives fair value for the use of their public
       land.
    b. Ensure that commercial operation’s on BLM-administered land maintains all
       necessary BLM authorizations.

g. Public Safety
    a. Provide for the safety of staff, event participants, contractors and cooperators
       through active enforcement of SRP general terms and conditions, special
       stipulations, closure orders and state and federal laws.
    b. Assist cooperators supporting public safety consistent with their areas of
       jurisdiction.

h. Public Outreach
    a. The conduct of all employees and volunteers will be professional and enhance
       mutual respect between the participants and staff.
    b. Contacts will include educating the public about the local natural and cultural
       resources and the integrated mission of the operation.
    c. Notify other public land users in the Black Rock Desert/NCA area of the closure
       order and public land access options.
    d. Information specific to the 2016 event, closure order and the NCA in general will
       be available at Black Rock Station.

                                           5

                                                                                     AR04406
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 86 of 220




Operational Periods

Set-Up Period

The BLM/PCSO/BRC JOC site set-up period will commence August 3 - August 22, 2016 or
until the JOC and the dispatch center are operational. BRC staff will be responsible for
setting up JOC, per MOU, allowing BRC to contract on behalf of the BLM all JOC facilities
and services. The BLM Civilian Operations (CivOps) Branch Chief will be on-site starting
August 3, to coordinate and supervise the BRC construction of JOC and BLM’s set-up of the
communication network and dispatch center.

    1. Operational Objectives
          a. Ensure construction activities comply with Contracts, Ops Plan and stipulations
          b. Set-up and operate a safe, efficient and integrated JOC.
          c. Maintain operational control of integrated event operations.

    2. Activities
           a. Starting on August 3, BLM LE Rangers will patrol JOC site and The City until the
               Pre-Event operations start.
           b. CivOps Branch Chief and the Logistics Section will coordinate with BRC and
               BRC contractors on placement of modular buildings/trailers and other
               equipment (e.g. generators, light towers, portable restrooms).
           c. Temporary radio repeaters will be installed and activated.
           d. Dispatch center will be setup and tested.
           e. Post the SRP, special stipulations and closure orders where those documents
               are likely to be seen by participants and BRC staff.

Pre-Event Period

The Pre-Event period runs from August 23 - August 27, 2016. Main Event operations began at
1800 hours Sunday, August 28.

    1. Operational Objectives
           a. Provide for safety of participants, staff and other public land users as they
               are designing and building The City.
           b. Ensure participants and BRC comply with the SPR, special stipulations,
               closure orders and applicable federal and state laws.
    2. Activities
           a. Pre-Event Operations will consist of approximately 53 assigned personnel
               comprising of law enforcement, logistics, communications and Command
               staff (Appendix 4 - Table of Organization).




                                              6

                                                                                         AR04407
         Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 87 of 220




The following ICS services will be operational during the Pre-Event operations:

    1.    JOC Compound Operations
    2.    Logistics
    3.    Communications
    4.    Dispatch
    5.    LE Operations (Pre-Patrol)
    6.    Detailer Lodging
    7.    Detailer Meal Services

Main Event Period

The Main Event period runs from 1800 Sunday, August 28 - 1800 Monday, September 5,
2016 however SRP special stipulation #10 (authorized through Decision) will allow ingress
of participants through the main gate to commence at 0001 hours on August 28 and
egress of participants to be extended until 1200 hours September 6, 2016.

    1. Operational Objectives
          a. Protect public lands from adverse impacts associated with the event.
          b. Provide on-site BLM LE presence.
          c. Provide for safety of participants, staff and other public land users.
          d. Ensure participants and BRC comply with the SRP, special stipulations,
              closure orders and applicable federal laws and regulations.
          e. Support cooperating LE agencies.
          f. Educate event staff, participants and non-event public about the SRP, special
              stipulations, rules and regulations associated with the Event.
          g. Maintain a functional and effective operating JOC.
          h. Provide an integrated communications system.

    2. Activities
           a. Ensure agency integration occurs and provides mechanisms to support
               all cooperating agency missions.
           b. Main Event Operations will consist of approximately 122 BLM assigned
               personnel. (Appendix 4 - Table of Organization).

The following ICS services will be operational during the Main Event operations:

    1.    JOC Compound Operations
    2.    Tier 1 Operations
    3.    Dispatch/Communications
    4.    Logistics
    5.    Environmental Compliance monitoring
    6.    Vending Compliance monitoring

                                              7

                                                                                      AR04408
         Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 88 of 220




    7. GIS Support
    8. Medical
    9. Business and Finance
    10. Public Information
    11. Law Enforcement Operations
    12. Detailer Lodging
    13. Detailer Meal Services

Post-Event Period

The Post-Event period runs from September 5 - September 8, 2016.

    1. Operational Objectives
          a. Provide for safety of participants, staff and other public land users as they
              are de-constructing The City.
          b. Ensure participants and BRC comply with SRP stipulations, closure
              orders and applicable federal and state laws.

    2. Activities
           a. Post-Event Operations will consist of approximately 53 assigned personnel.
               (Appendix 4 - Table of Organization).

The following ICS organizations will be operational during Post-Event:

    1.   JOC Compound Operations
    2.   Logistics
    3.   Communications
    4.   Dispatch
    5.   LE Operations (Post-Patrol)
    6.   Compliance Monitoring (as needed)
    7.   Detailer Lodging
    8.   Detailer Meal Services

Break-Down Period

The JOC site breakdown period runs from September 8 - September 16, 2016 or until all
facilities structures/equipment are demobilized by BRC contractors.

    1. Operational Objectives
          a. Ensure de-construction activities comply with Contracts, Ops Plan
              and special stipulations.




                                              8

                                                                                      AR04409
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 89 of 220




   2. Activities
          a. Starting on September 9, BLM LE Rangers will patrol The City and the JOC
              until the breakdown crew is clear of the site.
          b. Logistics Section and Project Manager will coordinate with BRC and BRC
              contractors on removal of trailers and other equipment (e.g. generators,
              light towers, portable restrooms).
          c. All Government property at JOC will be removed.
          d. Government property in The City will be removed.
          e. Temporary radio repeaters will be removed.
          f. Inventory will be completed and items stored

Event Management

Civilian Operations

The Civilian Operation will deploy approximately 45 positions (28 BLM employees & 17
Contracted/IAA). Civilian Operation’s includes four management programs and nine event
operations/support functions. The four management programs are:

1) Tier 1 Command-BLM IC Position;
2) Project Manager;
3) CivOps Branch Chief and
4) Communications Supervisor

The nine event Operations/Support functions include:

1) Public Affairs Officer;
2) Administrative Support;
3) Safety/HAZMAT Officer;
4) Logistics;
5) Communication/IT;
6) Vending Compliance;
7) Environmental Compliance;
8) BLM Medical and
9) LE Support (IMARS, Evidence)

The Civilian Operations for the event includes:

BLM Incident Commander/Tier 1 Command                        William Mack
Project Manager                                              Michael Vermeys
Admin Support                                                Matt Gochis
CivOps Branch Chief                                          Mark Pirtle
Communication Supervisor                                     Jon Young
Public Information Officer                                   Rudy Evenson

                                             9

                                                                                 AR04410
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 90 of 220




Safety/HAZMAT Officer                                              Barry Oelrich
Compliance Program Lead                                            David Freiberg
Environmental Compliance Lead                                      Matt Yacubic
Vending Compliance Lead                                            Robin Sears
CommL                                                              Dalton Black
Logistics Lead                                                     Zach Million
GIS                                                                Bradlee Matthews

The roles and responsibilities of the Civilian Operations members are:

1. BLM Incident Commander/Tier 1 Command
          a. Serves as representative of the BLM’s Winnemucca District Office and is
             Authorizing Officer of SRP;
          b. Represents BLM Civilian Operations as Tier 1 Command Representative,
             participants in Tier 1 daily meetings, final decision-maker concerning BLM
             Event operations;
          c. Ensures the administration of the IAP, Closure Orders and the SRP by the
             CivOps Branch Chief, PM, Leads and staff.
          d. Management and supervision of the BLM event related activities;
          e. Supervises the Project Manager;
         f. Supervises the Public Information Officer;
          g. Supervises the CivOps Branch Chief;
          h. Supervises the LE Branch Chief
          i. Coordinates with BRC;
          j. Coordinates with participating civilian agencies;
          k. Coordinates with other cooperators;
          l. Ensures compliance of SRP by BRC;
         m. Provides financial accountability to BRC for cost recovery;
          n. Ensures there is a safe working environment; and
          o. Provides a Discrimination Free/Zero Tolerance work area.

2. Project Manager
          a. Reports to BLM Incident Commander;
          b. Is first line contact with BRC staff on the management of the Event;
          c. Coordinates BLM Interp Camp Program;
          d. Coordinates with CivOps Branch Chief;
          e. Ensures the operational managers of the event have all the facilities and
              services they require to properly manage event;
           f. Ensures there is a safe working environment; and
           g. Provides a Discrimination Free/Zero Tolerance work area.




                                             10

                                                                                      AR04411
        Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 91 of 220




3.    Administrative Support
           a. Reports to the BLM Incident Commander;
           b. Tracks all event purchases;
           c. Reviews and enters all CTRs in OF-288;
           d. Prepares CAD statistical reports;
           e. Reviews, compiles and prepares, in final form, daily compliance statistics for
              Tier 1 meeting and IC report;
           f. Assist staff/detailers check in and check out procedures;
           g. Takes notes at meetings;
           h. Ensures there is a safe working environment; and
           i. Provide a Discrimination Free/Zero Tolerance work area.

4. CivOps Branch Chief
          a. Reports to the BLM Incident Commander;
          b. Serves as the Operations Chief for the administrative functions at the Event,
             Supervisor of Compliance, Communication and Logistics Programs;
          c. Ensures compliance of SRP by BRC;
          d. Provides daily reports to the BLM Incident Commander on event activities;
          e. Coordination with the Project Manager;
          f. Coordination with BRC;
          g. Maintains financial accountability to BRC for cost recovery.
          h. Participates in assigned daily meeting;
          i. Coordination with other cooperators;
          j. Ensures there is a safe working environment; and
          k. Provide a Discrimination Free/Zero Tolerance work area.

     5. Communication Supervisor
           a. Reports to the CivOps Branch Chief;
           b. Supervises the CommL;
           c. Supervises the Dispatch Center Manager;
           d. Supervises IT Security;
           e. Provides daily reports to the CivOps Branch Chief;
           f. Participates in daily meetings, as assigned;
           g. Coordination/liaison with BRC counterpart(s);
           h. Ensures there is a safe working environment; and
           i. Provide a Discrimination Free/Zero Tolerance work area

6.    Public Information Officer
             a. Reports to the BLM Incident Commander;
             b. Provides traditional public information support in coordination with NSO;
             c. Documents the event experience through social media postings;
             d. Participates in daily meetings, as assigned;
             e. Coordination/liaison with BRC public information counterpart(s);

                                              11

                                                                                            AR04412
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 92 of 220




           f. Ensures there is a safe working environment; and
           g. Provide a Discrimination Free/Zero Tolerance work area.

7.   Safety/HAZMAT Officer
          a. Reports to the CivOps Branch Chief;
          b. Coordinates with BRC Safety Officer;
          c. Coordinates will BLM Supervisors, Leads and staff on issues concerning safety;
          d. Coordinates with BRC Supervisors, Leads and staff on issues concerning safety;
          e. Provides daily reports to the CivOps Branch Chief;
          f. Ensures there is a safe working environment; and
          g. Provide a Discrimination Free/Zero Tolerance work area.

8.   Compliance Program Supervisor
         a. Reports to the the CivOps Branch Chief;
         b. Supervises the Compliance Teams (Vending and Environmental);
         c. Ensures compliance of SRP by BRC, vendors and participants;
         d. Provides daily reports to the CivOps Branch Chief;
         e. Participates in assigned daily meetings;
         f. Coordination with the Investigations Team Chief;
         g. Ensures there is a safe working environment; and
         h. Provide a Discrimination Free/Zero Tolerance work area.

9.   Environmental Compliance Lead
          a. Reports to the Compliance Program Supervisor;
          b. Supervises the Environmental Compliance Team members;
          c. Ensures compliance of SRP by BRC and participants;
          d. Provides daily reports to Compliance Program Supervisor;
          e. Participates in daily meetings, as assigned;
          f. Coordination/liaison with BRC/Earth Guardians;
          g. Ensures there is a safe working environment; and
          h. Provide a Discrimination Free/Zero Tolerance work area.

10. Vending Compliance Lead
         a. Reports to the Compliance Program Supervisor;
         b. Supervises the Vending Team;
         c. Ensures compliance of SRP by BRC and vendors;
         d. Provides daily reports to Compliance Program Supervisor;
         e. Participates in daily meetings, as assigned;
         f. Coordination/liaison with BRC counterpart(s);
         g. Ensures there is a safe working environment; and
         h. Provide a Discrimination Free/Zero Tolerance work area.




                                            12

                                                                                      AR04413
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 93 of 220




11. CommL
       a.      Reports to the Communication Supervisor;
       b.      Supervises the Communication/IT Team members;
       c.      Provides daily reports to the Communication Supervisor;
       d.      Participates in daily meetings, as assigned;
       e.      Coordination/liaison with BRC counterpart(s);
       f.      Ensures there is a safe working environment; and
       g.      Provide a Discrimination Free/Zero Tolerance work area.

12. Logistics Lead
          a. Reports to the CivOps Branch Chief;
          b. Supervises the Logistics Team members;
          c. Provides daily reports to the CivOps Branch Chief;
          d. Participates in daily meetings, as assigned;
          e. Coordination/liaison with BRC counterpart(s);
          f. Ensures there is a safe working environment; and
          g. Provide a Discrimination Free/Zero Tolerance work area.

13. GIS
          a.   Reports to the Compliance Supervisor;
          b.   Provides geospatial support to BLM Civilian and LE personnel;
          c.   Participates in daily meetings, as assigned;
          d.   Coordination/liaison with BRC counterpart(s);
          e.   Ensures there is a safe working environment; and
          f.   Provide a Discrimination Free/Zero Tolerance work area.

Civilian Operation/Support Functions

Administrative Function
Burning Man is a cost recovery event. There is an obligation to expend cost recovery in an
effective manner, the administrative support position will monitor spending and document
costs for the event. BLM will continue to work with BRC, Pershing County and other entities
to ensure integrated operations and a reduction in dual functions. During the Event,
Command staff will continually identify areas to reduce cost and increase efficiency.

      Shift Check in/out: All personnel assigned to the Event will check in at the JOC when
      they begin their tour of duty and will check out when their tour of duty is completed
      and they are returning home to their permanent duty station. All visitors or invited
      guests will also check in and check out at the ICP.




                                              13

                                                                                     AR04414
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 94 of 220




      Time: All Event personnel charging time to Burning Man are required to maintain their
      hours and obtain supervisory approval on a Crew Time Report (CTR). Work-Rest rules
      apply for this incident. There must be at least 8 hours of off time between shifts.
      Overtime outside of normal assigned shift hours must be approved in advance of the
      time worked and justified on the field time report by the appropriate supervisor. At
      the end of the tour of duty, all personnel must provide a signed copy of the CTR to the
      Finance Section and bring yellow copy to home unit.

      Other Charges: Other costs including travel, miscellaneous supplies and services will
      be documented and approved on the 2016 micro purchase form. Copies of travel
      vouchers and any vehicle reporting sheets with event exception coding and micro-
      purchase form with attached receipts, will be scanned and emailed (or faxed if scan is
      unavailable) to the Event Finance Chief after the event.

Public Affairs Function
The PIO will handle media contacts and prepare or approve press releases associated with
the Event. BLM news releases, if needed, will be created and emailed from the Black Rock
Station in Gerlach using normal NSO approval procedures. In the event that incidents occur
that affect BLM, BRC and other agencies, a joint news release will be sent. All requests from
media regarding LE related matters are to be referred to and/or coordinated with the Region
3 SAC and the Pershing County Sheriff’s Office. Integrated news releases for serious incidents
will be conducted. All BLM Serious Incident Reports (SIR) will be coordinated between the
Tier 1 members, the United States Attorney’s Office and Pershing County Sheriff.

Safety Officer Function
The Safety Officer will ensure a safe working environment for BLM staff by identifying safety
related issues, coordinating and implementing solutions. The Safety Officer works with BLM
and BRC staff to evaluate safety improvements made by BRC for the 2016 event. The Safety
Officer identifies and documents safety concerns with BRC Safety staff.

Logistics Function
The Logistics Team will provide logistical services and support to the BLM/PCSO/BRC JOC
compound and event staff. The logistics team will provide 24 hours service coverage. The
logistic team will assist BRC in the set-up of the JOC during set-up week. The Logistics Team
will provide supplies and equipment to detailers as needed. The Logistics Team will check
out the UTVs and ensure they remain serviceable. The logistic team will supply support items
or equipment and ensure needed support items remain available. The Logistics Team will
assist in the break-down of the JOC during break-down week.

Communication/IT Function
The Communication Team will provide a radio communications network and IT equipment
deployment program. The Communication Team will deploy the communication system
(repeaters) on mountain tops during set-up week. The Communication Team will assist in the

                                             14

                                                                                        AR04415
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 95 of 220




set-up of the combined dispatch center during set-up week. The Communication Team will
install the IT equipment in the designated modular buildings at the JOC compound during set-
up week. The Communication Team will program the event radios and issue radios to
detailers. The Communication Team will provide continuous communication service and IT
support throughout the operational event periods. The Communication Team will break-
down the communication network and IT equipment deployment during break-down week.

Dispatch Function

The Emergency Dispatch Center (EDC) will provide land mobile radio communications service
and support to all government personnel working at the event, including the BLM, PCSO, USFS
and U.S. Department of Health and Human Services (HHS). The EDC will also provide for
satellite tracking and emergency monitoring of government personnel. The EDC will maintain
a list of available and assigned resources and capture all information into a Computer Aided
Dispatch (CAD) system, which allows for efficiency and accountability. The CAD system is
connected as an authorized "Foreign Host" to the Nevada Department of Public Safety
(NVDPS) Criminal Justice Information System (CJIS) allowing for access to critical federal, state
and local criminal justice information. The EDC will be operated by contract "Mission Support
Technicians" who will be directed by a Center Manager who is a government employee. The
EDC is a shared building with separated space, between Black Rock City (BRC) Emergency
Services Division (ESD) and the BLM. Only personnel who have been background cleared by
the NVDPS or the United States Office of Personnel Management (OPM) at an acceptable
level for criminal justice information are allowed on the BLM side of the EDC. BLM and BRC
will be operating an integrated CAD system (new for 2016) which will allow for a common
operating picture and will allow for the electronic transfer of event information for
appropriate response and tracking. The EDC will be in continuous operation 24 hours per day
from the beginning of pre-patrol through the end of post-patrol.

Compliance Function
For the 2016 event, The Compliance Function has been modified to more of a monitoring,
support function.

 The Environmental Compliance Team will ensure SRP environmental compliance by
 monitoring and working in cooperation BRC’s compliance team and the participants. When
 violations persist, the Environmental Compliance Team will notify their supervisor for the
 proper notification to the adjudicating authority. Violations and adjudication of violations
 will be documented for the permit files. (For Environmental Compliance Monitoring
 Plan/Protocols, see Appendix 8).

The Vending Compliance Team will ensure that the public receives fair value for the use of its
public lands. The Vending Compliance Team Lead will coordinate with and monitor BRC’s
counterpart to ensure that all commercial operations on BLM-administered public lands
maintain all necessary BLM and BRC authorizations. When violations are detected, the
Vending Compliance Team will notify their supervisor for the proper notification to the
                                               15

                                                                                          AR04416
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 96 of 220




adjudicating authority. Violations and adjudication of violations will be documented for the
permit files. (For Vending Monitoring Plan/Protocols, see Appendix 9).

GIS will support the compliance team and management teams with all needed GIS services.

NOTE: For Law Enforcement Program (Patrol and Investigations) and BLM Playa
Medical Program Plans - See companion LE Operational Plan

Responsibilities of Event Personnel

Uniforms: All BLM personnel assigned to the Event will wear an approved work uniform
while on duty. Approval will come from their direct Event Supervisor or Lead.

Access to Event: Routes for vehicle travel to the BLM-BRC JOC site from Gerlach will be via
Washoe County road 34 and the 12 mile playa entrance. The 3 mile playa entrance will be
available for use when traffic on 34 is heavy or during emergencies. The playa tracks will not
be marked so staff should familiarize themselves with this route during daylight hours.
Personnel may also use the main Burning Man entrance, 8 mile playa access, prior to the
beginning of the event and during the week before exodus on Sunday and Monday and
proceed along the outside of the perimeter fence to the BLM-BRC JOC site.

Vehicle Speed: Vehicle speeds will be kept to a level that minimizes dust in and near the
BLM-BRC JOC site, within The City and along the trash fence perimeter.

Parking: When appropriate, car-pooling is encouraged as parking can be limited. Parking
shall remain organized at all times to ensure a safe working environment.

Cameras: Government equipment is to be used for official use.

Social Media: All Social Media messaging must be approved and conducted by the PAO.

Conduct: Professionalism, both on and off duty, will be the priority.

Medical Plan
All medical incidents and accidents involving Burning Man participants are the responsibility
of BRC and their medical ALS contractor (CrowdRx). There are several Medical Stations
throughout The City for immediate first aid (see BRC Operating Plan). In the event of
emergency medical evacuation, the ALS provider has contracted ambulance and/or air
transport (Care Flight) out of the Event to the nearest hospital. All incidents requiring
attendance by medical personnel will be referred to the Burning Man emergency services
personnel. All medical incidents and accidents involving United States Government
Employees are the responsibility of the Deployable Medical Team from HHS. There will be a
Medical Station located at the JOC staffed with two medical staff 24/7.

                                              16

                                                                                         AR04417
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 97 of 220




Additional, medical services:
 Nixon
 Pyramid Lake Health Clinic
 705 Highway 447
 Nixon, NV 775-574-
 0987

 Reno
 Northern Nevada Medical Center
 2375 E. Prater Way
 Sparks, NV
 Emergency: 775-356-4040
 Lat/Long 39° 32’ 25” N, 119° 41’ 54” W

 Washoe Medical Center
 77 Pringle Way
 Reno, NV
 Emergency: 775-982-4100

 Winnemucca
 Humboldt General Hospital
 118 E. Haskell Street
 Winnemucca, NV 89445
 Emergency: 775-623-5222
 Lat/Long 40° 53’ 48” N, 117° 48’ 21” W




                                          17

                                                                       AR04418
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 98 of 220


                      Burning Man 2017
                     Incident Action Plan




                  Bureau of Land Management
                            Nevada
                   Winnemucca District Office

                     Black Rock Field Office




                                  1

                                                                AR04419
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 99 of 220




                                       2017 BURNING MAN
                                    INCIDENT ACTION PLAN


                                         Table of Contents

Background

Purpose and Need

Strategic Goals

Tactical Objectives

Operational Periods

Event Management

Operation/Support Functions

Responsibilities of Event Personnel

Medical Plan

Appendix 1 - S p e c i a l R e c r e a t i o n P e r m i t ( SRP)
Appendix 2 - SRP Stipulations
Appendix 3 - Restrictions and Closure Orders
Appendix 4 - Table of Organization
Appendix 5 - Risk Management Worksheets
Appendix 6 - Communications Plan
Appendix 7 - Event Meeting Schedules
Appendix 8 - Environmental Compliance Protocols
Appendix 9 - Vending Compliance Protocols
Appendix 10- Commercial Filming Protocols
Appendix 11 - Code of Conduct
Appendix 12 - JOC Layout
Appendix 13 - Detailer Information BLM Lodging & Plan
Appendix 14 - City Map




                                                   2

                                                                      AR04420
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 100 of 220




                                     2017 Burning Man
                                    Incident Action Plan

This Incident Action Plan (IAP) is a companion document to the Law Enforcement Operational
Plan (Ops Plan) outlining the Bureau of Land Management (BLM) Law Enforcement (LE)
Activities, Contingency Plans and Risk Assessment for the 2017 Event.

NOTE: The LE Ops Plan is exempt from public disclosure. A copy of the LE Ops Plan
must be requested from and approved by LE Operations Chief, Logan Briscoe. For Law
Enforcement Program (Patrol and Investigations) and BLM Playa Medical Program and
BLM Playa Evidence Program Plans - See companion LE Ops Plan

Background

Burning Man is an international art festival, an experiment in community living and provides for
radical self-expression where everyone is a participant; there are no spectators. The festival is
billed as the largest Leave No Trace® event in the world and is the largest permitted special
recreation event on BLM managed public lands. Black Rock City LLC (BRC) is responsible for
all activities within Black Rock City (The City), including safety and security. The 2017 Burning
Man Event (Event) with the theme, “Radical Ritual” marks the 27th year that the Event has been
held in the Black Rock Desert and the 26th year under permit on BLM administered public lands.
The Event begins on August 27 at 6pm and ends on September 4 at 6pm. BRC have been
approved and authorized for a population up to 70,000 paid participants.

Refer to the Burning Man web site http://www.burningman.com to find the Burning Man 2017
Survivor’s Guide for more information about what to expect this year.

This is a single-year Special Recreation Permit (SRP) issued to BRC. The 2017 Event SRP
contains 13 General Terms and Conditions and 61 Special Stipulations to mitigate potential
impacts and address supplementary requirements associated with the SPR. Additionally, BLM
has developed specific restrictions within the closure order for this Event.

An Incident Command System (ICS) Unified Command structure will be used during the
operational phase of the Event. A Unified Command is warranted when an event requires a
multi-agency or multi-jurisdictional approach and when more than one agency with incident
jurisdiction or when incidents cross political jurisdiction. This approach was used successfully
in 2014, 2015 and 2016. The cooperating agencies will work through their designated Tier 1
Command members to establish a common set of objectives and strategies. Unified Command
will bring together the Tier 1 Command members involved to coordinate an effective response
while concurrently allowing each representative member to carry out their own jurisdiction, legal
and functional responsibilities. The 2017 Tier 1 Command structure will include representatives
from BLM management, BLM law enforcement, BRC, BRC’s contracted Advanced Life Support
(ALS) medical provider NES and Pershing County Sheriff’s Office (PCSO).



                                                3

                                                                                         AR04421
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 101 of 220




In 2014, BRC and BLM entered into a Best Business Practices Memorandum of Understanding
(MOU) in an effort to reduce redundancy and cost by allowing and encouraging BRC to contract,
through their internal procurement process, some of the facilities and services required by BLM
to manage the Event. For 2017, BRC will procure items and services necessary for BLM’s event
operations through 9 best business practices contracts. The most essential BRC contracts will
be the BLM/BRC/PCSO facility or Joint Operations Center (JOC) build-out contract and separate
services contracts for catering, lodging, IT/communication support, fuel services and equipment.

Purpose and Need

The purpose of this IAP is to provide coordination and oversight of the Event ensuring SRP
guidelines are followed to maintain the intent of the National Conservation Area (NCA)
legislation, protection of cultural and natural resources, maintain public safety and federal law
enforcement. BLM has issued BRC a SRP for the Event necessitating BLM’s participation to
provide oversight of the Event.

Strategic Goals

      Provide a safe environment for BLM employees, contractors, event participants, staff and
       other users of the public land.
      Provide protection of cultural and natural resources
      Provide Federal law enforcement, adhere to Federal regulations, event closure orders and
       SRP terms/conditions and special stipulations.
      Maintain a professional image with the BRC organization, event participants and
       cooperating agencies.
      Provide timely and accurate accounting of BLM investments associated with the Event.

Tactical Objectives

Event Administration

1. General
      a. Implement an event management organization to provide effective oversight.
      b. Provide internal communication so all employees and contractors are aware of BLM’s
         mission associated with the Event and assignments/directions are clearly
         communicated.
      c. Coordinate with all cooperators and agencies involved.

2. Logistics
      a. Establish and operate a safe and functional JOC by providing; modular buildings for
          meeting space, sanitary facilities, electrical power, protection from weather, supplies,
          meals with dining facility and LE support in close physical proximity to BRC support
          personnel.
      b. Provide a dependable and redundant communication system including radio, mobile
          phones, internet service and microwave communications covering the Event area,

                                               4

                                                                                        AR04422
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 102 of 220




          including Gerlach.
       c. Provide housing for Event detailers.

       d. Business Practices
                 i. Develop and implement financial systems effectively managing BLM labor
                    and operational costs associated with the Event.
                ii. Provide BRC with timely and accurate accounting of BLM labor and
                    operational costs.
               iii. Create cost effective and efficient event operations through integrated LE
                    practices, communications and planning;
               iv. Create cost effective and efficient event operations through integrated
                    contracting of resources.
       e. Environmental Resource Protection
                 i. Provide protection of public lands and resources through enforcement of
                    SRP general and special stipulations, closure orders, Federal law, BLM IAP,
                    BLM Law Enforcement Ops Plan and BRC Ops Plan.
                ii. Implement reporting protocol for documenting violations so that BRC,
                    through the Black Rock Rangers, can investigate and/or process violations.
       f. SRP Compliance
                 i. Ensure the American public receives fair value for the use of their public
                    land.
                ii. Ensure that commercial operation’s on BLM-administered land maintains
                    all necessary BLM authorizations.
        g. Public Safety
                 i. Provide for the safety of staff, event participants, contractors and
                    cooperators through active enforcement of SRP general terms and
                    conditions, special stipulations, closure orders and state and Federal laws.
                ii. Assist cooperators supporting public safety consistent with their areas of
                    jurisdiction.
        h. Public Outreach
                 i. The conduct of all employees and volunteers will be professional and
                    enhance mutual respect between the participants and staff.
                ii. Contacts will include educating the public about the local natural and cultural
                    resources and the integrated mission of the operation.
               iii. Notify other public land users in the NCA area of the closure order and
                    public land access options.
               iv. Information specific to the 2017 event, closure order and the NCA in general
                    will be available at the BLM’s Black Rock Station.

Operational Periods

Set-Up Period

The JOC site set-up period will commence August 1 - August 21, 2017 or until the JOC and the
dispatch center are operational. BRC staff will be responsible for setting up JOC, per MOU,
allowing BRC to contract on behalf of the BLM all JOC facilities and services. The BLM Incident

                                                 5

                                                                                         AR04423
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 103 of 220




Commander (IC) will be on-site starting August 1, to coordinate and supervise the BRC
construction of JOC and BLM’s set-up of the communication network and dispatch center.

    1. Operational Objectives
          a. Ensure construction activities comply with Contracts, Ops Plan and stipulations
          b. Set-up and operate a safe, efficient and integrated JOC.
          c. Maintain operational control of integrated event operations.

    2. Activities
          a. Starting on August 1, BLM LE Ranger will patrol the JOC and The City until the
               Pre-Event operations start.
          b. IC, Project Manager/CivOps and Logistics Section will coordinate with BRC and
               BRC contractors on placement of modular buildings/trailers and other equipment
               (e.g. generators, light towers, portable restrooms).
          c. Temporary radio repeaters will be installed and activated.
          d. Dispatch center will be setup and tested.
          e. Post the SRP, special stipulations and closure orders where those documents are
               likely to be seen by participants and BRC staff.

Pre-Event Period

The Pre-Event operations runs from Tuesday, August 22 - Friday, August 25, 2017.

    1. Operational Objectives
          a. Provide for safety of participants, staff and other public land users as they are
               designing and building The City.
          b. Ensure participants and BRC comply with the SPR, special stipulations,
               closure orders and applicable federal and state laws.
    2. Activities
          a. Pre-Event Operations will consist of roughly 60 assigned personnel comprising
               of law enforcement, logistics, communications and Command staff.

The following ICS services will be operational during the Pre-Event operations:

    1.   JOC Operations
    2.   Logistics
    3.   Communications
    4.   Dispatch
    5.   LE Operations (Pre-Patrol)
    6.   Detailer Lodging
    7.   Detailer Meal Services

Main Event Period

The Main Event operations runs from Saturday, August 26 - Sunday, September 3, 2017.


                                               6

                                                                                        AR04424
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 104 of 220




   1. Operational Objectives
         a. Protect public lands from adverse impacts associated with the event.
         b. Provide on-site BLM LE presence.
         c. Provide for safety of participants, staff and other public land users.
         d. Ensure participants and BRC comply with the SRP, special stipulations,
             closure orders and applicable federal laws and regulations.
         e. Support cooperating LE agencies.
         f. Educate event staff, participants and non-event public about the SRP, special
             stipulations, rules and regulations associated with the Event.
         g. Maintain a functional and effective operating JOC.
         h. Provide an integrated communications system.

   2. Activities
         a. Ensure agency integration occurs and provides mechanisms to support all
              cooperating agency missions.
         b. Main Event Operations will consist of 136 BLM assigned personnel and BLM
              contractors.

The following ICS services will be operational during the Main Event operations:

   1. JOC Operations
   2. Tier 1 Operations
   3. Dispatch/Communications
   4. Logistics
   5. Environmental Compliance monitoring
   6. Vending Compliance monitoring
   7. GIS Support
   8. Medical
   9. Business and Finance
   10. Public Information
   11. Law Enforcement Operations
   12. Detailer Lodging
   13. Detailer Meal Services

Post-Event Period

Post-Event period is from Monday, September 4 - Thursday, September 7, 2017 at 5:00 AM

   1. Operational Objectives

           a. Provide for safety of participants, staff and other public land users as they are
              de-constructing The City.
           b. Ensure participants and BRC comply with SRP stipulations, closure orders
              and applicable federal and state laws.



                                               7

                                                                                        AR04425
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 105 of 220




    2. Activities
          a. Post-Event Operations will consist of roughly 60 assigned personnel.

The following ICS organizations will be operational during Post-Event:

    1.   JOC Operations
    2.   Logistics
    3.   Communications
    4.   Dispatch
    5.   LE Operations (Post-Patrol)
    6.   Compliance Monitoring (as needed)
    7.   Detailer Lodging
    8.   Detailer Meal Services

Break-Down Period

The JOC site breakdown period is from Thursday, September 7, 5:00 AM - September 15, 2017
or until all facilities structures/equipment are demobilized by BRC contractors.

    1. Operational Objectives
          a. Ensure de-construction activities comply with Contracts, Ops Plan and
              special stipulations.

    2. Activities
          a. Starting on September 7, 2017 BLM LE Ranger will patrol The City and the JOC
               until the breakdown crew is clear of the site.
          b. Logistics Section and Project Manager will coordinate with BRC and BRC
               contractors on removal of trailers and other equipment (e.g. generators, light
               towers, portable restrooms).
          c. All Government property at JOC will be removed.
          d. Government property in The City will be removed.
          e. Temporary radio repeaters will be removed.
          f. Inventory will be completed and items stored

Event Management

 Civilian Operations

The Civilian Operation will deploy 58 positions (31 BLM employees / 27 Contractors). Civilian
Operation’s includes 2 management programs and 12 event operations/support functions. The 2
management programs are:

1) Authorizing Officer (AO) and Incident Commander (IC);
2) Civilian Ops Chief/ Project Manager (PM);



                                              8

                                                                                     AR04426
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 106 of 220




 The 12 event Operations/Support functions include:

 1) Public Affairs Officer (PAO);
 2) Administrative Support;
 3) Safety Officer;
 4) Logistics;
 5) Communications
 6) IT Support;
 7) Vending Compliance;
 8) Environmental Compliance;
 9) IMARS Support
 10) CAD Support (Contractors)
 11) Internet Services Support (Contractors)
 12) Dispatching Support (Contractors)

 The Civilian Operations for the event includes:

 Authorizing Officer                                                Mark E. Hall
 Incident Commander                                                 Mark Pirtle
 CivOps Chief / Project Manager                                     Michael Vermeys


 Communication Supervisor                                           Jon Young
 Admin Support                                                      Jeffrey Graham
 Public Affairs Officer                                             Kyle Hendrix
 Safety/HAZMAT Officer                                              Matt Clementi
 Compliance Program Lead                                            John Kurtz
 Environmental Lead                                                 Casey Steenhoven
 Vending Lead                                                       Robin Sears
 Communications Lead (CommL)                                        Dalton Black
 Logistics Lead                                                     Bradlee Mathews
 GIS                                                                Zwaantje Rorex

The roles and responsibilities of the Civilian Operations members are:

1. Authorizing Officer
          a. Represents BLM in Tier 1 Unified Command, participants in Tier 1 daily
             meetings, final decision-maker concerning BLM Event operations;
          b. Ensures the administration of the IAP, closure orders and the SRP by the IC,
             CivOps Chief, Supervisors, Leads and staff.
          c. Management and supervision of the BLM event related activities;
          d. Supervises the IC;
          e. Supervises the CivOps Chief;
          f. Supervises the LEOps Chief;
          g. Supervises the Project Manager;
          h. Supervises the Public Information Officer;

                                                9

                                                                                       AR04427
        Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 107 of 220




              g.   Supervises the Admin Support;
              h.   Coordinates with BRC;
              i.   Coordinates with participating civilian agencies;
              j.   Coordinates with participating LE agencies;
              k.   Coordinates with other cooperators;
              l.   Ensures compliance of SRP by BRC;
              m.   Provides financial accountability to BRC for cost recovery;
              n.   Ensures there is a safe working environment; and
              o.   Provides a Discrimination Free/Zero Tolerance work area.

   2. Incident Commander
             a. Serves as representative of the Authorizing Officer when AO is not on playa;
             b. Represents BLM in Tier 1 Unified Command, participants in Tier 1 daily
                 meetings, final decision-maker concerning BLM Event operations;
             c. Ensures the administration of the IAP, Closure Orders and the SRP by the
                 CivOps Chief, Supervisors, Leads and staff.
             d. Management and supervision of the BLM event related activities;
             e. Supervises the CivOps Chief;
             f. Supervises the LEOps Chief;
             g. Supervises the Project Manager;
             h. Supervises the Public Information Officer;
             p. Supervises the Admin Support;
             q. Coordinates with BRC;
             r. Coordinates with participating civilian agencies;
             s. Coordinates with participating LE agencies;
             t. Coordinates with other cooperators;
             u. Ensures compliance of SRP by BRC;
             v. Provides financial accountability to BRC for cost recovery;
             w. Ensures there is a safe working environment; and
             x. Provides a Discrimination Free/Zero Tolerance work area.

3. Project Manager
             a. Reports to Incident Commander;
             b. Is first line contact with BRC staff on the management of the Event;
             c. Coordinates BLM Interp Camp Program;
             d. Coordinates with CivOps Branch Chief;
             e. Ensures the operational managers of the event have all the facilities and services
                they require to properly manage event;
             f. Ensures there is a safe working environment; and
             g. Provides a Discrimination Free/Zero Tolerance work area.

   4. CivOps Chief
            a. Reports to the Incident Commander;
            b. Serves as the Operations Chief for the administrative functions at the Event,
               Supervisor of Compliance, Communication and Logistics Programs;
            c. Ensures compliance of SRP by BRC;

                                                  10

                                                                                          AR04428
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 108 of 220




            d.   Provides daily reports to the BLM Incident Commander on event activities;
            e.   Coordination with the Project Manager;
            f.   Coordination with BRC;
            g.   Maintains financial accountability to BRC for cost recovery.
            h.   Participates in assigned daily meeting;
            i.   Coordination with other cooperators;
            j.   Ensures there is a safe working environment; and
            k.   Provide a Discrimination Free/Zero Tolerance work area.

5.    Administrative Support
           a. Reports to the Incident Commander;
           b. Tracks all event purchases;
           c. Reviews and enters all CTRs in OF-288;
           d. Prepares CAD statistical reports;
           e. Reviews, compiles and prepares, in final form, daily compliance statistics for Tier
              1 meeting and IC report;
           f. Assist staff/detailers check in and check out procedures;
           g. Takes notes at meetings;
           h. Ensures there is a safe working environment; and
           i. Provide a Discrimination Free/Zero Tolerance work area.

     6. Communication Supervisor
          a. Reports to the CivOps Chief;
          b. Supervises the CommL;
          c. Supervises the IT Specialist;
          d. Supervises the Dispatch Center Manager;
          e. Supervises the IT Security;
          f. Supervises the GIS soecialist;
          g. Provides daily reports to the CivOps Chief;
          h. Participates in daily meetings, as assigned;
          i. Coordination/liaison with BRC counterpart(s);
          j. Ensures there is a safe working environment; and
          k. Provide a Discrimination Free/Zero Tolerance work area

7.    Public Affairs Officer
            a. Reports to the BLM Incident Commander;
            b. Provides traditional public information support in coordination with NSO;
            c. Documents the event experience through social media postings;
            d. Participates in daily meetings, as assigned;
            e. Coordination/liaison with BRC public information counterpart(s);
            f. Ensures there is a safe working environment; and
            g. Provide a Discrimination Free/Zero Tolerance work area.


8.    Safety/HAZMAT Officer

                                                11

                                                                                        AR04429
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 109 of 220




          a.   Reports to the CivOps Chief;
          b.   Coordinates with BRC Safety Officer;
          c.   Coordinates will BLM Supervisors, Leads and staff on issues concerning safety;
          d.   Coordinates with BRC Supervisors, Leads and staff on issues concerning safety;
          e.   Provides daily reports to the CivOps Branch Chief;
          f.   Ensures there is a safe working environment; and
          g.   Provide a Discrimination Free/Zero Tolerance work area.

9.   Compliance Program Lead
         a. Reports to the CivOps Chief;
         b. Supervises the Compliance Teams (Vending and Environmental);
         c. Ensures compliance of SRP by BRC, vendors and participants;
         d. Provides daily reports to the CivOps Chief;
         e. Participates in assigned daily meetings;
         f. Coordination with the Investigations Team Chief;
         g. Ensures there is a safe working environment; and
         h. Provide a Discrimination Free/Zero Tolerance work area.

10. Environmental Compliance Lead
         a. Reports to the Compliance Program Supervisor;
         b. Supervises the Environmental Compliance Team members;
         c. Ensures compliance of SRP by BRC and participants;
         d. Provides daily reports to Compliance Program Supervisor;
         e. Participates in daily meetings, as assigned;
         f. Coordination/liaison with BRC/Earth Guardians;
         g. Ensures there is a safe working environment; and
         h. Provide a Discrimination Free/Zero Tolerance work area.

11. Vending Compliance Lead
        a. Reports to the Compliance Program Supervisor;
        b. Supervises the Vending Team;
        c. Ensures compliance of SRP by BRC and vendors;
        d. Provides daily reports to Compliance Program Supervisor;
        e. Participates in daily meetings, as assigned;
        f. Coordination/liaison with BRC counterpart(s);
        g. Ensures there is a safe working environment; and
        h. Provide a Discrimination Free/Zero Tolerance work area.

12. CommL
       a.      Reports to the Communication Supervisor;
       b.      Supervises the Communication Team members;
       c.      Provides daily reports to the Communication Supervisor;
       d.      Participates in daily meetings, as assigned;
       e.      Coordination/liaison with BRC counterpart(s);
       f.      Ensures there is a safe working environment; and
       g.      Provide a Discrimination Free/Zero Tolerance work area.

                                              12

                                                                                      AR04430
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 110 of 220




13. Logistics Lead
         a. Reports to the CivOps Chief;
         b. Supervises the Logistics Team members;
         c. Provides daily reports to the CivOps Chief;
         d. Participates in daily meetings, as assigned;
         e. Coordination/liaison with BRC counterpart(s);
         f. Ensures there is a safe working environment; and
         g. Provide a Discrimination Free/Zero Tolerance work area.

14. GIS
          a.   Reports to the Communications Supervisor;
          b.   Provides geospatial support to BLM Civilian and LE personnel;
          c.   Participates in daily meetings, as assigned;
          d.   Coordination/liaison with BRC counterpart(s);
          e.   Ensures there is a safe working environment; and
          f.   Provide a Discrimination Free/Zero Tolerance work area.

Civilian Operation/Support Functions

Administrative Function
Burning Man is a cost recovery event. There is an obligation to expend cost recovery in an
effective manner, the administrative support position will monitor spending and document costs
for the event. BLM will continue to work with BRC, PCSO and other entities to ensure integrated
operations and a reduction in dual functions. During the Event, Command staff will continually
identify areas to reduce cost and increase efficiency.

      Shift Check in/out: All personnel assigned to the Event will check in at the JOC when
      they begin their tour of duty and will check out when their tour of duty is completed and
      they are returning home to their permanent duty station. All visitors or invited guests will
      also check in and check out at the ICP.

      Time: All Event personnel charging time to Burning Man are required to maintain their
      hours and obtain supervisory approval on a Crew Time Report (CTR). Work-Rest rules
      apply for this incident. There must be at least 8 hours of off time between shifts. Overtime
      outside of normal assigned shift hours must be approved in advance of the time worked
      and justified on the field time report by the appropriate supervisor. At the end of the tour
      of duty, all personnel must provide a signed copy of the CTR to the Finance Section and
      bring yellow copy to home unit.

      Other Charges: Other costs including travel, miscellaneous supplies and services will be
      documented and approved on the 2017 micro purchase form. Copies of travel vouchers and
      any vehicle reporting sheets with event exception coding and micro-purchase form with
      attached receipts, will be scanned and emailed to the Event Finance Chief after the event.


                                              13

                                                                                        AR04431
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 111 of 220




 Public Affairs Function
 The PAO will handle media contacts and prepare or approve press releases associated with the
 Event. BLM news releases, if needed, will be created and emailed from the Black Rock Station
 in Gerlach using normal NVSO approval procedures. In the event that incidents occur that affect
 BLM, BRC and other agencies, a joint news release will be sent. All requests from media
 regarding LE related matters are to be referred to and/or coordinated with the Region 3 SAC and
 the PCSO. Integrated news releases for serious incidents will be conducted. All BLM Serious
 Incident Reports (SIR) will be coordinated between the Tier 1 members, the U.S. Attorney’s
 Office and PCSO

 Safety Officer Function
 The Safety Officer will ensure a safe working environment for BLM staff by identifying safety
 related issues, coordinating and implementing solutions. The Safety Officer works with BLM and
 BRC staff to evaluate safety improvements made by BRC for the 2017 Event. The Safety Officer
 identifies and documents safety concerns with BRC Safety staff.

Logistics Function
The Logistics Team will provide logistical services and support to the JOC and event staff. The
logistics team will provide 24 hour service coverage. The logistic team will assist BRC in the set-
up of the JOC during set-up week. The Logistics Team will provide supplies and equipment to
detailers as needed. The Logistics Team will check out the UTVs and ensure they remain
serviceable. The Logistic team will supply support items or equipment and ensure needed support
items remain available. The Logistics Team will assist in the break-down of the JOC during
break-down week.

Communication/IT Function
The Communication Team will provide a radio communications network and IT equipment
deployment program. The Communication Team will deploy the communication system
(repeaters) on mountain tops during set-up week. The Communication Team will assist setting up
the combined dispatch center during set-up week. The Communication Team will install the IT
equipment in designated modular buildings at the JOC during set-up week. The Communication
Team will program event radios and issue radios to detailers. The Communication Team will
provide continuous communication service and IT support during the operational event periods.
The Communications team will provide GIS support to the LE teams, compliances team and
management teams. The Communication Team will break-down the communication network and
IT equipment deployment during break-down week.

Dispatch Function

The Emergency Dispatch Center (EDC) will provide land mobile radio communications service
and support all government personnel working at the event, including the BLM, PCSO, USFS and
U.S. Department of Health and Human Services (HHS). EDC will provide for satellite tracking
and emergency monitoring of government personnel. EDC will maintain a list of available and
assigned resources capturing all information into a Computer Aided Dispatch (CAD) system,
allowing for efficiency and accountability. The CAD system is connected as an authorized
"Foreign Host" to the Nevada Department of Public Safety (NVDPS) Criminal Justice Information

                                               14

                                                                                         AR04432
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 112 of 220




System (CJIS) allowing for access to critical federal, state and local criminal justice information.
EDC will be operated by contract "Mission Support Technicians" who are directed by a Center
Manager, a government employee. EDC is a shared building with separated workspace, between
BRC ESD and the BLM. Only personnel who have been background cleared by the NVDPS or
the US Office of Personnel Management (OPM) at an acceptable level for criminal justice
information are allowed on the BLM side of the EDC. BLM and BRC will operate an integrated
CAD system allowing for a common operating environment and synchronicity of electronic
transfer of information for appropriate response and tracking. EDC will be continuously operating
24 hours per day from Tuesday, August 22 – Thursday September 7, 2017.

Compliance Function

 The Environmental Compliance Team will ensure SRP environmental compliance by monitoring
 and working in cooperation with BRC’s compliance teams and event participants. When
 violations persist, the Environmental Compliance Team will notify their Supervisor for the
 proper notification to the adjudicating authority. Violations and adjudication of violations will
 be documented for the permit files.

The Vending Compliance Team will ensure that the public receives fair value for the use of its
public lands. The Vending Compliance Team Lead will coordinate with and monitor BRC’s
counterpart to ensure that all commercial operations on BLM-administered public lands maintain
all necessary BLM and BRC authorizations. When violations are detected, the Vending
Compliance Team will notify their supervisor for the proper notification to the adjudicating
authority. Violations and adjudication of violations will be documented for the permit files.

 Responsibilities of Event Personnel

 Uniforms: All BLM personnel assigned to the Event will wear an approved work uniform while
 on duty. Approval will come from their direct Event Supervisor or Lead.

 Access to Event: Vehicle travel to the JOC from Gerlach will be via Washoe County road 34 and
 the 12 Mile playa entrance. The 3 Mile playa entrance will be available for use when traffic on
 34 is heavy or during emergencies. The playa roads will not be marked so staff should familiarize
 themselves with this route during daylight hours. Personnel may also use the main Burning Man
 entrance, 8 Mile playa access, prior to the beginning of the event and during the week before
 exodus on Sunday and Monday and proceed along the outside of the perimeter fence to the JOC.

 Non-Emergency Speed Limits: Vehicle speeds should be kept at posted limits within The City
 and at minimum speeds along the trash fence perimeter and the NV-88 airport to mitigate dust.

 Parking: When appropriate, car-pooling is encouraged as parking can be limited at the JOC.
 Parking shall remain organized at all times to ensure a safe working environment.

 Cameras: Government equipment is to be used for official use only.

 Social Media: All Social Media messaging must be approved and conducted by the PAO.

                                                15

                                                                                          AR04433
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 113 of 220




Conduct: Professionalism, both on and off duty, will be the priority.

Medical Plan
All medical incidents and accidents involving Event participants are the responsibility of BRC and
their medical ALS contractor, NES. There are several Medical Stations throughout The City for
immediate first aid. In case of emergency medical evacuation, NES has contracted ambulance
and/or air transport (Care Flight) out of the Event to the nearest hospital. All Event participant
incidents requiring attendance by medical personnel will be referred to NES personnel.

All medical incidents and accidents involving Government Employees are the responsibility of
the Deployable Medical Team from HHS. There is a BLM/HHS provided Medical Station located
at the JOC staffed 24/7 (see LE Ops Plan).

                                Area Medical Services:
      Nixon
      Pyramid Lake Health Clinic 775-574-0987
      705 Highway 447 Nixon, NV

      Reno
      Northern Nevada Medical Center Emergency:              775-356-4040
      2375 E. Prater Way Sparks, NV
      Lat/Long 39° 32’ 25” N, 119° 41’ 54” W

      Washoe Medical Center Emergency:              775-982-4100
      77 Pringle Way Reno, NV

      Winnemucca
      Humboldt General Hospital Emergency:              775-623-5222
      118 E. Haskell Street Winnemucca, NV 89445
      Lat/Long 40° 53’ 48” N, 117° 48’ 21” W




                                               16

                                                                                         AR04434
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 114 of 220




                       Burning Man 2019
                      Incident Action Plan




                  Bureau of Land Management
                            Nevada
                   Winnemucca District Office
                    Black Rock Field Office




                                  1

                                                                 AR03261
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 115 of 220




                                      2019 BURNING MAN
                                  INCIDENT ACTION PLAN


                                       Table of Contents

Background

Purpose and Need

Strategic Goals

Tactical Objectives

Operational Periods

Event Management

Operation/Support Functions

Responsibilities of Event Personnel

Medical Plan




                                                2

                                                                      AR03262
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 116 of 220




                               2019 BURNING MAN
                             INCIDENT ACTION PLAN


                                 List of Appendix


Appendix 1      2019 Record of Decision Environmental Impact Statement (EIS)
Appendix 2      Special Recreation Permit
Appendix 3      Additional Stipulations
Appendix 4      2019 Federal Closure Order and Map
Appendix 5      Table of Organization
Appendix 6      Risk Management Worksheets
Appendix 7      Communications Plan
Appendix 8      Event Meeting Schedules
Appendix 9      Environmental Compliance Protocols
Appendix 10     Vending Compliance Protocols
Appendix 11     Commercial Filming Protocols
Appendix 12     BLM Code of Conduct
Appendix 13     JOC Layout
Appendix 14     2019 BMP Event Schedule
Appendix 15     2019 Frequency Plan
Appendix 16     2019 Burning Man Survival Guide
Appendix 17     City Map




                                          3

                                                                               AR03263
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 117 of 220




                                     2019 Burning Man
                                    Incident Action Plan

This Incident Action Plan (IAP) is a companion document to the Law Enforcement Operational
Plan (Ops Plan). Both documents will guide agency activities under the Authorized Officer’s
(AO) supervision for the 2019 Event.

Background

Burning Man is an international art festival, an experiment in community living and provides for
radical self-expression where everyone is a participant; there are no spectators. The festival is
billed as the largest Leave No Trace® event in the world and is the largest permitted special
recreation event on BLM managed public lands. Burning Man Project (BMP) is responsible for
all activities within Black Rock City (The City), including safety and security. The 2019 Burning
Man Event (Event) with the theme “Metamorphoses” marks the 29th year that the Event has been
held in the Black Rock Desert and the 28th year under permit on BLM administered public lands.
The Event as described by BMP, begins on August 25, 2019 at 6:00 PM and ends on September
2, 2019 at 6:00 PM. The gate opens at 12:00 AM on August 25, 2019. BMP does not ask
participants to leave until 12:00 PM on September 3, 2019 (Tuesday after Labor Day). BRC is
approved and authorized for a population up to 80,000, this includes attendees, staff and
volunteers.

Refer to the Burning Man web site http://www.burningman.com to find the Burning Man 2019
Survivor’s Guide for more information about what to expect this year. A printed copy of the
2019 Survivor’s Guide is in the Appendix.

This is a one year Special Recreation Permit (SRP) issued to BMP. The 2019 Event SRP
contains 13 General Terms and Conditions and 54 Additional Stipulations to mitigate potential
impacts and address supplementary requirements associated with the SRP. Additionally, BLM
has developed specific restrictions within the closure order for this event.

An Incident Command System (ICS) Unified Command structure will be used during the
operational phase of the event. A Unified Command is warranted when an event requires a multi-
agency or multi-jurisdictional approach and when more than one agency with incident
jurisdiction or when incidents cross political jurisdiction. This approach has been used since
2014. The cooperating agencies will work through their designated Tier 1 Command members
to establish a common set of objectives and strategies. Unified Command will bring together the
Tier 1 Command members involved to coordinate an effective response while concurrently
allowing each representative member to carry out their own jurisdictional, legal and functional
responsibilities. The 2019 Tier 1 Command structure will include representatives from BLM
management, BLM law enforcement, BMP, BMP’s contracted Advanced Life Support (ALS)
medical provider, and Pershing County Sheriff’s Office (PCSO).

In 2014, BMP and BLM entered into a Best Business Practices Memorandum of Understanding
(MOU) in an effort to reduce redundancy and cost by allowing and encouraging BRC to contract,
                                                4

                                                                                         AR03264
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 118 of 220




through their internal procurement process, some of the facilities and services required by BLM
to manage the Event. For 2019, BMP will procure items and services necessary for BLM’s event
operations through 5 best business practices contracts. The most essential BMP contracts will
be the BLM/BMP/PCSO facility or Joint Operations Center (JOC) build-out contract and separate
services contracts for catering, lodging, fuel services, equipment and CAD services.

Purpose and Need

The purpose of this IAP is to provide coordination and oversight of the Event ensuring SRP
guidelines are followed to maintain the intent of the National Conservation Area (NCA)
legislation, protection of cultural and natural resources, maintain public health and safety, and
federal law enforcement. BLM has issued BMP a SRP for the event necessitating BLM’s
participation to provide oversight of the event.

Strategic Goals

   •   Provide a safe environment for BLM employees, contractors, event participants, staff,
       volunteers, and other users of the public land.
   •   Provide protection of cultural and natural resources
   •   Provide federal law enforcement, adhere to federal regulations, event closure orders and
       SRP terms, conditions and additional stipulations.
   •   Maintain a professional image with the BMP organization, event participants and
       cooperating agencies.
   •   Provide timely and accurate accounting of BLM investments associated with the event.

Tactical Objectives

Event Administration

1. General
      a. Implement an event management organization to provide effective oversight.
      b. Provide internal communication so all employees and contractors are aware of BLM’s
         mission associated with the event and assignments/directions are clearly
         communicated.
      c. Coordinate with all cooperators and agencies involved.

2. Logistics
      a. Establish and operate a safe and functional JOC by providing; modular buildings for
          meeting space, sanitary facilities, electrical power, protection from weather, supplies,
          meals with dining facility and LE support in close physical proximity to BMP support
          personnel.
      b. Provide a dependable and redundant communication system including radio, mobile
          phones, internet service and microwave communications covering the Event area,
          including Gerlach.
      c. Provide housing for Event detailers.

                                               5

                                                                                        AR03265
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 119 of 220




3.   Business Practices
           a. Develop and implement financial systems effectively managing BLM labor and
               operational costs associated with the Event.
           b. Provide BMP with timely and accurate accounting of BLM labor and operational
               costs.
           c. Create cost effective and efficient event operations through integrated LE practices,
               communications and planning;
           d. Create cost effective and efficient event operations through integrated contracting
               of resources.

4.   Environmental Resource Protection
           a. Provide protection of public lands and resources through enforcement of SRP
              general and additional stipulations, closure orders, Federal Law, BLM IAP, BLM
              Law Enforcement Ops Plan and BMP Ops Plan.
           b. Implement reporting protocol for documenting violations so that BLM in
              coordination with BMP, can investigate and respond accordingly to the situation.
           c. Implement an auditing protocol for documenting BRCs management and tracking of
              environmental violations and adjudications.

5.   SRP and Vending Compliance
          a. Ensure the American public receives fair value for the use of their public land.
          b. Ensure that commercial operations on BLM-administered land obtains all necessary
             BLM authorizations.

6.   Public Safety
           a. Provide for the safety of staff, event participants, contractors and cooperators
               through active enforcement of SRP general terms and conditions, additional
               stipulations, closure orders and state and Federal laws.
           b. Assist cooperators supporting public safety consistent with their areas of
               jurisdiction.

7.   Public Outreach
           a. The conduct of all employees and volunteers will be professional and enhance
              mutual respect between the participants and staff.
           b. Contacts will include educating the public about the local natural and cultural
              resources and the integrated mission of the operation.
           c. Notify other public land users in the NCA area of the closure order and public land
              access options.

Operational Periods

 Set-Up Period

 The JOC site set-up period will commence July 29 - August 19, 2019 or until the JOC and the
 dispatch center are operational. BMP staff will be responsible for setting up the JOC, per MOU,
 allowing BMP to contract on behalf of the BLM all JOC facilities and services. The BLM
 Compliance & Support Branch Chief (BC) will be on-site starting July 29, to coordinate and
                                                6

                                                                                          AR03266
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 120 of 220




supervise the BRC construction of JOC and BLM’s set-up of the communication network and
dispatch center.

1.   Operational Objectives
           a. Ensure construction activities comply with Contracts, Ops Plan and stipulations
           b. Set-up and operate a safe, efficient and integrated JOC.
           c. Maintain operational control of integrated event operations.

2.   Activities
            a. Starting on July 29, a BLM LE Ranger will patrol the JOC and the City until the
                Pre-Event operations start.
            b. BLM BC and Logistics Section will coordinate with BMP and BMP contractors
                on placement of modular buildings/trailers and other equipment (e.g. generators,
                light towers, portable restrooms).
            c. Temporary radio repeaters will be installed and activated.
            d. Dispatch center will be setup and tested.
            e. Post the 2019 Closure Order and Map where those documents are likely to be
                seen by participants, other BLM land users, and BMP staff.

Pre-Event Period

The Pre-Event operations runs from Tuesday, August 20 - Friday, August 23, 2019.

1.   Operational Objectives
           a. Provide for safety of participants, staff and other public land users as they are
              designing and building The City.
           b. Ensure participants and BMP comply with the SRP, Additional
              Stipulations, Closure Orders and all applicable Federal and State Laws.

2.   Activities
            a. Pre-Event Operations will consist of roughly 60 assigned personnel comprising
                of law enforcement, logistics, communications and Command staff.

The following ICS services will be operational during the Pre-Event operations:

     1. JOC Operations
     2. Logistics
     3. Environmental Compliance Monitoring
     4. Vending Compliance
     5. SRP Compliance Monitoring
     6. Communications
     7. Dispatch
     8. LE Operations (Pre-Patrol)
     9. Detailer Lodging
     10. Detailer Meal Services


                                                7

                                                                                          AR03267
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 121 of 220




Main Event Period

 The Main Event operations runs from Saturday, August 24 - Sunday, September 1, 2019.

1.   Operational Objectives
           a. Protect public lands from adverse impacts associated with the event.
           b. Provide on-site BLM LE presence.
           c. Provide for safety of participants, staff and other public land users.
           d. Ensure participants and BMP comply with the SRP, Additional
              Stipulations, Closure Orders and applicable Federal laws and regulations.
           e. Support cooperating LE agencies.
           f. Educate event staff, participants and non-event public about the SRP, Additional
              Stipulations, rules and regulations associated with the event.
           g. Maintain a functional and effective operating JOC.
           h. Provide an integrated communications system.

2.   Activities
            a. Ensure agency integration occurs and provides mechanisms to support all
                cooperating agency missions.
            b. Main Event Operations will consist of 136 BLM assigned personnel and
                contractors.

 The following ICS services will be operational during the Main Event operations:

     1. JOC Operations
     2. Tier 1 Operations
     3. Dispatch/Communications
     4. Logistics
     5. Environmental Compliance Monitoring
     6. Vending Compliance
     7. SRP Compliance Monitoring
     8. GIS Support
     9. Medical
     10. Business and Finance
     11. Public Information
     12. Law Enforcement Operations
     13. Detailer Lodging
     14. Detailer Meal Services

Post-Event Period

 Post-Event period is from Monday, September 2 - Thursday, September 5, 2019 at 5:00 AM

1.   Operational Objectives
                                               8

                                                                                        AR03268
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 122 of 220




            a. Provide for safety of participants, staff and other public land users as they are
               de-constructing The City.
            b. Ensure participants and BMP comply with SRP stipulations, closure orders
               and applicable federal and state laws.

2.   Activities
            a. Post-Event Operations will consist of roughly 60 assigned personnel.

 The following ICS organizations will be operational during Post-Event:

     1. JOC Operations
     2. Logistics
     3. Environmental Compliance Monitoring
     4. SRP Monitoring
     5. Communications
     6. Dispatch
     7. LE Operations (Post-Patrol)
     8. Compliance Monitoring (as needed)
     9. Detailer Lodging
     10. Detailer Meal Services

Break-Down Period

 The JOC site breakdown period is from Thursday, September 5, 5:00 AM - September 14, 2019
 or until all facilities structures/equipment are demobilized by BRC contractors.

1.   Operational Objectives
           a. Ensure de-construction activities comply with Contracts, Ops Plan and
              Additional Stipulations.

2.   Activities
            a. Starting on September 5, 2019 a BLM LE Ranger will patrol the City and the JOC
                until the breakdown crew is clear of the site.
            b. Logistics Section and Project Manager will coordinate with BMP and BMP
                contractors on removal of trailers and other equipment (e.g. generators, light
                towers, portable restrooms).
            c. All Government property at JOC will be removed.
            d. Government property in The City will be removed.
            e. Temporary radio repeaters will be removed.
            f. Inventory will be completed and items stored

 Event Management

 Civilian Operations

 The Civilian Operation will deploy 58 positions (31 BLM employees / 27 Contractors). Civilian
                                                9

                                                                                         AR03269
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 123 of 220




 Operation’s includes 2 management programs and 13 event operations/support functions. The 2
 management programs are:

 1) Authorizing Officer (AO)/Incident Commander (IC);
 2) Project Manager (PM)/Civilian Branch Chief (BC);

 The 13 event Operations/Support functions include:

 1) Public Affairs Officer (PAO);
 2) SRP Monitoring;
 3) Administrative Support;
 4) Safety Officer;
 5) Logistics;
 6) Communications;
 7) IT Support/Security;
 8) Vending Compliance;
 9) Environmental Compliance;
 10) IMARS Support
 11) CAD Support (Contractors)
 12) Internet Services Support (Contractors)
 13) Dispatching Support (Contractors)

 The Civilian Operations for the event includes:

 Authorizing Officer/Incident Commander                             Mark E. Hall, PhD
 SRP Monitor                                                        Chelsea McKinney
 Compliance & Support Branch Chief                                  Mark Pirtle
 Compliance & Support Operations Chief                              Jennifer Jones
 Communication Supervisor                                           Kevin Wisemore
 Administrative Support                                             Christine Carter
 Public Affairs Officer                                             John Asselin
 Safety/HAZMAT Officer                                              Denis Baldwin
 Environmental Lead                                                 see Jennifer Jones
 Vending Lead                                                       see Jennifer Jones
 Logistics Lead                                                     Bradlee Mathews
 GIS                                                                Devin Welty

The roles and responsibilities of the Civilian Operations members are:

1. Incident Commander/Authorizing Officer
          a. Represents BLM in Tier 1 Unified Command, participates in Tier 1 daily
              meetings, final decision-maker concerning BLM Event operations;
          b. Ensures the administration of the IAP, closure orders and the SRP by the
              Branch Chiefs, Supervisors, Leads and staff;
          c. Management and supervision of the BLM event related activities;
          d. Supervises the Compliance & Support Branch Chief;
          e. Supervises the LE Ops Branch Chief;
                                               10

                                                                                         AR03270
   Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 124 of 220




          f.   Supervises the SRP Monitor;
          g.   Supervises the Public Information Officer;
          h.   Supervises the Administrative Support;
          i.   Coordinates with BMP;
          j.   Coordinates with participating civilian agencies;
          k.   Coordinates with participating LE agencies;
          l.   Coordinates with other cooperators;
          m.   Ensures compliance of SRP by BMP;
          n.   Provides financial accountability to BMP for cost recovery;
          o.   Ensures there is a safe working environment; and
          p.   Provides a Discrimination Free/Zero Tolerance work area.

2. SRP Monitor

          a. Reports to Incident Commander
          b. In conjunction with LE Branch Chief, serves as representative of the Incident
             Commander/Authorizing Officer when IC is not on playa;
          c. Represents BLM in Tier 1 Unified Command, participates in Tier 1 daily
             meetings;
          d. Ensures the administration of the Stipulation, Closure Orders and the SRP;
          e. Coordinates with BMP;
          f. Ensures compliance of SRP by BRC through site and Program inspections of BMP
             operations;
          g. Documents and summarizes inspection findings to IC/AO;
          h. Alerts the IC/AO of any non-compliance issues requiring immediate actions for
             remedy;
          i. Ensures there is a safe working environment; and
          j. Provides a Discrimination Free/Zero Tolerance work area.

3. Compliance & Support Branch Chief

          a. Reports to Incident Commander
          b. Represents BLM in Tier 1 Unified Command, participates in Tier 1 daily
             meetings;
          c. Ensures the administration of the IAP, Closure Orders and the SRP;
          d. Management and supervision of the BLM event related activities;
          e. Supervises the Compliance & Support Operations Chief;
          f. Coordinates with BMP;
          g. Coordinates with participating civilian agencies;
          h. Coordinates with other cooperators;
          i. Ensures compliance of SRP by BMP;
          j. Provides financial accountability to BMP for cost recovery;
          k. Ensures there is a safe working environment; and
          l. Provides a Discrimination Free/Zero Tolerance work area.


4. Compliance & Support Operations Chief
                                              11

                                                                                 AR03271
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 125 of 220




           a. Reports to Compliance & Support Branch Chief
           b. Represents BLM in Tier 1 Unified Command, participates in Tier 1 daily
              meetings;
           c. Ensures the administration of the IAP, Closure Orders and the SRP;
           d. Management and supervision of the BLM event civilian operations related
              activities;
           e. Supervises Compliance & Support Supervisors and Leads;
           f. Coordinates with BMP;
           g. Coordinates with participating civilian agencies;
           g. Coordinates with other cooperators;
           h. Ensures compliance of SRP by BMP;
           i. Provides financial accountability to BMP for cost recovery;
           j. Ensures there is a safe working environment; and
           k. Provides a Discrimination Free/Zero Tolerance work area.

5.   Administrative Support
          a. Reports to the Incident Commander;
          b. Tracks all event purchases;
          c. Reviews and enters all CTRs in OF-288;
          d. Assist staff/detailers check in and check out procedures;
          e. Takes notes at meetings;
          f. Ensures there is a safe working environment; and
          g. Provide a Discrimination Free/Zero Tolerance work area.

6.   Communication Supervisor
        a. Reports to Compliance & Support Branch Chief;
        b. Supervises the Communication Lead;
        c. Supervises the IT Specialist;
        d. Supervises the Dispatch Center Manager;
        e. Supervises the IT Security;
        f. Supervises the GIS specialist;
        g. Provides daily reports to the LE Ops Chief;
        h. Participates in daily meetings, as assigned;
        i. Coordination/liaison with BMP counterpart(s);
        j. Ensures there is a safe working environment; and
        k. Provide a Discrimination Free/Zero Tolerance work area

7.   Public Affairs Officer
           a. Reports to the Incident Commander;
           b. Provides traditional public information support in coordination with NSO;
           c. Documents the event experience through social media postings;
           d. Participates in daily meetings, as assigned;
           e. Coordination/liaison with BMP public information counterpart(s);
           f. Ensures there is a safe working environment; and
           g. Provide a Discrimination Free/Zero Tolerance work area.

                                              12

                                                                                      AR03272
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 126 of 220




8.   Safety Officer
          a. Reports to the SRP Monitor;
          b. Coordinates with BMP Safety Officer;
          c. Coordinates will BLM Supervisors, Leads and staff on issues concerning safety;
          d. Coordinates with BMP Supervisors, Leads and staff on issues concerning safety;
          e. Provides daily reports to the Compliance and Support Chief:
          f. Ensures there is a safe working environment;
          g. Provide a Discrimination Free/Zero Tolerance work area; and
          h. Advises BLM Tier 1 members if issues arise.

9.   Environmental Compliance Lead
          a. Reports to the Compliance & Support Operations Chief;
          b. Leads the Environmental Compliance Team members;
          c. Ensures compliance of SRP by BMP and participants;
          d. Provides daily reports to Compliance Program Supervisor;
          e. Participates in daily meetings, as assigned;
          f. Coordination/liaison with BMP/Earth Guardians;
          g. Ensures there is a safe working environment; and
          h. Provide a Discrimination Free/Zero Tolerance work area.

10. Vending Compliance Lead
        a. Reports to the Compliance & Support Operations Chief;
        b. Leads the Vending Team;
        c. Ensures compliance of SRP by BMP and vendors on playa;
        d. Provides daily reports to Compliance Program Supervisor;
        e. Participates in daily meetings, as assigned;
        f. Coordination/liaison with BMP counterpart(s);
        g. Ensures there is a safe working environment; and
        h. Provide a Discrimination Free/Zero Tolerance work area.

11. Logistics Lead
         a. Reports to the Compliance and Support Branch Chief;
         b. Supervises the Logistics Team members;
         c. Ensures support functions are sufficient;
         d. Provides daily reports to the CivOps Chief;
         e. Participates in daily meetings, as assigned;
         f. Coordination/liaison with BMP counterpart(s);
         g. Ensures there is a safe working environment; and
         h. Provide a Discrimination Free/Zero Tolerance work area.

12. GIS
          a.   Reports to the Compliance & Support Operations Chief;
          b.   Provides geospatial support to BLM Civilian and LE personnel;
          c.   Participates in daily meetings, as assigned;
          d.   Coordination/liaison with BMP counterpart(s);
          e.   Ensures there is a safe working environment; and
          f.   Provide a Discrimination Free/Zero Tolerance work area.
                                              13

                                                                                    AR03273
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 127 of 220




Civilian Operation/Support Functions

Administrative Function
Burning Man is a cost recovery event. There is an obligation to expend cost recovery in an
effective manner, the administrative support position will monitor spending and document costs
for the event. BLM will continue to work with BMP, PCSO and other entities to ensure integrated
operations and a reduction in dual functions. During the Event, Command staff will continually
identify areas to reduce cost and increase efficiency.

      Shift Check in/out: All personnel assigned to the Event will check in at the JOC when
      they begin their tour of duty and will check out when their tour of duty is completed and
      they are returning home to their permanent duty station. All visitors or invited guests will
      also check in and check out at the ICP.

      Time: All Event personnel charging time to Burning Man are required to maintain their
      hours and obtain supervisory approval on a Crew Time Report (CTR) or Project Log.
      Work-Rest rules apply for this incident. There must be at least 8 hours of off time between
      shifts. Overtime outside of normal assigned shift hours must be approved in advance of the
      time worked and justified on the field time report by the appropriate supervisor. At the end
      of the tour of duty, all personnel must provide a signed copy of the CTR/Project Log to the
      Finance Section and bring yellow copy (CTR – may be a printed copy) to home unit.

      Other Charges: Other costs including travel, miscellaneous supplies and services will be
      documented and approved on the 2019 micro purchase form. Copies of travel vouchers and
      any vehicle reporting sheets with event exception coding and micro-purchase form with
      attached receipts, will be scanned and emailed to the Planning/Closeout Team after the
      event by September 16, 2019.

Public Affairs Function
The PAO will handle media contacts and prepare or approve press releases associated with the
Event. BLM news releases, if needed, will be created and emailed from the Black Rock Station
in Gerlach using normal NVSO approval procedures. In the event that incidents occur that affect
BLM, BMP and other agencies, a joint news release will be sent. All requests from media
regarding LE related matters are to be referred to and/or coordinated with the Region 3 SAC and
the PCSO. Integrated news releases for serious incidents will be conducted. All BLM Serious
Incident Reports (SIR) will be coordinated between the Tier 1 members, the U.S. Attorney’s
Office and PCSO

SRP Monitoring Function
The SRP Monitor will ensure that the permittee, BMP, is following all the terms and conditions
of their SRP, Additional Stipulations, Closure Order Restrictions, 2019 BMP Operations Plan,
and all applicable Federal laws and regulations. The SRP monitor works with BMP Staff and
BLM staff to evaluate and monitor BMP activities. The SRP Monitor documents the events

                                              14

                                                                                        AR03274
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 128 of 220




activities and provides records through notes, photos, site inspections, and meetings. .Any items
found to be in non-compliance will be presented to the AO/IC to make the final determination.

 Safety Officer Function
 The Safety Officer will ensure a safe working environment for BLM staff by identifying safety
 related issues, coordinating and implementing solutions. The Safety Officer works with BLM and
 BMP staff to evaluate safety improvements made by BMP for the 2019 Event. The Safety Officer
 identifies and documents safety concerns with BMP Safety staff.

Logistics Function
The Logistics Team will provide logistical services and support to the JOC and event staff. The
logistics team will provide 24 hour service coverage. The logistic team will assist BMP in the set-
up of the JOC during set-up week. The Logistics Team will provide supplies and equipment to
detailers as needed. The Logistics Team will check out the rental vehicles and ensure they remain
serviceable. The Logistic team will supply support items or equipment and ensure needed support
items remain available. The Logistics Team will assist in the break-down of the JOC during
break-down week.

Communication/IT Function
The Communication Team will provide a radio communications network and IT equipment
deployment program. The Communication Team will deploy the communication system
(repeaters) on mountain tops during set-up week. The Communication Team will assist setting up
the combined dispatch center during set-up week. The Communication Team will install the IT
equipment in designated modular buildings at the JOC during set-up week. The Communication
Team will program event radios and issue radios to detailers. The Communication Team will
provide continuous communication service and IT support during the operational event periods.
The Communications team will provide GIS support to the LE teams, compliances team and
management teams. The Communication Team will break-down the communication network and
IT equipment deployment during break-down week.

Dispatch Function
The Emergency Dispatch Center (EDC) will provide land mobile radio communications service
and support all government personnel working at the event, including the BLM, Pershing County
Sheriff Office (PCSO), United States Forest Service (USFS) and U.S. Department of Health and
Human Services (HHS). EDC will provide for satellite tracking and emergency monitoring of
government personnel. EDC will maintain a list of available and assigned resources capturing all
information into a Computer Aided Dispatch (CAD) system, allowing for efficiency and
accountability. The CAD system is connected as an authorized "Foreign Host" to the Nevada
Department of Public Safety (NVDPS) Criminal Justice Information System (CJIS) allowing for
access to critical federal, state and local criminal justice information. EDC will be operated by
contract "Mission Support Technicians" who are directed by a government Center Manager. EDC
is a shared building with separated workspace, between BRC ESD and the BLM. Only personnel
who have been background cleared by the NVDPS or the US Office of Personnel Management
(OPM) at an acceptable level for criminal justice information are allowed on the BLM side of the
EDC. BLM and BRC will operate an integrated CAD system allowing for a common operating
environment and synchronicity of electronic transfer of information for appropriate response and


                                               15

                                                                                         AR03275
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 129 of 220




tracking. EDC will be continuously operating 24 hours per day from Tuesday, August 20 (5:00AM)
– Thursday September 5 (5:00AM), 2019.

Environmental Compliance Function
The Environmental Compliance Team will determine, through adjudication concurrence and an
auditing program, that the increasing BMP leadership role in the event environmental compliance
program are sufficiently meeting the intent and terms of the stipulations and whether the issues
discovered by the BMP LNT teams are representative of actual levels of compliance.

Vending Compliance Function
The Vending Compliance Team will ensure that the public receives fair value for the use of its
public lands. The Vending Compliance Team Lead will coordinate with and monitor BMP’s
counterpart to ensure that all commercial operations on BLM-administered public lands maintain
all necessary BLM authorizations. When violations are detected, the Vending Compliance Team
will notify the Compliance & Support Operations Chief for the proper notification to the adjudicating
authority. Violations and adjudication of violations will be documented for the permit files.

 Responsibilities of Event Personnel

 Uniforms: All BLM personnel assigned to the Event will wear an approved work uniform while
 on duty. Approval will come from their direct Event Supervisor or Lead.

 Access to Event: Vehicle travel to the JOC from Gerlach will be via Washoe County road 34 and
 the 12 Mile playa entrance. The 3 Mile playa entrance will be available for use when traffic on
 34 is heavy or during emergencies. The playa roads will not be marked so staff should familiarize
 themselves with this route during daylight hours. Personnel may also use the main Burning Man
 entrance, 8 Mile playa access, prior to the beginning of the event and during the week before
 exodus on Sunday and Monday and proceed along the outside of the perimeter fence to the JOC.

 Non-Emergency Speed Limits: Vehicle speeds should be kept at posted limits within The City
 and at minimum speeds along the trash fence perimeter and the NV-88 airport to mitigate dust.

 Parking: When appropriate, car-pooling is encouraged as parking can be limited at the JOC.
 Parking shall remain organized at all times to ensure a safe working environment.

 Cameras: Government equipment is to be used for official use only.

 Social Media: All Social Media messaging must be approved and conducted by the PAO.

 Conduct: Professionalism, both on and off duty, is the priority (see BLM Code of Conduct).

 Medical Plan

 All medical incidents and accidents involving Event participants are the responsibility of BMP
 and their medical ALS contractor, Crowd Rx. There are several Medical Stations throughout The
 City for immediate first aid. In case of emergency medical evacuation, NES has contracted

                                                 16

                                                                                           AR03276
    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 130 of 220




ambulance and/or air transport (Care Flight) out of the Event to the nearest hospital. All Event
participant incidents requiring attendance by medical personnel will be referred to NES personnel.

All medical incidents and accidents involving Government Employees are the responsibility of
the Deployable Medical Team from HHS. There is a BLM/HHS provided Medical Station located
at the JOC staffed 24/7 (see LE Ops Plan).




                                Area Medical Services:
      Nixon
      Pyramid Lake Health Clinic 775-574-0987
      705 Highway 447 Nixon, NV



      Reno
      Northern Nevada Medical Center Emergency:              775-356-4040
      2375 E. Prater Way Sparks, NV
      Lat/Long 39° 32’ 25” N, 119° 41’ 54” W

      Washoe Medical Center Emergency:              775-982-4100
      77 Pringle Way Reno, NV

      Winnemucca
      Humboldt General Hospital Emergency:              775-623-5222
      118 E. Haskell Street Winnemucca, NV 89445
      Lat/Long 40° 53’ 48” N, 117° 48’ 21” W




                                               17

                                                                                         AR03277
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 131 of 220




                                                                                                                                                       BLM
            RECORD OF DECISION
                   AND
   SPECIAL RECREATION PERMIT APPROVAL

                 DOI-BLM-NV-W030-2018-0003-EIS
        Special Recreation Permit Number NVW03500-19-01



 Burning Man Special Recreation Permit Renewal




                                                                                Winnemucca District Office / Nevada
                                                                                                                      Black Rock Field Office/Nevada
July 2019
Prepared by:

US Bureau of Land Management
Winnemucca District
Black Rock Field Office
5100 E. Winnemucca Blvd.
Winnemucca NV 89445-2921




                                                                      AR03278
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 132 of 220




It is the mission of the Bureau of Land Management to sustain the health, diversity, and
productivity of the public lands for the use and enjoyment of present and future generations.




                                      BLM/NV/WN/ES/15-11+1793




                       DOI-BLM-NV-W030-2018-0003-EIS




                                                                                           AR03279
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 133 of 220




                       RECORD OF DECISION
                               AND
                    SPECIAL RECREATION PERMIT




      BURNING MAN SPECIAL RECREATION PERMIT RENEWAL
          FINAL ENVIRONMENTAL IMPACT STATEMENT

          Special Recreation Permit Number NVW03500-19-01
                   DOI-BLM-NV-W030-2018-0003-EIS




                      Bureau of Land Management
                         Winnemucca District
                        Black Rock Field Office
                         Winnemucca, Nevada




                            /s/ Joseph Balash
                    _________________________________
                             Joseph R. Balash,
          Assistant Secretary for Land and Minerals Management
                        Department of the Interior


                                 7/16/19
                    _______________________________
                              Date Signed




                                                                 AR03280
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 134 of 220




                      This page intentionally left blank.




                                                                 AR03281
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 135 of 220




                               Record of Decision
INTRODUCTION
The Black Rock Field Office (BRFO) of the United States (US) Department of the Interior, Bureau of Land
Management (BLM) received an application from Black Rock City, LLC (BRC) to obtain a special recreation
permit (SRP) to produce the Burning Man Event (Event) on an annual basis for the next 10 years. The
Event is located on public land administered by the BLM Winnemucca District in Pershing County, Nevada,
approximately 8.5 miles northeast of Gerlach, Nevada.

The Burning Man Event SRP Final Environmental Impact Statement (Final EIS) analyzed five alternatives:

    1. Alternative A (Proposed Action): The BLM would issue an SRP for the Event that allows an annual
       incremental population increase of 5,000 participants starting in 2019 for a maximum population
       of 100,000 in 2022 through 2028.
    2. Alternative B (Reduced Population Alternative): The BLM would issue an SRP for the Event at a
       maximum population of 50,000.
    3. Alternative C (Alternate Site Alternative): This alternative would be similar to Alternative A
       (Proposed Action), except the larger 18,940-acre Closure Area boundary and 3,900-acre Event
       perimeter would shift to the north, and there would be no phased Closure Area.
    4. Alternative D (No Population Change Alternative): The BLM would issue an SRP for the Event
       with the same population cap (80,000), durations, and conditions as the 2018 Event.
    5. Alternative E (No Permit/Event Alternative): The BLM would not issue an SRP for the Event.

A description of the Proposed Action and the alternatives analyzed can be found in Chapter 2 of the Final
EIS. Appendix A of the Final EIS includes maps of the alternatives.

SELECTED ALTERNATIVE
The BLM, in accordance with the Federal Lands Recreation Enhancement Act ([REA]; Public Law (P.L.)
108-447), has selected Alternative D from the Final EIS. This will result in the issuance of an SRP for the
Event with the same population cap, similar conditions as the 2018 Event, and with the required mitigations
from Appendix E of the Final EIS. All SRPs have standard stipulations as authorized through the REA;
however, those standard stipulations do not address the complexity of the Burning Man Event.
Accordingly, additional stipulations will be added to the SRP and be edited annually dependent on
monitoring and necessary adaptive management measures. Under the terms of the SRP, there will be no
more than 80,000 total attendees, including Event participants, BRC staff, and BRC volunteers, allowed on
the playa from the start of the Closure Order to the end of the Closure Order.




July 2019                   Burning Man Event Special Recreation Permit Record of Decision               1
                                                                                                 AR03282
        Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 136 of 220
                                                                                                 Record of Decision


The BLM will implement a phased Closure Area, which will include a 9,570-acre1 Closure Area footprint
during build week and after the Event. During the Event, the Closure Area footprint will be 14,320 acres
(see Figures 2-1, 2-2, and 2-3 in Appendix A of the Final EIS). Appendix B of the Final EIS contains
additional stipulations (previously referred to as special stipulations) from the 2018 Event; applicable
mitigation measures, as determined by the BLM, are in Appendix E of the Final EIS. Stipulations may be
amended, added, or changed as determined necessary by the BLM. The duration of the permitted Event
will change from 64 days to up to 74 days, to more accurately reflect on-the-ground conditions and to
incorporate the Golden Spike Ceremony, which was not previously part of the Closure Order.

The BLM developed the mitigations in the Final EIS in response to the impacts that exist and were disclosed
in the Draft EIS and Final EIS, after accounting for the proponent’s Plan of Operations and best
management practices. As the Plan of Operations changes for each Event, mitigation measures may be
adjusted annually.

Elements of the BLM’s selected alternative are summarized below (the exact details will be in BRC’s Event
Plan of Operations).

Population Definition and Reporting
For 2019, as in the 2018 Event, BRC will keep the maximum Event population at 80,000 or less. For 2020,
BRC will be required to keep the maximum Event population from exceeding a total of 80,000 for the
duration of the Closure Order. A population overage of up to 300 people could be permitted for up to 8
hours for a given year’s event; the BLM will set the exact number in the SRP stipulations. The BLM will
work with BRC to develop an independent, third-party population monitoring system to count each
person entering and exiting the Event through designated points of entry and to report daily numbers to
the BLM.

Event Production
The boundary of the Event site will be within an approximately 3,400-acre pentagon (see Appendix A of
the Final EIS). The Event site will be within the Closure Area, the physical space that will be temporarily
closed during the Event. The Closure Order will last up to 74 days. There will be two phases of the
Closure Order. Closure Order Phase 1 will last the entire duration and will take effect approximately 40
days before Labor Day; it will encompass 9,570 acres. In addition, Closure Order Phase 2 will occur 14
days before Labor Day and will last for approximately 21 days; it will encompass an additional 4,760 acres,
for a total Closure Order size of 14,330 acres (see Appendix A of the Final EIS). The Closure Order
will shrink back to the Phase 1 size approximately 6 days after Labor Day.

Each year, the Event will start at 12:01 a.m. on Sunday the weekend before Labor Day and end at noon
the Tuesday after Labor Day.




    1
      Data from geographic information systems have been used in developing acreage calculations and for
    generating many of the figures in Appendix A of the Final EIS. Calculations are dependent upon the quality
    and availability of data, and most calculations in the Final EIS are rounded to the nearest 10 acres. Given the
    scale of the analysis, the compatibility constraints between datasets, and the lack of data for some resources,
    all calculations are approximate.


2                             Burning Man Event Special Recreation Permit Record of Decision                 July 2019
                                                                                                          AR03283
        Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 137 of 220
                                                                                               Record of Decision


Within 5 days of the Event’s end, all participants and most BRC staff will vacate the site. Within 21 days
of the Event’s end, BRC staff and volunteers will remove all structures, large equipment, and the perimeter
fence. BRC will complete all cleanup work by October 1.

Traffic Management and Access
Before each Event, BRC will submit a traffic plan to the BLM. The plan will include the following strategies:

       1. State-licensed flaggers will be used along State Route (SR) 447 and County Road (CR) 34, as
          determined by the BLM in coordination with the Pyramid Lake Paiute Tribe (PLPT), Nevada
          Department of Transportation (NDOT), and Nevada Highway Patrol (NHP), to help ensure traffic
          flows through nearby communities during peak travel times before and after the Event.
       2. During Exodus, BRC will employ a metered release protocol, which will ensure that no more than
          800 vehicles per hour exit onto CR 34 from Gate Road.
       3. BRC will communicate the need for safe travel, including promoting the traffic operations center,
          advising participants year-round and in real time on traffic trends and best practices, and
          promoting BRC’s RideShare carpool program.

Motorized transportation in the Event perimeter will be restricted to BLM staff, law enforcement, BRC
staff, vendors, mutant vehicles, vehicles for disabled persons, and satellite shuttles. The BLM will enforce
a 5 miles per hour speed limit on all motorized vehicles inside the city.

Vehicle Passes
BRC will issue a maximum of 33,000 vehicle passes, including for BRC staff and volunteer vehicles.

Art
BRC will review and revise project plans to ensure build design and installation safety. BRC safety teams
will continuously inspect the artwork before and during the Event.

Dust Abatement
Private vendors hired by BRC will provide dust abatement along designated routes and streets within the
Event site. Dust-abatement trucks will operate from the day the perimeter is established through site
cleanup.

Fire
BRC will actively educate participants in the construction and supervision of burn barrels in order to
protect the playa surface and to create safe campfire containment. BRC will be responsible for
implementing procedures for the complete cleanup of each burn site, including using decomposed granite,
a raised platform, or other means to protect the playa surface; removing ash, charcoal, and unburned
material such as nails, screws, glass, and any decomposed granite; and grading and raking the surface to
eliminate scarring.

Cultural Resources
BRC will inform all participants and staff that collection, excavation, or vandalism of historic and
archaeological artifacts or sites is illegal. BRC will notify the BLM immediately upon any discovery of
archaeological artifacts or human remains.



July 2019                     Burning Man Event Special Recreation Permit Record of Decision                    3
                                                                                                       AR03284
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 138 of 220
                                                                                              Record of Decision


Hot Springs Protection
Use of the hot springs is not allowed as part of the Burning Man Event SRP. BRC will educate participants
about the potential for environmental damage when using the hot springs.

Event Cleanup
BRC will remove debris in the Closure Area and dispose of it in an authorized facility. Hazardous waste
will be disposed of in accordance with state and federal laws.

Off-site cleanup will include litter and debris pickup along roads and highways surrounding the Event site.
Litter and debris that BRC collects will be disposed of at authorized facilities in accordance with all
applicable laws and regulations.

The BLM, in coordination with the NDOT and PLPT, will monitor the effectiveness of BRC’s trash
collection plan. Monitoring results may result in the need for adaptive management, which may include
additional mitigation measures to reduce the impact from wastes on the playa and surrounding roadways
and communities.

Security and Public Safety
BRC will meet with BLM law enforcement and the Pershing County Sheriff’s Office year-round to plan
operations and infrastructure. BRC will meet with BLM law enforcement and the Pershing County Sheriff’s
Office daily during and immediately after the Event to evaluate on-site operations, and respond to and
adapt on-site operations to possible changing conditions.

BRC will meet with the BLM and those agencies with federal, state, or county jurisdiction, such as the
Federal Aviation Administration, Pershing County, Washoe County, PLPT, and the State of Nevada, as
needed annually. The BLM will inquire with responsible agencies to ensure their needs are being met.

The BLM and BRC will operate independent communications systems for the duration of each party’s
respective operational needs. The two systems will operate 24 hours per day to provide security,
emergency response, and public safety to ensure coordinated emergency response.

BRC will educate participants and staff about federal, state, and local laws concerning the sale and use of
illegal substances.

Hazardous Materials
BRC will manage hazardous materials response. All hazardous waste will be disposed of in accordance
with state and federal laws.

Food and Drink Service and Potable Water Hauling
BRC will comply with all State of Nevada requirements for food and beverage service and potable water
hauling. Any person who is hauling, delivering, vending, providing, or selling potable water to any individual
or organized camp, other than their own private or individual camp, must be permitted by the Nevada
Division of Public and Behavioral Health.




4                            Burning Man Event Special Recreation Permit Record of Decision             July 2019
                                                                                                      AR03285
        Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 139 of 220
                                                                                                 Record of Decision


Additional Components of the Selected Alternative
In the Final EIS, Section 2.2.3, the BLM analyzed additional components, which are included in this Record
of Decision (ROD) and will be implemented now and in future years. The Golden Spike Ceremony, which
typically marks the beginning of the Event when anywhere from 200 to 400 people arrive on the playa for
the ceremony, will be included in the Event SRP starting in 2019. Historically, the Golden Spike Ceremony
has occurred on the Thursday prior to the start of the Event SRP Closure Order.
The BLM and BRC will review and revise the full environmental compliance protocol annually. Per the
Federal Land Policy and Management Act of 1976 (FLPMA), the BLM has the authority to institute changes
during the Event to maintain public health and safety, as well as resource protection. BRC is responsible
for obtaining all other necessary permits as required by federal, state, and local laws.

MITIGATION, MONITORING, AND ADAPTIVE MANAGEMENT
All mitigation and monitoring measures listed in Appendix E of the Burning Man Event SRP Final EIS will
be implemented in 2019, except for the following mitigation and monitoring measures, which will be
implemented in a phased approach when most appropriate and logistically feasible. The BLM has a goal of
implementing all mitigation and monitoring measures by 2022.

    •       An adaptive management approach will be taken regarding security at all portals of entry. A third-
            party contractor will be employed to screen vehicles, participants, vendors, contractors, and staff
            and volunteers entering the Event. This mitigation will be implemented as soon as logistically
            possible, but will not be in effect for the 2019 Event (Mitigation Measure PHS-1).
    •       Beginning 21 days before Labor Day until 7 days after Labor Day during the Closure Order, BRC
            will provide a licensed ambulance service for emergency services. This mitigation measure will be
            implemented beginning in 2020 (Mitigation Measure PHS-6).
    •       BRC will increase its environmental compliance teams commensurate with the population size;
            teams will begin operating during build week and continue through Exodus. This mitigation
            measure will be implemented beginning in 2020 (Mitigation Measure WHS-7).
    •       BRC and the BLM must implement shielding interventions on mast-mounted work lights. This
            mitigation measure will be implemented beginning in 2020 (Mitigation Measure VIS-2).
    •       In coordination with Washoe County and the NDOT, BRC will provide cost recovery for the
            maintenance of CR 34 and SR 447, respectively, associated with Event traffic. This mitigation
            measure will be implemented beginning in 2020 (Mitigation Measure ECON-1).
    •       BRC must post a reclamation bond sufficient to remove large art installations and theme camp
            materials left behind after Exodus. This bond is intended to remove the risk of unnecessary or
            undue degradation to the national conservation area (NCA) and defray the costs to taxpayers.
            This mitigation measure will be implemented beginning in 2020 (Mitigation Measure NCA-1).
    •       BRC will inform all pilots of flight restrictions associated with wilderness and wilderness study
            areas. This mitigation measure will be implemented beginning in 2020 (Mitigation Measure WILD-
            1/WSA-1).
    •       Vendor and film permit applications associated with the Event must be submitted 194 calendar
            days before Labor Day. The costs of BLM employee labor will be recouped via cost recovery from
            BRC. This mitigation measure will be implemented beginning in 2020 (Mitigation Measure REC-
            1).



July 2019                       Burning Man Event Special Recreation Permit Record of Decision                    5
                                                                                                         AR03286
        Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 140 of 220
                                                                                              Record of Decision


    •    The proponent will submit to the BLM and Pershing County its final Plan of Operations for each
         year’s Event at least 45 calendar days before the first Closure Order begins for that year’s Event.
         This mitigation measure will be implemented beginning in 2020 (Mitigation Measure REC-2).
    •    BRC will report directly to the BLM the number of vehicles entering the Closure Area under a
         vehicle pass. The number of vehicle passes will be limited to 33,000, which responds to the findings
         and recommendations in the traffic analysis prepared for the EIS (Solaegui 2018). This mitigation
         measure will be implemented beginning in 2020 (Mitigation Measure TRAN-1).
    •    For the 2020 Event, BRC will contract with a third-party ticketing agency to report directly to the
         BLM the number of individuals entering the Closure Area. The number of participants, BRC staff,
         volunteers, and vendors will be limited to 80,000 (Monitoring Measure REC-1).
    •    The cultural resources and Native American religious concerns mitigation measures (Mitigation
         Measures CULT-1 through CULT-5) will be implemented in accordance with the memorandum
         of agreement (MOA) with the Nevada State Historic Preservation Office (SHPO).

Because of the complex nature of the Burning Man Event, the BLM will employ an adaptive management
approach to some mitigation measures. As the first step in this process, the BLM will work with BRC to
develop an initial mitigation approach starting with the 2019 Event. Beginning with the 2019 Event,
monitoring, as described in Table E-2 of Appendix E in the Final EIS, will provide the BLM with the
necessary information to determine the effectiveness of the initial mitigation approach. If monitoring
results demonstrate that the initial mitigation approach effectively prevents the unnecessary and undue
degradation of public lands and protects public health and safety, then no additional mitigation or
stipulations will be required. If monitoring results demonstrate that the initial mitigation approach is not
effective, then the BLM will apply the mitigation measures listed in Appendix E. The BLM may also add
or remove stipulations for each annual Event in response to new monitoring data. Adaptive management
will apply to the following mitigation measures:

    •    BRC will be required to implement physical perimeter barriers and controls to reduce the risk of
         unauthorized entry to the Event (Mitigation Measure PHS-3).
    •    BRC will facilitate structural integrity inspections of all structures over 10 feet tall that are
         designed for lodging space (Mitigation Measure PHS-4).
    •    To reduce litter and trash in the PLPT Reservation, along SR 447, and other routes accessing the
         playa, BRC, as part of its annual Event Plan of Operations, must develop a trash collection plan
         for the major egress routes from the Event (Mitigation Measure WHS-1).
    •    To reduce Event participant, employee, and contractor exposure to dust generated from vehicle
         traffic on Gate Road, BRC should consider rerouting Gate Road to an area north of Black Rock
         City (Mitigation Measure AQ-1).
    •    BRC will restore the playa contours by the end of the Closure Order (Mitigation Measure SOIL-
         3).
    •    The monitoring measures of the Artificial Light at Night Assessment (Craine and Craine 2017)
         will be implemented by a BLM-approved contractor via cost recovery (Mitigation Measure VIS-1).
    •    The BLM will not implement Monitoring Measure VIS-3. Through a third party contractor
         approved by the BLM and paid for through cost-recovery, annual monitoring of the artificial light
         at night will occur (Monitoring Measure VIS-1), and if the threshold outlined in Mitigation Measure




6                            Burning Man Event Special Recreation Permit Record of Decision             July 2019
                                                                                                      AR03287
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 141 of 220
                                                                                                 Record of Decision


            VIS-1 is exceeded, the proponent, in the following year, will develop a lighting plan with measures
            to reduce the amount of artificial light at night.

RATIONALE
The BLM’s decision to issue an SRP for an Event with a maximum population of 80,000 is based on the
environmental consequences analyzed in Chapter 3 of the Final EIS and the following rationale:

    1. Cooperating agencies and other governmental agencies indicated they could not support the Event
       growing. Letters from the Mayor of the City of Reno, NDOT, and the NHP indicated they could
       not provide staff and accommodate growth over the current population level of 80,000 (see
       Appendix K of the Final EIS), particularly since this Event occurs over the Labor Day weekend
       when other recreation events occur in surrounding areas and communities. Additionally, the
       Pershing County Board of Commissioners, Pershing County Sheriff’s Office, and the PLPT
       indicated they could not support the current event and requested a reduction in population. The
       Summit Lake Paiute Tribe, due to the closure of the playa and the inconvenience it causes for
       travel to their reservation, also requested a smaller population size. While not substantive, the
       BLM received public comments from Burning Man Event participants who expressed the view that
       the Event had grown too large and become too commercial; they wanted a smaller Event.
    2. This decision responds to issues raised during public scoping and public comments received on
       the public Draft EIS. Substantial public involvement throughout the National Environmental Policy
       Act (NEPA) process has informed the BLM’s decision (see Final EIS Appendix K, Public
       Comments and BLM Response).
    3. The BLM developed mitigations in response to the impacts analyzed in the EIS and cooperating
       agency and public concerns regarding those impacts. While BRC’s Event Plan of Operations and
       best management practices were taken into account, they do not result in an Event that avoids all
       the impacts; thus, the BLM developed mitigation and the phased approach through monitoring and
       adaptive management as described in Appendix E of the Final EIS. For example, a common theme
       in several of the cooperating agency and nongovernmental organization letters was the trash left
       behind and how long it took to be removed (see Appendix K of the Final EIS). Mitigation
       Measures WHS-1, WHS-5, and WHS-7 (see Appendix E of the Final EIS) address these
       impacts. Another common theme was damage to the main roads into the event. Mitigation
       Measures TRAN-1 and ECON-1 address these impacts.
    4. At an Event population of 80,000, the BLM and emergency services have a capacity to respond
       and manage the Event. Some of the imposed mitigations will help state, county, and local
       government services to successfully support the Event. Growing to a larger Event at current
       staffing levels would overextend resources and create financial hardships. The mitigation,
       monitoring, and adaptive management approach in this decision and as described in Appendix E
       of the Final EIS respond to concerns raised during government-to-government consultation and
       coordination and cooperation with cooperating agencies. These concerns include the associated
       impacts of solid waste, public health and safety, traffic, infrastructure limitations, socioeconomic
       impacts, and staffing capabilities.
    5. The mitigation and monitoring measures for air quality (see Mitigation Measures AQ-1, AQ-2,
       and AQ-3, and Monitoring Measure AQ-1 in Appendix E of the Final EIS) are designed to
       protect worker, volunteer, and participant public health and safety. The Environmental Protection
       Agency (EPA) noted concerns on the levels of particulate matter observed during the 2017 Event.


July 2019                       Burning Man Event Special Recreation Permit Record of Decision                    7
                                                                                                         AR03288
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 142 of 220
                                                                                             Record of Decision


        The BLM has concerns for worker health and safety, and preliminary studies by the Department
        of the Interior industrial hygienists raise concerns and show the need for further studies and
        analysis.
    6. The mitigation and monitoring measures for solid waste (see Mitigation Measures WHS-1,
       WHS-5, and WHS-7, and Monitoring Measures WHS-5, WHS-6, NAT-1, and REC-3 in
       Appendix E of the Final EIS) are designed to alleviate the problem of trash being left behind along
       roadways and in communities. The City of Reno, NDOT, Washoe County, NHP, PLPT, and some
       of the public comment letters all noted this as a major concern.
    7. The mitigation and monitoring measures for public health and safety (see Appendix E of the Final
       EIS) were designed in coordination between BLM subject matter experts, the Department of
       Homeland Security, the Federal Bureau of Investigation, and the Pershing County Sheriff’s Office.
       These are best practices for large public gatherings, specifically outdoor events. The BLM will
       employ adaptive management practices where appropriate and will liaise with BRC during the
       implementation of these mitigation measures. For Mitigation Measure PHS-1, law enforcement
       has documented that the current BRC screening system is insufficient for prohibited items. For
       Mitigation Measure PHS-3, while only minor incursions have occurred into the Event, the risk of
       incursions into large public gatherings is well documented both in the US and abroad (see Public
       Health and Safety at the Burning Man Event [BLM 2019]). For Mitigation Measure PHS-6,
       cooperating agency coordination and government-to-government consultation have made clear
       that calls for service related to the Burning Man Event disrupt emergency services to surrounding
       communities during the Closure Order.
    8. The mitigation and monitoring measures for fuel storage (see Mitigation Measure WHS-8 and
       Monitoring Measure WHS-4 in Appendix E of the Final EIS) are designed to prevent
       unnecessary and undue degradation of the natural resources of the Black Rock Desert–High Rock
       Canyon Emigrant Trails NCA from fuel spills. The BLM has the legal authority and obligation to
       administer the Black Rock playa in accordance with 40 Code of Federal Regulations 112.
    9. This decision is authorized by the National Conservation Act of 2000 designating the Black Rock
       Desert–High Rock Canyon Emigrant Trails NCA (P.L. 106-554): “The Secretary may continue to
       permit large scale events in defined low impact areas of the Black Rock Desert Playa in accordance
       with the management plan pursuant to this Act.” The resource management plan, approved July
       2004 for the Black Rock Desert–High Rock Canyon Emigrant Trails National Conservation Area
       and Associated Wilderness and other Contiguous Lands in Nevada, allows for large gatherings.
       Existing mitigation measures do not fully alleviate impacts on visual resources in the NCA and
       adjacent wilderness and wilderness study areas. Current practices are not in conformance with
       the resource management plan; however, mitigation, monitoring, and adaptive management (see
       Mitigation Measures VIS-1, VIS-2, and NCA-1, and Monitoring Measures VIS-1, VIS-2, VIS-3,
       NCA-1, and REC-5 in Appendix E of the Final EIS) will reduce the potential for growth of these
       impacts during future Events.
    10. This decision conforms to the BLM’s Greater Nevada and Northeastern California Greater Sage-
        Grouse ROD and Approved Resource Management Plan Amendment, approved in March 2019.
    11. Due to the noncompliances issued to BRC and unsatisfactory performance in 2018, and consistent
        with the REA (P.L. 108-447), the BLM will not issue an SRP for more than 1 year. Should BRC
        gain compliance, the BLM may then issue an SRP for the remainder of the 10 years. However, in
        accordance with H-2930-1, Recreation and Fee Administration Handbook, and the REA, the BLM
        will need to authorize the SRP annually.


8                           Burning Man Event Special Recreation Permit Record of Decision             July 2019
                                                                                                     AR03289
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 143 of 220
                                                                                              Record of Decision


    12. To reduce impacts on the NCA and surrounding travel corridors, the mitigations and monitoring
        for this Event were developed and are contained in Appendix E of the Final EIS. As described
        above, some mitigations will be phased in. Phasing is occurring for two main reasons: 1) given the
        date of the ROD and the start of the 2019 Burning Man Event, the complexity and logistical issues
        of some mitigations require months to resolve; and 2) some mitigations will be implemented if
        monitoring and adaptive management illustrate they are needed (see Mitigation, Monitoring, and
        Adaptive Management, above). The BLM has a goal of implementing all mitigation and monitoring
        by 2022.
    13. The decision is the result of and will continue meaningful government-to-government consultation
        and self-determination for tribes and Native communities. As sovereign nations affected by the
        Event permitted by the BLM, the BLM has a responsibility to mitigate and reduce effects. The BLM
        will continue to conduct government-to-government consultation to ensure the mitigations and
        stipulations address the identified effects: solid waste, public health and safety, traffic, cultural and
        Native American religious impacts, and socioeconomic impacts.
    14. Due to the timing of this decision, as in the 2018 Event, BRC will keep the maximum Event
        population at 80,000 or less for the 2019 Event. In 2020, a total population cap of 80,000
        attendees, which includes paid participants and BRC staff and volunteers, for the duration of the
        Closure Order will be implemented. Based on environmental monitoring, adaptive management
        may allow a peak population instead of a total population. Under a total population cap model,
        the proponent would close the entry gate when 80,000 participants have entered the playa. Even
        if participants leave the event, no additional participants would be allowed to enter. Under a peak
        population model, up to 80,000 participants would be allowed on the playa at any given time. As
        participants leave the event, the proponent would allow that same number of people to enter the
        playa.
    15. The decision to authorize an Event with a population of 80,000 is consistent with the Recreation
        and Fee Administration Handbook (H-2930-1) because it allows the BLM to adequately administer
        the SRP. Mitigation and monitoring (see Appendix E of the Final EIS) are identified to provide
        for resource protection, public health and safety, and minimization of conflicts with other NCA
        users, and to serve the public interest. At the same time, the decision maintains an opportunity
        for the BLM to authorize the Event consistent with the Department of the Interior’s priority of
        building a meaningful conservation stewardship legacy by expanding public access for sport and
        recreation opportunities on public lands.
    16. Based on the environmental impact analysis contained in the EIS, the BLM has determined that by
        using the mitigation and monitoring described above and in Appendix E of the Final EIS, this
        decision will minimize environmental impacts on the public lands to an acceptable level, as outlined
        in the Final EIS.
    17. To the maximum extent, this decision, subject to implementation of the mitigation measures in
        Appendix E of the Final EIS and obtaining required permits, is consistent with other federal,
        state, and local plans.
    18. Prior to this decision, the BLM completed the process required by the National Historic
        Preservation Act (54 U.S.C. 300101 et seq.). A MOA between the BLM and the Nevada SHPO
        has been executed. That MOA describes required mitigation for the adverse impacts on historic
        properties and Native American religious concerns in the Closure Area.
    19. The decision will not adversely affect any threatened or endangered species.



July 2019                    Burning Man Event Special Recreation Permit Record of Decision                    9
                                                                                                      AR03290
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 144 of 220
                                                                                              Record of Decision


     20. The decision meets the purpose and need for the federal action. The implementation of the
         mitigation and monitoring measures listed in Appendix E of the Final EIS, and with applicable
         adaptive management, will meet FLPMA goals to prevent unnecessary and undue degradation. The
         absence of required mitigation and monitoring has the likelihood, over time, of creating
         unnecessary and undue degradation.
     21. All SRPs have standard stipulations from the REA; however, those standard stipulations do not
         address the complexity of the Burning Man Event. Accordingly, additional stipulations will be added
         to the SRP. The BLM will review and revise the additional stipulations annually dependent on
         monitoring and necessary adaptive management measures. Appendix B of the Final EIS contains
         an example of additional stipulations from a previous Event. The BLM has applied additional
         stipulations to the Burning Man Event SRP since at least the 2012 Event.
     22. Future additional SRP stipulations and future applicant-committed environmental protection
         measures will serve to monitor, reduce, and/or prevent impacts. Monitoring and adaptive
         management are needed to assess the effectiveness of the stipulations and any future applicant-
         committed environmental protection measures.
     23. Maintaining the 80,000 population limit, per this decision, in conjunction with the identified
         mitigation, monitoring, and adaptive management listed in Appendix E of the Final EIS, provides
         the opportunity for BRC to proactively eliminate or minimize effects to a manageable or
         acceptable level. This will be done through BRC’s Event Plan of Operations.

Rationale for the BLM’s decision to select the No Population Change alternative over the other
alternatives is based on the environmental consequences analyzed in Chapter 3 of the Final EIS and the
following:

     1. With current resources, it would be challenging for the BLM to maintain consistency with FLPMA
        while at the same time addressing cooperating agency concerns about public health and safety
        under the Proposed Action. At a population of 100,000 (Alternatives A and C), the BLM could
        not adequately administer the SRP while providing for public health and safety and preventing
        unnecessary and undue degradation of lands. At an Event population of 100,000, with current BLM
        resources, the Event could possibly conflict with the multiple-use mandate of FLPMA because it
        could preclude other public lands users during the Closure Order. Cooperating agencies and
        other governmental agencies indicated they could not support the Event growing. Letters from
        the Mayor of the City of Reno, NDOT, and NHP indicated they could not provide staff and
        accommodate growth over the current population level of 80,000 (see Appendix K of the Final
        EIS). It is particularly difficult for agencies to staff the Event because it is over the Labor Day
        weekend when other recreation events in surrounding areas and communities occur.
     2. The BLM is aware of BRC’s approach to minimizing impacts through its best management
        practices; however, BRC cannot control all Event participant actions, which has led to the need
        for the mitigation and monitoring measures included in Appendix E of the Final EIS and
        incorporated in this decision. At an Event population of 100,000 (Alternatives A and C), these
        effects would be increased. Of particular concern are traffic, trash, air quality, and infrastructure
        as identified in Chapter 3 of the Final EIS. In the case of trash, the NDOT, NHP, and PLPT
        expressed concerns about the current level of trash left behind from the Event. It is a reasonable
        assumption that a population of 100,000 would result in even more trash left behind.




10                           Burning Man Event Special Recreation Permit Record of Decision             July 2019
                                                                                                      AR03291
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 145 of 220
                                                                                             Record of Decision


    3. Cooperating agencies expressed concerns with Event population growth on traffic and
       maintenance issues on SR 447, Interstate 80, and CR 34. Traffic and maintenance are concerns at
       the current population level, and growth of the Event would exacerbate concerns of maintenance
       costs and overcrowding of surrounding roadways.
    4. While some impacts may be reduced with an Event population of 50,000 (Alternative B), for
       several years BRC has successfully held the Burning Man Event with a population up to 80,000.
       BRC’s best practices, combined with required mitigation measures, monitoring, and adaptive
       management outlined in the Final EIS will mitigate impacts to the point where a reduced Event
       population of 50,000 was not selected. At an Event population of 50,000, there would be the
       potential for an adverse economic impact on northern Nevada. Since 2012, the Event has grown
       to its current population level, and northern Nevada communities have become accustomed to
       the associated economic outcomes.
    5. The BLM’s decision to not select the No Event Alternative (Alternative E) is similar to the rationale
       for the reduced population alternative. In addition, the Event has occurred on the playa for over
       20 years consistent with the BLM’s multiple-use mandate under FLPMA. Additionally, the City of
       Reno has communicated the positive art and cultural aspects in the city from the Event.

NATIVE AMERICAN CONSULTATION
The BLM sent letters on November 27, 2017, requesting consultation on the Proposed Action to the
following tribes: PLPT, Reno-Sparks Indian Colony, and Summit Lake Paiute Tribe. The BLM has been
actively engaged in government-to-government consultation with tribes throughout the EIS process.
During consultation, tribal and cultural committee members expressed concerns regarding unauthorized
artifact collection, especially along the travel routes. They also expressed concerns regarding increased
visitation and impacts on springs and other culturally important sites surrounding the playa. Members
noted that their concerns extend beyond tribal reservation boundaries. Additional information regarding
Native American consultation can be found in the Final EIS, Section 4.4.1.

COOPERATING AGENCIES
The cooperating agency relationships established during this project facilitated the exchange of views and
expertise between BLM personnel and other government officials and staff. This form of consultation,
unique to planning and NEPA processes, was crucial to shaping the EIS. The BLM formalized cooperating
agency relationships with eight governmental parties: PLPT, NDOT, Pershing County, Pershing County
Sheriff’s Office, Federal Bureau of Investigation, Humboldt County, US Department of Homeland Security,
and Washoe County.

INTERGOVERNMENTAL PARTNERS
Under FLPMA, the BLM’s coordination responsibilities include maximizing consistencies with the plans
and policies of other government entities.

The BLM conducted coordination with the Nevada SHPO and the US Fish and Wildlife Service.

NEPA regulations require that EISs be filed with the EPA (40 Code of Federal Regulations 1506.9). The
BLM submitted the Draft EIS and Final EIS to the EPA, as required by Council on Environmental Quality
regulations. Chapter 4 of the Final EIS explains intergovernmental partners.




July 2019                   Burning Man Event Special Recreation Permit Record of Decision                  11
                                                                                                     AR03292
         Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 146 of 220
                                                                                               Record of Decision


PUBLIC INVOLVEMENT
Public Scoping
Public scoping is detailed on Page 4-1 in Chapter 4 of the Final EIS. Public outreach began in November
2017. The BLM published a notice of intent on June 20, 2018. The BLM held two public scoping meetings
on July 9 and 10, 2018, in Fernley and Lovelock, Nevada, respectively. A full description of the concerns
brought forward during scoping can be found in the project scoping summary report (BLM 2018a).

Issues of concern identified in project scoping include:

     •    What are the impacts on wildlife and their habitats (aquatic and terrestrial) from air, light, noise,
          and waste (hazardous and solid) pollution; invasive species; and traffic. How will they be mitigated?
     •    What are the impacts from the Event on vegetation, wetlands, and riparian areas, and how will
          they be mitigated?
     •    What are the impacts on significant cultural and paleontological resources, including National
          Historic Trails, and can they be mitigated? What are the impacts on Native Americans from
          spiritual, cultural, and social values and economics?
     •    Can the BLM provide the support and resources needed to administer the SRP, while providing
          for public health and safety and preventing unnecessary and undue degradation to BLM-
          administered lands?
     •    How does the Burning Man Event affect air, soil, and water resources? Can mitigations be
          developed to prevent unnecessary and undue degradation?
     •    What are the regional economic contributions and effects on community services and federal,
          state, and local budgets?
     •    How do the public and participants view the Event? Are there any disproportionate impacts from
          the Burning Man Event on environmental justice and other populations?
     •    How does the Burning Man Event affect the values of the Black Rock Desert–High Rock Canyon
          Emigrant Trails NCA, wilderness areas, and wilderness study areas?
     •    How does the Burning Man Event affect access and transportation, SRPs, and other users and
          their experiences within the Assessment Area?

Draft EIS
The BLM published the notice of availability for the Draft EIS in the Federal Register on March 15, 2019.
During the 45-day public comment period, the BLM held two public meetings in Lovelock and Sparks,
Nevada.

The BLM received a total of 2,061 submissions; 1,736 of these were considered unique submissions, and
325 were form letter campaigns (discussed further in Appendix K of the Final EIS).

Final EIS
The BLM published the notice of availability for the Final EIS in the Federal Register on June 14, 2019, and
uploaded the Final EIS to the EPA on June 7, 2019. The 30-day review period ended on July 14, 2019.




12                            Burning Man Event Special Recreation Permit Record of Decision             July 2019
                                                                                                       AR03293
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 147 of 220
                                                                                            Record of Decision


ALTERNATIVES INCLUDING THE PROPOSED ACTION
A detailed description of the Proposed Action; alternatives, including the No Permit/Action Alternative;
and those considered but not carried through this EIS are listed in detail in Chapter 2 of the Final EIS.

SPECIAL RECREATION PERMIT APPROVAL
The 2930-2 Forms for the Special Recreation Permit are provided in Appendix B of the EIS.




July 2019                  Burning Man Event Special Recreation Permit Record of Decision                  13
                                                                                                    AR03294
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 148 of 220
                                                                                      Record of Decision




                               This page intentionally left blank.




14                   Burning Man Event Special Recreation Permit Record of Decision             July 2019
                                                                                              AR03295
                  Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 149 of 220

Fonn 2930-2                                      UNITED STATES                                                   Permit No.
(January 2017)                            DEPAR TMENT OF THE INTERIOR
                                                                                                                 NVW03500-19-01
                                         BUREAU OF LAND MANAGEMENT
                                                                                                                BLM Issuing Office
                                        SPECIAL RECREATION PERMIT
                   (43 U.S.C. 1201; 43 U.S.C. 1701; 16 U.S.C. 460L-6(a); and 43 CFR 2930)                        Black Rock Field Office
                                                                                                                 WinnemuccaDistrict

 Permittee Burning Man Project

                                 _ _e_sD
                            _ a_ rl
Authorized Representative _Ch                   _ _n_____________________________
                                       _ _ ol_ ma

Address 660 Alabama St.                                                             Phone Number 415-865-3800
          4th Floor
          San Francisco, CA 94110                                                   Email Address   charlie dolman@burningman org
                                                                                    Web Site BURNINGMAN.ORG


Permit is for (check all that apply):   Ii::! Commercial        □ Competitive      O Organized Group       O Vending

Date Issued 07/25/2019              Date Expires 09/30/2019                     (Terms greater than one year subject to annual authorization.)

Seasonal or other period of use limitations-----------------------------------

Permit Fee Formula Co mmercial: Greater of $110/year or 3% of gross revenue

Assigned Sites (commercial only): 0 None             No. of Assigned Sites subject to fees _ ___
Special Area Fees Apply;    0 Yes       � No         Special Area Fee ____________________________

Minimum insurance coverage requirements High Risk: $1,000,000 per occurrence.annual aggregate
Permit is valid only if a current Certificate of Insurance, listing the United States as additional insured, is on file with the issuing BLM Office.
Post use report due date(s) 1/31/2020                                            Bond Requirement: 0 None        Bond Amount _________

Purpose and activities authorized
2019 Burning Man Event

Approved Area of Operation
2019 Burning Man Event - Closure Area within the Black Rock High Rock Emigrant Trails National Conservation Area.



Certification ofJnformation: I certify use of this permit will be as per the operations plan on file with BLM. I acknowledge I am required to comply
with any conditions or stipulations required by the BLM including the General Terms listed on page two of this fom1 and any additional stipulations
which may be attached.

Additional Stipulations are attached:      0   Yes   D     No




                              (Permittee Signature)                                                                     (Date)

Approved and issued for the conduct of pem1itted activities and locations shown on this permit and in conformance with the operating plan. Permit is
subject to General Terms and any additional stipulations attached.



                   Mark E. Hall
      (BLM Authorized Officer Printed Name)

(Continued on page 2)

                                                                                                                                       AR03296
                Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 150 of 220

                                                          GENERAL TERMS
a.   The permittee shall comply with all Federal, State, and local laws; ordinances; regulations; orders; postings; or written
     requirements applicable to the area or operations covered by the Special Recreation Permit (SRP or permit). The permittee shall
     ensure that all persons operating under the authorization have obtained all required Federal, State, and local licenses or
     registrations. The permittee shall make every reasonable effort to ensure compliance with these requirements by all agents of the
     permittee and by all clients, customers, participants, and spectators.

b.   An SRP authorizes special uses of the public lands and related waters and, should circumstances warrant, the permit may be
     modified by the BLM at any time, including modification of the amount of use. The authorized officer may suspend or terminate
     an SRP if necessary to protect public resources, health, safety, the environment, or because of non-compliance with permit
     stipulations. Actions by the BLM to suspend or terminate an SRP are appealable.

c.   No value shall be assigned to or claimed for the permit, or for the occupancy or use of Federal lands or related waters granted
     thereupon. The permit privileges are not to be considered property on which the perrnittee shall be entitled to earn or receive any
     return, income, price, or compensation. The use of a permit as collateral is not recognized by the BLM.

d.   Unless expressly stated, the permit does not create an exclusive right of use of an area by the permittee. The permittee shall not
     interfere with other valid uses of the federal land by other users. The United States reserves the right to use any part of the area for
     any purpose.

e.   The permittee or permittee's representative may not assign, contract, or sublease any portion of the permit authorization or interest
     therein, directly or indirectly, voluntarily or involuntarily. However, contracting of equipment or services may be approved by the
     authorized officer in advance, if necessary to supplement a permittee's operations. Such contracting should not constitute more
     than half the required equipment or services for any one trip or activity and the permittee must retain operational control of the
     permitted activity. If equipment or services are contracted, the permittee shall continue to be responsible for compliance with all
     stipulations and conditions of the permit.

f.   All advertising and representations made to the public and the authorized officer must be accurate. Although the addresses and
     telephone numbers of the BLM may be included in advertising materials, official agency symbols may not be used. The permittee
     shall not use advertising that attempts to portray or represent the activities as being conducted by the BLM. The permittee may not
     portray or represent the permit fee as a special federal user's tax. The permittee must furnish the authorized officer with any
     current brochure and price list if requested by the authorized officer.

g.   The permittee assumes responsibility for inspecting the permitted area for any existing or new hazardous conditions, e.g., trail and
     route conditions, landslides, avalanches, rocks, changing water or weather conditions, falling limbs or trees, submerged objects,
     hazardous flora/fauna, abandoned mines, or other hazards that present risks for which the permittee assumes responsibility.

h.   In the event of default on any mortgage or other indebtedness, such as bankruptcy, creditors shall not succeed to the operating
     rights or privileges of the permittee's SRP.

1.   The permittee cannot, unless specifically authorized, erect, construct, or place any building, structure, or other fixture on public
     lands. Upon leaving, the lands must be restored as nearly as possible to pre-existing conditions.

J.   The permittee must present or display a copy of the SRP to an authorized officer's representative, or law enforcement personnel
     upon request. If required, the permittee must display a copy of the permit or other identification tag on equipment used during the
     period of authorized use.

k.   The authorized officer, or other duly authorized representative of the BLM, may examine any of the records or other documents
     related to the permit, the permittee or the permittee's operator, employee, or agent for up to three years after expiration of the
     permit.

I.   The permittee must submit a post-use report to the authorized officer according to the due dates shown on the permit. If the post­
     use report is not received by the established deadline, the permit will be suspended and/or late fees assessed.

m. The permittee shall notify the authorized officer of any incident that occurs while involved in activities authorized by these
   p�rmits, which result tn death, personal injury requiring hospitalization or emergency evacuation, or in property damage greater
   than $2,500 (lesser amounts if established by State law). · Reports should be submitted within 24 hours.
                                                                                                               (Form 2930-2, page 2)


                                                                                                                       AR03297
Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 151 of 220




                        BURNING MAN      2019
           SPECIAL RECREATION PERMIT ADDITIONAL
                       STIPULATIONS




                                                                 AR03298
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 152 of 220



                                       TABLE OF CONTENTS
CONTENTS

PERMIT ADMINISTRATION
GENERAL
COO RDINATION
FEE SCHEDULE
SANITATION
TRAFFIC MANAGEMENT
COMPLIANCE INSPECTIONS


PERMIT ADMINISTRATION

In addition to the terms and conditions contained in the Record of Decision and Special Recreation
Permit Approval dated July 16, 2019, as well as the 13 general terms and conditions listed on the
back of the Special Recreation Permit Form 2930-2, the following Additional Stipulations shall
apply to the 2019 Burning Man Event.

GENERAL
l . The maximum authorized population (also referred to as the "population cap") at any point in time during
the 2019 event is 80,000 total attendees, including Event participants, BRC Staff, and BRC volunteers. The
population cap does not include government personnel or government contractors. Burning Man Project
("BMP") is required to keep the maximum population of the event from exceeding this population cap.
Consequences to BMP for exceeding the population cap may include, but are not limited to, a finding of
non-compliance; suspension or cancellation of this permit per 43 C.F.R. § 2932.56; a monetary or other
penalty per43 C.F.R.§ 2932.57; denial of subsequent application(s) for a SRP per 43 C.F.R. § 2932.26;
and/or imposition of additional terms and conditions in subsequent years' permits (if granted) that are
designed to keep the event population within the maximum authorized population, consistent with 43
C.F.R. §§ 2932.26 and 2932.41. The Bureau of Land Management ("BLM") reserves the right to assess
additional cost recovery for any costs the BLM incurs as a result of any population exceedances, per
43 C.F.R. § 2932.3 l .

2. If during the event it appears that the number of participants arriving t o enter Black Rock City is likely
to exceed the population cap, then BMP must promptly notify the BLM in writin� and provide a detailed
Contingency Plan explaining how it plans to manage the additional air and ground traffic. The BLM's
acceptance of such a contingency plan does not constitute approval for BMP to exceed the population cap
under Special Stipulation l , nor does it constitute any form of cure for noncompliance with Special
Stipulation l. The purpose of this Special Stipulation 2 is to ensure that BMP will follow specific
procedures to address the safety and health of arriving and departing participants when participants may
be made to wait upon arrival before they are allowed to enter Black Rock City.

A. If during the event it appears that the camping area is insufficient to accommodate the number of
participants, then BMP must promptly notify the BLM in writing and provide a detailed Contingency Plan
explaining how it plans to accommodate the additional participants.


                                                                                                    AR03299
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 153 of 220



  3. A. During the period of site occupancy, and according to an agreed-upon reporting standard with the BLM,
  BMP shall provide the BLM with daily population statistics and information on all arrivals, ticket scanning, and
  participant departures. The population statistics will include the total persons on site and will account for all
  entrance and departure through all event access points, namely the Main Gate, Airport, and Point 1. In addition,
  BMP must provide the BLM with event population statistics at any other time upon request.
 B. BMP will notify the BLM immediately in writing if the population exceeds 79,000, and will manage operations
 per BMP's Population Overage plan.
 C. For historical purposes and press inquiries, BMP shall also provide the BLM with the recorded maximum
 population for the entire event (otherwise known as peak population).
 D. Within 60 days after the event, BMP shall provide the BLM with detailed information regarding the number of
 staff and participants at the event site for the period of site occupancy. This information shall include daily counts
 for both the non-event and event period.
 E. Starting on August 24, 2019, and ending on September 3, 2019, BMP will provide the total number of
 emergency service providers, vendors, "work access" passes and contractors (e.g., service providers, staff,
 infrastructure contractors, art contractors, maintenance and operational personnel)

4. These Additional Stipulations incorporate, by reference, information included in the 2019 Burning Man
Event Operations Plan (Operations Plan). If there is a conflict between the Operations Plan and the Special
Stipulations, the Stipulations shall control. BMP shall provide its latest version of the Operations Plan to the
BLM before the BLM will issue the permit for the 2019 event. BMP shall provide a final Operations Plan to
the BLM 45 days prior to the event. Modifications to the final Operations Plan concerning the stipulations
and compliance with them will be coordinated with the BLM and may be accepted or denied by the
Authorized Officer.

5. The location of the 2019 Burning Man Event Area is limited to the public closure area, with ingress and
egress from the 8-Mile or Event playa entrance, the 12-mile or Vendor playa entrance, and the playa Airport.
The specific location of the event site will be identified and requested by BMP and approved by the BLM
prior to the commencement of event setup.

6. The event is authorized to last 192 hours starting on the Sunday that falls eight days before Labor Day
and ending on Labor Day. Event activities may officially commence at 6:00 PM on Sunday, August 26,
2019 and shall end at 6:00 PM on Monday, September 3, 2019 (Labor Day). For the purposes of participant
ingress, the main gate may be opened as early as 12:01 AM on Sunday, August 25, 2019. For the purposes
of participant egress the main gate will be opened until 12:00 PM on Tuesday, September 3, 2019. During
the extended ingress and egress hours, participants are required to focus their activities on camp location
setup and breakdown. Pre-event surveys and site layout (including use of the communications tower) may
begin on Thursday, July 25, 2019(the start of the event closure order). Site occupancy, including
construction of facilities and structures, may occur no earlier than Thursday July 25, 2019. Removal of all
above-ground material (i.e., items that could pose a hazard to other playa users) will be completed no later
than September 30, 2019 (the end of the event closure orders). The exception to this requirement is the
communications tower, which may remain on-playa throughout the cleanup period for safety purposes. The
dates, calendar and procedures for event set up and cleanup will be outlined in the 2019 BMP Operations
Plan.

7. The final phase of cleanup and restoration will be completed no later than September 30, 2019 in
accordance with the last day the authorized 2930-2 (SRP). If unforeseen weather conditions arise, minor
                                                                                                                          2

                                                                                                         AR03300
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 154 of 220



adjustments to the post-event cleanup deadlines may be granted by the BLM authorized officer.

8. Upon advance notice to BMP, the BLM reserves the right to alter the terms, conditions, and
stipulations of the permit for significant changes in BLM policy or administrative procedure, to prevent use
conflicts, prevent resource damage, or protect public safety as provided in 43 C.F .R. § 2932.56.

9. BMP shall post a copy of its permit, these Special Stipulations, and the Federal Register Closure and
Restriction Orders in prominent view at Center Camp Playa Info where cooperators and participants have
an opportunity to read them. Additionally, the documents referenced above shall also be available for
participants and staff on the Burning Man website within 15 days of the BLM's issuance of the permit.

10. Except as otherwise noted in Special Stipulation 1, violation of the permit terms, conditions and
stipulations may be subject to penalties prescribed in 43 C.F.R. Part 2930. Additionally, such violations
may result in permit revocation, suspension, or probation. Violations may also be cause for the BLM to
deny approval of a subsequent Permit or Operating Authorization (43 C.F.R. § 2932).

 11. Commercial use is prohibited within the Black Rock City closure area unless specifically authorized
by BMP and/or the BLM. Commercial use is defined by 43 C.F .R. § 2932.5, and includes, but is not
limited to, commercial film production, food services, waste disposal, recreational/trailer rental and/or
air carrier services. BMP and/or the BLM will monitor the compliance of all commercial operators
entering the event via the Point 1 Gate and the Airport.

A. Prior to the event:

        i. BMP shall notify potential vendors and air carrier services in writing that they must obtain
        a BLM Special Recreation Permit (SRP) in order to enter into contract with BMP.

        ii. BMP shall also provide the BLM with a list of known vendors, commercial film/still
            photography production companies, and air carrier services that BMP recommends be granted
            a BLM SRP to operate at the event.

        iii. The BLM will immediately notify BMP if any recommended vendors and air operators ·do
            not meet the BLM's SRP requirements at 43 C.F.R. § 2932 and cannot be authorized to
            operate on public lands during the event.

        iv. BMP will immediately notify the BLM if BMP terminates any authorized vendors or air
           carrier services contract/agreement.

        v. BMP will describe the procedure for BMP and BLM coordination ofauthorizing vendors,
           commercial film/still photography production companies, and air carrier services in the 2019
           BMP Operations Plan.

        vi. BMP will manage commercial filming per the Commercial Filming Compliance Protocol in
           the BMP Operations Plan and in accordance with BLM filming policy.

   B. During the event:

           i. BMP shall require all authorized vendors, commercial film/still photography production
           companies, and air carrier services to display identification as proof of their authorization to
                                                                                                                   3

                                                                                                         AR03301
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 155 of 220



          operate at the event by BMP and the BLM.

          ii. Any vendors and air carrier services must show proof of their SRP within a reasonable
          amount of time (no more than 8 hours) when asked by authorized BLM and BMP personnel,
          as required by the Closure Order(s) and BMP's OSS or Air Carrier contracts. Commercial
          film/still photography production companies must show proof of their permit or notice that
          they do not need one within a reasonable amount of time.

          iii. BMP will inform the BLM's Civilian Operations Lead of unauthorized vendors,
          commercial film/still photography production companies and air carrier services discovered at
          the event.

          iv. Any vendors and air carrier services found operating without a contract with BMP and
          unpermitted by BLM at the event, will be found to be in noncompliance and will face
          eviction, and/or receive citations for noncompliance with 43 C.F.R. § 2932.

          v. If BLM finds any commercial film/still photography production companies operating at the
          event without a BLM permit or BLM notice that one is not necessary, it will coordinate with
          BMP as outlined in the Commercial Filming Compliance Protocol in the BMP Operations
          Plan.

           vi. BMP will provide a copy of the 2019 Closure Orders to all vendors, commercial
           film/still photography production companies, and air carrier services prior to the start
           of the event.

12. BMP staff and volunteers shall comply with all applicable supplemental regulations as promulgated in
the Closure Order(s) published in the Federal Register prior to the 2019 event.

13. In regard to historical and archeological resources:

        A. All participants and support staff will be informed that collection, excavation or vandalism of
        historical and archaeological artifacts or sites is illegal on public land. If BMP learns of the
        discovery of archaeological artifacts (objects greater than 50 years old) or human remains, BMP
        shall notify the BLM immediately.

        B. BMP shall comply with 43 C.F.R. § 7.18 and shall not make available to the public any
        information concerning the nature and location of any archaeological resource.

        C. Should BMP discover an archaeological resource, it must stop all activities in the discovery
        vicinity and protect the site until event completion or until notified otherwise by the BLM
        authorized officer.

14. BMP shall provide the appropriate identification to its authorized personnel (i.e. staff ID, decals,
designated camping areas, etc.) and will inform the BLM of the nature and appearance of such identification
prior to the event.

15. All mounted lasers on registered mutant vehicles, placed art projects and placed theme camps must be
inspected and approved by BMP.
                                                                                                                4

                                                                                                      AR03302
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 156 of 220




16. The use of unmanned aircraft systems (UAS) is prohibited, unless the operator is registered through
and complies with the Remote Control BMP program (RCBMP) and operates the UAS in accordance
with all Federal laws and regulations.


17. With regard to mutant vehicles and art cars:

        A. Mutant Vehicles more than 13 feet wide are issued "Playa Only" driving licenses, restricting
        operation within the city streets. BMP shall locate known "Playa Only" car camps on the outside
        streets of the city.

        B. Art cars with flame effects shall not carry additional gasoline or diesel fuel tanks when in
        operation. Propane tanks are allowed on art cars with flame effects upon inspection from the Fire
        Art Safety Team (FAST) team at the Department of Mutant Vehicles (DMV) registration.

        C. For vehicles with limited visibility as determined by BMP DMV, easily identifiable walkers
        and/or spotters are required. Examples of easily identifiable clothing include: reflective safety vests,
        brightly colored or reflective hats, bandanas or shirts.

         D. BMP shall notify BLM immediately when there is an art car related injury requiring medical
         treatment and transport to Rampart.

 18. BMP's propane shall be dispensed at identified refueling stations by a licensed professional.

19. BMP shall cooperate with the BLM when requested, to assist in removing individuals from the event as
provided in 43 C.F.R. § 2932.57(a)(7). If BMP evicts anyone under BMP's internal procedures BMP will
notify the BLM of the eviction and identify the evicted individuals.

20. BMP shall develop the following policies and procedures in their Operations Plan:

  A. Must Reports - to include prompt notification to BLM when additional BMP resources are required to
  reduce the intensity of a potential conflict or developing situation involving Burning Man participants

         i. BMP will immediately report all received reports of sexual assault to law enforcement including
            the day, time, and location in the city of the reported incident. BMP will facilitate law
            enforcement in locating the victim unless the victim requests anonymity. Notification must be in
            the form of a Tier I notification.

  B. Evacuation Plan

  C. Sanitation, medical, fire protection, security, participant camping, traffic management, drones, lasers,
  burn perimeters, and safety.

2 1.   Regarding Burns:

          A. BMP shall include BLM at the 1 600 briefing on the Thursday before the Man Bum.

          B. BMP shall provide BLM a "Daily Bum Sheet" that shall include information on each bum, the

                                                                                                                   5

                                                                                                     AR03303
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 157 of 220



          perimeter size, the FAST Lead for the bum, image and location of the perimeter.

          C. At large scale bums, participants who are stopped by BMP Rangers for repeatedly
          violating established bum perimeters shall be promptly turned over to BLM Law
          Enforcement.

          D. All structures to be burned must meet BMP engineering standards for burnable structures, or
          they shall not be burned.

22. BMP shall provide forward deployment of appropriate ESD assets during large planned events including large
scale bums. BMP shall ensure BLS and ALS care, and medical transport, are available during large unplanned events,
including music events in the mobile sound zone.

23. BMP will provide the Winnemucca District a phone number to contact the Burning Man Airport during
hours of operation and a point of contact who may be reached before, during and after the event. The phone
number must be provided to the SRP Monitor and Central Nevada Interagency Dispatch Center no later than
8/20/ 1 9 by noon ( 1 2:00 PM), before the Burning Man Airport (88NV) opens.

   •    Central Nevada Interagency Dispatch Center telephone number (Business Hours): (775) 623- 1 555
   •    SRP Monitor for 20 19: Chelsea McKinney

24. In the event of a fire within l 00 nautical miles of the Burning Man 88NV airport, and with the issuance of a TFR, a
BLM Division of Fire and Aviation air space coordinator may be assigned to the Burning Man airport. The air space
coordinator will partner with 88NV management to record tail numbers of inbound and outbound flights at 88NV,
notify departing pilots of active TFRs and regulate departures of traffic to and from event.

25. Single Entry Commercial Aircraft Services, known as Singleton's, will be required to show proof of insurance to
BMP via the BXA Charter program. Carriers who do not show proof of insurance may not land.

COORDINATION
26. BMP personnel shall meet with BLM staff and representatives from the various cooperators during
the event period at such other times and places as needed. At these meetings, BMP shall provide daily
attendance figures (as required in Special Stipulation l ) and exchange other information necessary to
allow all parties to effectively administer and assess the event daily. BMP and BLM will have a daily
meeting plan for the purposes of communication and exchange of information. Details will be included
in the 2019 BMP Operations Plan.

27. BMP shall make a member of its Board, or authorized representative(s), available to the BLM prior to
the event for planning coordination. This member of its Board, or authorized representative(s) will also be
available to the BLM after the event for After Action Review coordination. BMP's Board member or
authorized representative(s) must be authorized to represent and act on BMP's behalf to coordinate as
needed with the BLM, law enforcement, and other event cooperators on issues requiring action. BMP must
provide BLM with its authorized representative(s)/point of contact(s) by 07/25/20 1 9.

 The BLM's representatives are the following:
     • Mark Hall, Incident Commander (AO)
     • Mark Pirtle, Compliance and Support Branch Chief
     • Becky Andres, Law Enforcement Operations Chief
                                                                                                                           6

                                                                                                     AR03304
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 158 of 220



  (Note: The BLM representatives may use designees to represent them for certain functions)

28. BMP and BLM, and other agencies as shall be mutually deemed appropriate, shall cooperate in the
development of a Unified Command (UC) structure, including designation of "Tier 1 " leadership
positions, for the management of available safety, security and infrastructure resources during an
emergency incident. UC operations will be managed from the Joint Operations Center (JOC) unless it is
deemed more appropriate by Tier 1 leadership to have an incident-specific UC location. During the
event, and during the immediate pre and post operating period, Tier 1 members will coordinate daily to
review and discuss operating procedures and outcomes. Tier 1 members will coordinate in the event of
an emergency threshold incident as defined in the BMP Ops Plan. BMP will ensure there is appropriate
BMP representation in the Tier 1 leadership, available 24 hours a day 7 days a week during the event
and will provide the name(s) of BMP representation to BLM by July 25, 2019.

29. Meetings required with affected parties:

      a. BMP shall confer with the following entities prior to the event to address local issues and
      concerns: Washoe County Sheriff's Office, NDOT, Federal Aviation Administration, Washoe
      County Roads Department, Nevada Highway Patrol and the Gerlach Volunteer Fire Department.

       b. A representative from BMP will meet with representatives from the BLM prior to the event to
       coordinate logistics for operation of the communication compound.

       c. BMP shall meet with the Pyramid Lake Paiute Tribe to address concerns and impacts to Tribal
       reservation resources anticipated from the Burning Man event.

       d. BMP shall keep the BLM informed regarding progress on formal agreements/MO Us with
       affected Parties.

30. BMP will develop and implement a plan to address the potential for minors at the event to be exposed to
adult activities. The plan should include placement of themed camps and measures such as educating parents
and guardians that they are legally responsible for supervising the minor children in their care and advising
adult-oriented theme camps to post a gatekeeper during times when the camp's activities might not be suitable
for minors. BMP will make a diligent effort to enforce actions identified in the plan. A copy of the plan shall
be provided to the BLM and the Pershing County Sheriffs Office before or within 10 days of the BLM's
grant of the permit and be a part of the 2019 BMP Operations Plan.

3 1 . BMP shall develop and cooperate in the implementation of contingency plans for operations of critical
health and safety services under adverse conditions, including those that could cause cancellation or temporary
suspension of the event. Such causes may include adverse weather, natural or human caused disaster, or social
unrest. This effort shall apply to participants within the event area and en-route to and leaving the event.

     A. Prior to the event, BMP shall disseminate emergency information to participants via the Burning
        Man Website, the Burning Man Survival Guide, and any other appropriate media.

     B. During the event:

        i. Should event cancellation be necessary, cri_tical health and safety systems must be as
        operational as reasonably possible during the duration of any temporary suspension, or until
                                                                                                                  7

                                                                                                       AR03305
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 159 of 220



        participants are able to leave the event site and the Gerlach/Empire area.

        ii. BMP and the BLM will monitor forecast weather conditions. If weather forecasts suggest a high
        probability of adverse weather conditions that may result in disruptions to the event, both parties in
        conjunction with other appropriate agencies and cooperators will follow response plans and maintain
        appropriate strategies and actions to deal with potential impacts on participants. In the event of natural
        disaster or civil unrest, response plans, appropriate strategies and actions will be initiated immediately
        after any disaster or unrest occurs.

        iii. BMP shall cooperate with the BLM and county law enforcement to warn participants headed into
         the event of event closure or other restrictions.

        iv. BMP shall provide participants with current and projected conditions, allowed and prohibited
        actions deemed necessary for public health and safety as well as protection of the environment, and
        other appropriate public service announcements via BMIR, flyers, or loud speaker broadcasts as needed.

        v. If event termination is required, an appropriate time frame will be established by the Tier I
        group and other cooperators to facilitate safe removal of people and property.

32. BMP's medical contractor shall report daily to the BLM, and the Nevada Division of Public and Behavioral
Health, providing a numerical breakdown of patient categories and transports, including a breakdown of reasons
for transport; and no later than 60 days after the event shall provide to the BLM a written final statistical report of
such medical cases.

33. Within 12 hours upon learning of any incident that occurs before, during or after the event that could
possibly result in a liability claim, BMP shall confer with the BLM and as deemed necessary by either party,
submit a written incident report to theBLM.

34. BMP shall manage fire suppression operations in Black Rock City in accordance with their annual
Operating Plan to include operations pre, during, and post-event. BMP shall provide a minimum of two
fire suppression apparatus (Type 6) and a Special Operations Response Apparatus. All personnel staffing
apparatus shall comply with Firefighter I Certification from their home state, or NWCG Firefighter 2
Qualification. The fire suppression apparatus will be strategically placed within Black Rock City as
determined necessary by BMP, including one fire tender and one apparatus (Type I ) dedicated to
coverage for the airport during hours of operation.

FEE SCHEDULE
35. The BLM shall collect a commercial use fee from BMP for the use of public lands for the event. The
fee, as set by regulation 43 C.F.R. § 2930 and BLM Handbook H-2930-1 Special Recreation Permits,
will be equal to 3% of the adjusted gross income derived from the use authorized under the SRP, plus
any applicable assigned site fee and/or exclusive use fee, plus cost recovery, including application fees.
Through the Collections and Billing System (CBS), the BLM will invoice BMP for a payment of at least
25% of the estimated commercial use fee (i.e. 3% of estimated gross receipts). Payment must be received
by the BLM prior to the start of the event. Determination of gross income will be based on all payments
received by BMP and its employees or agents for goods or services provided in connection with
commercial activities authorized by the SRP. BMP shall provide BLM with an itemized detailed gross
revenue report, prepared by a Certified Public Accountant, including, but is not limited to, ticket sales,
                                                                                                                          8

                                                                                                        AR03306
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 160 of 220



authorized contractors operating under the Burning Man SRP, coffee and ice sales, revenue from filming
and photography, fees associated with outside services and private donations received by BMP for
management of the event on public lands.

  The following schedule for payments will be used:


            Payment                Due Date                     Amount Due

            I.            IO days after permit is       25% of estimated
                          issued by BLM;                commercial use fees
                          generated in CBS.

            2.            January 3 1 st, 2020 due      T�e remaining balance of
                          date in CBS.                  commercial use fees            I
36. BMP shall provide BLM with an itemized gross revenue report for all ticket sales and event entry
sales. The report will include the number of tickets sold in each category and the price per ticket for
the following categories as listed in the BMP "20 1 9 Ticket Structure":

 • DIRECTED GROUP SALE
 • FOMO (Fear of Missing Out) SALE
 • MAIN SALE
  • KID ' S TICKETS
  • LOW INCOME TICKET PROGRAM
  • OMG SALE

37. BMP is responsible for the cost recovery payment, consisting of the actual costs of administering the
Special Recreation Permit, including all direct and indirect costs, in addition to the commercial use fees.
BMP must sign a Cost Recovery Agreement (CRA) within 1 0 days of the issuance of the permit. 1 00% of
the cost recovery fee estimate shall be received prior to the start of the event as provided in the 20 1 9 CRA.

38. Any commercial vendors supplying goods or services directly to Burning Man participants at the event
must have a permit from the BLM.

39. Per 43 CFR 5 .2 and Public Law I 06-206, commercial film producers/companies and commercial still
photographers may need a permit from the BLM before they film/capture images on the playa.

SANITATION
40. BMP shall ensure there are an adequate number and suitable placement of toilets as needed throughout
Black Rock City according to BMP's Operations Plan and the Nevada Division of Public and Behavioral
Health's Mass Gathering permit requirements, in conjunction with the Nevada Revised Statute sanitation
requirements. Throughout the event, restrooms shall be placed in in strategic locations to accommodate
participant's needs. Sufficient portable toilets must be supplied at areas likely to be used after dark. BMP
shall ensure the toilets in the open playa are adequately lit and visible during nighttime activities. In
conjunction with Mutant Vehicle mass gathering producers, BMP will stage sanitation resources in the deep
playa. BMP will manage restrooms near the Temple according to the BMP Operations Plan.


                                                                                                                  9


                                                                                                    AR03307
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 161 of 220



4 1 . BMP will educate participants about pumping limits, portable toilet locations, and best practices in desert
camping. BMP shall continue to educate the event participants regarding the importance of appropriate disposal
of human waste prior to the 201 9 Burning Man event. BMP shall include a page on the Burning Man website that
specifies the appropriate disposal of human waste for participants using personal portable toilets and provides
information regarding the risks to human health of improperly disposed of human wastes. BMP shall inform the
event participants on the legal ramifications to the individual and to the applicant of inappropriately disposed
human waste including the possible revocation of permits, see NAC 444.5466 Disposal of sewage; plumbing (for
Camping) and NAC 444.5492 (regarding provision of toilet facilities for mass gatherings). BMP will place
portable toilets near the Temple throughout Sunday night.

TRAFFIC MANAGEMENT
42. BMP's Traffic Management Plan will include detail on Burning Man's traffic controls during ingress
and egress. This plan will be approved by the BLM authorized officer and included in BMP's 20 1 9
Operating Plan.

43. No more than 1 ,000 vehicles per hour shall be released from Black Rock City during the exodus period
to avoid deterioration of the external roadway system to an unacceptable level of service (LOS E or F)
(Note: Transportation engineers and planners commonly use the term level of service (LOS) to measure and
describe the operational status of a roadway network. The Nevada Department of Transportation (NDOT)
strives to maintain LOS D or better on all of its roadways. LOS levels E and F are considered unacceptable
by NDOT).

44. BMP shall allow any dispatched tow truck that is licensed to operate in the State of Nevada to access the
event through the 1 2-mile access vendor's gate for the purpose of removing vehicles in need of repair, and/or
to carry out minor repairs to allow inoperable vehicles to be driven away from the event.

45. BMP shall manage highway clean-up operations in accordance with their annual Operations Plan to include
litter and debris collection along the roads and highways surrounding the event. Operations shall focus on:
-County Road 34 from the "1 2-Mile" entrance to State Road (SR) 447
-SR 447 from County Road 34 to Wadsworth
-Gerlach to the California state line, and
-SR 446 from Nixon to SR 445 near Sutcliffe and may include as necessary CR34 north of the event site to
Jackson Lane.

Weather, traffic and other safety concerns permitting, BMP will begin this cleanup effort on Wednesday post­
event, and complete the effort by September 30, 20 1 9 .. BMP representatives will also meet and confer with local
entities that have reported concerns about event participants leaving trash, and BMP will work to mitigate these
issues in order to prevent a reoccurrence of complaints, and to promote Leave No Trace ethics outside of the
event.

BMP shall coordinate with NDOT and the Freeway Service Patrol to ensure that debris removal is conducted
according to NDOT standards and protocols. BMP shall coordinate with Washoe County as needed to identify
county roads impacted by event related trash and debris. BMP shall make best efforts to collect all event related
trash that can be safely collected and will notify and coordinate with the appropriate agencies for any remaining
items.

BMP shall coordinate with NDOT and the Washoe County Roads Department regarding the appropriate type of



                                                                                                      AR03308
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 162 of 220



traffic control devices and shall use such devices in accordance with both agency's requirements. A copy of all
necessary permits for encroachment within NDOT and Washoe County Roads Department right-of-ways for
temporary traffic control measures (i.e. speed limit trailers, etc.) shall be provided to the BLM and to appropriate
agencies/jurisdictions by BMP prior to the start of operations.

46. Flaggers shall be used at the intersection of SR-447 and SR-427 to provide for greater public safety within
the Pyramid Lake Paiute Reservation.

47. BMP shall cooperate with Washoe County Sheriffs Office and NDOT to request a temporary speed limit
reduction through the town of Empire. The BLM recommends a posted maximum speed limit of 25 mph. A
reduced speed limit would improve the safety of parking along SR-447 through Empire and pedestrians
crossing the roadway.

48. BMP shall provide traffic control, using traffic control devices as determined by Washoe County
Roads Department and NDOT, at County Road 34 entrances/exits to the Burning Man event, the "Y"
intersection of SR-44 7/County Road 34 and in the towns of Gerlach and Empire during heavy traffic
periods.

49. To reduce impacts to the Pyramid Lake Paiute reservation located along the access routes, BMP shall
coordinate with the Pyramid Lake Paiute Tribe. BMP shall work with the Pyramid Lake Tribe in developing
the applicant's plan to increase public awareness and educational campaigns about Leave No Trace® on
tribal land, including for example, signage on roads, Public Service Announcements on BMIR, blog-posts,
etc. Also, BMP shall continue to support and promote tribal enterprises that are setup to collect participant
trash and recycling for a fee, which also helps with economic benefits of the region.

50. Event speed limits shall be posted on both Gate Road and the 12-Mile/Point I Road. BMP will provide
clearly identifiable mileage markers on Gate Road to facilitate emergency response. Will-call area shall
have an organized layout including signage.

51. BMP shall delineate the perimeter edges and ends of the NV-88 runways, with visible safety cones, as
specified in the annual BMP Event Operation Plan.

COMPLIANCE INSPECTIONS
52. BMP's operation and compliance with the terms, conditions and stipulations of the Special Recreation
Permit, Form 2930-2 and BMP's Operation Plan will be evaluated through performance inspections before,
during, and following the event. All campsites, vendor operating areas, commercial film/still photography
production areas, and permittee operating areas are subject to compliance checks to monitor environmental,
vending and film/still photography compliance-related stipulations. This includes the Department of Public
Works, First Camp, Heavy Equipment Yards, and the United Site Services Operation Area, among others.

_53. BMP shall coordinate with the BLM and any other relevant agency to monitor environmental protection
measures identified in these Special Stipulations, the temporary closure order, and BMP's Operations Plan. BMP
 will manage operations in accordance with their annual Operations Plan. BMP will document and mitigate all
 violations of environmental protection measures within 24 hours of the violation being brought to BMP's attention.
 The 2019 BMP Operations Plan shall describe the monitoring, communication, and mitigation protocols for
 Environmental Compliance, including but not limited to:
 A. Trash fence integrity;

                                                                                                                       11

                                                                                                       AR03309
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 163 of 220



B. Appropriate campfire containment measures and prohibitions;
C. Protection of archaeological resources;
D. Camping within designated areas only;
E. Grey and black water dumping prohibitions;
F. Proper trash removal and cleanup;
G. Mitigation of vehicle oil dripping;
H. Hazardous materials;
I. Promotion of Leave No Trace ethics;
J. Motorized vehicle, motorcycle and ATV limitations and prohibitions as they relate to environmental
   compliance and possible impacts;
K. Appropriate disposal of human waste; and
L. Bum containers raised off the playa.

54. BMP shall make personnel available immediately after the end of the post-event cleanup period, and
if deemed appropriate by the BLM, during the spring following the event, to inspect the site with the
BLM to determine any latent adverse impacts, such as pit depressions, bumps, depressions from
roadways, ruts from vehicular traffic, or surfacing buried materials, to ensure that the site is returned to
pre-event condition. Inspections of the event site, in the fall post-event, will be coordinated by the BLM
using randomly placed transects on the site and a measurable cleaning standard. The inspecting party will
intensively collect debris found on the ground within each transect. A follow-up spring inspection will
be conducted only when deemed necessary by the BLM. The Post-Event Cleanup Standard shall be the
average total surface area of debris collected from either the fall or spring transects will not exceed the
equivalent of an average of I square foot per acre from identified inspection areas. BMP may make a
written request for an extension of time for the completion of the cleanup if weather or some other
catastrophic event interferes with access to the site for cleanup purposes. The BLM authorized officer may
consider such a request. If cleanup studies indicate the Post-Event Cleanup Standard has been or is
likely to be exceeded, the permit will be suspended until the site has been cleaned up to a level not to
exceed 50% of the standard and the Operations Plan includes reasonable measures to assure that the
Post-Event Cleanup Standard will not be exceeded during the life of the permit.


Burning Man Project
Authorized Officer Signature:       /
                                 ,.___,,,.�-----
                                 0            � ----=-----
                                                         -+-+--
                                                            (�__.....
                                                                a¥/'-""-C,__


BLM
Authorized Officer Signature:




                                                                                                               12

                                                                                                  AR03310
                                                               Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 164 of 220
                                              31904                         Federal Register / Vol. 84, No. 128 / Wednesday, July 3, 2019 / Notices

                                              management activities on their managed                   individuals identifying themselves as                 contact the above individual during
                                              properties until June 20, 2048, or the                   representatives or officials of                       normal business hours. The FRS is
                                              current time remaining under the                         organizations or businesses, will be                  available 24 hours a day, 7 days a week,
                                              template CCAA.                                           made available for public disclosure in               to leave a message or question with the
                                                 Each permit application includes a                    their entirety. Comments and materials                above individual. You will receive a
                                              proposed site plan that describes the                    we receive, as well as supporting                     reply during normal hours.
                                              lands to be covered by the permit and                    documentation, will be available for                  SUPPLEMENTARY INFORMATION: The
                                              the required conservation measures of                    public inspection by appointment,                     temporary closure and temporary
                                              the template CCAA as they will be                        during normal business hours, at our                  restrictions affect public lands both
                                              specifically enacted by the individual                   Oregon Fish and Wildlife Office (see                  within and adjacent to the Permitted
                                              applicant. Primary conservation                          ADDRESSES).                                           Event authorized on the Black Rock
                                              measures common to all five site plans                                                                         Desert playa within the Black Rock
                                              include:                                                 Authority
                                                                                                                                                             Desert-High Rock Canyon Emigrant
                                                 • Allowing access to covered lands to                   We provide this notice in accordance                Trails National Conservation Area in
                                              conduct fisher surveys;                                  with the requirements of section 10(c) of             Pershing County, Nevada. The
                                                 • Protecting denning fisher and their                 the ESA (16 U.S.C. 1531 et seq.) and                  temporary closure of public lands will
                                              young by limiting disturbance and                        NEPA (42 U.S.C. 4321 et seq.), and their              be conducted in two phases in order to
                                              impacts to denning structures;                           implementing regulations (50 CFR                      reduce impacts on the general public
                                                 • Limiting trapping/nuisance control                  17.22, and 40 CFR 1506.6, respectively).              outside of the Permitted Event. Phase 1
                                              for other animals that could pose a risk                                                                       will encompass a smaller temporary
                                              to fisher (note: Trapping of fisher is                   Robyn Thorson,
                                                                                                       Regional Director, Pacific Region, U.S. Fish          closure area during the building and
                                              prohibited by State law);                                                                                      tear-down of Black Rock City, and Phase
                                                 • Allowing the potential future                       and Wildlife Service.
                                                                                                                                                             2 will encompass the larger, full
                                              translocation of the fisher onto enrolled                [FR Doc. 2019–14206 Filed 7–2–19; 8:45 am]
                                                                                                                                                             temporary closure area during the event
                                              lands; and                                               BILLING CODE 4333–15–P
                                                 • Promoting the development of                                                                              itself. Phase 2 includes all of the Phase
                                              habitat structures that would support                                                                          1 area. The Phase 2 temporary closure
                                              the fisher.                                              DEPARTMENT OF THE INTERIOR                            is the same size as the temporary
                                                                                                                                                             closure area for the Permitted Event in
                                              Public Comments                                          Bureau of Land Management                             previous years.
                                                 We are making the five permit                                                                                  The legal description of the affected
                                                                                                       [LLNVW035.L51050000.EA0000.LVRCF1                     public lands in the temporary public
                                              application packages, including the                      805950.241A.18XL5017APMO #4500134707]
                                              individual site plans and the five draft                                                                       closure area of both stages is:
                                              EASs, available for public review and                    Temporary Closure and Temporary                       Mount Diablo Meridian, Nevada
                                              comment (see ADDRESSES). The final                       Restrictions of Specific Uses on Public                 Phase 1, encompassing the smaller area of
                                              template CCAA and EAS that were                          Lands for the 2019 Burning Man Event                  9,715 acres, will be effective for 31 days
                                              finalized and signed by the Service on                   (Permitted Event), Pershing County,                   before the main event from 12:01 a.m.
                                              June 20, 2018, are also available for                    NV                                                    Sunday, July 25, 2019, until 6:00 a.m.
                                              reference. You may submit your                                                                                 Monday, August 19, 2019. Phase 1 resumes
                                              comments and materials by one of the                     AGENCY:   Bureau of Land Management,                  for 24 days following the event at 6:00 a.m.
                                              methods listed in the ADDRESSES                          Interior.                                             Saturday, September 7, 2019, through 11:59
                                                                                                       ACTION: Notice of temporary closure and               p.m. Monday, September 30, 2019.
                                              section. We request data, comments,
                                              new information, or suggestions from                     restrictions.                                         Phase 1
                                              the public, other concerned                                                                                    T. 33 N, R. 24 E, unsurveyed
                                                                                                       SUMMARY:   Under the authority of the                   Sec. 1, N1⁄2, those portions lying
                                              governmental agencies, the scientific
                                                                                                       Federal Land Policy and Management                        northwesterly of East Playa Highway;
                                              community, Tribes, industry, or any
                                                                                                       Act of 1976, as amended (FLPMA), the                    Sec. 2, N1⁄2 and SW1⁄4;
                                              other interested party on our proposed
                                                                                                       Bureau of Land Management (BLM)                         Sec. 3;
                                              Federal action, including adequacy of                                                                            Secs. 4 and 5, those portions lying
                                                                                                       Winnemucca District, Black Rock Field
                                              the site plan in relation to the template                                                                          southeasterly of Washoe County Road
                                                                                                       Office, will implement a temporary
                                              CCAA, pursuant to the requirements for                                                                             34;
                                                                                                       closure and temporary restrictions to
                                              permits at 50 CFR parts 13 and 17.                                                                               Sec. 9, N1⁄2;
                                                                                                       protect public safety and resources on
                                                                                                                                                             T. 331⁄2 N, R. 24 E, unsurveyed
                                              Public Availability of Comments                          public lands both within and adjacent to                Secs. 25 and 26;
                                                All comments and materials we                          the proposed Permitted Event on the                     Sec. 27, those portions lying southeasterly
                                              receive become part of the public record                 Black Rock Desert playa.                                  of West Playa Highway;
                                              associated with this action. Before                      DATES: The temporary closure and                        Sec. 33, S1⁄2, those portions lying easterly
                                                                                                       temporary restrictions takes effect from                  and northeasterly of Washoe County
                                              including your address, phone number,                                                                              Road 34;
                                              email address, or other personal                         12:01 a.m. July 25, 2019, to 11:59 p.m.
                                                                                                                                                               Sec. 34, those portions lying southeasterly
                                              identifying information in your                          September 30, 2019.                                       of West Playa Highway;
                                              comments, you should be aware that                       FOR FURTHER INFORMATION CONTACT:                        Secs. 35 and 36.
                                              your entire comment—including your                       Mark E. Hall, Field Manager, BLM Black                T. 34 N, R. 24 E, partly unsurveyed
                                              personal identifying information—may                     Rock Field Office, Winnemucca District,                 Sec. 25;
                                                                                                                                                               Sec. 26, those portions lying southeasterly
jspears on DSK30JT082PROD with NOTICES




                                              be made publicly available at any time.                  5100 East Winnemucca Boulevard,
                                              While you can ask us in your comment                     Winnemucca, NV 89445–2921;                                of West Playa Highway;
                                                                                                                                                               Sec. 27, SE1⁄4, those portions lying
                                              to withhold your personal identifying                    telephone: 775–623–1500; email:                           southeasterly of West Playa Highway;
                                              information from public review, we                       mehall@blm.gov. Persons who use a                       Sec. 34, E1⁄2, those portions lying
                                              cannot guarantee that we will be able to                 telecommunications device for the deaf                    southeasterly of West Playa Highway;
                                              do so. All submissions from                              (TDD) may call the Federal Relay                        Secs. 35 and 36.
                                              organizations or businesses, and from                    Service (FRS) at 1–800–877–8339 to                    T. 34 N, R. 25 E, unsurveyed


                                                                                                                                                                                        AR03311
                                         VerDate Sep<11>2014   19:23 Jul 02, 2019   Jkt 247001   PO 00000   Frm 00073   Fmt 4703   Sfmt 4703   E:\FR\FM\03JYN1.SGM   03JYN1
                                                               Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 165 of 220
                                                                            Federal Register / Vol. 84, No. 128 / Wednesday, July 3, 2019 / Notices                                             31905

                                                Sec. 16, SW1⁄4SW1⁄4;                                   portion of the temporary closure area                 Gerlach, the Winnemucca District
                                                Sec. 21;                                               that: (1) Is entirely contained within the            Office, and the BLM—California
                                                Sec. 27, W1⁄2NW1⁄4 and W1⁄2SW1⁄4;                      event perimeter fence, including 50 feet              Applegate Field Office. The BLM will
                                                Sec. 28;                                               from the outside of the event perimeter               also make the materials available on the
                                                Sec. 33, N1⁄2 and SW1⁄4;
                                                sec. 34; W1⁄2NW1⁄4.
                                                                                                       fence; (2) Lies within 25 feet from the               BLM external web page at: http://
                                                                                                       outside edge of the event access road;                www.blm.gov.
                                                Phase 2, encompassing the larger area of
                                                                                                       and (3) Includes the entirety of the                    In addition to the Nevada Collateral
                                              14,153 acres which includes all of Phase 1,
                                              will be effective for 19 days from 6:00 a.m.             aircraft parking area outside the event               Forfeiture and Bail Schedule as
                                              Monday, August 19, 2019, until 6:00 a.m.                 perimeter fence. The temporary closure                authorized by the United States District
                                              Saturday, September 7, 2019.                             and restrictions are necessary to provide             Court, District of Nevada and under the
                                                                                                       a safe environment for the staffs,                    authority of Section 303(a) of FLPMA,
                                              Phase 2                                                  volunteers, paid participants and                     43 CFR 8360.0–7 and 43 CFR 8364.1,
                                              T. 33 N, R. 24 E, unsurveyed                             members of the public visiting the Black              the BLM will enforce a temporary
                                                Secs. 1 and 2, those portions lying                    Rock Desert, and to protect public land               public closure and the following
                                                  northwesterly of East Playa Road;                    resources by addressing law
                                                Sec. 3;
                                                                                                                                                             temporary restrictions will apply within
                                                                                                       enforcement and public safety concerns                and adjacent to the Permitted Event on
                                                Sec. 4, that portion lying southeasterly of
                                                  Washoe County Road 34;                               associated with the event. The                        the Black Rock Desert playa from July
                                                Sec. 5;                                                temporary closure and temporary                       25, 2019, through September 30, 2019:
                                                Sec. 8, NE1⁄4;                                         restrictions are also necessary to enable
                                                Secs. 9 and 10, N1⁄2;                                  BLM law enforcement personnel to                      Temporary Restrictions
                                                Sec. 11, N1⁄2, those portions lying                    provide for public safety and to protect              (a) Environmental Resource
                                                  northwesterly of East Playa Road.                    the public lands, as well as to support               Management and Protection
                                              T. 33 1⁄2 N, R. 24 E, unsurveyed                         and assist State and local agencies with
                                                Secs. 25 thru 27;                                      enforcement of existing laws. The                        (1) No person may deface, disturb,
                                                Secs. 28, 29 and 33, those portions lying              Permitted Event takes place within                    remove or destroy any natural object.
                                                  easterly and northeasterly of Washoe
                                                                                                       Pershing County, Nevada, a rural county                  (2) Fires/Campfires: The ignition of
                                                  County Road 34;                                                                                            fires on the surface of the Black Rock
                                                Secs. 34 thru 36.                                      with a small population and a small
                                                                                                       Sheriff’s Department. Key BLM staff                   Desert playa without a burn blanket or
                                              T. 34 N, R. 24 E, partly unsurveyed                                                                            burn pan is prohibited. Campfires may
                                                Secs. 23 and 24, S1⁄2;                                 members—including the authorizing
                                                                                                       officer for the 2019 event, the event                 only be burned in containers that are
                                                Secs. 25 and 26;
                                                Sec. 27, E1⁄2NE1⁄4, E1⁄2SW1⁄4, and SE1⁄4;              incident commander, and the law                       sturdily elevated 6 inches above the
                                                Sec. 33, NE1⁄4NE1⁄4, S1⁄2NE1⁄4, that portion           enforcement operations chief—met with                 playa surface and in a manner that does
                                                  of the SW1⁄4 lying northeasterly of                  the Pershing County Sheriff and his                   not pose a risk of fire debris falling onto
                                                  Washoe County Road 34, and SE1⁄4;                    planning team to coordinate and plan                  the playa surface. Plastic and
                                                Secs. 34 thru 36.                                      the 2019 event. The Sheriff’s input and               nonflammable materials may not be
                                              T. 33 N, R. 25 E,                                                                                              burned in campfires. The ignition of
                                                                                                       comments are incorporated in this
                                                Sec. 4, lots 2 thru 4, those portions lying                                                                  fires other than a campfire is prohibited.
                                                  northwesterly of East Playa Highway.                 temporary closure order.
                                                                                                          The Permitted Event attracts up to                 This restriction does not apply to events
                                              T. 34 N, R. 25 E, unsurveyed
                                                                                                       70,000 paid participants to a remote,                 sanctioned and regulated as art burns by
                                                Sec. 16, S1⁄2;
                                                Sec. 21;                                               rural area, located more than 90 miles                the event organizer.
                                                Sec. 22, W1⁄2NW1⁄4 and SW1⁄4;                          from urban infrastructure and support,                   (3) Fireworks: The use, sale or
                                                Sec. 27, W1⁄2;                                         including such services as public safety,             possession of personal fireworks is
                                                Sec. 28;                                               emergency medical delivery,                           prohibited except for uses of fireworks
                                                Sec. 33, those portions lying northwesterly            transportation, and communication.                    approved by the permit holder and used
                                                  of East Playa Highway;                               During the Permitted Event, Black Rock                as part of a Burning Man sanctioned art
                                                Sec. 34, W1⁄2 those portions northwesterly             City, the temporary city associated with              burn event.
                                                  of East Playa Highway.                                                                                        (4) Grey and Black Water Discharge:
                                                                                                       the event, becomes one of the largest
                                                 The two-phase temporary closure area                  population areas in Nevada.                           The discharge and dumping of grey
                                              is in Pershing County, Nevada, and is                       A temporary closure and restrictions               water onto the playa/ground surface is
                                              necessary for the period of time from                    order, under the authority of 43 CFR                  prohibited. Grey water is defined as
                                              July 25, 2019, to midnight September                     8364.1, is appropriate for a single event.            water that has been used for cooking,
                                              30, 2019, because of the Permitted                       The temporary closure and restrictions                washing, dishwashing, or bathing and/
                                              Event. The Permitted Event’s activities                  are specifically tailored to the time                 or contains soap, detergent, or food
                                              begin with the golden spike, fencing the                 frame that is necessary to provide a safe             scraps/residue, regardless of whether
                                              site perimeter, Black Rock City setup                    environment for the public and for                    such products are biodegradable or have
                                              (July 25 to August 19), followed by the                  participants at the Permitted Event and               been filtered or disinfected. Black water
                                              actual event (August 20 to September 6),                 to protect public land resources while                is defined as waste water containing
                                              Black Rock City tear down and cleanup,                   avoiding imposing restrictions that may               feces, urine and/or flush water.
                                              and final site cleanup (September 7 to                   not be necessary in the area during the                  (5) Human Waste: The depositing of
                                              September 30).                                           remainder of the year.                                human waste (liquid and/or solid) on
                                                 The public temporary closure area                        The BLM will post copies of the                    the playa/ground surface is prohibited.
                                              comprises about 13 percent of the Black                  temporary closure, temporary                             (6) Trash: The discharge of any and all
jspears on DSK30JT082PROD with NOTICES




                                              Rock Desert playa. Public access to the                  restrictions, and an associated map in                trash/litter onto the ground/playa
                                              other 87 percent of the playa outside the                kiosks at access points to the Black Rock             surface is prohibited. All event
                                              temporary closure area will remain open                  Desert playa, and at the Gerlach Post                 participants must pack out and properly
                                              to dispersed casual use.                                 Office, Bruno’s Restaurant, Empire                    dispose of all trash at an appropriate
                                                 The event area is fully contained                     Store, Black Rock City Offices, Friends               disposal facility.
                                              within the Phase 2 temporary closure                     of Black Rock-High Rock Offices, the                     (7) Hazardous Materials: The
                                              area. The event area is defined as the                   BLM—Nevada Black Rock Station near                    dumping or discharge of vehicle oil,

                                                                                                                                                                                      AR03312
                                         VerDate Sep<11>2014   19:23 Jul 02, 2019   Jkt 247001   PO 00000   Frm 00074   Fmt 4703   Sfmt 4703   E:\FR\FM\03JYN1.SGM   03JYN1
                                                               Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 166 of 220
                                              31906                         Federal Register / Vol. 84, No. 128 / Wednesday, July 3, 2019 / Notices

                                              petroleum products or other hazardous                    than-air craft and ultra-light craft. The               (C) It is unlawful for any person to
                                              household, commercial or industrial                      following exceptions apply:                           drive or be in actual physical control of
                                              refuse or waste onto the playa surface is                   (1) All aircraft operations, including             a vehicle on a highway or on premises
                                              prohibited. This applies to all                          ultra-light and helicopter landings and               to which the public has access with an
                                              recreational vehicles, trailers,                         takeoffs, will occur at the designated                amount of a prohibited substance in his
                                              motorhomes, port-a-potties, generators,                  88NV Black Rock City Airport landing                  or her urine or blood that is equal to or
                                              and other camp infrastructure.                           strips and areas defined by airport                   greater than the following nanograms
                                                 (8) Fuel Storage: The storage of greater              management. All takeoffs and landings                 per milliliter (ng/ml):
                                              than 110 gallons of fuel in a single camp                will occur only during the hours of                     (1) Amphetamine: Urine, 500 ng/ml;
                                              is prohibited. Each camp storing fuel                    operation (6:00 through 18:30) of the                 blood, 100 ng/ml;
                                              must establish a designated fuel storage                 airport as described in the Burning Man                 (2) Cocaine: Urine, 150 ng/ml; blood,
                                              area at least ten (10) feet apart from                   Operating Plan. All pilots that use the               50 ng/ml;
                                              combustible materials and twenty-five                    Black Rock City Airport must agree to                   (3) Cocaine metabolite: Urine, 150 ng/
                                              (25) feet from vehicles, camp trailers/                  and abide by the published airport rules              ml; blood, 50 ng/ml;
                                              RV’s, and generators, unless                             and regulations;                                        (4) Heroin: Urine, 2,000 ng/ml; blood,
                                              manufactured and designed to store                          (2) Only fixed wing and helicopters                50 ng/ml;
                                              fuel, and any sources of ignition (such                  providing emergency medical services                    (5) Heroin metabolite:
                                              as burning cigarettes, open flame,                       may land at the designated Emergency                    (i) Morphine: Urine, 2,000 ng/ml;
                                              electrical connections or trailer/RV                     Medical Services areas/pads or at other               blood, 50 ng/ml;
                                              appliances); and one hundred (100) feet                  locations when required for medical                     (ii) 6-monoacetyl morphine: Urine, 10
                                              from other designated fuel storage areas.                incidents. The BLM authorized officer,                ng/ml; blood, 10 ng/ml;
                                              Fuel containers, regardless of size or                   or an authorized State/Local Law                        (6) Lysergic acid diethylamide: Urine,
                                              type, shall not exceed 80% capacity per                  Enforcement Officer or his/her                        25 ng/ml; blood, 10 ng/ml;
                                              container. Storage areas for all fuel,                   delegated representative may approve                    (7) Marijuana: Urine, 10 ng/ml; blood,
                                              regardless of amount, and not exceeding                  other helicopter landings and takeoffs                2 ng/ml;
                                              110 gallons, must include a secondary                    when deemed necessary for the benefit                   (8) Marijuana metabolite: Urine, 15
                                              containment system that can hold a                       of the law enforcement operation; and                 ng/ml; blood, 5 ng/ml;
                                              liquid volume equal to or greater than                      (3) Landings or takeoffs of lighter-                 (9) Methamphetamine: Urine, 500 ng/
                                              110% of the largest container being                      than-air craft previously approved by                 ml; blood, 100 ng/ml;
                                              stored. Secondary containment                            the BLM authorized officer.                             (10) Phencyclidine: Urine, 25 ng/ml;
                                              measures must comply with the                                                                                  blood, 10 ng/ml;
                                                                                                       (d) Alcohol/Prohibited Substance                        (iii) Tests:
                                              following:
                                                 (a) The secondary containment system                     (1) Possession of an open container of               (A) At the request or direction of any
                                              must be free of cracks or gaps and                       an alcoholic beverage by the driver or                law enforcement officer authorized by
                                              constructed of materials impermeable to                  operator of any motorized vehicle,                    the Department of the Interior to enforce
                                              the fuel(s) being stored; and                            whether or not the vehicle is in motion,              this closure and restriction order, who
                                                 (b) The secondary containment                         is prohibited;                                        has probable cause to believe that an
                                              system must be designed to allow the                        (2) Possession of alcohol by minors:               operator of a motor vehicle has violated
                                              removal of any liquids captured                             (i) The following are prohibited:                  a provision of paragraph (i) or (ii) of this
                                              resulting from leaks, spills or                             (A) Consumption or possession of any               section, the operator shall submit to one
                                              precipitation.                                           alcoholic beverage by a person under 21               or more tests of the blood, breath, saliva
                                                 (9) Water Discharge: The                              years of age on public lands; and                     or urine for the purpose of determining
                                              unauthorized dumping or discharge of                        (B) Selling, offering to sell or                   blood alcohol and drug content.
                                              fresh water onto the playa surface, onto                 otherwise furnishing or supplying any                   (B) Refusal by an operator to submit
                                              city streets and/or other public areas or                alcoholic beverage to a person under 21               to a test is prohibited and proof of
                                              onto camp electric systems in a manner                   years of age on public lands.                         refusal may be admissible in any related
                                              that creates a hazard or nuisance is                        (3) Operation of a motor vehicle while             judicial proceeding.
                                              prohibited. This provision does not                      under the influence of alcohol, narcotics               (C) Any test or tests for the presence
                                              prohibit the use of water trucks                         or dangerous drugs:                                   of alcohol and drugs shall be
                                              contracted by the event organizer to                        (i) Title 43 CFR 8341.1(f)(3) prohibits            determined by and administered at the
                                              provide dust abatement measures.                         the operation of an off-road motor                    direction of an authorized law
                                                                                                       vehicle on public land while under the                enforcement officer.
                                              (b) Commercial Activities                                influence of alcohol, narcotics or                      (D) Any test shall be conducted by
                                                In accordance with 43 CFR 2932,                        dangerous drugs.                                      using accepted scientific methods and
                                              vending and the 2019 Special                                (ii) In addition to the prohibition                equipment of proven accuracy and
                                              Recreation Permit Stipulation for the                    found at 43 CFR 8341.1(f)(3), it is                   reliability operated by personnel
                                              Permitted Event, ALL vendors and air                     prohibited for any person to operate or               certified in its use.
                                              carrier services must provide proof of                   be in actual physical control of a motor                (iv) Presumptive levels:
                                              authorization to operate at the Permitted                vehicle while:                                          (A) The results of chemical or other
                                              Event issued by the permitting agency                       (A) The operator is under the                      quantitative tests are intended to
                                              and/or the permit holder upon request.                   combined influence of alcohol, a drug,                supplement the elements of probable
                                              Failure to provide such authorization                    or drugs to a degree that renders the                 cause used as the basis for the arrest of
jspears on DSK30JT082PROD with NOTICES




                                              could result in eviction from the event.                 operator incapable of safe operation of               an operator charged with a violation of
                                                                                                       that vehicle; or                                      paragraph (i) of this section. If the
                                              (c) Aircraft Landing                                        (B) The alcohol concentration in the               alcohol concentration in the operator’s
                                                 The public closure area is closed to                  operator’s blood or breath is 0.08 grams              blood or breath at the time of testing is
                                              aircraft landing, taking off, and taxiing.               or more of alcohol per 100 milliliters of             less than alcohol concentrations
                                              Aircraft is defined in Title 18, U.S.C.,                 blood or 0.08 grams or more of alcohol                specified in paragraph (ii)(B) of this
                                              section 31(a)(1) and includes lighter-                   per 210 liters of breath; and                         section, this fact does not give rise to

                                                                                                                                                                                       AR03313
                                         VerDate Sep<11>2014   19:23 Jul 02, 2019   Jkt 247001   PO 00000   Frm 00075   Fmt 4703   Sfmt 4703   E:\FR\FM\03JYN1.SGM   03JYN1
                                                               Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 167 of 220
                                                                            Federal Register / Vol. 84, No. 128 / Wednesday, July 3, 2019 / Notices                                              31907

                                              any presumption that the operator is or                  (g) Eviction of Persons                               upon application of the brake, except for
                                              is not under the influence of alcohol.                      (1) The public closure area is closed              mutant vehicles, or other vehicles
                                                 (B) The provisions of paragraph                       to any person who:                                    registered with the permitted event
                                              (iv)(A) of this section are not intended                    (i) Has been evicted from the event by             organizers and operated within the
                                              to limit the introduction of any other                   the permit holder, whether or not the                 scope of that registration, so long as they
                                              competent evidence bearing upon the                      eviction was requested by the BLM;                    are adequately lit according to Black
                                              question of whether the operator, at the                    (ii) Has been evicted from the event               Rock City LLC Department of Mutant
                                              time of the alleged violation, was under                 by the BLM; or                                        Vehicle requirements.
                                              the influence of alcohol, a drug or                         (iii) Has been ordered by a law                       (ix) Motorcycles or golf carts require
                                              multiple drugs or any combination                        enforcement officer to leave the area of              only one working headlamp and one
                                              thereof.                                                 the permitted event.                                  working tail light during night hours,
                                                 (4) Definitions:                                                                                            from a half-hour after sunset to a half-
                                                                                                          (2) Any person evicted from the event
                                                 (i) Open container: Any bottle, can or                                                                      hour before sunrise, motor vehicles—
                                                                                                       forfeits all privileges to be present
                                              other container which contains an                                                                              unless registered with the permitted
                                                                                                       within the perimeter fence or anywhere
                                              alcoholic beverage, if that container                                                                          event organizers and operated within
                                                                                                       else within the public closure area even
                                              does not have a closed top or lid for                                                                          the scope of that registration, so long as
                                                                                                       if they possess a ticket to attend the
                                              which the seal has not been broken. If                                                                         they are adequately lit according to
                                                                                                       event.
                                              the container has been opened one or                                                                           Black Rock City LLC Department of
                                              more times, and the lid or top has been                  (h) Motor Vehicles                                    Mutant Vehicle requirements.
                                              replaced, that container is an open                         (1) Must comply with the following                    (x) Trailers pulled by motor vehicles
                                              container.                                               requirements:                                         must be equipped with at least two
                                                 (ii) Possession of an open container                                                                        functioning tail lamps and at least two
                                                                                                          (i) The operator of a motor vehicle
                                              includes any open container that is                                                                            functioning brake lights.
                                                                                                       must possess a valid driver’s license.
                                              physically possessed by the driver or                                                                             (2) The public closure area is closed
                                                                                                          (ii) Motor vehicles and trailers must
                                              operator or is adjacent to and reachable                                                                       to motor vehicle use, except as provided
                                                                                                       possess evidence of valid registration,
                                              by that driver or operator. This includes,                                                                     below. Motor vehicles may be operated
                                                                                                       except for mutant vehicles, or other
                                              but is not limited, to containers in a cup                                                                     within the public closure area under the
                                                                                                       vehicles registered with the permitted
                                              holder or rack adjacent to the driver or                                                                       circumstances listed below:
                                                                                                       event organizers and operated within
                                              operator, containers on a vehicle floor                                                                           (i) Participant arrival and departure
                                                                                                       the scope of that registration.
                                              next to the driver or operator, and                                                                            on designated routes;
                                                                                                          (iii) Motor vehicles must possess                     (ii) BLM, medical, law enforcement
                                              containers on a seat or console area next                evidence of valid insurance, except for
                                              to a driver or operator.                                                                                       and firefighting vehicles are authorized
                                                                                                       mutant vehicles or other vehicles                     at all times;
                                              (e) Drug Paraphernalia                                   registered with the permitted event                      (iii) Vehicles, mutant vehicles or art
                                                 (1) The possession of drug                            organizers and operated within the                    cars operated by the permit holder’s
                                              paraphernalia is prohibited.                             scope of that registration.                           staff or contractors and service
                                                 (2) Definition: Drug paraphernalia                       (iv) Motor vehicles and trailers must              providers on behalf of the permit holder
                                              means all equipment, products and                        not block a street used for vehicular                 are authorized at all times. These
                                              materials of any kind which are used,                    travel or a pedestrian pathway.                       vehicles must display evidence of event
                                              intended for use, or designed for use in                    (v) Motor vehicles must not exceed                 registration in such manner that it is
                                              planting, propagating, cultivating,                      the posted or designated speed limits.                visible to the rear of the vehicle while
                                              growing, harvesting, manufacturing,                      Posted or designated speed limits also                the vehicle is in motion;
                                              compounding, converting, producing,                      apply to: motorized skateboards, hover                   (iv) Vehicles used by disabled drivers
                                              preparing, testing, analyzing, packaging,                boards, electric assist bicycles and Go-              and displaying official state disabled
                                              repackaging, storing, containing,                        Peds with handlebars.                                 driver license plates or placards; or
                                              concealing, injecting, ingesting, inhaling                  (vi) No person shall occupy a trailer              mutant vehicles and art cars, or other
                                              or otherwise introducing into the                        while the motor vehicle is in transit                 vehicles registered with the permit
                                              human body a controlled substance in                     upon a roadway, except for mutant                     holder must display evidence of
                                              violation of any state or Federal law, or                vehicles, or other vehicles registered                registration at all times in such manner
                                              regulation issued pursuant to law.                       with the permitted event organizers and               that it is visible to the rear of the vehicle
                                                                                                       operated within the scope of that                     while the vehicle is in motion;
                                              (f) Disorderly Conduct                                   registration.                                            (v) Participant drop-off of approved
                                                 (1) Disorderly conduct is prohibited.                    (vii) During night hours, from a half-             burnable material and wood to the Burn
                                                 (2) Definition: Disorderly conduct                    hour after sunset to a half-hour before               Garden/Wood Reclamation Stations
                                              means that an individual, with the                       sunrise, motor vehicles, other than a                 (located on open playa at 3:00, 6:00,
                                              intent of recklessly causing public                      motorcycle or golf cart must be                       9:00 Promenades and the Man base)
                                              alarm, nuisance, jeopardy or violence;                   equipped with at least two working                    from 10:00 a.m. Sunday through the end
                                              or recklessly creating a risk thereof:                   headlamps and at least two functioning                of day Tuesday, post event;
                                                 (i) Engages in fighting or violent                    tail lamps, except for mutant vehicles or                (vi) Passage through, without
                                              behavior;                                                other vehicles registered with the                    stopping, the public closure area on the
                                                 (ii) Uses language, an utterance or                   permitted event organizers and operated               west or east playa roads or from the east
                                              gesture or engages in a display or act                   within the scope of that registration, so             side of the playa to the west and vice
jspears on DSK30JT082PROD with NOTICES




                                              that is physically threatening or                        long as they are adequately lit according             versa to traverse the entirety of the playa
                                              menacing or done in a manner that is                     to Black Rock City LLC Department of                  surface.
                                              likely to inflict injury or incite an                    Mutant Vehicle requirements.                             (vii) Support vehicles for art vehicles,
                                              immediate breach of the peace, or                           (viii) Motor vehicles, including                   mutant vehicles and theme camps will
                                                 (iii) Obstructs, resists or attempts to               motorcycles or golf carts, must display               be allowed to drive to and from fueling
                                              elude a law enforcement officer, or fails                a red, amber or yellow light brake light              stations.
                                              to follow their orders or directions.                    visible to the rear in normal sunlight                   (3) Definitions:

                                                                                                                                                                                       AR03314
                                         VerDate Sep<11>2014   19:23 Jul 02, 2019   Jkt 247001   PO 00000   Frm 00076   Fmt 4703   Sfmt 4703   E:\FR\FM\03JYN1.SGM   03JYN1
                                                               Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 168 of 220
                                              31908                         Federal Register / Vol. 84, No. 128 / Wednesday, July 3, 2019 / Notices

                                                 (i) A motor vehicle is any device                       (2) Definition:                                       Authority: 43 CFR 8364.1.
                                              designed for and capable of travel over                    (i) A laser means any hand held laser
                                                                                                                                                             Mark E. Hall,
                                              land and which is self-propelled by a                    beam device or demonstration laser
                                                                                                                                                             Field Manager, Black Rock Field Office,
                                              motor, but does not include any vehicle                  product that emits a single point of light
                                                                                                                                                             Winnemucca District.
                                              operated on rails or any motorized                       amplified by the stimulated emission of
                                                                                                                                                             [FR Doc. 2019–14231 Filed 7–2–19; 8:45 am]
                                              wheelchair.                                              radiation that is visible to the human
                                                                                                                                                             BILLING CODE 4310–HC–P
                                                 (ii) Motorized wheelchair means a                     eye.
                                              self-propelled wheeled device, designed
                                                                                                       (l) Weapons
                                              solely for and used by a mobility-
                                                                                                          (1) The possession of any weapon is                DEPARTMENT OF THE INTERIOR
                                              impaired person for locomotion.
                                                 (iii) ‘‘Trailer’’ means every vehicle                 prohibited except weapons within
                                                                                                                                                             National Park Service
                                              without motive power designed to carry                   motor vehicles passing, without
                                              property or passengers wholly on its                     stopping, through the public closure
                                                                                                       area on the designated west or east                   [NPS–WASO–NRNHL–DTS#–28322;
                                              own structure and to be drawn by a
                                                                                                       playa roads or from the east side of the              PPWOCRADI0, PCU00RP14.R50000]
                                              motor vehicle, this includes camp
                                              trailers, pop-up trailers, 4′x7′ or larger               playa to the west and vice versa to                   National Register of Historic Places;
                                              flatbed trailers, enclosed cargo trailers,               traverse the entirety of the playa surface.           Notification of Pending Nominations
                                              or RV style trailers.                                       (2) The discharge of any weapon is
                                                                                                                                                             and Related Actions
                                                                                                       prohibited.
                                              (i) Public Camping                                          (3) The prohibitions above shall not               AGENCY:    National Park Service, Interior.
                                                 The public closure area is closed to                  apply to county, state, tribal and Federal
                                              public camping with the following                        law enforcement personnel who are                     ACTION:   Notice.
                                              exception:                                               working in their official capacity at the
                                                 The permitted event’s ticket holders                  event. ‘‘Art projects’’ that include                  SUMMARY:   The National Park Service is
                                              who are camped in designated event                       weapons and are sanctioned by the                     soliciting comments on the significance
                                              areas provided by the permit holder and                  permit holder will be permitted after                 of properties nominated before June 22,
                                              ticket holders who are camped in the                     obtaining authorization from the BLM                  2019, for listing or related actions in the
                                              authorized pilot camp and the permit                     authorized officer.                                   National Register of Historic Places.
                                              holder’s authorized staff, contractors                      (4) Definitions:                                   DATES: Comments should be submitted
                                              and BLM authorized event management                         (i) Weapon means a firearm,                        by July 18, 2019.
                                              related camps are exempt from this                       compressed gas or spring powered
                                                                                                       pistol or rifle, bow and arrow, cross                 ADDRESSES:   Comments may be sent via
                                              closure.
                                                                                                       bow, blowgun, spear gun, hand-thrown                  U.S. Postal Service and all other carriers
                                              (j) Public Use                                           spear, sling shot, irritant gas device,               to the National Register of Historic
                                                 The public closure area is closed to                  electric stunning or immobilization                   Places, National Park Service, 1849 C St.
                                              use by members of the public unless                      device, explosive device, any                         NW, MS 7228, Washington, DC 20240.
                                              that person:                                             implement designed to expel a                         SUPPLEMENTARY INFORMATION:
                                                 (i) Is traveling through, without                     projectile, switch-blade knife, any blade               The properties listed in this notice are
                                              stopping, the public closure area on the                 which is greater than 10 inches in                    being considered for listing or related
                                              west or east playa roads; possesses a                    length from the tip of the blade to the               actions in the National Register of
                                              valid ticket to attend the event;                        edge of the hilt or finger guard nearest              Historic Places. Nominations for their
                                                 (ii) Is an employee or authorized                     the blade (e.g., swords, dirks, daggers,              consideration were received by the
                                              volunteer with the BLM, a law                            machetes) or any other weapon the                     National Park Service before June 22,
                                              enforcement officer, emergency medical                   possession of which is prohibited by                  2019. Pursuant to Section 60.13 of 36
                                              service provider, fire protection                        state law. Exception: This rule does not              CFR part 60, written comments are
                                              provider, or another public agency                       apply in a kitchen or cooking                         being accepted concerning the
                                              employee working at the event and that                   environment or where an event worker                  significance of the nominated properties
                                              individual is assigned to the event;                     is wearing or utilizing a construction                under the National Register criteria for
                                                 (iii) Is a person working at or                       knife for their duties at the event.                  evaluation.
                                              attending the event on behalf of the                        (ii) Firearm means any pistol,
                                              permit holder; or is authorized by the                   revolver, rifle, shotgun or other device                Before including your address, phone
                                              permit holder to be onsite prior to the                  which is designed to, or may be readily               number, email address, or other
                                              commencement of the event for the                        converted to expel a projectile by the                personal identifying information in your
                                              primary purpose of constructing,                         ignition of a propellant.                             comment, you should be aware that
                                              creating, designing or installing art,                      (iii) Discharge means the expelling of             your entire comment—including your
                                              displays, buildings, facilities or other                 a projectile from a weapon.                           personal identifying information—may
                                              items and structures in connection with                                                                        be made publicly available at any time.
                                                                                                       (m) Enforcement                                       While you can ask us in your comment
                                              the event;
                                                 (iv) Is an employee of a commercial                      Any person who violates this                       to withhold your personal identifying
                                              operation contracted to provide services                 temporary closure or any of these                     information from public review, we
                                              to the event organizers and/or                           temporary restrictions may be tried                   cannot guarantee that we will be able to
                                              participants authorized by the permit                    before a United States Magistrate and                 do so.
jspears on DSK30JT082PROD with NOTICES




                                              holder through a contract or agreement                   fined in accordance with 18 U.S.C.                      Nominations submitted by State
                                              and authorized by BLM through a                          3571, imprisoned no more than 12                      Historic Preservation Officers:
                                              Special Recreation Permit.                               months under 43 U.S.C. 1733(a) and 43
                                                                                                                                                             MICHIGAN
                                                                                                       CFR 8360.0–7, or both. In accordance
                                              (k) Lasers                                               with 43 CFR 8365.1–7, State or local                  Calhoun County
                                                (1) The possession and or use of                       officials may also impose penalties for               Record Printing and Box Company Building,
                                              handheld lasers is prohibited.                           violations of Nevada law.                               15 Carlyle St., Battle Creek, SG100004225.


                                                                                                                                                                                         AR03315
                                         VerDate Sep<11>2014   19:23 Jul 02, 2019   Jkt 247001   PO 00000   Frm 00077   Fmt 4703   Sfmt 4703   E:\FR\FM\03JYN1.SGM   03JYN1
                            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 169 of 220



                                                                                                                        Note: Mapping compiled utilizing existing public data       Created by:
                                                                                                                        and mapping products developed by others. Data has          Scott Wright

Burning Man 2019                                                                                                        not been verified by a licensed land surveyor               04/27/2018



Temporary Closure Area
Phased Closure Order Plan
                                                                                                                                                                                                           UT




                                                                                                                                                                                                   NV



                                                                         P2                                                                                                                  CA

                                                                                                                  P3                                                                                      AZ




                                                                                                        The Man
                            P1

                                                                                                                       P4



                                                                                                   P5



                                                                                                                                                                    Black Rock City Points
                                                                                                                                                                    Roads
                                                                                                                                                                    BLM NCA Boundary
                                                                                                                                                                    Gate Road
                                                                                                                                                                    Black Rock City Airport
                                                                                                                                                                    Black Rock City Boundary

                                                                                                                                                                    Closure Area: Phase 1
                                                                                                                                                                         7/25/19 - 8/18/19 &
                                                                                                                                                                         9/07/19 - 09/30/19
                                                                                                                                                                    Closure Area: Phase 2
                                                                                                                                                                         8/19/19 - 9/06/19



                                                                                                                                                                                                        AR03316
                                                                                                                                                                                      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 170 of 220


                                                                                                                                             2019 BURNING MAN EVENT BLM TABLE OF ORGANIZATION
                                                  Operational Positions:                                                                                                                                                                                                                                                                                                                               Position Key
                                                                                                                                                                                                              Incident Commander
                                                                                                                                                                                                                   (AO) HALL
                                        CRA Labor Funded Operational Positions: 103                                                                                                                                    IC                                                                                                                                                                          Event Management Staff


                                                                                                                                                                                                                                                                                                                                                                                                    Civilian Operation Staff
                                                   IAA Operational Positions: 6
                                                    (2 HHS Medical, 4 USFS LE)
                                                                                                                                                              Administrative                             Branch Chief
                                                                                                                                                                Support          Public Information                                  Branch Chief                       SRP Monitor                                                                                                            Law Enforcement Operations Staff
                                                                                                                                                                                                      Compliance & Support
                                               Contracted Operational Positions: 27                                                                             CARTER                ASSELIN                                         BRISCOE                           MCKINNEY
                                                                                                                                                                                                             PIRTLE
                                               (MOU & CRA Government Contracts)                                                                               ALPHA SAM                  PIO                                         LE BRANCH                            SRP
                                                                                                                                                                                                         CIV BRANCH
                                                                                                                                                                                                                                                                                                                                                                                                    Off Site/Part Time Staff

                                                Total = 136 Operational Positions
                                                                                                                                                                                                        Operations Chief           Operations Chief                       Safety
                                                                                                                                                                                                            JONES                     ANDRES                            BALDWIN                                                                                                                Mission Support Contracted Staff
                                                                                                                                                                                                           CIV OPS                     LE OPS                            SAFETY

                                                                                                                                                                                                                                                                                                                                                                                                Emergency Medical Technician




                                                                                                                                                                                                                                             Patrol Captain                                                    Patrol Captain                                                                                  Investigations Lead
                                      COMMS CHIEF                                                                                                                                        LOGS SUP                                                                                                                                                                     Medical Unit
                                                                                                                                                                                                                                               Day Shift                                                        Night Shift                                                                                        SHARKEY
                                         500                                                                                                                                            MATTHEWS                                                                                                                                                                        Leader
                                                                                                                                                                                                                                                 BOIK                                                            RICHARDS                                                                                             I400
                                                                                                                                                                                           700                                                                                                                                                                        TEMPLETON
                                                                                                                                                                                                                                              CHARLIE 1                                                          CHARLIE 2
                                                                                                                                                                                                                                                                                                                                                                        MEDIC 1

                                                                                                                                                                                         LOGS DAY
                                                                                                                                                                                         SPENCER                                           Patrol Lieutenant                              Patrol Lieutenant                              Patrol Lieutenant
  COML          IT SPEC             DISPATCH MGR                                                 Network               IMARS          GIS
                                                                       CAD Technician                                                                                                      710                                                 Day Shift                                     Swing Shift                                    Night Shift
 CARTER         GRIMES               LITTLEFIELD                                                Technician            WEAVER         WELTY                                                                                                                                                                                                                             CURRY                           OPR Agent               Integrated
                                                                            540                                                                                                                                                                MOORE                                            ROOP                                        MCGRATH                                  FISCHER
   510            520                    530                                                       550                  560           610                                                LOGS DAY                                                                                                                                                                      MEDIC 2                          STEVENS                HAWKINS
                                                                                                                                                                                                                                                 B100                                           B200                                           B300                                     E1
                                                                                                                                                                                           DUE                                                                                                                                                                                                            I410                    I401
  COMT        IT SPEC (Pre)                                                                      Network                                                                                   711
SCHWIRIAN        PINCUS                                                CAD Technician                                  IMARS                                                                                                   Patrol Sargent          Patrol Sargent          Patrol Sargent         Patrol Sargent            Patrol Sargent       Patrol Sargent    SMITH                                                   Integrated
                                                                                                Technician                                                                                                                                                                                                                                                                           PHILLIP
   511             521                                                                                              Off-Site Setup            Environmental         Vending             LOGS POST                                R. LLOYD                 BROWN                   STOLTS                  AZAR                      TITUS             BUCHANAN          (HHS)                                                    HAUCK
                                                                                                                                                                                                                                                                                                                                                                       MEDIC 3         E2
                                                                                                                                               Compliance         Compliance             BRIDGES                                   B110                    B120                    B230                   B240                      B350                 B360                                                                     I402
  COMT        IT SECURITY                                                                        Network                                      Pre/Main/Post      Pre/Main/Post             712
 LAGULLI          KING                                                 CAD Technician                                                                                                                                               DOLLARD                                                                                       GERALD                              ZHRYCHTA                                                 Integrated
                                                                                                Technician                                                                                                                                              NARDINGER                ALBRIGHT               ROMERO                                         ZOHOVETZ
   512             522                                                                                                                        Environmental         Vending                                                          B111                                                                                          B351                                 (HHS)                                                  SWANSON
                                                                                                                                                                                         Logistics                                                        B121                  K231/K9231               B241                                            B361          MEDIC 4
                                                                                                                                               Compliance         Compliance                                                                                                                                                                                                                                                      I403
COMT (Pre)   NETWORK (Pre)                                                                       Network                                                                                  Runner
                                                                       CAD Technician                                                         Pre/Main/Post      Pre/Main/Post
NORTHRUP        NICHOLS                                                                         Technician                                                                               (Off Site)                                                     MARSOOBIAN
                                                                                                                                                                                                                                    J. SMITH                                                            SAWTELL                                                                                                                Integrated
                                                                      Setup/Breakdown Only                                                                                                                                                                                        SULLINS                                           BACA               EDWARDS
   513            523                                                                        Setup/Breakdown Only                             Environmental         Vending                                                            B112                   EMT                                         EMT                                                                                                                    TORRES
                                                                                                                                               Compliance         Compliance                                                                                  B122                 B232                                             B352                 B362
                                                                                                                                                                                                                                                                                                          B242                                                                                                                    I404
                        ASST MGR               ASST MGR                                          Network                                      Pre/Main/Post      Pre/Main/Post
                                                                       CAD Technician
                          BURKE                  LOVE                                           Technician                                                                                                                          HARDING                                                                                      JOHNSON                                                                                       Integrated
                           531                    532
                                                                      Setup/Breakdown Only
                                                                                             Setup/Breakdown Only
                                                                                                                                                                                                                                                          ROBERTS                     WOOD               CULVER                                       STEPLETON
                                                                                                                                                                                                                                      B113                                                                                       EMT/OMU                                                                                        GENTZEL
                                                                                                                                                                                                                                                           B123                       B233                B243                                           B363
                                                                                                                                                                                                                                                                                                                                   B353                                                                                           I405

                                                                                                                                                                                                                                                                                                                                                                                                                               Integrated
                 Lead                Lead               Lead                                                                                                                                                                         PURDY                REGNELL               SARCINELLA               FINCHER                 SAKAHARA               MEUTH
                                                                                                                                                                                                                                                                                                                                                                                                                                  HILL
              Dispatcher          Dispatcher         Dispatcher                                                                                                                                                                       B114                 B124                    B234                    B244                    B354                  B364
                                                                                                                                                                                                                                                                                                                                                                                                                                  I406

                                                                                                                                                                                                                                    FREIDANK            MITSUYASU
                                                                                                                                                                                                                                                                                   GARCIA                 DAVIS                    LINNAN               HOEPER
                                  Dispatcher         Dispatcher                                                                                                                                                                       B115                 B125
              Dispatcher                                                                                                                                                                                                                                                            B235                  B245                       B355                B365

                                                                                                                                                                                                                                                                               CUNNINGHAM
                                                                                                                                                                                                                                    BULKLEY             MCDONALD                                         GOCHIS                  EDGERTON               MARTIN
              Dispatcher          Dispatcher         Dispatcher                                                                                                                                                                                                                 EMT/OMU
                                                                                                                                                                                                                                     B116                 B126                                            B246                     B356                  B366
                                                                                                                                                                                                                                                                                  B236

                                                                                                                                                                                                                                     JONES                BROWN                       RUSSEL          STREHL (USFS)        MACHLER (USFS)              BURGESS
              Dispatcher          Dispatcher         Dispatcher                                                                                                                                                                       B117                 B127                        B237               B247                 B357                      B367


                                                                                                                                                                                                                                                         FONKEN                                         WILCOX                                        GONZALEZ
              Dispatcher          Dispatcher         Dispatcher                                                                                                                                                                     ROBINSON                                       CASTRO                                         HUSTON
                                                                                                                                                                                                                                                      EMT/PERIMETER                                    PERIMETER                                      PERIMETER
                                                                                                                                                                                                                                   K118/K9-118                                      B238                                        K358/K9-358
                                                                                                                                                                                                                                                          P128                                            P248                                           P368

                                                                                                                                                                                                                                                        WAGGONER                  WOSTAL                                    WOOLEY (USFS)
                                                                                                                                                                                                                                                          B129                     B239                                        B359                                                                                                         AR03317
                                  Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 171 of 220

Form 1 1 1 2-5                                                                  UNITED STATES
(August 2014)
                                                                          DEPARTMENT OF THE INTERIOR
                                                                         BUREAU OF LAND MANAGEMENT

                                                                       RISK MANAGEMENT WORKSHEET
1. Organization and Location: WinnemuccaDistrict, Black Rock Field Office - 2019 Bur ning Man Event                                                           2. Page 1 of: 4
3. Operation I Task:                                                                  4. B eginningDate:                      5. E ndingDate:                 6 . Date Prepar ed:
   Wor ki ng Outdoor s - Hot E nvironm ents                                              August 12, 2019                        Septem ber 30, 019                August 2, 2019

7. Pr epared by (Name I Duty Position): Chelsea McKinney, Burning iMan Project Ma,:iager
                                                                                       I
8 . Identified Hazards:             9. Assess the                 10. Control M$suresDeveloped          11 . Assess the                     12. How to Im plem ent the     13. Supervisor s and
                                    Hazards:                      for Identified Hazard's: (Specific    Hazards:                            Controls: (May Be Filled in    Evaluation by: ( Continuous
                                    (I nitial Risk)               measures taken to reduce the          (Residual Risk)                     By Hand)                       Leader Checks, Buddy
                                                                  probability of a hazard) Include                                                                         System , etc.)
                                                                  all PPE
           (Be Specific)
                                    :a
                                     GI


                                          ..   "'...
                                                                            (Be Specific)
                                                                                                        :a
                                                                                                         GI
                                                                                                                     -"'...                        (Be Specific)                    (Be Specific)


                                                              1
                                               GI                                                                     GI

                                    I�
                                                        II)
                                                       ::,
                                                                                                        :§.   ...0             II)
                                                                                                                               ::,   iii
                                                                                                                                      c.,
                                    gz                                                                  gz
                                          0     GI     0                                                             GI        0
                                          C:
                                               "C      ·;::                                                   C:     "C       ·;::   .:;
                                               0                                                                      0              ·;::
                                          i    � en <.:
                                                       GI
                                                                                                              i      :ii:
                                                                                                                               GI
                                                                                                                              en 0
Sun Exposur e                                  X                  Sunlight contains ultraviolet (UV)          X                             Cover up. W ear light          Long Sleeve Shirt
                                                                  radiation, which can cause                                                color ed, breathable, loose    Ultraviolet Protection
                                                                  premature agi ng of the skin,                                             fitting, long sleeved shirts   Factor (UPF) 50+
                                                                  wrinkles, cataracts and skin                                              and long pants.                protection, m oistur e
                                                                  cancer . There ar e no safe UV                                                                           control system that actively
                                                                  rays or safe suntans. Be                                                  Use Sunscreen with a sun       moves moisture away from
                                                                  especially careful in the sun if                                          protection factor (SPF) of     your body to keep you
                                                                  you bur n easily, spend a lot tim e                                       at least 30. Always follow     cool, dry and comfortable.
                                                                  outdoors, or have any of the                                              application i nstructions.
                                                                  followi ng physical features:                                                                            Long Pants
                                                                  num erous, irrEr�ular pr large                                            Wear a wide brim hat, not      Lightweight, br eathable
                                                                  moles; freckles; fair skin.                                               a baseball cap, wor ks best    Nylon faille woven pants
                                                                                 .
                                                                                 '
                                                                                                                                            because it shades th e         with durable water
                                                                                                                                            neck, ear, for ehead, nose,    repellent (DWR) coating,
                                                                                 1

                                                                                                                                            and scalp.                     relaxed fit, UPF 50.

                                                                                                                                            Wear UV-                       Hat/Headband
                                                                                                                                            absor bent/r eflective eye     Lightweight nylon, exter nal
                                                                                                                                            wear protection.               draw-cord adjustment,
                                                                                                                                                                           SolarShield ® constructio n


                                                                                                                                                                                    AR03318
                                                                                                                                                                                (Form 1 1 1 2-5 page 1 )
                           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 172 of 220

8. Identified Hazards:       9. Assess the                     1 0. Control Measures              1 1 . Assess the                      1 2. How to Implement the      1 3. Supervisors and
                             Hazards:                          Developed for Identified           Hazards:                              Controls: (May Be Filled in    Evaluation by: (Continuous
                             (Initial Risk)                    Hazards: (Specific measures        (Residual Risk)                       By Hand)                       Leader Checks, Buddy
                                                               taken to reduce the probability                                                                         System , etc.)
                                                               of a hazard) Include all PPE

          (Be Specific)                                                 (Be.Specific)                                                          (Be Specific)                   (Be Specific)
                             JS            ...
                                       • Cl)

                                                                                 I
                                                                                                   Cl)
                                                                                                  JS               ....
                                                                                                                   Cl)

                             :§   ....0 ....Cl)                                                   :§ 0.... Cl)....
                                                                                                                   Ill
                                         Ill
                                                         iii                                                                     iii
                                                   1/)                                                                     1/)
                                                   ::,                                                                    ::,
                                                          u
                             gz
                                                   0                                                                       0     0
                                  C:       "C     ·;:    .:;                     I
                                                                                                  C:         C:
                                                                                                                   'tJ    ·;:    .:;
                                           0             ·;:                                       Cl)             0             ·;:
                                  � :!!:
                                                   Cl)
                                                  Cl)    u                                        z          :!!: :!!:
                                                                                                                           Cl)
                                                                                                                          Cl)    u


Sun Exposure Continued:                                                                                                                Eye wear should block 99-      with Rip-Stop
                                                                                                                                       1 00% of UVA and UBV           nylon/polyester blend; U PF
                                                                                                                                       radian. Before purchase        50 and Action ® headband
                                                                                                                                       read the product tag or        for comfort and moisture
                                                                                                                                       label.                         management.

                                                                                                                                       Lim it exposure. UV rays
                                                                                                                                       are most intense between
                                                                                                                                       1 0 AM to 6 PM.

Extended Work in Severe                X                   The com bination of heat and                  X                             Drink small amounts of         Hydration System
Environmental Heat Loads                                   dust can increase the risk for                                              water frequently.              Light, comforta ble fit 1 00 fl .
                                                           heat related illness during the                                                                            oz. reservoir's equipped
                                                           summer months working for                                                   Avoid caffeine and alcohol     with the quick link
                                                           extended periods in a desert                                                or large amounts of sugary     connection system for
                                                           environment.                                                                drinks.                        hassle free removal of the
                                                                                                                                                                      drinking tube reservoir,
                                                           There are three kind,s of major                                             Increase fluids on hotter      compartment features an
                                                           heat-related discords - heat                                                days or during extremely       easy-access. (EXP:
                                                           cramps, heat exhau�tion and                                                 strenuous activity. Drink as   camelbacks, hydro-packs,
                                                           heat stroke. Recognize each                                                 much as 1 quart of water       etc.)
                                                           symptom and necessary first aid                                             per hour when the
                                                           treatment.                                                                  tem perature is above 80       If mem bers do not have a
                                                                                                                                       degrees. Some over             hydration system , they
                                                                 a.  Reducing work load                                                hydration is strongly          should drink water
                                                                     markedly decreases                                                recommended.                   frequently via water other
                                                                     total heat stress.                                                                               mechanisms. (Carry lots of
                                                                 b . Lessen work load and/or                                           Allow approximately 2          water bottles, Ice chests in
                                                                     duration of physical                                              weeks with progressive         vehicles etc.)
                                                                     exertion the first days of                                        degrees of heat exposure
                                                                     heat exposure to allow                                            and physical exertion for      Observe team members
                                                                     qradual acclimatization.                                          acclimatization.               for siqns of dehydration

                                                                                                                                                                             AR03319
                                                                                                                                                                       (Form 1 1 1 2-5 page 2)
                         Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 173 of 220

8. Identified Hazards:    9. Assess the                        1 0. Control Measures Developed      1 1 . Assess the                    1 2. How to I m plement the    1 3. Supervisors and
                          Hazards:                             for Identified Hazards: (Specific    Hazards:                            Controls: (May Be Filled in    Evaluation by: (Continuous
                          (Initial Risk)                       measures taken to reduce the         (Residual Risk)                     By Hand)                       Leader Checks, Buddy
                                                               probability of a hazard) Include                                                                        System, etc.)
                                                               all PPE
         (Be Specific)                                                    (Be Specific)                                                        (Be Specific)                  (Be Specific)
                          :c
                           Cl)
                                       ...
                                        Cl)
                                                                                                    :c
                                                                                                     Cl)
                                                                                                            ...
                                                                                                    ·a ...0 ...
                                                                                                                Cl)

                          ·5:    ...0 co...
                                        Cl)
                                              1/)
                                               ::s iil
                                               0       CJ
                                                                                                                RI
                                                                                                                Cl)
                                                                                                                      1/)
                                                                                                                       ::s iil
                                                                                                                       0       CJ
                          �      I:
                                       "C     ·.::::: .::                                           �      I:
                                                                                                                "O    ·.::::: .::
                           Cl)          0            ·.:::::                                        Cl)         0            ·.:::::
                                                                                                    z :§ :i::
                                              Cl)                                                                     Cl)
                          z :§ :i::           VJ     (..)                                                             VJ     (..)




                                                                   C.   Alternative work and rest                                      Acclimatization is             and heat exhaustion and
                                                                        periods. More severe                                           necessary regardless of        treat immediately. If there
                                                                        conditions require longer                                      an em ployee's physical        is not quick im provement,
                                                                        rest periods and                                               cond ition. Tailor the work    seek medical attention.
                                                                        electrolyte fluid                                              schedule to fit the climate,
                                                                        replacement.                                                   the physical condition of      Heat stroke is a medical
                                                                                                                                       em ployees and m ission        emergency requiring
                                                               Playa dust may contain particles                                        requirements.                  evacuation.
                                                               that cause allergic reactions.
                                                                                                                                                                      Recognize the effects of
                                                               Take frequent short breaks in                                                                          allergic reactions to Playa
                                                               cool shade.                                                                                            dust and treat as
                                                                                                                                                                      necessary.
                                                               Eat smaller mefa ls bitor� work
                                                               activity.




                                                                                                                                                                            AR03320
                                                                                                                                                                           (Form 1 1 12-5 page 3)
                                  Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 174 of 220

8. Identified Hazards:              9. Assess the                      1 0. Control Measures               1 1 . Assess the                 1 2. How to Implement the     1 3. Supervisors and
                                    Hazards:                           Developed for Identified            Hazards:                         Controls: (May Be Filled in   Evaluation by: (Continuous
                                    (Initial Risk)                     Hazards: (Specific measures         (Residual Risk)                  By Hand)                      Leader Checks. Buddy
                                                                       taken to reduce the probability                                                                    System , etc.)
                                                                       of a hazard) Include all PPE

          (Be Specific)                                                         (Be Specific)                                                     (Be Specific)                 ( Be Specific)
                                                ....                                                       .S!        ....
                                    :�                                                                     :�
                                                 Q)                                                                    Q)

                                                                                                                 ...0 ...
                                    ::0
                                           ...0 ...
                                                 l'CS   1/J                                                .c          Ill   1/J
                                                        ::::,   iii                                                          ::::,   iii
                                    gz                                                                     gz
                                                  Q)    0        CJ                                                    Q)    0        CJ
                                           C     "C     ·;:     :.::                                             C     "C    ·;:     :.::
                                                 0      Q)      ·;:                                                    0     Q)      ·;:
                                          � �           Cl)     (.)                                              �     �     Cl)     (.)




1 4. Remaining Risk Level After           N EGLIGI BLE                                M I NOR                    M O D ERATE                               S ERIOUS                CRITICAL
Control Measures Are                                                         (Associate/Assistant Mgr. /             ( Field Manager)                    ( District Manager)            (State
I mplemented: (INDICATE
                                             (Supervisor)
                                                                                   Branch Chief)                                                                                 Director/Associate)
HIGHEST REMAINING RISK
LEVEL WITH "X")
                                                                                                                              X
                                                                                         I
       1 5 . RISK DECISION AUTHORITY: (Approval/Auttiority1 S ignature Block) (If Initial Risk Level is CRITICAL, SERIOUS or
       MODERA TE: Brief Risk Decision A uthority at that level on Controls and Control Measures used to reduce risks)
       (Note: if the person preparing the form signs this block, the signature ind icates only that the appropriate risk decision authority
       was notified of the initial risk level, control measures taken and appropriate resources requested ; and that the risk was accepted
       by the decision authority.)

       Mark E. Hall, Authorized Officer, Black Rock Field Office Field Manager
                                      Printed Name / Signature
                                                                                                � (:;, �
                                                                                                _ )�__!_         /,4JJ_                        5 �•             IJtJ/1




                                                                                                                                                                               AR03321
                                                                                                                                                                           (Form 1 1 1 2-5 page 4)
                                    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 175 of 220

                                                                               INSTRUCTIONS


1.   Organizati on conducting the Risk Assessm e nt and the locati on of the operati on.

2 . I f m ore than one page is u sed, i ndicate num ber of pages. (For exam ple: Page 1 of 3)

3.   I n general term s, ide ntify the operation/task(s) t o be performed .

4.   E nter the date that the operati on/task(s) is/are to begin.

5.   E nter the date that the operati on/task(s) is/are to e nd .

6.   E nter the date that the Risk Assessment was prepared .

7.   E nter the name and duty p ositi on of the person completing the f0rm .

8.   Identify specific hazard s associated with the operati on/task(s). I t is i m p ortant to be specific and start at the beginning, the preparation phase (equipment
     draw/transportation of equipment) of the operati on. ( F or example: u nfamiliar equipment, i nexperienced operators, improperly configured equipment, challengi ng
     terrai n, natural hazards, hazard ous chemical u se, span of supervisi on, location of work, types of road s, confined spaces, pinch poi nts.)

9.   Assess the i nitial risk u si ng the risk assessment m atrix.

10. Identify control measures for each identified hazard in block 8.

11. Assess the residual risk, the risk remaining after control measures are taken i nto consideration, u si ng the risk assessment m atrix.

12. Identify h ow the controls will be implemented ( F or example: SOPs, tailgate safety briefings, writte n/oral policy statements/directi ons, familiarization trai ning, Right
    to Know trai ni ng, u se of PPE, use of spotters.)

13. E nter the specific individual(s) or method(s) u sed to supervise and evaluate the provisions of the Risk Assessment. ( F or example: supervisor/leader on site,
    buddy system, employee crosstalk.)

14. Check the appropriate remai ni ng level of risk.

15. The authority accepting the risk sh ould sig n this block; h owever, if the auth ority is notified and accepts the risk, the person completi ng the form can note same
    sign block 15. (See "Note" i n block 15.)




                                                                                                                                                (Form 1 1 1 2-5, final page)

                                                                                                                                                           AR03322
                                           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 176 of 220

Form 1 1 1 2-5                                                                         UNITED STATES
(August 20 14)
                                                                                 DEPARTMENT OF THE INTERIOR
                                                                                BUREAU OF LAND M ANAGEMENT

                                                                              RISK MANAGEMENT WORKSHEET
1. Organization a nd Loca tion: Wi nnemu ccaDistrict, Black Rock FielclJ Offic� - 2019 �ur ning Man Event                                                             2. Page 1 of: 4
 3. Operation / Task:                                                                          4. Be•ginningDate:                     5. E ndingDate:                 6. Date Prepared:
    Manual Labor a nd Playa E nvir onment                                                         August 12, 2019                       Septem ber 30, 019               August 2, 201 9

 7. Pr epar ed by (Name I Duty Position): Chelsea McKinney, Bur ning Man Pr oject Manager
 8. Identified Hazards:                 9. Assess the                   10. Contr ol Measur esDevel oped           11 . Assess the                  12. H ow to Implem ent the      13. Supervisor s a nd
                                        Hazards:                        for Identified Hazards: (Specific          Hazards:                         Contr ols: (May Be Filled in    Evaluation by: ( Continu ous
                                        ( I nitial Risk)                measures taken to reduce the               (Residual Risk)                  By Hand)                        Leader Checks, Buddy
                                                                        probability of a hazard) I nc lude                                                                          System, etc.)
                                                                        all PPE
           (Be Specific)                                                           (Be Specific)                                                           (Be Specific)                   (Be Specific)


                                                                    I
                                         Cl)                                                                        Cl)
                                        :a          Cl)
                                                                                                                   :a          Cl)

                                        :2 ...0 ...                                                                :§: ...0 1ii...
                                                ca           f/l
                                                             ::I
                                                                                                                                       f/l
                                                                                                                                       ::I   iij
                                                                                                                                              u
                                        gz                                                                         gz
                                                   Cl)       0                                                                  Cl)    0
                                               C   "C        ·.::                                                         C    "C     ·.::   ;:;
                                                    0                                                                          0             ·.::
                                               �   :::!!::
                                                              Cl)
                                                             tJ'J   u                                                     � �
                                                                                                                                       Cl)
                                                                                                                                      tJ'J   (.)

F oot Travel:                                  X                        Pr eview intended wal king path            X                                Cr ew briefi ngs before         Conscientious a nd
Falls, leg/ankle injuries fr om trips                                   a nd wor k area for tripping                                                pr oject safety m eeti ng       Continuous Crew Leader ,
a nd twist s on uneven gr ound.                                         hazards.                                                                    prior to every shift.           Supervisor , Ma nager or
                                                                                                                                                                                    T earn Leader checks for
                                                                        Clear out a ny obstacles in the                                             Check for appr opriate          staff compliance.
                                                                        wor k area •tra�'patn.                                                      footwear.
                                                                                                1
                                                                        W ear footweaif,appr ? pri� te for
                                                                        the t errain and type of wor k.

                                                                        Sa ndals ( open t oed sh oes) ar e
                                                                        pr ohibited on playa.
Strains:                                       X                        Always "test" lift (slightly m ove) a      X                                Cr ew chief will                All crew m em ber s will be
Lifting, carrying t ools or                                             load t o judge weight and                                                   d em onstrate pr oper lifting   r esp onsibl e for k nowledge
equipm ent a nd setup of                                                fea si bility befor e a ctually lifting.                                    tech nique. Refer t o BLM       and use of pr oper
equipm ent a nd i nterpretive                                                                                                                       H-1112-2, Safety and            tech nique.
exhibits.                                                               Get help for heavy loads.                                                   H ealth Field Operations.

                                                                        Stand or cr ouch close t o obj ect s,
                                                                        keep back as straight as

                                                                                                                                                                                              AR03323
                                                                                                                                                                                        (Form 1 1 1 2-5 page 1 )
                                 Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 177 of 220

  8 . Identified Hazards:        9. Assess the                         10 . Control Measures                11 . Assess the                       12. H ow to Implement the        13. Supervisor s and
                                 Hazards:                              Developed for Identified             Hazards:                              Contr ol s: (May Be Filled in    Evaluation by: ( Continuous
                                 (I nitial Risk)                       Hazards: (Specific measures          (Residual Risk)                       By Hand)                         Leader Checks, Buddy
                                                                       taken to reduce the probability                                                                             System, etc.)
                                                                       of a hazard) Include all PPE

             (Be Specific)                                                      (Be Specific)                                                            ( Be Specific)                  ( Be Specific)
                                  Cl)
                                 ::s             -...
                                                  Cl)                                                           �      ....co
                                                                ..
                                                                                                                           Cl)

                                                                                                                :§ 0 "0...
                                                                                                                                         ..
                                                                                                                .c
                                 :2 ...0         co
                                                                                                                   ...
                                                         1/)                                                                      1/)
                                                         ::s    "iij                                                              ::s    "iij

                                 g          C:
                                                  Cl)
                                                 "C
                                                  0
                                                        ·.:::
                                                         0       (.)

                                                                'i:
                                                                                                                c     C:
                                                                                                                           Cl)

                                                                                                                           0
                                                                                                                                  0
                                                                                                                                 ·.:::
                                                                                                                                          (.)

                                                                                                                                         ·.:::
                                 z          :i                  u                                               z :i                     u
                                                         Cl)                                                    Cl)               Cl)
                                                 :E     1/)                                                                :E    1/)




                                                                   p ossible with fee in stable
                                                                   p osition (slightly apart). Lift up by
                                                                   straightening legs.
                                                                                          f
                                                                   Never twist the' uppEf body while
                                                                   lifting heavy objects.

                                                                   On uneven gr ound or in areas of
                                                                   p oor footi ng, make repeated
                                                                   trips with light loads.

                                                                   U se levers, r ollers, jacks or other
                                                                   mechanical aids for lifting or
                                                                   m ovi ng heavy item s.

                                                                  The further you reach out to lift
                                                                  the great the weig ht of the object
                                                                  is increased.
W or king on the Black Rock             X                         Employees sh ould wear full brim          X                                    Repeatedly stress the            O n-site supervision
Desert Playa, Per sonal                                           hats, sunglasses, long pants,                                                  need for crew member s to
Hydration, Severe Weather                                         long-sleeved shirts and apply                                                  effectively hydrate.             Situational Awareness
Conditions including                                              sunscreen thr ough out the day.
Thunder st orms and Lightening                                                                                                                   Ensure PPE is distributed
                                                                  Have cool water available and                                                  to all and dem onstrate          Buddy Checks
                                                                  continually hydrate. Consume at                                                appropriate use of PPE.
                                                                  least one gallon of water/per
                                                                  person/per day, per                                                            SOPs
                                                                                       f
                                                                  recommendatiQn.
                                                                                                                                                 Tailgate Safety Briefings
                                                                 Dust storms frequent the playa,
                                                                 utilize scarf or other clothe cover
                                                                 to help reduce playa dust
                                                                                                                                                                                           AR03324
                                                                                                                                                                                   (Form 1 1 1 2-5 page 2)
                                 Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 178 of 220

 8. Identified Hazards:         9. Assess the                     1 0. Control Measures Developed      1 1 . Assess the                    1 2. How to Implement the     1 3. Supervisors and
                                Hazards:                          for Identified Hazards: (Specific    Hazards:                            Controls: (May Be Filled in   Evaluation by: (Continuous
                                (Initial Risk)                    measures taken to reduce the         (Residual Risk)                     By Hand)                      Leader Checks, Buddy
                                                                  probability of a hazard) Include                                                                       System , etc.)
                                                                  all PPE


                                            -                                                                           -...
          (Be Specific)                                                         (Be Specific)                                                      (Be Specific)                (Be Specific)
                                ::c                                                                    ::c
                                 Cl)                                                                    Cl)




                                                                                                                  ·=
                                                Cl)                                                                     Cl)

                                       ...0 ...
                                                            ..                                         :2
                                                                                                                                     ..
                                                Ill   ti)                                                               Ill    ti)
                                :§                    ::I   iii                                                   ,_           ::I   iii
                                gz                                                                     gz
                                            Cl)       0     (.)                                                         Cl)    0     (.)
                                                                                                                  0
                                       C    "C        ·;:                                                               "C     ·;:
                                                0           ·;:                                                         0            ·;:
                                       :i   :i:
                                                      Cl)
                                                      VJ    (.)                                                   :i!   :i!
                                                                                                                               Cl)
                                                                                                                               VJ    (.)




                                                                  inhalation.

                                                                  Take cover in trailers or other
                                                                  covered structure during dust
                                                                  and thunderstorms.

                                                                  Put down all tools. Avoid groups
                                                                  together. Take cover under
                                                                  shelter.

                                                                  Do not handle flammable
                                                                  materials in open containers.
Driving:                                    X                     Driver must possess a valid                 X                            Supervisor will physically    Supervisor checks of
Driver proficiency, equipment                                     state driver's license.                                                  view driver's license,        employee driving activities
operation                                                                                                                                  contact safety officer for    and ensures staff has the
**OHV, GOV trucks, and Rental                                     Drivers who are unfamiliar with                                          training information.         right skills and
Vehicles                                                          off-road driving will go with an                                                                       qualifications to
                                                                  experienced driver for several                                                                         accomplish given tasks
                                                                  trips until the experienced driver                                                                     safely.
                                                                  is confident with the driver's
                                                                  skills and knowledge.

                                                                  Situational awcirene�s while
                                                                  driving on playa in and around
                                                                  Black Rock City and the JOC.

                                                                  Vehicle/equipment inspections
                                                                  must be completed .
Fatigue:                                    X                     Adequate rest stops/ stretch                X                            Supervisor will physically    Supervisor checks of
Driving to and from the Event                                     breaks and driver rotation, if                                           view driver's license,        employee driving activities
                                                                  applicable.                                                              contact safety officer for    and ensures staff has the
                                                                                                                                           training information.         right skills and

                                                                                                                                                                                  AR03325
                                                                                                                                                                              (Form 1 1 1 2-5 page 3)
                          Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 179 of 220

8 . Identified Hazards:   9. Assess the                    10 . Control Measures             11 . Assess the                   12. H ow to Implement the     13. Supervisors and
                          Hazards:                         Developed for Identified          Hazard s:                         Controls: (May Be Filled in   Evaluation by: ( Continu ous
                          (I nitial Risk)                  Hazard s: (Specific measures      (Residual Risk)                   By Hand)                      Leader Checks, Buddy
                                                           taken to reduce the probability                                                                   System, etc.)
                                                           of a hazard) Include all PPE

          (Be Specific)                                              ( Be Spey ific)                                                 (Be Specific)                  (Be Specific)
                                                                                             -9:!         .....
                                 ..
                           Cl)
                                       Cl)                                                                Cl)



                                                     ..                                                                  ..
                          :iS
                          :§:         ...
                                       C'CI   1/)
                                               ::,   �
                                                                                             .0

                                                                                             :§1    ...   C'CI    1/)
                                                                                                                  ::,    �
                                                                                             Cl
                          gz
                                       Cl)    0      (J                                                   Cl)     0      (J
                                 0                                                                  0
                                 C:   "C      ·;:                                                   C:    "C      ·;:
                                       0             ·;:                                     Cl)           0             ·;:
                                 � :ii::
                                               Cl)
                                              Cl)    (.)                                     z      � :?i
                                                                                                                   Cl)
                                                                                                                  Cl)    (.)




                                                       LE O's will not exceed 10 h ours                                                                      qualificati ons to
                                                       of driving time ( behind the                                                                          accomplish given tasks
                                                       wheel) during the 16-h our duty                                                                       safely.
                                                       period. N on-LEO staff will not
                                                       exceed 10 h ours driving time
                                                       within a 12 h our duty period .

                                                       Breaks of 1 5 minutes are
                                                       recommended every two (2)
                                                       h ours during extended driving.

                                                       At least 8 consecutive h ours of
                                                       rest are required before any duty
                                                       period requiring extended
                                                       driving.

                                                       Check wind shield wjper fluid.

                                                       Verify lights are on when
                                                       operating vehicle.




                                                                                                                                                                      AR03326
                                                                                                                                                              (Form 1 1 1 2-5 page 4)
                                    Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 180 of 220

8. Identified Hazards:             9. Assess the                  1 0. Control Measures Developed      1 1 . Assess the               1 2. How to Implement the     1 3. Supervisors and
                                   Hazards:                       for Identified Hazar�s:
                                                                                 ./
                                                                                          (Specific
                                                                                           ..          Hazards:                       Controls: (May Be Filled in   Evaluation by: (Continuous
                                                                                      '
                                   ( Initial Risk)                measures taken to reduce the         (Residual Risk)                By Hand)                      Leader Checks, Buddy
                                                                  probability of � hazard) Include                                                                  System, etc.)
                                                                  all PPE
          (Be Specific)                                                    (Be Specific)                                                    (Be Specific)                 (Be Specific)
                                   :a         ....                                                     :a         ....
                                         ...0 ...cu ,,,0                                                     ...0 ...cu 0,,,
                                    Q)                                                                  Q)


                                   :�
                                               Q)

                                                                                                       :�
                                                                                                                    Q)

                                                     ::I   iii                                                           ::I   iii
                                                            u                                                                   u
                                   gz                                                                  g
                                               Q)                                                                   Q)
                                         C:    "C    ·;:   ;;                                                C:    "C    ·;:   ;;
                                               0           ·;::                                                     0          ·;::
                                         :i    �
                                                      Q)
                                                     U)    (.)                                         z     � �
                                                                                                                          Q)
                                                                                                                         U)    (.)




1 4. Remaining Risk Level After          NEG LIGIBLE                              M I NOR                    M ODERATE                               SERIOUS                 CRITICAL
Control Measures Are                                                                                                                                                              (State
                                                                         (Associate/Assistant Mgr. /              (Field Manager)                  (District Manager)
Implemented: (INDICATE                        (Supervisor)
HIGHEST REMAINING RISK
                                                                               Branch Chief)                                                                               Director/Associate)
LEVEL WITH "X")
                                                                                      X

       1 5. RISK DECISION AUTHO RITY: (Approva l/Authority Signature Block) (If Initial Risk Level is CRITICAL, SERIOUS or
       MODERA TE: Brief Risk Decision Authority at that level on Controls and Control Measures used to reduce risks)
       (Note: if the person preparing the form signs this bld�k. the signature ind icates only that the appropriate risk decision authority
       was notified of the initial risk level, control measures;takdn and appropriate resources requested ; and that the risk was accepted
       by the decision authority.)

       Mark E. Hall, Authorized Officer, Black Rock Field Office Field Manager
                                      Printed Name / Signature




                                                                                                                                                                            AR03327
                                                                                                                                                                        (Fonn 1 1 1 2-5 page 5)
                                       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 181 of 220


                                                                               I NSTRUCTIONS


1 . Organization conducting the Risk Assessm ent and the location of the operati on.

2.   If m ore than one page is used, indicate num ber of pages. ( F or example: Page 1 of 3)

3.   In general term s, identify the operati on/task(s) to be perform ed .

4.   Enter the date that the operati on/task( s) is/are to begin.

5.   Enter the date that t he operati on/task( s) is/are to end.

6.   Enter the date that the Risk Assessm ent was prepared.

7.   Enter the nam e and duty positi on of the person com pleting the form .

8.   Identify specific hazards associated with the operati on/task(s). It is important to be specific and start at t he beginning, the preparati on p hase (equipm ent
     draw/transp ortati on of equipm ent) of the operati on. ( F or example: unfamiliar equipm ent, inexperien ced operators, improperly configured equipment, challenging
     terrain, natural hazards, hazard ous chemical use, span of supervision, location of work, types of road s, confined spaces, pinch p oints.)

9.   Assess the initial risk using the ri sk assessm ent matrix.

10. Identify control m easures for each identified hazard in block 8.

11 . Assess the residual risk, the risk rem aining after control m easures are taken into consideration, using the ri sk assessm ent matrix.

12. Identify how the controls will be im plem ented (For exam ple: SOPs, tailgate safety briefings, written/oral policy statements/directi on s, familiarizati on training, Right
    to Know training, use of PPE, use of spotters.)

1 3. Enter the specific individual(s) or m ethod(s) used to supervise and evaluate the provisi ons of the Risk Assessm ent. (For exam ple: supervisor/leader on site,
     buddy system , employee crosstal k.)

14. Check the appropriate remaining level of risk.

1 5. T he authority accepting the ri sk should sign this block; however,1�f the. authority is n otified and accepts the risk, the person completing t he form can n ote sam e
     sign block 15. (See "Note" in block 15.)
                                                                               I




                                                                                                                                                (Form 1 1 12-5, final page)

                                                                                                                                                               AR03328
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 182 of 220




COMMUNICATIONS PLAN - BURNING MAN 2019 Event

INTRODUCTION
Burning Man Event (Event) is the largest and most complex Special Recreation Permit (SRP) issued by
BLM and has occurred on public lands situated on the Black Rock Playa since 1990. The applicant and
promoter for the event is Burning Man Project (BMP). Tens of thousands of people travel to this remote
desert location to participate. The operations associated with the event occupy approximately 4,400
acres of specially designated public lands for a 7 week period; this period is initiated in late-July through
temporarily fencing the site perimeter and concludes in late September with final site clean-up activities.
Major Event activities are confined to several weeks in mid-August through early September, which
encompass final set-up activities, Event execution and the initial phases of clean-up. During the actual
event, Black Rock City becomes one of the largest cities in Nevada.

COMMUNICATION GOALS
SUPPORT BLM EVENT OPERATIONS, ESPECIALLY RESOURCE AND VISITOR
PROTECTION, BY DISTRIBUTING ACCURATE AND TIMELY INFORMATION TO INTERNAL
AND EXTERNAL AUDIENCES BEFORE, DURING AND AFTER THE EVENT.

       The public affairs officer’s (PAO) priority will be disseminating information that supports BLM
       operations, including but not limited to the protection of visitors and natural and cultural
       resources, especially about emerging situations affecting BLM or its cooperators.

INCREASE UNDERSTANDING OF BLM’S SCOPE AND MISSION AMONG LOCAL AND
NATIONAL AUDIENCES

       While the BLM manages more land than any other Federal agency, it is not as well-known as
       other federal agencies like the National Park Service or the US Forest Service. To increase public
       understanding of our mission, the PAO will distribute accurate and timely information about
       how the Event fits into the BLM’s mission.

TARGET AUDIENCE
This Event has 3 main audiences, one internal and two external.

1. Internal audiences
    • BLM Winnemucca managers and staff
    • BLM Nevada State Office managers and staff
    • BLM Washington Office managers and staff
    • DOI managers and staff

2. On-site external audiences
    • Agency cooperators (Pershing Co. Sheriff, FAA, NHP, etc.)
    • Event participants
    • Mass Media/reporters



                                                     1

                                                                                                AR03329
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 183 of 220




3. Off-site external audiences
   • Local and state agencies
   • Congressional delegation and other officials
   • Outdoor recreationists
   • Friends Groups


KEY MESSAGES
  • The Event is permitted under BLM’s multiple use mandate as enacted by Congress in the Federal
     Land Policy and Management Act of 1976.
  • BLM and BMP have worked cooperatively on the 2019 SRP to make the Event safe for
     participants while protecting the natural resources of the Black Rock Desert-High Rock Canyon
     – Emigrant Trails National Conservation Area.
  • Temporary Closure Orders and Temporary Restrictions have been implemented to protect the
     environment, ensure public safety, and address concerns relayed by adjacent communities and
     to facilitate administration of the Event.
  • The closure will take effect in two phases: phase 1 consist of a smaller area (9,715 acres) and
     will remain in effect for 25 days in order to facilitate setup and preparation for the event.
     When the weeklong Burning Man event starts the larger phase 2 of the closure will be
     implemented. The second phase of the closure area, totaling 14,153 acres, is the same size as
     past years. After the event the first phase of the closure will go back in to effect to help
     facilitate completing site cleanup and post-event activities.
  • Multiple agencies and multiple jurisdictions are involved in cooperative, integrated efforts for
     successful administration of the Event.

STRATEGIES
  • Before the Event, coordinate with the BLM Interpretation Camp.
  • Before, during and after the Event, coordinate with BMP Media Staff and other BMP public
    affairs staff to disseminate accurate and timely information to appropriate off-site audiences,
    bearing in mind that each organization will have its own separate distribution lists, along with a
    shared distribution list.
  • During the Event, coordinate with BMP Media Staff and other BMP public affairs staff to
    disseminate accurate and timely emergent information to event participants.
  • Before, during and after the Event, work with known BLM Nevada media contacts to distribute
    accurate and timely information promoting key messages.
  • During the Event, work with on-site media to distribute accurate and timely information.
  • Document BLM event management on multiple media, including video, still photography and
    sound recordings for social media posts during and after Event as well as later creation of more
    polished documentary products on special topics.
  • Utilize social media platforms appropriately according to audience, timeliness and content.




                                                  2

                                                                                         AR03330
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 184 of 220




TACTICS

   •   Daily updates: Produce a single “morning report” written product reporting playa population,
       numbers of support resources, incident statistics (medical transports and arrests) and a brief text
       report for internal audiences.
   •   Before, during and after the Event, distribute news releases as necessary, in coordination with
       Jim Graham and other BRC public affairs staff.
   •   Information will be disseminated internally by the information group using BLM email, the
       BLM Daily and the BLM Nevada “Blast.” The information group will develop at least 3 BLM
       Daily stories for release in a “before-during-after” format, highlighting the scope of BLM’s
       efforts in permitting and managing this Event.
   •   Participate in and record Burning Man Informational Radio (BMIR) interviews.
   •   Social media:
           •       Re-post accurate and timely updates disseminated by BRC to support operations
                   during emergent situations (e.g. rain event, traffic issues, etc.)
           •       Produce YouTube videos on BLM operations during the Event
           •       Produce daily Flickr albums with photos document BLM operations during the Event
           •       Promote YouTube and Flickr products on BLM Facebook with 1 or 2 posts per day


POINTS OF CONTACT

John Asselin– On-Site Event Public Affairs Officer
Contact: jasselin@blm.gov, 702-515-5046 (w), 702-444-1476 (c)

Rudy Evenson – Off-Site Nevada State Office Public Affairs Officer
Contact: revenson@blm.gov, 775-861-6411 (w), 775-223-3158 (c)




                                                   3

                                                                                             AR03331
     Case 1:19-cv-03729-DLF
Interagency Meeting Schedule 2019Document 35-10 Filed 07/12/21 Page 185 of 220     1
                                                                      (rev 07/12/19)



INTERAGENCY MEETING
SCHEDULE
DAILY ON-PLAYA MEETING SCHEDULE


Meeting Name       Time              Who                     Content         Location

Ranger LE          Daily             Rangers                 Briefing and
                                                                             Ranger HQ
Briefing           9:30 – 10:00      LE                      Sitstat

                                     ESD
                                                             Health and      Reports
Food Health and                      DPW
                   As needed                                 Sanitation      shared
Sanitation                           NDPBH
                                                             Briefing        electronically
                                     Rampart

Unified                                                      SitStat &
               Daily
Command Tier 1                       Tier 1 Parties          Issues of       EOC
               1:00 – 2:00
Meeting**                                                    concern

                                     Environmental and
Compliance         Daily
                                     Vending Compliance      Briefing        EOC
Meeting            4:30 - 5:30
                                     BLM and BMP



PRE EVENT COOPERATOR MEETING

Meeting Name       Time               Who                   Content           Location

Pre-event
                   May 21, 2019       Cooperators and                         Washoe
Cooperator                                                  Ops Updates
                   0900               BMP Leadership                          County EOC
Meeting




                                 Copyright Burning Man Project
Confidential Commercial/Financial Information for Permit Acquisition Use Only - Not for Distribution
                                        Outside of BLM
               FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)
                                                                                     AR03332
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 186 of 220




                              Environmental Compliance Audit Protocol
                                     2019 Burning Man Event

1. Background

The annual Burning Man event is organized by the Burning Man Organization (now Burning
Man Project (BMP)) and has been held almost every year on the Black Rock Playa since 1990.
The event takes place in an annual temporary “city” known as Black Rock City (BRC). The
Bureau of Land Management (BLM), Black Rock Field Office (BRFO) issues a Special
Recreation Permit (SRP) 1 to Burning Man for each year’s event. In June of 2012 the BRFO
completed an Environmental Assessment (DOI-BLM-NV-W030-2012-0007-EA) (Burning Man
EA) analyzing the potential impacts of the event over a five year period. The BLM developed a
list of mitigation measures designed to reduce the severity of the potential impacts identified
through the analysis. After 2012, the SRP is issued after a Determination of NEPA Adequacy
(DNA) is prepared and a Decision Record (DR) is completed. The DNA process includes a
review of the stipulated terms to ensure visitor safety and resource protection. On July 17, 2019 a
Record of Decision was signed after an analysis of Burning Man’s application for the 2019 event
and the revised stipulations are attached.

In past years those who govern and manage BRC and BLM on-site staff initiated Environmental
Compliance Teams to address stipulations pertaining to environmental issues. Starting in 2016,
BMP took on the lead role in environmental compliance efforts and continued to do so in a
greater capacity in 2017 and 2018. For these three years, BLM worked with BMP and assisted in
identifying and resolving environmental compliance violations. BMP’s staff and volunteers have
demonstrated a commitment to adhering to the stipulated terms.

BMP’s monitoring protocol is described in the BMP Operations Plan submitted to BRFO on an
annual basis. To summarize BMP’s efforts: Environmental Compliance Teams (LNT teams) 2
canvass the City to address stipulation violations (issues). All issues are documented. If an issue
is resolved immediately, it is notated as “Adjudicated Immediately.” If an issue is not resolved
immediately, BMP follow up with a camp participant until the issue is resolved. If the issue is
not resolved expeditiously, BLM may issue a citation or initiate the eviction protocol. The BLM
reviews marked Adjudicated and reactivates issues that do not meet BLM standards.

2. Auditing Protocol

1
  Special Recreation Permits (SRPs) are required when a recreational activity on public lands falls into one of the
following categories: (1) Competitive Uses; (2) Vending; (3) Organized Group Activities and Event Uses; or (4)
Commercial Uses. Burning Man falls under the category of Commercial Uses, which is defined as “recreational use
of public lands and related waters for business or financial gain. When any person, group, or organization makes or
attempts to make a profit, receive money, amortize equipment, or obtain goods or services, as compensation from
participants in recreational activities occurring on public lands, the use is considered commercial” (BLM 2011).
(Burning Man EA 2012).
2
  BMP refers to these teams as Leave No Trace Outreach teams.


                                                                                                                  1
                                                                                                         AR03333
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 187 of 220




The BLM/BRFO will evaluate BMP’s environmental compliance monitoring efforts:

   2.1. Within 24 hours after the BRC population exceeds 3,000, BLM commences auditing
        protocol. Each day 25 random points 3 are generated through ArcGIS. The random
        points will be located along city streets, excluding the center camp area, in order to avoid
        the possibility of points falling within a theme camp or within the center camp area.
   2.2. BLM Compliance staff conducts a 360° examination at each location and documents
        random point issues (RPIs).
       2.2.1. The circumference of the examination area will be determined by the street width.
              The average street width is 40’, therefore the radius of the circle of examination
              will be approximately 20’. The distance of the review is limited to what is visible
              from the street.
       2.2.2. BLM will use BLM iPad or Samsung devices to document issues. Documentation
              will consist of notating the environmental stipulation violation, a photo of the
              violation, the specific location of the violation, and a general location of the
              violation. Wherever possible, license plate numbers will be collected to assist in
              re-locating the issue. If the violation is connected to an Outside Services (OSS)
              vendor, the OSS vendor sticker will be recorded.
       2.2.3. If RPIs are discovered that lead BLM into a theme camp, those issues will be
              documented as well.
       2.2.4. BLM will not be approaching participants. However, if participants ask about
              BLM’s activities, this auditing protocol will be explained to the participant.
       2.2.5. The BLM will notate if the participant resolves the issue in their presence.
   2.3. When a RPI is discovered, the BLM Team will return to the site the following day and
        notate if the issue persists.
   2.4. New issues at previous random points will not be recorded.
   2.5. The last day of random point generation is the Monday after the Temple Burn
        (9/2/2019).
   2.6. Last day of RPI and LNT issues review is the following Tuesday (9/3/19).
   2.7. BLM auditing staff may request BLM Law Enforcement assistance at any time during
        auditing.
   2.8. BLM will notify LNT team of issues identified needing immediate remediation.
3. Results (Post Event)
   3.1. Compare RPIs with LNT issues.

             ● After the event, points collected by BMP and RPIs collected by BLM will be
               compared in ArcGIS by BLM’s GIS specialist.
             ● It will be noted if the RPI was or was not captured by the LNT teams.

3
  BRFO conducts a post-event inspection each year after the event. This inspection occurs on 1 day, usually in
October, and includes 60 random points. The number of random points are reduced during the event due to
estimated time constraints.


                                                                                                                 2
                                                                                                         AR03334
 Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 188 of 220




3.2. Calculate:
    3.2.1. The total number of RPIs.
    3.2.2. The total number of RPIs that were included in BMP’s monitoring efforts.
    3.2.3. The total number of RPIs that were adjudicated and BLM confirmed adjudication.
    3.2.4. The total number of RPIs that were not addressed by BMP’s monitoring efforts.
3.3. The results will be scored as follows:
    3.3.1. BMP monitoring effort (total number of RPIs captured by BMP’s monitoring
         efforts divided by total number of RPIs.)
    3.3.2. Issue adjudications (total number of RPIs where BLM confirmed adjudications
         divided by total number of RPIs).
3.4. Results may be used as a component of BLM’s overall SRP evaluation.
3.5. The geographic information for the RPIs and associated attribute information will be
     provided to BMP after the event.




                                                                                        3
                                                                                AR03335
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 189 of 220




Vending Team Compliance Protocol
Vending Team
Vending Compliance Supervisor – Jennifer Jones (Civilian Operations)
Vending Team (Pre & Post Event) – Kathy Cadigan
Vending Team Lead (Pre & Main) –Paul Amar
Vending Team (Pre,Main & Post) – Rusty Gates

Authorities for Vending;
3 CFR §2930 Permits for Recreation on Public Lands

43 CFR §2932 Special Recreation Permits for Commercial Use, Competitive Events, Organized
Groups, and Recreation Use in Special Areas.

The statutory authorities underlying the regulations in this part are the Federal Land Policy and
Management Act, 43 U.S.C. 1701 et seq., and the Federal Land Recreation Enhancement Act, 16
U.S.C. 6801 et seq.

The Federal Land Policy and Management Act (FLPMA) contains the Bureau of Land
Management's (BLM's) general land use management authority over the public lands, and
establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. 1701(a)(8)).
Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through permits or
other instruments the use of the public lands, which includes commercial recreation use. Section
303 of FLPMA authorizes the BLM to promulgate and enforce regulations, and establishes the
penalties for violations of the regulations.

The Federal Land Recreation Enhancement Act (REA) authorizes the BLM to collect fees for
recreational use in areas meeting certain criteria (16 U.S.C. 6802(f) and (g)(2)), and to issue
special recreation permits for group activities and recreation events (16 U.S.C. 6802(h).

18 U.S.C. 3571 and 3581 et seq. establish sentences of fines and imprisonment for violation of
regulations. [72 FR 7836, Feb. 21, 2007]

Background
At the end of the 2018 Burning Man event, the number of vendors, permitted by BLM SRP, on
playa was 63. Issuance of Special Recreation Permits (SRPs) on playa is time consuming and
unfair to the folks who applied and received their documents before the event. In order to uphold
its own regulations BLM held a deadline for submitting applications for vending during the 2019
Burning Man Event. The Burning Man Project’s (BMP) Outside Services (OSS) program

                                                                                               1
                                                                       2019 BLM Vending Protocol
                                                                                   Burning Man

                                                                                          AR03336
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 190 of 220




coordinated with BLM to hold the same date for BMP’s applications. This was met with at least
75 applications and around 63 being authorized under a BLM SRP.
No SRPs will be issued on site at the event.
The 63 vendors authorized by BLM include RVs, Air Services, transportation and Camp
Services, etc. Each vendor applied with a 2930-1 (BLM FORM APPLICATION) on or before
April 26, 2019. They also submitted an operating plan, proof of insurance, a business license,
and a minimum annual use payment of $110. Pershing County Business Licenses or exemptions
are also required. This is the second year that BLM has worked with Pershing County regarding
SRP holders obtaining a valid business license.
Once all the items were received, stipulations and a 2930-2 (BLM FORM PERMIT) were sent
via mail and electronic mail to the applicants for review, signature and return. Most permits and
2019 Authorization Letters will be delivered via certified mail. Copies of permits and
authorization letters will be on a thumb drive and readily available at the Joint Operation Center
on the playa during the event for printing and distribution.

Vending Compliance Objectives
   •    Work with BMP OSS and Burner Air Express Management
   •    Ensure that the American Public Receives Fair Value for the Use of its Public Land
   •    Protect America’s Resources
   •    Uphold Permit Stipulations and Regulations
The BLM Vending Team works with BMP and its OSS year round. These actions are described
in the 2019 Burning Man Operations Plan Section 15.1.
The Vending team will work daily to review, inspect and insure that the terms, conditions and
operating plans of the SRPs are being followed. They will note any environmental issues in the
Fulcrum App provided by BMP, as well as documentation to the BRFO. Any items that are
found to be in non-compliance will be documented and presented to the permittee in the 2019
SRP Post-Use Evaluation.
Due to BLM not issuing SRPs on site at the 2019 event the Vending Team will handle the
following items in order to adhere to BLM regulations:
Any unauthorized vendors brought forward by the Vending Team, BLM Law Enforcement (LE),
OSS team, as well as any that are found or brought to them by the public will be addressed in the
following manner and the following actions may be taken but are not limited to;
   •    Making contact and investigating whether or not commercial activities are occurring on
        BLM managed lands at the event.
   •    Escalating the unauthorized vendor to the Chain of Command during the Compliance
        Meeting at 4:30 with BMP.
   •    Executing the decisions made by the Authorized Officer.
                                                                                               2
                                                                       2019 BLM Vending Protocol
                                                                                   Burning Man

                                                                                          AR03337
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 191 of 220




   •    Coordinating with unauthorized representative to identify and remove any and all
        unpermitted equipment (EXAMPLE: Havasu RVs – removes all of their
        equipment/gear/vehicles to Lot D or off playa using their own driver and vehicles).
If the vendor will not remove their items, Vending Compliance will contact BLM LE and they
will be present for any removal of equipment other than by the vendor. This includes:
   •    Working with BMP staff to hold equipment in D Lot (BMP takes possession and handles
        removal);
   •    Working with LE to remedy or remove equipment to a secure location;
   •    Coordination with outside entities to remove equipment (EXAMPLE: Calling A1 Towing
        to remove RVs).
The Vending Team and LE will give a sufficient amount of time to all persons affected by the
equipment removal, to remove any of their personal belongings. ‘Sufficient time’ should not
exceed 24 hours.




                                                                                               3
                                                                       2019 BLM Vending Protocol
                                                                                   Burning Man

                                                                                         AR03338
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 192 of 220




COMMERCIAL FILMING
COMPLIANCE PROTOCOL
OVERVIEW
BLM policy states that a permit is required for all commercial filming activities on public lands.
BLM defines commercial filming as the “use of motion picture, videotaping, sound recording, or
other moving image or audio recording equipment on public lands that involves the
advertisement of a product or service, the creation of product for sale, or the use of actors,
models, sets or props, but not including activities associated with broadcasts for news programs.
For purposes of this definition, creation of a product for sale includes a film, videotape,
television broadcast or documentary of participants in commercial sporting or recreation event
created for the purpose of generating income.”
The BLM Vending Compliance Team will be responsible for research, investigations and follow
up necessary with commercial filming and/or photography.
Guidance and chain of command for issues needing escalation will be as follows: Vending
Team, Compliance and Support Operations Chief, Compliance and Support Branch Chief, and
the Authorized Officer.
The Authorized Officer makes all final decisions.
BLM will take the following actions to comply with commercial filming policy:
   1. The BLM has posted information regarding film permits and when you may need one at
      the following web address:
      https://www.blm.gov/programs/lands-and-realty/leases-and-permits/filming-on-public-
      lands
   2. Burning Man Project (BMP) has a protocol that states if BMP believes a proposed media
      project qualifies as a commercial filming project under BLM guidelines, BMP will
      inform the lead of the media project and that they should contact BLM directly, and BMP
      will provide them with BLM contact information. This usually goes to the Lands and
      Realty specialist.
   3. Due to filming at a Special Recreation Event, commercial filming will be processed
      under an SRP with the following fees. This is per the 2019 BLM Filming Fee Worksheet.
          a. Photography: $117or 3% gross, whichever is greater
          b. Filming $294 or 3% gross, whichever is greater
   4. Recreational Event Commercial filming is a 3rd Party action, and requires written
      permission from the event manager (BMP).
          a. BLM will accept emails from BMP to Commercial Film – Project Leads.
   5. BLM Vending Team will inspect and insure all Commercial film and or photography
      seen on playa has a BLM SRP or BMP media pass.

                                                                                               1
                                                                2019 BLM Commercial Film Protocol
                                                                                         AR03339
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 193 of 220




           a. If BLM comes across a project that they believe is commercial in nature, via the
              BLM’s definition even if they have a BMP media pass, BLM Vending team will
              obtain as much information as possible and report back to the Compliance
              Supervisor and Compliance & Support Operations Chief to determine if further
              discussions with BMP media and further follow up is needed.
           b. The Operation Chief or Compliance Supervisor could bring issues to the
              Integrated BMP/BLM meetings held at 4:30 pm at JOC.
   6. If further follow up is determined by the Operations Chief and the Authorized Officer,
      the following actions could be taken:
           a. Requesting the project cease and desist without any further filming or
              photography.
           b. Equipment could be held at the JOC until the event is over.
           c. Request LE
           d. LE could take equipment as evidence of “operating without a permit”
   7. Work with BMP’s media team after the event to insure all “approved” projects are not
      commercial.
For further information regarding how BMP approves projects can be found at:
https://burningman.org/network/about-us/press-media/




                                                                                             2
                                                              2019 BLM Commercial Film Protocol
                                                                                       AR03340
   Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 194 of 220




                        CODE OF CONDUCT STATEMENT
                                              For
                                Bureau of Land Management,
                                 United State Forest Service,
                                other Federal Agency staff and
                                Contracted workers assigned to
                                     Burning Man Event
                                             2019


All Federal Government and Federal Government related Contracted staff assigned to the 201 9
Burning Man Event, Unified Command (UC) operation will be held to a very high standard of
personal/professional conduct due to the high public visibility of our mission at the Event.

Only agency approved attire will be worn at all times while working the 2019 Event.

Staff must not engage in any activity that might impair the public's confidence in staff judgment
and/or professional abilities or bring discredit to the 2019 Event operation.

Staff will not knowingly commit any act during official business or on personal time that subjects
the Federal Government to public censure or adverse criticism. All media inquiries must be
forwarded to the on-site PAO.

Staff will abide by all laws, rules, practices, regulations and customs of the Federal Government
in the perfonnance of their duties, including those relating to health, safety, traditional
media interaction, social media interaction, discrimination and harassment and technical
expertise requirements of their position.

Staff at all levels of the UC organization will treat each other, cooperating partners and event
participants with cou esy, respect, and dignity.




                                                                                          AR03341
                                                                  Case 1:19-cv-03729-DLF Document 35-10 Filed
                                                                                                         550 ft.
                                                                                                                 07/12/21 Page 195 of 220
                                                                       G        G
                                                                                                                   Trash Recycling
                                                                                                                                                        COMMAND
                                             Gate                                                   Gate                                                 PARKING                                                                                     Gate
                                                                                                                                                      ENTRANCE GATE
                                                                                                                 Light Tower                                                                                                                                                                          Light Tower
                                                                                                                 w/ Spill Bin                                                                       H              H                                                                                  w/ Spill Bin
                                                                                                                                                                                               HW                      HW




                                                                                                                                                       CONEX

                                                                                                                                                                  CONEX
                                                                        Gate                                    Food Caterer
                                                                                                                 Set‐up Area                                                                                                                                              RV            RV             RV

                                                                                                                                                                           COMMS
                                                                                                                                                                                                        COMMAND
                                                                                                                                                                           PARKING
                                                                                                                                                                                                         PARKING

                                                                                                                  Dining ‐ DW                       Event Operations‐DW
                                                                                                                                                                                               Unified LE Operations‐SW
                                                                                                                                                                                                                                                                          RV            RV             RV
                                                                                                                            2 HW
                                                                                                                                     Light Tower                                Light Tower
                                                                                                                       Shade         w/ Spill Bin               Shade           w/ Spill Bin               Shade




                                                                           HW




                                                                                                                                                                                                                                   JAIL‐SW
                                                                       H

                                                                                Evidence‐SW




                                                                                                                                                                                                                                                H
                                                                                                                                                                                                                                                    HW
                   Vehicle                                                                                                                           BLM/PCSO
                 Access Gate




                                                                       H
                                                                                                                                                      JOC SIDE
       300 ft.                                      BRC/ESD




                                                                           HW
                                                                                                                                                                                                                                                                   H           H
                                                                                                                                                                                                                                                              HW                   HW
                                                    JOC SIDE                                                                                                                                                                                                                                                            Gate /
                                                                       Gate                                                                                                                                                                                                                                           Water Tender
                                                                                       Light Tower                                                                                                                               Light Tower                                                                            Access
                                                                                       w/ Spill Bin                                                                                                                              w/ Spill Bin




                                                                                Report Writing‐DW




                                                                                                                                                                                                                                                                                                        K‐9 PARKING
                                                                                                                                                                                                                                   Medical‐SW



                                                                                                                                                                                                                                                DC
                                                                                                                                                                                                                                                                       POOL VEHICLE
                                                                                                                                                                                                                                                                         PARKING



                                                                                                    BLM RADIO
                                                                                                     TRAILER
                                                                                                                       BLM

                                                                                                                       BRC
                                                                        Gate
                                                                                                                 Dispatch ‐ DW
                                                                                                                                                               Security                                                                                                                               Light Tower
                                   Gate                 Gate
                                                                                                                                     Light Tower
                                                                                                                                                               Walk‐In
                                                                                                                                                                                Light Tower                                                                    Pool Vehicle                           w/ Spill Bin
                                                                                                                                     w/ Spill Bin                               w/ Spill Bin
                               BRC PARKING          ESD PARKING                                                 GENERAL STAFF PARKING                           Gate                     GENERAL STAFF PARKING                GENERAL STAFF PARKING               Gate



                                                                                                                                                                                                                                                                                                                                                   W




                                                                                                                                                                                                                                                                                                                              Approximate
                                                                                                                GENERAL STAFF PARKING                                                    GENERAL STAFF PARKING
250
Feet
                                                                                                                                                                                                                                                                                                                                            S                  N
                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                a                                  E
                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                             Cell Lite‐Site / COW
                                                                       FUEL STATION
                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                    H              H
                                                                                                                                                                                           HW                          HW
                                                                                                                                                                GATE
                                                                                                                                            Light Tower
                                                                                                                                                                          Light Tower
                                                                                                                                            w/ Spill Bin
                                                                                                                                                                          w/ Spill Bin
                                                                                                                                                                                                                                                                   BLM/PSCO SIDE OF JOC COMPOUND

                                                                                                                                                           BLACK ROCK
                                                                                                                                                              CITY
                                                                                                                                                                                                                                                                                               2019
                                                                                                                                                                                                                                                            SIZE       DRAWN BY                                       DATE                               REV
                                                                                                                                                                                                                            2019 Burning Man Event
                                                                                                                                                                                                                                                                       J. Young                                 AR03342
                                                                                                                                                                                                                                                                                                          07/14/2015                                     4
                                                                                                                                                                                                                            Black Rock Desert NCA                                                                     SHEET                     1 OF 1
                           Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 196 of 220




                This calendar includes target dates for BRC's build, operation, and break schedule.
              Many dates are subject to change based on weather, vendor availability, and other factors.

2019 OPERATIONAL DATE        EVENT                                                                 TIME
Thursday, July 25            Federal Closure Order Phase 1 starts                                  12:01 AM
Friday, July 26              Survey Week START                                                     All Day
Friday, August 2             Fence Day                                                             All Day
Friday, August 9             ESD Station 6 Operational START                                       7:00 AM
Saturday, August 17          Main Gate Opens for Work Access                                       6:00 AM
Monday, August 19            Federal Closure Order Phase 2 starts                                  12:01 AM
Monday, August 19            Build Week START                                                      12:01 AM
Monday, August 19            Ranger Operations START                                               12:01 AM
Monday, August 19            Box Office @ Main Gate Opens                                          12:00 PM
Wednesday, August 21         BRC 911 Dispatch Operational                                          12:00 PM
Wednesday, August 21         Box Office @ Airport opens                                            7:00 AM - 7:00 PM
Wednesday, August 21         Airport operational                                                   6:00 AM
Wednesday, August 21         Rampart Operational START                                             7:00 AM
Thursday, August 22          Ranger/LE Daily Meetings START                                        9:30 AM - 10:00 AM
Thursday, August 22          Ice: Pre-Event Sales begin at Downtown Arctica (6 o'clock location)   12:00 PM - 6:00 PM
Thursday, August 22          Tier 1/Daily SitStats START                                           1:00 PM - 2:00 PM
Thursday, August 22          Burner Express Bus Operations START                                   10:00 AM
Saturday, August 24          DMV Pre-Event Mutant Vehicle Inspections - Day and Night              11:00 AM - 11:00 PM
Sunday, August 25            Burner Express Air Operations START                                   6:30 AM
Sunday, August 25            Gate Opens                                                            12:01 AM
Sunday, August 25            Build Week END                                                        6:00 PM
Sunday, August 25            Event Starts                                                          6:00 PM
Thursday, August 29          Man Burn Overview with LE - Ranger HQ                                 4:30 PM
Saturday, August 31          Box Office @ Main Gate open 24/7 END                                  12:00 PM 8/21- 12:00 PM 9/2
Monday, September 2          Event ENDS                                                            6:00 PM



                                                                                                                                 AR03343
                          Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 197 of 220




               This calendar includes target dates for BRC's build, operation, and break schedule.
             Many dates are subject to change based on weather, vendor availability, and other factors.

2019 OPERATIONAL DATE       EVENT                                                    TIME
Monday, September 2         Strike Week START                                        6:01 PM
Monday, September 2         Airport Officially Closes                                6:00 PM
Tuesday, September 3        Tier 1/Daily SitStats END                                1:00 PM - 2:00 PM
Tuesday, September 3        BRC 911 Dispatch ENDS                                    5:00 PM
Wednesday, September 4      ESD and Rampart Event Operational END                    8:00 AM
Tuesday, September 3        Ranger/LE Daily Meetings END                             9:30-10:00 AM
Friday, September 6         Strike Week END                                          11:59 PM
Friday, September 6         ESD Station 6 Operational END                            5:00 PM
Friday, September 6         GPE: Point 1 Operations End                              6:00 PM
Friday, September 6         BRC Radio System END                                     5:00 PM
Sunday, September 8         Event Staff move off playa                               All Day
Thursday, September 12      Fence Removal Day                                        All Day
Monday, September 30        Closure Order ENDS                                       12:00 AM
Tuesday, October 1          Post Event Site Inspection                               8:00 AM - 12:00 PM




                                                                                                          AR03344
                                Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 198 of 220



    H 10 P r i n c i p l e s                                                                                    B u r n i n g
                                                                                                                               2 0 1 9
                                                                                                                                                  M a n




                                                                                              




                                                                                                                                                                           
                                                                                                             v i va l G u
                 A set of commonly understood
        values reflected in the Burning Man experience


        Radical Inclusion:                            Civic Responsibility:
                                                                                                       S
                                                                                                       S u
                                                                                                         u r
                                                                                                           r v i va l G u ii dd ee
  Anyone may be a part of Buring Man.                We value civil society. Community
 We welcome and respect the stranger. No           members who organize events should
  prerequisites exist for participation in        assume responsibility for public welfare
             our community.                         and endeavor to communicate civic
                                                   responsibilities to participants. They
                 Gifting:                           must also assume responsibility for
    Burning Man is devoted to acts of gift-        conducting events in accordance with
 giving. The value of a gift is unconditional.         local, state, and federal laws.
   Gifting does not contemplate a return or
  an exchange for something of equal value.             Leaving No Trace:
                                                        Our community respects the
        Decommodification:                          environment. We are committed to
  In order to preserve the spirit of gifting,         leaving no physical trace of our
    our community seeks to create social          activities wherever we gather. We clean
    environments that are unmediated by               up after ourselves and endeavor,
  commercial sponsorships, transactions,         whenever possible, to leave such places in
  or advertising. We stand ready to protect      a better state than when we found them.
   our culture from such exploitation. We
 resist the substitution of consumption for                Participation:
          participatory experience.                 Our community is committed to a
                                                 radically participatory ethic. We believe
      Radical Self-reliance:                     that transformative change, whether in
  Burning Man encourages the individual           the individual or in society, can occur
  to discover, exercise, and rely on his or         only through the medium of deeply
           her inner resources.                     personal participation. We achieve

    Radical Self-expression:
  Radical self-expression arises from the
    unique gifts of the individual. No one
                                                     being through doing. Everyone is
                                                  invited to work. Everyone is invited to
                                                   play. We make the world real through
                                                        actions that open the heart.
                                                                                                       Metamorphoses
 other than the individual or a collaborating                                                           B l ack R ock C i t y is built in Nevada’s beautiful, remote and
    group can determine its content. It is                    Immediacy:                                inhospitable Black Rock Desert. Burning Man is not a festival.
  offered as a gift to others. In this spirit,     Immediate experience is, in many
   the giver should respect the rights and        ways, the most important touchstone                  It is an event, a community, and a global cultural movement. In
          liberties of the recipient.              of value in our culture. We seek to                     Black Rock City you are responsible for your own survival,
                                                 overcome barriers that stand between                       safety, and well-being. You are invited to collaborate, be
         Communal Effort:                          us and a recognition of our inner
      Our community values creative              selves, the reality of those around us,                  inclusive, creative, connective, and to Leave No Trace. This
 cooperation and collaboration. We strive         participation in society, and contact                  Survival Guide is essent ial reading for every participant —
  to produce, promote, and protect social        with a natural world exceeding human                     read it carefully! For more detail, check out the Preparation
 networks, public spaces, works of art, and        powers. No idea can substitute for
 methods of communication that support                       this experience.
                                                                                                                       section of the Burning Man website.
             such interaction.
                                                                                                       August 25 - September 2, 2019
                                                                                                                                                            AR03345

            Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 199 of 220




 IB
  B uu rr nn ii nn gg
                                           1 Participate: Unlike other events, Burning Man is created by the
                                           people who attend — that means YOU!
                                           2 Leave No Trace: There are no trash cans in BRC. You must take


E
E ss ss ee nn tt ii aa ll ss
                                           out everything you bring in.
                                           3 Portos: Nothing goes in the portable toilets except human waste and
                                           1-ply toilet tissue. If it wasn’t in your body, don’t put it in the potty!
                                           4 Commerce: BRC is based on a Gifting economy — marketing,
     You a r e l eg a l ly bou n d         product promotion, and commercial activity are not welcome here.
                                           See pages 4, 5, & 12.
   t o t h e t e r m s on t h e b ack
          of you r t ick e t.              5 Transit: Walking and bike riding are the chosen modes of transit in
                                           Black Rock City. Except for public agencies, specially-marked service
                                           vehicles and those licensed by the Department of Mutant Vehicles, NO
                                           cars, motorcycles, motor-scooters, ATVs, golf carts or go-carts are allowed
                                           to drive in our city or on the open playa around it. See page 7.
                                           6 Personal Safety: The Black Rock Desert is a harsh and
                                           challenging environment; you are responsible for your own safety.
                                           Nights on the playa are dark — illuminate yourself, your bike, and
                                           your artwork. See page 11.
                                           7 Fire: Participants using fire effects or burning their artwork must
                                           follow our Fire Art Safety Guidelines. Structures must be 20 feet from
                                           anything burning (including burn barrels). Aerial flares, rockets,
                                           explosives and fireworks are prohibited. Keep at least one ABC fire
                                           extinguisher in a central, visible location in each camp and one in each
                                           camper or trailer. No fires of any kind are allowed on the unprotected
                                           playa surface. See page 9.
                                           8 Sound: Be a considerate neighbor! Large-scale sound zones are along
                                           the 2:00 & 10:00 streets. Mutant Vehicles with sound systems must follow
                                           the Sound Policy. If you don’t, Mutant Vehicle operators may lose their MV
                                           license and the right to drive the vehicle for the rest of the event. See page 15.
                                           9 Laws: The Black Rock Desert is federal land, and Black Rock City is
                                           subject to local, state and federal laws, including those relating to
                                           controlled substances. The U.S. Bureau of Land Management (BLM) and
                                           Pershing County Sheriff’s Office patrol BRC. You risk being cited,
                                           arrested and/or evicted if you break the law. Burning Man Project does not
                                           promote or condone illegal activity of any kind. See page 16.
                                           10 Firearms & Lasers: The possession of firearms (including BB
                                           guns, air rifles and paintball guns) is prohibited in Black Rock City.
                                           Hand-held lasers are also prohibited.
                                           11 Tickets & Vehicle Passes: Participants MUST purchase
                                           vehicle passes and tickets prior to arrival. A ll vehicles driven into
                                           Black Rock City must display a valid vehicle pass. A ll tickets are
                                           subject to the 9% Nevada Live Entertainment Tax. If you need to
                                           make a payment on-site, please be prepared to do so with a credit
                                           card. Will Call closes on Saturday, August 31, at noon.
                                           12 Event Entry: Our Gate opens at 12:01 am Sunday, August
                                           25. No one under 18 will be admitted without a parent or guardian.
                                           A nyone caught harboring stowaways faces citation, ejection from the
                                           event, and/or having their tickets voided.

   
        B
        B ll aa cc kk RR oo cc kk                              You did it!
                                                    You’re going to Black Rock C ity!
      CC ii tt yy B
                  B ee ll oo nn gg ss           Being a citizen of Bl ack Rock Cit y
                                                  mea ns engaging a nd inv esting in

     tt oo A  A ll ll O
                      O ff U   U ss                  the exper ience you cr eate for
                                                   you r sel f a nd t hose a rou nd you.

                                                                                                           AR03346
                Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 200 of 220                                                              3
                                                                                                                                                  
                                                                                                                           For map &
                                                                                                                         directions to
                                                                                                                          Bl ack Ro ck


                                                 A
                                                 A rr rr ii vv ii nn gg                                                  C i t y, s e e t h e
                                                                                                                          back c ov e r .



              Make sure your vehicle (and whatever you are towing) has a current registration sticker,
                          an unobstructed rear license plate, working headlights, tail lights,
              a license plate light, and brake lights. Have a valid driver’s license and current insurance.



                                                                                                  
  When You Arrive                                                                                           Prohibited
  The speed limit on Gate Road is 10 MPH. Speeding causes traffic stops, citations, deep
  ruts in the playa, and dust, which is a safety hazard. Tune in to Gate Advisory Radio                       Items
  Station 95.1 FM for Gate updates (BMIR at 94.5 FM for event info).
                                                                                                        You may be denied entry if you
  Tickets will not be sold at the Gate. If you are at the Gate without a ticket and you
  do not have one held for you at Will Call at the Box Office, you will be told to leave
                                                                                                         bring any of the following:
  or risk citation from the BLM. If you don’t have a ticket, do not show up at the
                                                                                                           Explosives, aerial flares, rockets
  event or in Gerlach looking for tickets.
                                                                                                                    and fireworks
  All vehicles except motorcycles, require a vehicle pass. These need to be purchased and                                 1  
  displayed in your windshield ahead of time. Go to the vTicketing website for more info.
                                                                                                           Firearms of any kind including
  Stay in your vehicle. If you need to go to the Box Office to pick up a Will Call ticket, your         BB guns, air rifles and paintball guns
  entire vehicle must go with you. Don’t risk losing your friends (yes, it happens).
                                                                                                                           1
  All lanes have access to the Will Call parking lot for Box Office. About 1/4 mile
  before you reach the Gate, you will come to a set of small kiosks. There will be                        Hand-held lasers (all other lasers
  Gate staff here to direct you to the Will Call lot if you or someone in your vehicle                            must be registered
  needs to pick up a Will Call ticket at Box Office. Return to your vehicle and proceed                                    1
  to the Main Gate.                                                                                     Items that cause MOOP: wood chips,
  For everyone’s safety, do not drive faster than 5 MPH while inside the                                 loose feathers, tubs of confetti, etc.
  Will Call lot and the Main Gate areas.                                                                                   1
                                                                                                             Anything that will break up
  No Early Arrivals                                                                                         and/or blow away in the wind
  If you arrive in the hours before 12:01 am on Sunday, August 25, please DO NOT wait                                      1
  on the side of the road along Hwy 447, CR 34 or in Gerlach or Empire. Your best
                                                                                                            Unregistered Mutant Vehicles
  option is to proceed down Gate Road and park in the Staging Lot. This will give you an
                                                                                                                           1
  opportunity to rest, stretch your legs, retrieve Will Call tickets from the Box Office,
  ponder the vagaries of life and meet your neighbors. You will not be penalized for                            Plants, living or dead
  arriving early. (You also don’t get in any earlier.)                                                                     1
  Before the Gate officially opens, a special Strike Team is dispatched to open up extra                          ATVs and scooters
  lanes to process vehicles in the Staging lot. This highly experienced team of Gate staff                                 1
  will quickly check your tickets, search your vehicle, and route you back onto Gate Road.                    Motorcycles that are not a
  Please remember that you will need to drive again before you arrive in Black Rock City,                participant’s transportation to BRC
  and that law enforcement patrols Gate Road.                                                                              1
                                                                                                                        Animals


             
C ultural C ourse C orrecting                We must work together to preserve and                 Put your phone away
Recent challenges are threatening the fabric protect the ethos that defines Burning Man            Immediacy is one of the 10 Principles and
of our community: people using photos from and sets it apart from music festivals and              key to the Burning Man experience. We
Black Rock City to promote products and      other mass-produced events. Whether it’s              seek to remove barriers that stand between
businesses, exclusivity on mutant vehicles   your first time in BRC, or you haven’t gotten         ourselves and what’s around us, including
and in theme camps, issues with Matter Out the playa dust out of your fun fur coats from           our fellow citizens and the natural world.
of Place (MOOP), and participants showing the past 20 years, we need your help.                    In today’s highly connected world, we can
up not prepared to live in a harsh desert    The future of the event depends on this, and          all benefit from taking one week to unplug
environment or not prepared to contribute. on you. Do your part!                                   and be fully present.

       1 Find a way to contribute. 2 Come prepared. 3 Be kind to yourself and others. 4                                     AR03347
                                                                                                                      Leave No Trace.
               Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 201 of 220




                     Like any
                 Metropolis, Black                                                                                   Essential
                  Rock C ity Has                                                                                  Infrastructure &
                                                                                                                C ommunity Services.




          Black Rock City Infrastructure

                                                O n P l aya R e s o u r c e s

          Ice                                            Earth Guardians                             Emergency Medical
          Ice is sold at Arctica in Center Camp, and     Earth Guardians inspire Burners to          Services
          in the 3:00+G and 9:00+G plazas on G.          embrace Leaving No Trace and live more      Black Rock City Emergency Services
          During the event, Monday to Saturday           sustainably on and off the playa. If you    Department (ESD) personnel wear
          hours are 9 am to 6 pm, Sunday noon to 6       have questions about sustainable            yellow shirts labeled “Emergency
          pm and Exodus Monday in Center Camp            camping or the Black Rock National          Services” and feature the ESD logo on
          only from 9 am to noon. Ice is available in    Conservation Area, visit Earth Guard-       their uniforms and vehicles. They
          crushed or blocks for $4/bag. Pre-event, ice   ians on the Esplanade or check out their    provide BRC with firefighting, emer-
          is available at two locations. Center Camp     website at w w w.earthguardians.net.        gency medical, and crisis intervention
          Arctica: Thursday through Sunday from                                                      services. ESD is not part of any law
          noon to 6 pm. Ice 9 (9:00 and G): Saturday     Crisis Intervention Services                enforcement or outside agency. Medical
          and Sunday pre-event from noon to 6 pm.        Black Rock City can be a hyper-stimu-       Stations are located on the Esplanade at
                                                         lating place. If you’re feeling over-       5:15, behind the plazas at 3:00+C,
          Law Enforcement                                whelmed, trained counselors from the        9:00+C, 4:30+H, and 7:30+H, and out
          If you need law enforcement assistance         Zendo Project and the Green Dot team        on the playa between the Temple and
          please wave down a patrol unit, find a         of the Black Rock Rangers are there to      the Man.
          Black Rock Ranger who will help you            support you. If it’s a crisis, the
          contact law enforcement, or visit the law      Emergency Services Department’s Crisis      Don’t Ship Packages to
          enforcement substation at 5:15 and             Intervention team is there, too. The
          Esplanade. The station is open 24/7            Zendo Project facilities are entirely run
                                                                                                     the Burning Man Office
          during the event and is staffed by BLM and     by participants and are located at          in Gerlach
          the Pershing County Sheriff’s Office.          Esplanade and 5:45, between Rangers         If you need a package delivered to
                                                         and BMIR.                                   Gerlach via USPS, you can send it via
          Information                                                                                General Delivery, Gerlach, N V
          Playa Info in Center Camp is staffed by        BMIR 94.5 FM                                89412. Burning Man has no way to
          knowledgeable volunteers ready to answer       Burning Man Information Radio               deliver USPS, FedEx, or UPS packages
          your questions 9 am to 6 pm, unless            (BMIR) 94.5 FM broadcasts travel,           to participants on playa. A ny partici-
          otherwise posted. You can use the Playa        emergency and general information,          pant packages sent to the Gerlach
          Info Directory 24/7 to register yourself and   and community programming 24 hours          Burning Man office or post office box
          your camp location and look up friends, or     a day. BMIR will also be available on       will be returned.
          find and post theme camp locations, event      mobile devices via iHeartRadio.com,         Lost & Found does not accept bikes!
          schedules, rideshares, services, and           providing traffic reports at the top of     Please leave them where you found
          information. Note: there is no Internet        the hour during entry and Exodus. Stop      them. A fter the event, whether you have
          access. Playa Info’s large BRC map shows       by BMIR between 12 pm and 4 pm daily        lost or found something, email
          theme camp locations, and bulletin boards      to record promos for your events and        lostandfound@burningman.org.
          are available for posting events, messages,    happenings… tell the city what you’re
          and general information.                       up to!
                                                                                                                               AR03348
             Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 202 of 220                                                              5
                                                                                                                                               


                                         

 Burning Man                                   The nonprofit Burning Man Project supports and nurtures participants around the world


     365
                                               who engage in initiatives and projects inspired by the Burning Man ethos and the 10
                                               Principles. To learn more about Burning Man Project, Burners Without Borders, Fly
                                               Ranch, and the Burning Man Regional Network, vist the Everywhere Pavilion near 6:20 on

    Days a Year                                the Esplanade (space shared with the ARTery).




 Lost & Found: Label It!                       Center Camp Cafe                              Burn Gardens
 The best way to increase the chances of       The Café is our community gathering           Metal platforms for burning wood are
 having a lost item reunited with you is to    space. Coffee, tea, and other nonalcoholic    located at Esplanade and 3:00, 6:00, and
 mark your possessions, especially your cell   beverages are available for purchase, and     9:00. From Sunday, September 1, at 10 am
 phone, with your name, phone number,          your fellow citizens provide a wide variety   through Tuesday, September 3, Gardens
 email address, and camp location. Take a      of on-stage entertainment. It’s always a      will be available for wood burning as well as
 picture of your contact info and leave the    bustling place, 24 hours a day with           donations of new and unused lumber.
 image on your camera or cell phone. If you    beverages available from Sunday at 7 pm       Wood only! No burning cardboard, paper,
 find something in Black Rock City, bring it   through Monday at 11 am!                      compost, recycling, or trash. Burning toxic
 to Lost & Found at Playa Info.                                                              and/or synthetic materials such as couches,
                                               Airport & Pilot Policies                      stuffed furniture, rugs, PVC pipes, etc. is
 Volunteering                                  Black Rock City Municipal Airport is a        prohibited by law.
 Volunteering is a great way to step up your   temporary, private airport (FA A identi-
 participation, and there are ample            fier 88NV). The Airport is operational        Recycle Camp
 opportunities to get involved. Visit the      from 6 am to 6 pm daily during the event.     Pre-crush and sort your empty aluminum
 V-Spot in the Center Camp Portal to           Passenger drop-offs and pick-ups are          cans into a mesh bag (so they dry out!), then
 learn more.                                   prohibited except by Mutant Vehicle or        bring them to Recycle Camp between 9 am
                                               Airport Shuttle. Do not drive your vehicle    and 5 pm, Monday through Sunday, directly
 Press & Media                                 to the Airport. Do not leave bikes at the     behind the Center Camp Café at 6:00.
 Any commercial, editorial, or otherwise       Airport. To find the Airport, take 5:00 to    Come ride the CRUSHINATOR, our state
 non-personal use of photos, video, or         L and follow the signs toward Point 5.        of the ART bicycle-powered aluminum can
 sound recordings is not permitted             Pilots wishing to fly to BRC must land at     crushing machine. Come by early (don’t wait
 without prior written permission from         88NV and comply with all Airport rules.       until the last day!), come by often (we have
 Burning Man Project. All media                All pilots must pre-register at airport.      great fun!), but by all means come before 5
 professionals with intent to distribute       burningman.org. All aircraft occupants        pm Sunday, or you’ll have to pack them out
 content publicly (including art galleries,    must have a valid Burning Man ticket and      yourself. No plastic, tin, or steel please. All
 publications, or blogs) must register as      pay the $60 per-person airport use fee.       proceeds donated to Gerlach schools.
 professional media prior to the event and     Will Call tickets can be picked up at the
 check in at Media Mecca. Participants         Airport between 7 am and 7 pm.                Carpooling
 sharing images for personal use are not                                                     Looking for transportation to the event?
 required to register, but still must adhere   Telephone Service                             Consider carpooling and ride-sharing.
 to the Photo and Video Rights &               In the interest of Immediacy (see the 10      Carpooling is a great option for those with
 Responsibilities and Burning Man              Principles), cell phone and internet use is   extra space and is an easy way to share
 Project’s ticket terms and conditions.        highly discouraged in BRC. Limited cell       costs. Burner Express buses come from
 Questions? Visit Media Mecca at Center        service and public telephones are available   Reno and San Francisco directly to the
 Camp, burningman.org/press or write           in the town of Gerlach, 12 miles away.        playa. Visit burningman.org/travel.
 press@burningman.org for more info.
                                                                                             In and Out Fee
                                                                                             Casual traffic in and out of BRC is
                           It's Your Task to Ask!                                            strongly discouraged. Participants who
                                                                                             leave and return are required to pay a $20
      It is your responsibility to ask for consent before taking a photograph.
                                                                                             per person fee.
                                                                                                                          AR03349
                 Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 203 of 220
                                                                                                                                                          M




                                                                                                                                               M
M
M
                                        a c
                                          c k
                                            k R
                                              R    o
                                                   o c
                                                     c  kk CC ii tt
                                    B
                                    B l
                                      l a                           yy
                                             P
                                             P ll aa nn
                                                      Icaove os th
                                                       J ron rin
                                                         K by



                                                  Fo nym th
                                                Ech rtun ede
                                                     Hy rus
                                                          La


                                                   Ga acin


                                 10:00                                                                                  2:00
                                              Dia o a




                                                    a
                                            Cu na

                                                   s
                                                 ed
                                       An chu
                             9:45                                                                                             2:15
                                          Ba id



                                                e
                                              om
                                               p



                                             ad
                                             c
                                           dr
                                         lan
                           9:30                                                                                                2:30
                                     Esp


                                                                                                                                     Walk-in
                                                                                                                                     Camping
                          9:15                                                                                                   2:45 Area

                         9:00                                                                                                    3:00




                           8:30                                                                                                3:30
                                                                      Center Camp


                                  8:00                                                                                 4:00
                                                                     Rod




                                                                                    d
                                                                                   oa




                                                                         ’s
                                                                              Rin g R

                                         7:30                                                                  4:30 Walk-in
                                                                                                                    Camping
                                                                                                                     Area




                                                                                                                                                          M
                                                     7:00                                           5:00




M
                                                             6:30                           5:30
                                                                                6:00
                                                                                                        N
M




    2019 CityPlan
    BRC consists of the main camping area formed by a series of
                                                                                  Walk-In Camping
                                                                                                                                               M
                                                                                  A large area past L Street between 2:00 and 5:00 is reserved for
    concentric and radial streets, and an “open playa” reserved for art           walk-in camping. Camp without cars! No vehicles or RVs are
    installations. BLM establishes a buffer zone on the playa around the          allowed. You must leave your vehicle along L street and carry your
    event site — no camping is allowed in this area. The 2019 BRC plan            belongings to your chosen spot. The sheer difficulty of this
    is available at burningman.org/event/black-rock-city-guide/. You              exercise keeps Walk-In Camping sparsely populated, and your
    will receive a BRC map at Greeter’s station when you arrive.                  efforts will be rewarded with a sense of solitude unavailable in
                                                                                  other parts of the city.
    Plazas
    Plazas are located at 3:00, 4:30, 7:30 & 9:00 on B + G Streets,               Porta-Potties
    and on I Street at 6:00. These are mini civic centers and public              Banks of porta-potties can be found throughout the city on radial
    gathering spaces with art installations, encircled by creative and            streets on the blocks between C & D and H & I. The exceptions to
    inviting theme camps and service camps. Emergency Services are                this are 6:00, which has banks between F & G, and I & J, and 3:00
    located behind the plazas at 3:00+C, 9:00+C, 4:30+H, and                      and 9:00, which have banks between D & E. There are also banks on
    7:30+H, and Black Rock Ranger Outposts are located behind the                 the open playa on either side of the Man along 2:00 and 10:00, and
    3:00 and 9:00 plazas. Arctica ice sales are stationed at 3:00+G               out by the Temple. To help you find potties in your time of need,
    and 9:00+G plazas.                                                            they are marked by solar-powered light poles topped with blue lights.
                                                                                                                                        AR03350
                      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 204 of 220                                                               7
                                                                                                                                                         



                                                                §§
                                                                §
                                                           §  §      §§
                                                       § §               §§
                                                  §  §                       §§
                                             §  §                                 §§
                                         §  §                                           §§
                                                                                            §§
                                         Getting
                                         Getting Around
                                  §  § §                                                         §§

               §§ §  § § § §  §§
                                                 Around                                              §§
                                                                                                         §§
                                                                                                             §§
                                                                                                                  §§
             §§                                                                                                     §§
           §§                                                                                                         §§
         §§      Black Rock City is a walking and bike-friendly community. You must park your vehicle at your           §§
       §§           campsite and leave it there while you are in Black Rock City. Only public agency vehicles,            §§
     §§                                                                                                                     §§
   §§            specially marked  BRC  department   service vehicles, and vehicles licensed  by the Department  of           §§
  §                Mutant   Vehicles (DMV)   are allowed to drive in Black Rock  City  or on the open playa. Any                §§
§§                               non-mutated vehicles intended for recreational driving, including motorcycles, large scooters,
                                        golf carts, and ATVs, are NOT permitted and will be impounded at the Gate.



          Mutant Vehicles & the DMV                                                 Personal Transportation Vehicles
          Mutant Vehicle drivers, and those requiring a Disabled Persons            Personal Transportation Vehicles are subject to the same
          Vehicle license, must pre-register with the DMV. Mutant Vehicles          rules as any other motorized vehicles, including the 5 mph
          must meet certain criteria to be licensed. All registrations take         speed limit and use of front and rear lights at night. BLM
          place pre-event. You are required to show your acceptance letter to       Rangers will issue citations for noncompliance. Please
          Gate staff upon entering BRC. Those not pre-approved will not be          review the complete list of allowed and disallowed vehicles
          let into BRC! Mutant Vehicles must also comply with the Sound             on the Burning Man website.
          Policy posted on the Burning Man website.                                 Powered vehicle not on the “A llowed PT Vs list” may not be
                                                                                    brought to Black Rock City. This includes many electric or
          Driving Safety                                                            gas scooters. If you bring a disallowed PT V to Black Rock
          The speed limit in BRC is 5 mph at all times — that’s reeeaaaallly        City, you will be required to take it off playa before you will
          slow. Pedestrians and bicycles have the right of way over motor           be allowed to enter. If a disallowed PT V is found inside the
          vehicles. Mutant Vehicle artists, operators, and passengers must          city, you will be required to take it off playa. Operating a
          comply with safety standards, including physical and mechanical           disallowed PT V at Burning Man can result in the vehicle
          integrity of vehicles and adherence to driving rules. Passengers          and its owner being ejected from the event.
          may only get on or off a vehicle that is completely stopped.
          Vehicles are prohibited from driving on: the Esplanade, A                 Motorcycles
          Street, the promenades from the city to the Man and the Temple,           Motorcycles are only allowed in Black Rock City if they
          and inside the perimeter around the Man                                   were your sole means of transportation to BRC, and must be
                                                                                    parked at your campsite for the duration of your stay.
          Electric-assist Bikes                                                     Participants bringing motorcycles that aren’t their sole
          Electric-assist bikes are allowed on playa, but you must obey the         means of transportation will be asked to turn around at
          5 mph vehicle speed limit and they must conform to all                    the Gate.
          specifications of Nevada state law.




                                           Happy Bicycling
                                           Happy Bicycling
§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§§



         Bikes are an integral part of our culture. Our city was designed for walking and biking. The playa is very dark at night and there are many
         riders. Light your bike to avoid injuring yourself and others. Please do not bring bikes, chairs, or large coolers to the larger burns, where
         they can pose a serious hazard.



                                        Lock & Decorate Your Bike!
                                          If you don’t want your bike stolen on the playa, always lock it wherever you leave it. The only bikes
                                           that should never be locked are green Community Bikes. Never lock your bike to guy wires on the
                                            Café, art pieces, or any other structures. This is a safety hazard and may disrupt performances
                                            and scheduled burns.
                                           Your bike is much less likely to be “borrowed without asking” if you decorate it. Make sure
                                           decorations are securely affixed so they don’t become MOOP.
                                                                                                                                      AR03351

              Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 205 of 220




                                       LL eav
                                          eav ee N
                                                 N oo T
                                                      T rac
                                                        rac ee
 

          The black rock desert is a place unlike any other
          — a wide expanse of possibility set in the heart of one of the    period of time to restore the playa to its original condition.
          most scenic, culturally rich, scientifically important and yet    We can only satisfy BLM stipulations and pass inspection if
          least-known public lands in the country. The Black Rock           A LL citizens share the responsibility to line-sweep their
          Desert-High Rock Canyon Emigrant Trails National                  camps and the city.
          Conservation Area is part of the nation’s prized National         Burning Man has a volunteer-led environmental compliance
          Conservation Lands, a special designation given by the U.S.       and LNT outreach team. This group of Earth Guardians and
          Government. We are grateful for this stunningly beautiful         Black Rock Rangers educates and helps participants fix
          location and are equally committed to respecting and              common environmental issues such as vehicle oil leaks and
          protecting this special place.                                    wastewater spills. Help us help you. If our team finds an
          Burning Man is the largest Leave No Trace (LNT) event in          issue, you’ll be given a limited amount of time to fix it. You
          the world. There is no garbage collection service in BRC. It is   may face a citation or eviction if you don’t address oil and
          up to all of us to remove all Matter Out of Place (MOOP)          wastewater spills. If you need help, visit the Black Rock
          from Black Rock City. Our permit with BLM allows us a short       Rangers and Earth Guardians.




                         P l a n A h e a d T o L e av e N o T r ac e
      ’T
        he following items are most likely to become MOOP:                 ’R
                                                                              ope and other tie downs are required for securing
       loose glitter, feathers, Astroturf, styrofoam coolers, plastic        everything in your camp and for strapping anything on top
       bags, paper, string, disposable drink cups, hay bales, straw,         of your vehicle for the trip to or from the playa.
       gravel — or anything that can blow away in the wind.                 ’A
                                                                              plastic milk or water jug with a handle is ideal for
      ’ I f you must buy single-serving drinks, choose                      collecting MOOP around your camp (which you should do
        aluminum cans over glass bottles. Aluminum cans                      throughout the week).
        can be recycled at Recycle Camp.                                    ’ S howers are great on the playa, but remember to bring
      ’C
        arry a MOOP bag everywhere you go — to deep                          a small inf latable swimming pool or other water
       playa, art pieces, dance floors — LNT applies to the                   containment device. Shower water is gray water and not
       entire playa, not just your camp.                                      allowed to hit the playa.
      ’ I f you smoke, bring a mint tin to collect cigarette               ’D
                                                                              on’t want to haul gray water home? You have options! The
        butts and ashes (yes, ash is MOOP).                                  Playa Living section of our website has great ideas for
      ’K
        itchens, construction areas and workspaces generate the
                                                                             properly dealing with gray water.
       most MOOP. Packing a tarp to lay down in those areas can             ’W
                                                                              ant more tips? Check out the Earth Guardians’ tips for
       save a lot of clean-up time.                                          keeping Burning Man clean and green.


                                                                                                                              AR03352
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 206 of 220                                                                  9
                                                                                                                                                   




                                                                     
                                                                                 O n P l aya
                                                                                 Check Under Your Vehicle for
                                                                                 Oil Leaks
 Prevent MOOP
                                                                                 Engine fluid leaks are common, especially in older
 ’  N ever let it hit the ground! Don’t leave cigarette butts,
                                                                                 vehicles and RVs. Check under your vehicle daily. If
    ashtrays, bottles or cans lying around where they can
                                                                                 your vehicle is leaking, use a drip pan, tarp, rug,
    blow away.
                                                                                 plywood, or anything that can be secured to the ground
 ’  M anage waste throughout the event. Sort your trash.                        to catch the fluids.
    Crush your cans. Separate food waste and dry it in a mesh
    bag in the sun.                                                              Waste Water
 ’  MOOP attracts more MOOP. If you see trash on the ground                     If you have a wastewater spill and the contaminated playa
    in BRC, pick it up — the dust quickly makes it hard to spot.                 fits in a five-gallon bucket, dig up the soil and dispose of
                                                                                 the bucket’s contents off site. If it’s too much for a
 ’  MOOP sweeps. Get your campmates together and line up                        bucket, call a Black Rock Ranger to contact our Hazmat
    everyone arms-width apart along your camp boundary and                       team to help remediate the site.

walk from one side of the camp to the other, picking up any
    MOOP you see along the way. Do this before you set up camp,
    during and after the event. Your area should look cleaner
    than when you got there.
                                                                                 Burn Scars
                                                                                 A burn scar is a discoloration of the surface soil due to fire.
                                                                                 They can last for years and bumps, which are hazardous to
 ’  WOOD IS MOOP! Wood is the #1 MOOP issue in Black Rock                       vehicles. It’s your responsibility to prevent them. Never
    City. Wood from sawdust, splinters, wood debris and firewood                 start a fire directly on the playa surface. BLM will issue a
    bark poses a major MOOP problem. Lay down a tarp or rug                      citation. A fireplace, burn barrel, or BBQ may be used for
    under your wood cutting stations and firewood storage areas.                 small fires.
 ’  If you plan to use a burn barrel, bring a shovel and metal                  Burning Art
    containers to scoop up and remove ashes. All burn barrels must               We love fire at Burning Man, but we must burn safely.
    be elevated 10" off the playa surface to prevent burn scars.                 Whether you want to have a burn barrel, plan to burn
                                                                                 your artwork, or want to incorporate flame effects in your
 Before You Leave                                                                artwork or Mutant Vehicle, you must follow our Fire Art
 ’  L ine-sweep your camp. Walk shoulder-to-shoulder with your                  Safety Guidelines (posted on the Burning Man website).
    campmates and clean your campsite in a grid pattern. Pick up                 If you intend to burn your art installation, you must
    EVERYTHING. Use a magnet bar or a rake to go over your                       register with the Art Department and the Fire Art Safety
    entire camp and conduct a final sweep.                                       Team (FAST) prior to arriving at the event.
 ’  Community Clean-Up. As a citizen of BRC, we ask you
    to join your neighbors on Sunday and Monday after                            Fuel Storage Safety
    the Burn for two hours of community MOOPing in addition                      Protect the playa from fuel spills. Fuel expands with heat
    to your own camp clean up. Pick a well-traveled area. The                    so never fill your fuel containers past 80%. All contain-
    Earth Guardians in Center Camp can direct                                    ers, regardless of size, must be stored within “secondary
    you to a cleanup project.                                                    containment” basins. These basins must be capable of
                                                                                 holding 110% of the volume of the largest single fuel
 ’  Cover and secure your load! Pack carefully and make sure                    container stored within it. Participants using fuels in an
    trash and other items do not blow off and litter our highways.               art installation or storing fuel in camp must comply with
                                                                                 best practices: burningman.org/fuel-hazmat. Questions
 On Your Way Home                                                                about fuel? Contact fuelsafety@burningman.org.
 L eave No Trace does not end when you hit the pavement. Do
 not dump your trash in neighboring communities! See page                        Digging Holes
 19 for waste and recycling locations.                                           Do not dig holes in the playa larger than six-inches wide
                                                                                 and two-foot deep. Holes erode within a year’s time, even
                                                                                 when carefully back filled, leaving a visible mark and
                                                                                 creating a safety hazard to drivers. Use an auger or a post
          Environmental Stewardship                                              hole digger instead of a shovel. Bag the dirt so it doesn’t
  Burning Man Project believes in protecting the environment                     blow away. Refill the hole by tamping the soil back into
 and making the event more sustainable, and we need your help                    place (an inverted sledgehammer works well). Repeat this
    to make that happen! Think of ways to lessen your camp’s                     process every few inches while dampening the soil.
  impact BEFORE you get to Black Rock City. De-MOOP your
 stuff, conserve fuel, use solar-powered batteries. The Leaving                  Historical Artifacts
    No Trace section of the Burning Man website is a treasure                    The collection, excavation, or vandalism of archaeologi-
     trove of tips for practicing the six R’s: Rethink, Reduce,                  cal artifacts is prohibited on public lands. If you find
  Reuse, Recycle, Respect and Restore! Visit burningman.org/                     something that appears to be an authentic artifact,
   event/preparation/leaving-no-trace/greening-your-burn/.                       contact a Black Rock Ranger.


                                                                                                                         AR03353
      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 207 of 220



                                                    S uu rr vv ii vv ii nn gg
                                                    S
                                                     ii nn B
                                                           B ll a  a cc kk
                                                    R oo cc kk CC ii tt yy
                                                    R


                                                                          b
                                                     The Elements

 Beating the Heat (& Cold)                            White Outs                                       Rainstorms
 The Black Rock Desert is a huge, flat,               The playa can be subject to sudden bouts of      Sustained rainfall or prolonged whiteout
 prehistoric lakebed, composed of a                   fierce, unpredictable weather. Storm cells       conditions are uncommon, but you should
 hardpan alkali, ringed by majestic                   may bring high winds, lightning and rain.        be mentally and physically prepared for
 mountains. Daytime temperatures                      Dust storms prowl the playa and can produce      both. Bring a bucket (in case the porta-
 routinely exceed 100°F, with extremely               instant whiteouts. The desert wind can whip      potties are out of commission), pack for
 low humidity. Because the atmosphere is so           up to speeds exceeding 75 mph in an instant,     cold weather, bring all the food/medicine
 dry, you may not feel particularly warm,             picking up everything in its path — tents,       you need, bring a battery or solar-powered
 but you’ll be steadily drying up. Lip balm           chairs, card tables, ice chests, you name it.    radio. BMIR (94.5) broadcasts news and
 and lotion are your key to comfort. At               Weight the interior corners of your tent.        announcements at the top of the hour.
 nearly 4,000 feet above sea level, your skin         Rebar makes excellent stakes but the ends
 will burn much faster and more severely              must be capped or bent into a candy-cane         If rain is headed our way:
 than at lower elevations. Apply sunscreen            shape to prevent foot or leg injuries.           2 WALK back to your camp and batten it
 every morning and repeat as needed. Have             If you’re caught in a whiteout:                    down. Do not drive or ride your bike;
 some kind of shade for your camp and                                                                    playa mud will immediately clog wheels
 consider laying low during the hottest part          2 Seek immediate shelter. Now’s the time to        and gears.
 of the day. When the sun drops over the              use that dust mask and goggles you brought.
                                                                                                       2 Protect food, medicine, bedding, and
 horizon, temperatures can quickly                    2 If you’re far from shelter, sit down, turn       clothing by moving them to a safe, dry,
 plummet 50 degrees. Overnight lows can               your back to the wind, cover your face with        elevated place.
 be in the 40s, so bring warm clothing and            your shirt and wait.
 a good sleeping bag.                                                                                  2 Stay off scaffolding, art projects, and
                                                      2 Be alert for moving vehicles.                    the tops of vehicles and trucks.
 It takes nearly everyone a day or so to adjust
 to the desert climate. Don’t be surprised if         2 If you are driving a vehicle, stop and wait    2 Cover or secure anything electrical.
 you spend your first day feeling queasy and          for the whiteout to pass. You will not be
                                                      able to see where you are going and could        2 Use wood blocks to elevate power
 cranky. DRINK WATER!                                                                                    connections out of standing water, and
                                                      injure yourself or others.
 Consuming alcohol, caffeine or other drugs                                                              seal connections with electrical tape.
 increases risk of dehydration. Dehydration           Water                                            2 Don’t operate generators or other
 can cause headaches, stomach cramps,                                                                    electrically powered tools that are
                                                      You must bring your own water! You will
 abdominal pains, constipation, flu-like                                                                 standing in water.
                                                      need 1.5 gallons of water per person per day
 symptoms, and mood swings, and makes it
                                                      for drinking, washing, and cleaning. Always      2 Check with your campmates and
 difficult for the body to recover. If someone
                                                      carry a full water bottle when you leave camp.     neighbors to make sure they’re
 complains of these symptoms, or shows signs
                                                      Public pools and showers are not permitted.        prepared
 of either severe overheating or a case of chills
                                                      Water for private use that entails full-body
 under the midday sun, get them to shade                                                               2 Absolutely no driving in wet areas
                                                      immersion or consumption must be potable
 immediately and seek prompt medical help.                                                               except for emergency vehicles.
                                                      and come from Nevada State Health Division
 (See page 4 for locations and info.)
                                                      approved water sources.


 Lighting Yourself at Night
 The playa is dark at night, and it’s very easy to run into people or things you can’t see, like unlit art installations, pedestrians, and bikes.
 Imagine being the driver of a Mutant Vehicle trying to navigate safely around the playa and there you are. Walking or riding around with no
 lights is NOT SAFE. Light yourself, your bike, your art, and your belongings. Weak glow sticks and bracelets don’t cut it and become instant
 trash and potential MOOP.
                                                                                                                                    AR03354
                                                                                                                                                       11
  Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 208 of 220
                                                                                                                                                       



            P
            P ee rr ss oo nn aa ll S    S uu rr vv ii va
                                                      va ll
                        CC hh ee cc kk ll ii ss tt
  




                                                                                                                                             
 

                                              You Must Bring
            > Your ticket or photo ID and confirmation number        > G arbage and recycling bags, and tools to clean up
              for Will Call pickup                                      your camp
            > 1.5 gallons of water per person per day                 > Duct tape — you’ll find a need for it, guaranteed
  > A reusable water bottle
            > Food & beverages
                                                                      > F lashlights and spare batteries (headlamps
                                                                        are useful)

            > An extensive first-aid kit                              > L ights for your bike and your person
            > Sunscreen/sunblock & sunglasses                         > A good camp tent or other shelter and warm
                                                                        sleeping bags and bedding
            > Warm clothing
                                                                      > Portable ashtrays if you smoke (e.g. mint tin that
            > Particle/dust mask                                        closes securely)
            > Goggles to protect eyes during dust storms              > Prescriptions, contact lens supplies (disposables
            > Rope or tie-down straps                                   work great), and anything else you need to maintain
                                                                        your health in a remote area with no services
            > Emergency toilet: bring a five-gallon utility bucket
              with lid and garbage bag liners (doubles as a           > Fire extinguishers
              MOOP receptacle while MOOP walking your camp)           > Common sense, an open mind, a sense of humor
            > Hand sanitizer                                            and a positive attitude




                                You Should Probably Bring
            > Shade structures, parasols, something to break         > Watertight protective bags (e.g., heavy zip-type)
              the midday sun                                            for cameras and electronic gear
            > A wide brim hat (a chinstrap is useful in the wind)     > Costumes, musical instruments, props, decora-
                                                                        tions, and anything that might make the experience
            > Cooking stove if you expect to heat food or liquid
                                                                        more fun for you and your playa neighbors
            > A bicycle (mountain bikes or cruisers with balloon     > A battery-powered AM/FM radio so you can listen
              tires are best)
                                                                        to BMIR radio and stay informed
            > A bike lock (tag your bike with name, playa address,   > Camp marker (flag, banner, distinctive marking)
              email and/or phone information)
                                                                      > 12” tent stakes (rebar is cheap and effective in
            > Bicycle tire repair kit, pump, spare parts and
                                                                        high wind)
               extra tubes
                                                                      > Plastic bottles or tennis balls to top and protect
            > Portable shower with a drain system to collect
                                                                        dangerous rebar stakes
              gray water
                                                                      > E xtra set of car keys (keys are easily lost, and there
            > L otion, lip balm and earplugs (not everyone will
                                                                        is no locksmith in BRC!)
              want to sleep when you do!)
                                                                      > A reusable travel coffee mug

                                                                                                                             AR03355
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 209 of 220




                                         How To Be
                                         T a G ood T

    C i t i z e n o f B l ac k R o c k C i t y

                                                         Contribute
                                Burnin g Man is not a fest ival. Burnin g Man is a com munit y.
            A temporary city. A global cultural movement based on 10 practical Principles. We don’t book acts or provide
          entertainment. W hat happens here is up to you! Commercial activity, including branding and marketing, is not
         allowed. You are entering a “decommodified” space that values who you are, not what you have. Black Rock City is
            not the place to increase your online following or generate media attention for your ideas, your business, or
         yourself. You are expected to collaborate, to be inclusive, creative, and connective, and to clean up after yourself.
                                          Participate actively as a citizen of Black Rock City.


Commerce & Concessions                                                Don’t Steal Street Signs
The sale of products and services by participants is strictly         In the case of an emergency, street signs are critical for navigating
prohibited. The sale of handmade items and food is also not           Black Rock City. Participants also count on them to find their way
allowed. There is no participant vending. Bring what you need.        around. All signs must remain in place through the Temple
Confront your own survival. This is not a consumer event.             burn on Sunday night. Seriously folks, we need your help
                                                                      stopping the rampant theft of street signs. If you see this happening,
Logos & Branding                                                      say something — this is your city!
Black Rock City is a decommodified zone where branding is not
welcome. Advertising? Hell no. Launching a product? Not in            Dogs & Other Animals
Black Rock City. Burning Man is not a place to promote your           Dogs are not permitted. If you show up with your dog, you will not
business, website, or product. Got a van from work with logos?        be admitted to the event. This restriction is for the well-being and
Cover it up. Got a rental truck or RV? Alter the logos. Taking        safety of participants and their four-legged friends. Black Rock
pictures of a product on playa to promote it online? Not okay.        City is a loud, tumultuous, and scary place for any animal — do not
                                                                      bring them with you.
Children & Families
Since the first burn on Baker Beach in 1986 Burning Man has           RVs
been a family affair. Kids are an important part of our culture in    There is no recreational vehicle dumping station in Black Rock City,
BRC and around the world. Parents are responsible for their           and you may not dump on the playa. BLM issues citations for
children’s well being at all times. If a child goes missing or you    dumping or leaking gray or black water. You are responsible for
encounter a lost child, alert a Black Rock Ranger. Always be          preventing and remediating leaks. Catch leaks immediately with a
respectful and aware of the presence of children in BRC.              five-gallon bucket. There is no location for scheduling RV servicing.
“Kidsville” is a large camp for families located at 5:00 between E    If you see a truck designated “RV servicing,” you can flag it down.
& G. If you are interested in camping with Kidsville, learn more      Many trucks are servicing infrastructure and not RVs, so be sure to
at www.kidsville.org. If you are not a family-friendly camp, please   look for the sign. The only vendor authorized to provide cash sales of
locate yourself far away from it. For more info, contact kids@        pumping services is United Site Services. Note: pumping services
burningman.org and check out our Survival Guide specifically for      only include removal of gray and black water — not a potable water fill.
families on our website.                                              Use only one-ply toilet paper.
                                                                                                                           AR03356
   Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 210 of 220                                                        13
                                                                                                                                    




  Cameras in BRC
  As a condition of entry to BRC, participants agree not to interfere with the experience
  of others and to ask permission before photographing or recording anyone. Images from
  BRC may not be used for any commercial, promotional, editorial, or otherwise
  non-personal reasons without registering as professional media and receiving
  permission from Burning Man Project.
  Burning Man Project limits media permitted at the event to protect participant privacy
  and prevent our culture from exploitation. A ll permitted professional media are
  credentialed and their cameras tagged with a unique Media ID #. If someone is being
  disrespectful with a camera, record their Media # and bring it to Media Mecca (at 10
  o’clock on the inner ring, across from Center Camp Café). If they do not have a Media
  Tag, find a Black Rock Ranger immediately. If you find a picture of yourself or your
  images from Black Rock City being used without your permission, contact
  press@burningman.org.

  Protect Your Belongings
  Secure your valuables, especially on Burn night. Consider locking valuables in your car. Take
  pictures of your valuables, record serial numbers, and report them missing immediately; police
  can’t easily investigate otherwise. (Tip: Make two spare door keys — hide one and carry one.)
  Introduce yourself to neighbors and local Black Rock Rangers. Work together to keep your
  neighborhood secure.

  Personal Boundaries
  Black Rock City can be an erotically charged environment. You can help prevent sexual harassment and assault while
  ensuring sex-positive free expression thrives. Know and express your boundaries. Ask about and respect the boundaries of
  others. Look out for each other, including anyone you encounter who might be in distress. If you see behavior that concerns
  you, contact a Black Rock Ranger.

  Your Well-Being
  BRC is not immune to the potential dangers of drug and alcohol use and misuse. Burning Man and its partners
  in health and safety, including law enforcement, believe in the importance of harm reduction. Here are some
  things to remember:
  =  A lways be hydrating. Bring your own water wherever         =  If you feel like you’ve been dosed, seek help immediately.
     you go and be sure to get enough electrolytes.               =  I f you see someone who appears to be overly intoxicated,
  =  G et enough sleep.                                              ask them whether they need help.
  =  E at healthy, nourishing food.                              =  I f you or someone around you needs help, seek out a
  =  I f you don’t know what’s in something, it’s best               Black Rock Ranger, medical personnel, or law
     not to drink or eat it.                                          enforcement officer. They are there to ensure your
                                                                      safety and will assist you.
  =  T here have been isolated incidents of intentional
     dosing with intent to assault — sometimes referred to
                                                                  =  Volunteers from the Zendo Project and the Green Dot
                                                                      team of Black Rock Rangers are trained to help people
     as “date rape.” Participants should be aware of this
                                                                      going through challenging emotional processes. Both
     and exercise appropriate caution.




                                                             groups offer safe spaces in BRC. Seek them out.




                                                     Consent
  C onsent is the cornerstone of a hea lthy community . Whether it’s a potential sexual encounter, physical
touch of any kind (including hugs), taking someone’s photo or recording them, offering a gift, or anything requiring permission
that will radically alter the experience of another person, you are responsible for getting verbal consent before engaging. It is
neither ethical nor acceptable to proceed without that person’s awareness and clear consent. Period. An impaired person cannot
 give consent. “Silence is not consent.” Black Rock City citizens are encouraged to understand and help others understand the


                    importance of consent. For more info, visit www.bureauoferoticdiscourse.org.


                                                                                                                      AR03357
     Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 211 of 220




Y o u r R o l e i n t h e S u r v i va l
      of Black Rock City
                     W h i le t he r e a r e a n i n f i n i t e nu m b e r of t h i n g s y ou c a n do i n B l a c k
            R o c k C i t y, t he r e a r e s ome t h i n g s y ou ne e d p e r m i s s ion or a p e r m i t t o do, a nd
        t he r e a r e a fe w t h i n g s y ou c a n’t do b e c au s e t he y c ou ld t h r e a t e n t he f u t u r e of ou r
        e v e n t . A s a g o o d c i t i z e n of B RC , w e lo ok t o y ou t o s up p or t t he l a r g e r c om mu n i t y.
                          P le a s e b e a w a r e a nd he lp k e e p B RC a l i v e for y e a r s t o c om e.



Respect Our Neighbors                                                Pyramid Lake Paiute Tribe
With more than 75,000 people traveling through these                 Traveling from the West, South, or East to Burning Man on Hwy
normally quiet rural towns, we have a significant impact on          447, you will drive through the Pyramid Lake Paiute Tribe
the communities surrounding the Black Rock Desert. Drive             reservation. Please be respectful and supportive of the Pyramid
slowly. Be courteous and patient, dress appropriately, and be        Lake community. Speed limits are strictly enforced. Be courteous
respectful. We are guests here. Be polite and friendly to all        to Tribe members. Be respectful of the lake and land—they are
local residents, follow posted speed limits, and remember to         considered sacred, the lake is home to two types of endangered
Leave No Trace.                                                      fish, and artifact hunting and graffiti are prohibited.
                                                                     The I-80 Smokeshop in Wadsworth and the Nixon Store in Nixon
Gerlach & Empire                                                     are open for extended hours during peak travel times, and will be
The citizens of Gerlach and Empire welcome us. Please be             fully stocked with gas and other supplies for travelers to and from
considerate of them in return. Drive slowly. Don’t block             Burning Man. There are also RV parks and campgrounds, a
driveways or streets. There are two gas stations, a market,          restaurant and saloon, gray water disposal services, auto/tow
water store, restaurant, and several street vendors. If you pull     service, and a car wash in Wadsworth and Nixon.
over to patronize these businesses, please avoid causing traffic     Tribal members also offer services along the road such as car
issues. Remember, regular traffic laws apply, and you may be         washes, tacos, food drives, and trash collection. Note, all
ticketed for obstructing traffic or creating a nuisance. Do not      vendors are required to register with the Tribal government,
replenish your water supply from a private local spigot. Water       and with NDOT if operations occur on state easements. To
is precious in the desert, and this water belongs to local           learn more about the Paiute tribe, including permit info and
residents. For more info, go to burningman.org/event/                locations, visit plpt.nsn.us and the Local Towns section of
preparation/local-towns.                                             the Burning Man website.
                                                                                                                       AR03358
                                                                  

                                                                                                                              
                                                                                                                                       15
         Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 212 of 220

                                                                                        Decommodification
                                                                                         & Social Media
                                                                                                                                       



                                                                             As a citizen of Black Rock City, you help create a
                                                                             “decommodified” zone for one week a year. The
                                                                             playa is free from advertising and transactional
                                                                             relationships, not beholden to corporate influence.
                                                                             It’s one of the most important ways the Burning
                                                                             Man experience is different from other events,
                                                                             and that the event is different from the other 51
                                                                             weeks of the year. We all play a part in keeping our
                                                                             city unique.
                                                                             This continues when we’re off the playa too!
                                                                             Recently we’ve seen an increase in people posting
                                                                             photos from BRC on Instagram, tagging the
                                                                             brands they’re wearing or promoting products
                                                                             they brought with them. A lot of people use art
                                                                             pieces as scenery for their photo shoots. The
                                                                             playa and its art are not a backdrop for your
                                                                             business! The names “Burning Man,” “Black
                                                                             Rock City,” and any imagery from the event may
                                                                             not be used to promote a product, service, or
                                                                             brand. That means furry coats and sparkly boots,
                                                                             hats and headdresses, necklaces and glasses. It
                                                                             also means that art pieces may not be used on
                                                                             commercial websites or in conjunction with
                                                                             marketing campaigns.
                                                                             Using Burning Man for marketing purposes is
                                                                             not just a violation of Burning Man’s Principles,
                                                                             but also of our ticket terms and conditions (to
                                                                             which everyone agrees when they go to Black Rock
                                                                             City), and federal regulations. More importantly,
                                                                             it’s offensive to the thousands of participants who
                                                                             built this city and the art, and who did not give
                                                                             permission for you to use their work to grow your

 
                                                                     following or promote your product. It is our
                                                                             collective responsibility to educate and prepare
                                                                             Burners about this important and unique aspect
                                                                             of our culture. Please help us by acculturating
                                                                             your campmates about the Principle. If you
                                                                             encounter examples of commodification on playa,
                                                                             you're encouraged to have a conversation with the
                                                                             person and/or notify a Black Rock Ranger or
                                                                             come by Media Mecca in Center Camp. If you see
 Hot Springs                                                                 examples off-playa (on social media, etc.), please
                                                                             report them to ip@burningman.org.
 Our Bureau of Land Management permit prohibits participants
 from using any of the local hot springs during the event. Some are
    
 lethally hot! A collaborative team of Earth Guardians and BLM
 patrol and protect these fragile resources. For more information
 email earthguardians@burningman.org.

 Noise Control & Sound Policy
                                                                        Serving Food
                                                                        Gifting food or certain drinks (including juice or dairy) to
                                                                        the public, or running a kitchen serving 125 persons or
 Sound travels easily on the playa, and not everyone wants to sleep
                                                                        more (whether public or private) requires a permit from the
 when you do. Bring ear plugs! Audio systems must be held to a          Nevada State Health Division. Visit dpbh.nv.gov/Reg/
 maximum power amplification of 300 watts, generating 90                Temp-E/Temporary_Events_Home/ and scroll down to
 decibels at 20 feet. Speakers must be elevated off the playa surface   “Burning Man — Food.” You don’t need a permit for bar
 and be backed by a truck, RV, or anything large and solid enough       ice, but your ice must come from a source approved by the
 to prevent the sound from traveling backward. If a problem with        Health Division, like local stores or our ice sales. If you
 sound levels continues after sufficient requests and warnings, the     have questions on playa, representatives from the Nevada
 source of power for such device or system will be disabled. The        State Health Division are available at Playa Info Saturday,
 hum of generators becomes annoying over a long period of time.         August 24, through Wednesday, August 28, 1 pm – 3pm.
 Please keep your neighbors in mind. We recommend generators            The Nevada State Health Division protects the health of our
 that are sound insulated and/or enclosed in a wooden box. Do           citizens and prevents food-borne epidemics. Please
 not dig a trench to sound-insulate your generator. More                cooperate with their lawful inspections of all public food
 information about generators on our website.                           preparation at our event.
                                                                                                                   AR03359
∂∂∂∂∂∂∂      Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 213 of 220




                        a w E
                            E n
                              n f
                                f o
                                  o r
                                    r c
                                      c e
                                        e m
                                          m e
                                            e nn tt
                     LL a w
         This could                                                                                                you do
           be the                                                                                              before arriving
       most important                                                                                             in Black
          reading                                                                                                 Rock City



The Pershing County Sheriff and BLM are on site to enforce all               If you are a victim of crime during the event, report it
applicable federal, state, and local laws. The roads leading into and        IMMEDI ATELY. County Sheriff 's Office will respond and
out of the event are patrolled by the Nevada Highway Patrol, Washoe          investigate. It is imperative you report the crime while on site.
County Sheriff’s Office, Pershing County Sheriff’s Office, and               It’s nearly impossible to investigate a crime post-event when
Pyramid Lake Paiute Tribe. It is not the mission of these agencies to        camps, cars, evidence, and witnesses are gone. Insurance
police your lifestyle or inhibit self-expression. They fulfill the same      agencies require a law enforcement report to file claims of theft.
function as the police in any other city, and it is their duty to uphold
                      the law — please cooperate.

∂∂∂∂∂∂∂
                    This isn’t legal advice or a comprehensive list of the regulations and laws that apply in Black Rock City, but
                       here are some tips to keep you safe and avoid citation, arrest, and/or eviction from the premises. For
                           information and advice applicable to a particular situation, you should consult with a lawyer.

#   T he use and possession of illicit drugs     # D riving with an open container or               #  Possession or discharge of firearms
    and drug paraphernalia are violations            under the influence of alcohol (DUI) is             or weapons is prohibited.
    of the law. Depending on the violation,          illegal. Nevada’s blood alcohol limit            #  D umping, leaking or spilling gray
    you may receive a citation or be arrested        (BAC) is .08 for drivers 21 years of age            water, black water, oil or fuel is
    and/or evicted from the event. The               and older, and 0.02 for drivers under 21.           illegal.
    possession of large quantities or a           #K
                                                    nowingly serving alcohol to minors
    variety of drugs may be interpreted as                                                            #U
                                                                                                        se of drones is prohibited unless the
                                                   is illegal. If your theme camp has a bar            operator is registered through the
    evidence of intent to distribute or            where alcoholic drinks are gifted, the
    trafficking, a serious felony offense.                                                             Remote Control BRC program
                                                   person serving alcohol should check that            (RCBRC) and operates the drone in
    Giving illegal substances to someone           any person being served is at least 21. It
    else could also be considered drug                                                                 accordance with BRC policies and
                                                   is a state and local offense for anyone             applicable federal laws and regulations.
    trafficking.                                   under 21 to consume alcoholic beverages
#P
  rescription drugs must be trans-                or to try to pass themselves off as being          #  H uman waste (urination and
 ported with the prescription and kept             of age. It is a violation of Pershing                 defecation) on the playa is a
 in the bottle you received from the               County law for minors to even possess                 violation of federal reg ulations.
 pharmacist at all times.                          alcoholic beverages.                                  You may be issued a ticket that will
                                                                                                         cost you hundreds of dollars.
                                                  #  A ny act of assault or theft is a
                                                     violation of the law, and may be cited
                                                     or arrested as a felony offense.


∂∂∂∂∂
           Disclaimer                This Survival Guide provides information about laws and regulations applicable to activities
                                     within the Black Rock Desert in the State of Nevada, and at the Burning Man event. Legal
          information is not legal advice, and although we strive to ensure the accuracy and usefulness of the information here,
          you should consult with a lawyer if you want legal advice about a particular situation.

∂∂∂∂∂                                                                                                                                AR03360
∂∂∂∂∂∂          Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 214 of 220                                                         17
                                                                                                                                              




                                                                                                                                         ∂∂∂∂∂∂∂
 The Federal G overnment does




                                                                     ∂∂∂∂∂∂
 not recognize state laws
 decriminalizing marijuana for
 medical or recreational purposes.
                                                                              Black Rock Rangers
 The possession or use of marijuana is a federal infraction in                While Black Rock Rangers patrol the city, they are not
 the Black Rock-High Rock National Conservation Area                          law enforcement personnel. They are members of the
 where the Burning Man event takes place. Having a medical                    Burning Man community, just like you. You
 marijuana card is NOT a defense.                                             can identify them by their khaki-colored
 As of 2017, adults aged 21 and over are permitted under                      attire, featuring the familiar Burning Man
 Nevada law to possess and transport up to one ounce of                       logo in brown on their backs and chests.
 marijuana (1/8ounce of concentrated marijuana) and                           You can request their assistance at any time
 marijuana paraphernalia within the state. But the use of                     for disputes, emergencies, or questions.
 marijuana in public places is still prohibited, as is possession             They are available 24/7 throughout Black Rock
 or transportation of more than an ounce (which could be                      City, at Ranger Headquarters at 5:45 and Esplanade,
 evidence of trafficking under state law). Other restrictions                 and at the Ranger Outposts at the 3:00 & 9:00 plazas.
 also apply.                                                                  Outside of Black Rock City we often only have law
 See Nevada Revised Statutes Chapters 453A and 453D for t                     enforcement to call when we have a safety concern or
 he full text of Nevada’s laws regulating medical and recre-                  need to settle things like a noise complaint or
 ational marijuana. Remember thatmarijuana remains                            another issue with our neighbors. In BRC, we have
 illegal under federal law, and BLM may cite anyone for                       veteran members of our community who can help
 possession of any amount.                                                    mediate disagreements, find lost kids, address safety


∂∂∂∂
                                                                              concerns, direct participants to resources and
                                                                              information, and even just help put a fresh set of eyes
                                                                              and ears on sticky problems. The Rangers’ ideal out-
                                                                              come is to help people solve their own problems with
                                                                              a gentle nudge in the right direction, and then fade
                                                                              into the dust when they’re not needed. Rangers can
                                                                              radio for law enforcement, medical and mental health
                                                                              staff, firefighting resources, and environmental
 Why am I getting pulled over?                                                clean-up teams if necessary.
 #    E xceeding posted speed limits on the playa may result in a
       traffic stop and could escalate to a vehicle search                    Help From Law Enforcement
       (depending on the circumstances), and a moving violation               If you need law enforcement assistance for any reason,
       of $250 or more.                                                       please wave down a patrol unit, find a Black Rock Ranger
                                                                              who will help you contact law enforcement, or visit the
 #    BLM regulations require all motorized vehicles driven at               law enforcement substation located at Esplanade and
       night, except for Mutant Vehicles, to have two working                 5:15. The station is open 24/7 during the event and is
       headlights, two working tail lights, and two working brake             staffed by BLM and the Pershing County
       lights. Motor vehicles must display an unobstructed rear               Sheriff’s Office.
       license plate.
                                                                              Law Enforcement Feedback
 #    A ll vehicles must have a current registration sticker and
                                                                              If you have any feedback (negative or positive)
       insurance. All drivers must have their driver’s license on
                                                                              regarding your experience with law enforcement,
       them when operating any vehicle.
                                                                              please fill out one of our Law Enforcement Feedback
 #    You may only enter and exit the event site through the                 Forms at Playa Info, Black Rock Ranger HQ at 5:45
       Gate. You may not enter or drive around the closed                     and Esplanade or online (https://burningman.org/
       zone surrounding the event site except to approach the                 event/black-rock-city-guide/law-enforcement/)
       main Gate.                                                             while the details are still fresh in your mind. Your
                                                                              feedback helps improve how we work with the agencies
 #    Do not attempt to break through our city boundaries or                 to ensure the safety of our event. It’s important you
       avoid traffic at the conclusion of the event by driving                fill out the form completely and truthfully. Include
       around looking for an alternative route.                               the officer’s name, agency, vehicle license number,
                                                                              vehicle number (painted on the side of all law
 #    H iking in the closure order area is highly discouraged.               enforcement vehicles), badge number, time of day,
       Those on foot in this area should be prepared to show a                details of the event, and the names of any witnesses.
       ticket stub or risk citation by law enforcement.                       Avoid hearsay and accusations that can’t be
                                                                              substantiated. We review feedback forms turned in
 #    Visiting area hot springs during the event is not allowed.             during the event and discuss them with law
                                                                              enforcement agencies daily (without disclosing
 #    A copy of the closure order is made available at the BLM               participants’ names). The timely return of these forms
       Mobile Command station at 5:30 and Esplanade.                          enables us to act on them before the event is over.
                                                                                                                       AR03361
               Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 215 of 220



                      T r a n s p o r t a t i o n & T r a f f ic



 Getting to & From Black                             are found along the roadside every year due to    are often unable to see you.
                                                     poorly secured loads. Don’t be that Burner.
 Rock City                                                                                             ✽ Most vehicle accidents in which participants
                                                                                                       are injured occur on Highway 447 and County
 Traffic is one of the biggest challenges our        Vehicle Maintenance                               Road 34 on the final approach to BRC. Tired?
 community faces. In addition to longer wait
                                                     You are traveling to the Nevada desert in         Stop to rest in a safe location!
 times to and from BRC, traffic places added
                                                     August. Temperatures can reach well above
 stress on the surrounding rural area. Here is                                                         ✽ Highway 447 leading to Gerlach and all other
                                                     100°F during the day. Your vehicle is going
 how we can work together to make a difference:                                                        roads in the area are patrolled by the Nevada
                                                     to be loaded with extra weight. Check the
                                                                                                       Highway Patrol, Washoe County Sheriff and,
 ✽ Carpool! Fewer vehicles on the road will          quality of your vehicle’s tires and air
                                                                                                       on tribal land, the Pyramid Lake Paiute Tribe
 reduce wait times.                                  pressure. Before leaving home, have your
                                                                                                       Police. Observe posted speed limits.
 ✽  Take the Burner Express: burnerexpress.          local mechanic inspect your radiator, tires
                                                     (including your spare), belts, brakes, hoses,     ✽ If stopped for speeding on tribal lands
 burningman.org
                                                     lights, and fluids.                               (Nixon and Wadsworth) be prepared to pay a
 ✽  Arrive and depart at non-peak times to spread                                                      fine immediately.
 out vehicle traffic. Peak arrival and Exodus days   Travel Tips & Reminders                           ✽ Do not park alongside County Road 34.
 are usually Sunday and Monday.
                                                     Many motorists travel on Interstate 80 until      The Sheriff will ticket any vehicles that are
 ✽  Get traffic updates during your drive to or      they reach the Wadsworth exit. The roadway        parked by the roadside.
 departure from BRC by listening to BMIR 94.5        from Wadsworth to the playa (Highway 447)         ✽ Yield to emergency vehicles — meaning get
 FM (also streaming on iHeartRadio), following       is very different from I-80. I-80 is designed     off the road as quickly and safely as possible to
 @BManTraffic on Twitter, and/or by listening        to accommodate several thousand vehicles          allow them to pass. Again, please respect Tribal
 to public service announcements during arrival      per hour. Highway 447 is a two-lane road          and all emergency vehicles and personnel
 and Exodus on GARS (Gate Advisory Radio             with narrow dirt shoulders that drop off
 Station) at 95.1 FM.                                steeply in places, no rest areas and very few     ✽ Do not draft emergency vehicles. It is
                                                     pull outs. Highway 447 has many blind             unsafe and potentially illegal.
 ✽  Inbound traffic on Saturday and Sunday
 causes major impacts to the surrounding             curves, grades, open range areas, and soft        ✽ Do not get out of your car if traffic stops.
 communities. Please do not park on the sides of     sand roadway shoulders. Pay attention and
                                                                                                       ✽ When using safety chains with a trailer, be
 Highway 447 or CR 34, as this affects the ability   obey all traffic laws. Please don’t impact the
                                                     Pyramid Lake Paiute Tribe with                    sure they aren’t dragging on the pavement.
 of BRC participants, emergency service                                                                They can cause sparks, leading to brush fires.
 vehicles, and local communities to travel safely.   your driving.
                                                                                                       ✧ Do not throw cigarette butts — or anything
                                                     ✽  Highway 447 is open range area. There are
 Load Your Vehicle Safely!                           no fences bordering the roadway and cattle        — out the window!
 Loading your vehicle properly, whether it is a      roam freely. After dark, cattle are often drawn   ✽ Gate Road is your only access to Black Rock
 car, truck, trailer, motorhome, or anything         to the road to soak up warmth radiating from      City. There are no other routes.
 towed, will make your trip safer and less           the asphalt. Cows can cost more than $2,000,      ✽ The edges of the playa are saturated with
 stressful.                                          if you hit one, you or your insurance company     water. If you attempt to drive there, you risk
                                                     will be held responsible. Be prepared to share    getting stuck. Mired vehicles have remained
 ✽  Never exceed the load or towing capacity of
 a vehicle or trailer.                               the road with livestock and wildlife.             stranded for days or weeks.
                                                     ✽ There are jackrabbits in the area. It is not
 ✽  Heavy items should be low, centered, and
 over or between the axles. For trailers, load       worth jeopardizing your safety to swerve in an
 the heaviest items toward the front. Secure         attempt to avoid them.                                 There Are limited Services
 your load with straps or rope.                      ✽ If you do need to pull over, look for a wide           in the 76 miles between
 ✽  Cover your load with a tarp.                     open area that doesn’t have steep shoulders               Wadsworth & Empire.
                                                     bordering the highway. This will reduce the
 ✽  Make sure the brakes and lights work on          potential for getting stuck in the soft sand
                                                                                                         This means no reliable access to gas
 your vehicle and any trailer you’re towing.         shoulder (this happens a lot!).                   and no water. Plan accordingly. Be wary
                                                                                                       of picking up hitchhikers—they may not
 ✽  Always use safety chains, installed between      ✽ Avoid pulling over near curves and grades.      have a ticket! Insist on seeing proof of a
 your trailer and the tow vehicle.                   These areas can be extremely dangerous for           ticket before giving anyone a ride.
 ✽  Do not overload the roof or roof rack on         you and other motorists when attempting to
 your vehicle. Items may fall off. Trash bags        re-enter the roadway. Approaching motorists
                                                                                                                                    AR03362
                  Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 216 of 220                                                                      19
                                                                                                                                                            



                            L e a v e N e v a d a B e a u tiful
                                           Trash, Recycling and Wastewater
       Pack your load securely and separate trash from recycling. (See Travel Tips on page 18). If you have to carry garbage on top of
          your vehicle, make sure it is double-bagged and strapped down securely. DO NOT discard refuse along the highway, in
       neighboring towns or rest areas, or behind private businesses. This reflects very poorly on our community and threatens our
       future. Dispose ONLY at authorized collection areas — several locations are nearby (see below). The Nevada Highway Patrol
                  may issue tickets to anyone leaving trash on the ground. There is a maximum $2,000 fine for littering.


 
Exodus Trash and Recycling Locations




                                                                                             
                                                                                                         Rv Dump –
 Leave Nevada Beautiful is our network of Burner-friendly authorized trash,                              gray water & black water
 recycling, and RV gray/black water servicing facilities where you can legally dispose
 of your waste on your way home after the Burning Man event!                                             Pyramid Lake Marina & Campground
                                                                                                         2500 Lakeview Dr, Sutcliffe NV
 Beware: You may encounter other “private enterprises” along the highways
                                                                                                         (775) 476-1155
 willing to take your trash for money. We cannot vouch for them. Sometimes these
                                                                                                         24 hr credit card kiosk $10 dump station
 private enterprises have left their trash behind at their site after taking your money.
                                                                                                         (must have hoses and elbow before payment
                                                                                                    Love’s Travel Stop
                                                                                                         825 Commerce Center Dr, Fernley NV
 Trash & Recycling Locations                                                                             (775) 575-2200
 Whole Foods Market                             Churchill Transfer Station                               24 hrs • $10 gray and black water
 6139 South Virginia St, Reno NV                1100 US Highway 95A, Fernley NV (775)                    (must have own hose)
 (775) 852-8023                                 329-8822 Tue—Sat, 8 am-4 pm • Closed
 Sun 9/1 — Wed 9/4, 6 am — 12 am • $5           for lunch 12 pm-12:30 pm • $26 min. per                  Golden Gate Petroleum
 per 35 gal. • free recycling (please clean,    cubic yd. • recycle no charge/no buybacks                1055 S. Rock Blvd, Sparks NV
 sort, unbag recyclables before deposit)                                                                 (775) 358-7400
 • hazardous waste prohibited                   Rabbit Traxx Truck Stop —                                5 am — 9 pm • $8 gray and black water
                                                Mini-Mart                                                • propane available • no potable water
 Stead Transfer Station                         580 Patterson St., Cedarville CA (530)
 13890 Mt Anderson, Reno NV                     279-2022 24hrs Sat 8/31 — Wed 9/4 • $5                   TA Travel Center
 (775) 972-9160                                 per kitchen size bag, $10 per 35 gal., $15               200 N. McCarran Blvd, Sparks NV
 Tue — Sat, 8 am—4 pm •$25 min. per             up to 55 gal., $15 bike recycling • free                 (775) 359-0550
 cubic yd. • recycling no charge                recycling (please clean, sort, unbag                     24 hrs • RVs and 55-gallon drums acceptable
 /no buybacks                                   recyclables before deposit) • hazardous                  • $5 gray water and black water
                                                waste prohibited
                                                                                                    Reno Boomtown KOA Campground
                                                                                                         2100 Garson Rd, Verdi NV
                                                                                                         (775) 345-2444 open everyday, 8 am — 9 pm
 Trash Only Locations
                                                                                                         • $10 gray and black water • $10 RV potable
 Lockwood Regional Landfill                     Commercial Row/Sage Street                               water fill-up
 2700 East Mustang Rd, Reno NV (775)            Transfer Station
 329-8822 Closed Labor Day                      1390 E. Commercial Row, Reno NV
                                                (775) 326-2416
                                                                                                         Modoc District Fairgrounds
 Mon — Fri, 8am - 4:30 pm                                                                                1 Center St, Cedarville CA
                                                Open Labor Day • Mon — Fri, 7 am - 5
 $35 min. per cubic yd.(additional                                                                       (530) 279-2315 24 hrs
                                                pm Sat — Sun 8am - 4:30pm • $35 min
 charges based on type of waste)                per cubic yd.                                            • $5 trash per 13 gal. • $10 trash up to 55 gal.
                                                                                                    • free recycle • free gray water
                                                                                                         $10 RV dump • $20 RV hookup • $5 bike
                                                                                                         recycle • $10 dry camping • $5 showers
 Recycling Only Locations                                                                                • non-perishable food donations accepted for
 Recycle America – Reno                          Green Solutions                                         local shelter • call to reserve storage
 Recycling Center                                1085 Telegraph, Reno NV
 1390 E. Commercial Row, Reno NV (775)           (775) 870-0812 Closed Labor Day                         Alturas Chevron
 326-2381 Closed Labor Day                       Mon-Fri, 8 am-4 pm • Sat—Sun, 12 pm-                    1080 North Main St, Alturas CA
 Mon — Fri, 8 am - 4:30 pm • free recycling •    4 pm • free recycling • no buybacks                     (530) 233-5114
  no buybacks • charges for electronics and                                                              open everyday 5:30 am — 12 am
 CFLs (cash or check only)                                                                               • $10 gray and black water
                                                                                                                                      AR03363
                Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 217 of 220


                                     a p & D  i r e c ti ons
                                    M to Black Rock City
b From the Southeast                                 b From the East
From Fallon, take Hwy 50 west 31 miles to            From Winnemucca, take I-80 for 130 miles               b Gerlach To Black
Fernley. Drive through Fernley to Hwy 427.           to Fernley. Take Exit #46. You can get gas
Stay on 427 for 5 miles to Wadsworth. Turn           and supplies here. Turn right onto Hwy                 Rock City
right onto Hwy 447. It’s 75 miles to Gerlach.        427. Travel 5 miles to Wadsworth. Turn                 From Gerlach, go west on Hwy 447
                                                     right onto Hwy 447. It’s 75 miles to Gerlach.          for one mile to the fork. Take the
b From the West &                                    The other route from Winnemucca—Jungo                  right-hand fork, County Road 34, and
Southwest                                            Road—is a very treacherous dirt road, with             continue 8 miles to the Black Rock
                                                     easy-to-miss turns, and it is likely to cause          City entrance. Note the 3-mile turn-
Route 1: From Reno take I-80 east 28 miles.
                                                     a flat tire or worse.
Take the Wadsworth/Pyramid Lake Exit #43                                                                    off is NOT an entrance to Black Rock
to Hwy 447. Turn left—you can get gas here.
Go north 1 mile to Wadsworth and turn left
                                                     b From the North                                       City. The 12-mile turn-off just beyond
                                                     From US 395, go 25 miles east on Hwy 299               ours, will also not take you to Black
on Hwy 447. It's 75 miles to Gerlach.
                                                     to downtown Cedarville. This is the last               Rock City. Both will be patrolled by
Route 2: From Reno take I-80 east 4 miles.                                                                  BLM Rangers.
                                                     opportunity to fill up on gas, supplies, and
Take Exit #18 to Pyramid Way/Hwy 445.
                                                     services until Gerlach. From downtown, go
Turn left and travel north 31 miles. At
                                                     south onto County Rd 1/Hwy 447 for 84
Pyramid Lake, turn right on Hwy 446,
                                                     miles to Gerlach. Before entering Gerlach,
and go east 12 miles to Nixon—you can get                                                                                           Burning Man
                                                     turn left on County Road 34 and it’s 8 miles
gas here. Turn left on Hwy 447, traveling
                                                     to the Burning Man entrance.
north. It’s 59 miles to Gerlach.
                                                                                                                    Empire
                                                                                                                                           Gerlach



                                      Exodus
While the event ends at 6 pm Monday,                 Pulsing: Exodus Peak Times
September 2, Exodus continues until 6 pm             Pulsing is a process of moving vehicles at regu-
Tuesday. Sunday and Monday are when most             lar intervals toward the highway on Gate Road
people leave. If your schedule allows, stay          to avoid the long slow creep that challenges the
                                                                                                                                            Nixon
until Tuesday and use the extra time to rest         sanity of even the most patient among us. With
for the drive, secure your vehicle loads, or         pulsing, vehicles stop and turn off their
MOOP your campsite.                                  engines. Then, every hour, vehicles are pulsed                       Sparks
                                                                                                                                       see cutout
At peak times, Exodus can take six to nine           a mile forward all at once. Pulsing does not get                               Wadsworth
hours just to get from your camp to County           you out of the city more quickly, but it gives you            Reno
Road 34 (“the pavement”). From there, plan for       a break from driving and is more environmen-
three hours or more to get to Reno. Accidents        tally friendly.
or other traffic issues can make the trip even
                                                     We may implement Pulsing at any time from
longer, so plan accordingly. Make sure you have
water, snacks, and other necessities accessible in   12:01 am Sunday morning until 11:59 pm
                                                     Monday, or until it’s no longer needed. Make         Potties are available on the sides of Gate
your vehicle.                                                                                             Road. Listen to BMIR 94.5 FM for Exodus
                                                     the most out of your Exodus experience! Puls-
Above all, keep the playa spirit with you! No        ing is the perfect time to create One-Hour           and Pulsing info.
sense getting road rage, cutting in front of         Neighborhoods (see a participant’s explanation
fellow participants, or trying to dangerously        of this idea here: http://apictureofit.
pass cars on the highway. Are those two extra        com/2011/09/burning-man-2011-exodus/)                Exodus Questions
minutes really that important? Take your time        and ensure your fellow Burners have properly         For a full list of frequently asked questions
and remember, Burning Man culture extends            secured their loads. Pack water, snacks, instru-     about Exodus, go here: burningman.org/
beyond the event.                                    ments and anything else to make the wait more        event/preparation/getting-there-and-back/
                                                     fun. Have a one-hour dance party and meet            exodus/
                                                     your neighbors in line.

2019                            Design: Arin Fishkin
SURVIVAL                        Project & Production Manager: Sarah Harpold
                                Content: Burning Man Project Communications Team
GUIDE                           With gratitude to the Original Instigator Larry Harvey (1948-2018)
                                                                                                                                   AR03364
     Case 1:19-cv-03729-DLF
City Location                   Document 35-10 Filed 07/12/21 Page 218 of 220
              & Map Overview. 2019                                          1
                                                               (rev 07/12/19)



 CITY LOCATION & MAP OVERVIEW




                                 Copyright Burning Man Project
Confidential Commercial/Financial Information for Permit Acquisition Use Only - Not for Distribution
                                        Outside of BLM
               FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                                                     AR03365
     Case 1:19-cv-03729-DLF
City Location                   Document 35-10 Filed 07/12/21 Page 219 of 220
              & Map Overview. 2019                                          2
                                                               (rev 07/12/19)




The location of the 2019 Burning Man Event Area is limited to the public closure area, with
ingress and egress from the 8-Mile or Event playa entrance, 12-mile playa entrance, and 88NV
Airport. The specific location of the event site is identified and requested by BRC and approved
by the BLM prior to the commencement of event setup and published in the Federal Register
Closure Order.

Black Rock City Man and Fence Locations:

The Man:​ 40.785980 -119.205840

Fence Points:
P1-19 40.78236   -119.23530
P2-19 40.80570   -119.21965
P3-19 40.80163   -119.18533
P4-19 40.77568   -119.17971
P5-19 40.76373   -119.21050


Annular Street Names

   ●   Esplanade                                       ●   Ganymede
   ●   Andromeda                                       ●   Hyacinth
   ●   Bacchus                                         ●   Icarus
   ●   Cupid                                           ●   Jove
   ●   Diana                                           ●   Kronos
   ●   Echo                                            ●   Labyrinth
   ●   Fortuna




                                 Copyright Burning Man Project
Confidential Commercial/Financial Information for Permit Acquisition Use Only - Not for Distribution
                                        Outside of BLM
               FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                                                       AR03366
       Case 1:19-cv-03729-DLF Document 35-10 Filed 07/12/21 Page 220 of 220


      BURNING MAN - 2012 CONTRACTS/SERVICES
BLACK ROCK CITY,LLC (18.4%)                      230,907.01
BRUNO'S (LAW ENFORCEMENT LODGING)     L12PX01366  39,005.00
BRUNO'S MOD #001                      L12PX01366   1,365.18
ERQUIAGA, WYNARDA                     L12PX01570   7,000.00
NV DEPARTMENT OF PUBLIC SAFETY        L12PX01367  22,433.46
U.S. DEPT OF AGRICULTURE MOD #002     L08PG01819  89,000.00
WADE DISTRIBUTING                     L12PX01504   4,112.80
WASHOE FUEL, INC                      L12PX01646   9,000.00
WASHOE FUEL, INC MOD #001             L12PX01646     250.00
                                          TOTAL: 403,073.45




                                                                        AR07782
